


Exhibit 10.1






































OFFICE/RETAIL LEASE






UNION BANK PLAZA








HINES VAF UB PLAZA, L.P.,
a Delaware limited partnership


as Landlord




and




UNION BANK OF CALIFORNIA, N.A.,
a national association


as Tenant



804296.08/LA
H4321-047/10-7-08/nng/law
 
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page


ARTICLE 1
REAL PROPERTY, BUILDING AND PREMISES; RIGHT OF
FIRST OFFER
1


ARTICLE 2
LEASE TERM
17


ARTICLE 3
BASE RENT
24


ARTICLE 4
ADDITIONAL RENT
24


ARTICLE 5
USE OF PREMISES
43


ARTICLE 6
SERVICES AND UTILITIES
46


ARTICLE 7
REPAIRS
50


ARTICLE 8
ADDITIONS AND ALTERATIONS
52


ARTICLE 9
COVENANT AGAINST LIENS
56


ARTICLE 10
INSURANCE
56


ARTICLE 11
DAMAGE AND DESTRUCTION
62


ARTICLE 12
NONWAIVER
65


ARTICLE 13
CONDEMNATION
65


ARTICLE 14
ASSIGNMENT AND SUBLETTING
66


ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF
TRADE FIXTURES
72


ARTICLE 16
HOLDING OVER
73


ARTICLE 17
ESTOPPEL CERTIFICATES
74


ARTICLE 18
SUBORDINATION
75


ARTICLE 19
DEFAULTS; REMEDIES
76


ARTICLE 20
COVENANTS OF QUIET ENJOYMENT
80


ARTICLE 21
BUILDING RENOVATION
80


ARTICLE 22
EXISTING LEASE TERMINATIONS
81




804296.08/LA
H4321-047/10-7-08/nng/law


-i-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------






 
 
Page


ARTICLE 23
SIGNS
82


ARTICLE 24
COMPLIANCE WITH LAW
87


ARTICLE 25
LATE CHARGES
88


ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY
TENANT
89


ARTICLE 27
ENTRY BY LANDLORD
89


ARTICLE 28
TENANT PARKING
90


ARTICLE 29
MISCELLANEOUS PROVISIONS
95







EXHIBITS
A
OUTLINE OF PREMISES
B
TENANT WORK LETTER
C
DEPICTION OF 20TH FLOOR SPACE
D
RULES AND REGULATIONS
E
JANITORIAL SPECIFICATIONS
F
HVAC SPECIFICATIONS
G
FORM OF TENANT'S ESTOPPEL CERTIFICATE
H
FORM OF SUBORDINATION, NON-DISCLOSURE AND ATTORNMENT
AGREEMENT
I
ELEVATOR UPGRADE WORK PLANS AND SPECIFICATIONS
J
EXTERIOR BUILDING PAINT COLOR SCHEMES
K
LOCATIN OF TENANT'S RESERVED PARKING
L
VISUAL EXAMPLE OF NORTHERN VIEW
M
PRE-EXISTING EXEMPT SIGNATURE RIGHTS
N
LOCATION OF SECURITY SCANNERS AND LOBBY ATM SPACE


804296.08/LA
H4321-047/10-7-08/nng/law


-ii-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




INDEX


 
Page(s)


 
 
1.00 Ratio
91


1.45 Ratio
91


1980 Modified BOMA
3


1996 BOMA
4


20th Floor Space
5


28th Floor Expansion Space
14


Abatement Event
78


Abatement Event Termination Date
79


Abatement Event Termination Notice
79


Additional Area
3


Additional Rent
24


Affiliate
70


Alterations
52


Amortization Period
23


Annual Direct Expense Allowance
25


Annual Report
61


Applicable Date
27


Applicable Reassessment
40


Applicable Rights
7


Approved Transferee
66


Approved Working Drawings
Exhibit B


Architect
Exhibit B


Automated After-Hours HVAC System
49


Available for Lease
15


Bank
79


Bank Rent
24


Brokers
99


Building
1


Building Parking Area
3


Building Parking Area Parking Rate Freeze Period
93


Building Parking Area Passes
90


Business Affiliate
70


Business Hours
46


Calender Year
25


CD Date
Exhibit B


Claims
57


Code
Exhibit B


Code Compliance Work
Exhibit B


Comparable Buildings
10


Comparable Landlords
87


Comparable Transactions
19


Conduit Uses
2


Construction Drawings
Exhibit B




804296.08/LA




(i)


 

--------------------------------------------------------------------------------




 
Page(s)


 
 
Construction Period
13


Consumption Standard
48


Contemplated Effective Date
69


Contemplated Transfer
69


Contemplated Transfer Space
69


Contract
Exhibit B


Contractor
Exhibit B


Control
70


Cosmetic Alterations
52


Cost Pools
43


Court
101


Current Above Ground Floor Exterior Sign
82


Current Monument Signage
85


Current Prevailing Building Parking Area Parking Rate
93


Current Rooftop Sign
82


Cut-Off Point
41


Damage Termination Date
64


Damage Termination Notice
64


Delivery Condition
Exhibit B


Delivery Window
16


Design Problem
52


Direct Expenses
25


Dispute Notice
42


Disputed Charge
93


Disputed Matter
101


Drawing Change Notice
Exhibit B


Effective Termination Date
Exhibit B


Eligibility Period
78


Emergency Generator
105


Enclosed Core Areas
Exhibit B


Engineers
Exhibit B


Equitable
81


Estimate
38


Estimate Statement
38


Estimated Excess
38


Excess
38


Excess Variable Expenses
33


Exclusive Elevators
55


Exempt Matters
102


Existing Equipment
103


Existing Full TI Floors
Exhibit B


Existing Leases
82




804296.08/LA




(ii)


 

--------------------------------------------------------------------------------




 
Page(s)


 
 
Existing Leases Termination Date
82


Existing Office Lease
81


Existing Retail Lease
82


Expansion Designation Notice
15


Expansion Option
14


Expansion Options
14


Expansion Space
14


Expense Year
25


Extended Term
17


Extended Term Commencement Date
17


Extended Term First Offer/Expansion Rent
11


Extended Term First Offer/Expansion Rent Notice
11


Extended Term First Offer/Expansion Terms
11


Extension Notices(s)
17


Extension Option(s)
17


Exterior ATM
109


Exterior ATM Space
109


Exterior Building Signs
82


Exterior Signs
85


Fair Market Rental Rate
19


Final Retention
Exhibit B


Final Space Plan
Exhibit B


Final Working Drawings
Exhibit B


First Expansion Non-Exercise Notice
14


First Offer Election Notice
8


First Offer Space
7


First Offer/Expansion Outside Agreement Date
12


First Offer/Expansion Review Period
12


First Option Term
18


Floor Rent
18


FMRR Data
21


Force Majeure
97


Fuel Tank
108


Full Floor Tenant Improvement Allowance
Exhibit B


Full TI Floors
Exhibit B


GAAP
61


General Abatement Standard
Exhibit B


Generator Connection Equipment
105


Generator Equipment
106


Generator Site
105


Hazardous Material
100


Holidays
46




804296.08/LA




(iii)


 

--------------------------------------------------------------------------------




 
Page(s)


 
 
Improvement Excess
Exhibit B


Incorrect Amounts
Exhibit B


Indemnified Group
55


Initial Period
17


Initial Period First Offer/Expansion Terms
9


Initial Period Tax Reassessment Protection Amount
40


Initial Premises
2


Insurance/Real Estate Tax Component
32


Intention to Transfer Notice
69


Interest Rate
103


Interior East Lobby Wall
111


Landlord
1, 115


Landlord Delays
Exhibit B


Landlord First Offer Notice
8


Landlord Work
Exhibit B


Landlord's Asbestos Consultant
Exhibit B


Landlord's Delivery Date
Exhibit B


Landlord's Option Rent Notice
20


Landlord's Review Period
21


Last CD Date
Exhibit B


Last Vacated Floor
Exhibit B


Last Vacated Floor Termination Notice
Exhibit B


Lease
1


Lease Commencement Date
17


Lease Expiration Date
17


Lease Term
17


Lease Year
17


Lighting Improvements
112


Lobby ATM
111


Lobby ATM Space
111


Lost Off-Site Parking Event
91


Minimum Occupancy Threshold
87


Modified/New Rooftop Sign
83


Monthly Draw Request
Exhibit B


MTA Assessment
36


Name Change Costs
86


New Banking Equipment
111


New Equipment
103


New Structure
114


New Tenant Improvements
Exhibit B


Non-Construction Items
Exhibit B


Non-Qualification Items
18




804296.08/LA




(iv)


 

--------------------------------------------------------------------------------




 
Page(s)


 
 
Northern View
114


Notices
98


Objectionable Names/Logos
87


Office Space
2


Office Space Permitted Use
43


Off-Site Parking Area
91


One Year Period
69


Operating Expenses
25


Operator
113


Option Term
17


Option Term Commencement Date(s)
17


Option Term Parking Rates
94


Original Existing Office Lease
81


Original Existing Retail Lease
81


Original Tenant
9


Other Tenant Existing Lease
113


Outside Agreement Date
20, 74


Outside Disbursement Date
Exhibit B


Outside Repair Period
64


Outside Termination Notice Date
Exhibit B


Overlap Period
79


Parking Areas
3


Parking Survey
93


Payment Notice
Exhibit B


Permits
Exhibit B


Permitted Use
44


Pre-Extended Term Base Rent
9


Premises
1


Premises Base Building HVAC/Sprinkler Equipment
50


Prohibited Sign
87


Proposed Sublease Space
67


Proposition 13
35


Proration Fraction
19


Protection Period
39


Qualified Sublease
71


Qualified Subtenant
71


Qualified Transferee
87


Real Property
3


Reassessment
39


Recognition Agreement
71


Referee Laws
101


Refusal Notice
Exhibit B




804296.08/LA




(v)


 

--------------------------------------------------------------------------------




 
Page(s)


 
 
Remainder Notice
Exhibit B


Remaining Floors
Exhibit B


Remaining Floors Tenant Improvement Allowance
Exhibit B


Renewed Premises
17


Renewed Premises Floor Allowance
18


Rent
25


Rentable Space
105


Request Notice
8


Required Hours
44


Rescission Notice
21


Response Notice
8


Retail Space
2


Retail/Vault Space Permitted Use
44


Retained Distribution Systems
Exhibit B


Return Notice
90


Returned Floor
Exhibit B


Returned Privileges
90


Review Period
41


RSF Threshold
91


Second Expansion Option Exercise Notice
15


Second Expansion Option Interest Notice
15


Second Expansion Space
14


Second Option Term
18


Secured Areas
90


Signage Allowance
84


Signage Allowance Period
84


Signage Costs
84


Signage Restrictions
83


Signage Work
84


Statement
38


Storage Space
2


Storage Space Permitted Use
44


Storage Space Termination Date
23


Storage Space Termination Notice
23


Subject Space
66


Submittal Date
Exhibit B


Substitute Facility
91


Summary
1


Superior Rights
7


Superior Rights Date
7


Survey Charge Amount
93


Systems and Equipment
26




804296.08/LA




(vi)


 

--------------------------------------------------------------------------------




 
Page(s)


 
 
Tangible Net Worth
61


Tax Expenses
36


Tax Increase
39


Tax Reassessment Protection Amount
39


Tax Reassessment Purchase Price
40


Telecommunication Equipment
103


Tenant
1, 116


Tenant Change
Exhibit B


Tenant Improvement Allowance
Exhibit B


Tenant Improvement Allowance Items
Exhibit B


Tenant Parties
45


Tenant Refund
38


Tenant Signage Criteria
83


Tenant's Agents
Exhibit B


Tenant's Delivery Date
Exhibit B


Tenant's Parking Contest Notice
93


Tenant's Review Period
20


Tenant's Share
37


Terminated Space
22


Terminated Storage Space
23


Termination Consideration
23


Termination Date
22


Termination Notice
22


Termination Option
23


Termination Option Interest Rate
22


Termination Period
22


Transfer Notice
66


Transferee
66


Transfers
66


Uncontrollable Delays
Exhibit B


Union Bank
81


Upgrade Work
80


Vacated Space
33


Vacation Notice
33


Variable Expenses
33


Vault Space
2
















804296.08/LA




(vii)


 

--------------------------------------------------------------------------------




SUMMARY OF BASIC LEASE INFORMATION
The undersigned hereby agree to the following terms of this Summary of Basic
Lease Information (the "Summary"). This Summary is hereby incorporated into and
made a part of the attached Office/Retail Lease (this Summary and the
Office/Retail Lease to be known collectively as the "Lease") which pertains to
the office building (the "Building") which is commonly known as Union Bank Plaza
and currently located at 445 South Figueroa Street, Los Angeles, California
90071. Each reference in the Office/Retail Lease to any term of this Summary
shall have the meaning as set forth in this Summary tor such term. In the event
of a conflict between the terms of this Summary and the Office/Retail Lease, the
terms of the Office/Retail Lease shall prevail. Any capitalized terms used
herein and not otherwise defined herein shall have the meaning as set forth in
the Office/Retail Lease.
 
TERM OF LEASE
 
 
 
(References are to the Office/Retail
Lease)
 
DESCRIPTION
 
 
 
 
 
1.
Date for Reference Purposes:
 
October 8, 2008
 
 
 
 
 
2.
Landlord:
 
HINES VAF UB PLAZA, L.P., a Delaware limited partnership
 
 
 
 
 
3.
Address of Landlord
(Section 29.19):
 
Hines VAF UB Plaza, L.P.
c/o Hines Interest Limited Partnership
445 South Figueroa Street, Suite 2320
Los Angeles, California 90071
Attention: Property Manager
 
 
 
 
 
4.
Tenant:
 
UNION BANK OF CALIFORNIA, N.A., a national association.
 
 
 
 
 
5.
Address of Tenant
(Section 29.19):
 
Corporate Real Estate
Union Bank of California, N.A.
445 South Figueroa Street
Los Angeles, California 900071
 
 
 
 
 
 
 
With a copy to:
 
 
 
 
 
 
 
Cushman & Wakefield, Inc.
601 South Figueroa Street
Los Angeles, California 90017
Attention: Mr. Robert A. Ortiz
 
 
 
 
 
 
 
 
and




804296.08/LA
H4321-047/10-7-08/nng/law


-i-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




 
 
 
Union Bank of California, N.A.
Office of General Counsel
400 California Street
San Francisco, California 94104
 
 
 
 
 
 
 
 
and
 
 
 
 
 
 
 
 
DLA Piper LLP (US)
550 South Hope Street, Suite 2300
Los Angeles, California 90071
Attention: Michael Meyer, Esq.
 
 
 
 
 
6.
Premises (Article 1):
 
 
 
 
 
 
 
 
6.1
During the Initial Period:
 
A stipulated 310,639 rentable square feet of space (as determined pursuant to
Section 1.1 of the Office/Retail Lease) located on those floors of the Building
described in Section 1.1 of the Office/Retail Lease.
 
 
 
 
 
 
6.2
During the Extended Term:
 
A stipulated 317,509 rentable square feet of space (as determined pursuant to
Section 1.2 of the Office/Retail Lease) located on those floors of the Building
described in Section 1.2 of the Office/Retail Lease.
 
 
 
 
 
 
6.3
Changing Size:
 
The reference on the term "Premises" shall be expanded to include all space
leased by Tenant from time to time in accordance with the provisions of this
Lease and there shall be excluded from the term "Premises" any spaced deleted
pursuant to Sections 2.2, 2.4, and 2.5 of the Office/Retail Lease; provided,
however, even if a portion of the Premises is deleted in accordance with the
provisions of this Lease, the Office/Retail Lease will remain in effect as to
such deleted space to the extent necessary to allow Tenant or Landlord to
enforce their respective rights and obligations under the Office/Retail Lease
applicable to the period of time prior to the deletion of such space.
 
 
 
 
 
7.
Term (Article 2):
 
 
 
 
 
 
 
 
7.1
Lease Term
 
The period commencing on the Lease Commencement Date and ending on the Lease
Expiration Date.


804296.08/LA
H4321-047/10-7-08/nng/law


-ii-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




 
7.2
Initial Period:
 
The period commencing on the Lease Commencement Date and ending on January 31,
2012.
 
 
 
 
 
 
7.3
Extended Term:
 
The period commencing on February 1, 2012 and ending on the Lease Expiration
Date.
 
 
 
 
 
 
7.4
Lease Commencement Date:
 
November1, 2008.
 
 
 
 
 
 
7.5
Extended Term Commencement Date:
 
February 1, 2012
 
 
 
 
 
 
7.6
Lease Expiration Date:
 
January 31, 2022
 
 
 
 
 
8.
Base Rent (Article 3):
 
 
 
 
 
 
 
 
8.1
Initial Period Base Rent:
 
 
 
 
 
 
 
 
 
(a) During the Initial Period, Base Rent for the Office Space shall be as
follows:

Portion
of Initial Period
 
Annual Base
Rent
 
Monthly
Installment of Base
Rent
 
Annual
Base Rent Per Rentable
Square Foot (pursuant to
1980 Modified BOMA)
 
 
 
 
 
 
 
Lease Commencement
Date – 1/31/10
 
$7,314,475.00
 
$609,539.58
 
$25.00
 
 
 
 
 
 
 
2/1/10 – 1/31/12
 
$7,607,054.00
 
$633,921.16
 
$26.00

 
 
(b) During the Initial Period, Base Rent for the Office Space shall be as
follows:

Portion
of Initial Period
 
Annual Base
Rent
 
Monthly
Installment of Base
Rent
 
Annual
Base Rent Per Rentable
Square Foot (pursuant to
1980 Modified BOMA)
 
 
 
 
 
 
 
Lease Commencement
Date – 1/31/12
 
$100,890.00
 
$8,407.50
 
$18.00


804296.08/LA
H4321-047/10-7-08/nng/law


-iii-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




 
 
(c) During the Initial Period, Base Rent for the Retail Space shall be as
follows:

Portion
of Initial Period
 
Annual Base
Rent
 
Monthly
Installment of Base
Rent
 
Annual
Base Rent Per Rentable
Square Foot (pursuant to
1980 Modified BOMA)
 
 
 
 
 
 
 
Lease Commencement
Date – 1/31/10
 
$366,905.00
 
$30,575.42
 
$38.50
 
 
 
 
 
 
 
2/1/10 – 1/31/12
 
$376,435.00
 
$31,369.58
 
$39.50

 
 
(d) During the Initial Period, Base Rent for the Vault Space shall be as
follows:

Portion
of Initial Period
 
Annual Base
Rent
 
Monthly
Installment of Base
Rent
 
Annual
Base Rent Per Rentable
Square Foot (pursuant to
1980 Modified BOMA)
 
 
 
 
 
 
 
Lease Commencement
Date – 1/31/10
 
$73,125.00
 
$6,093.75
 
$25.00
 
 
 
 
 
 
 
2/1/10 – 1/31/12
 
$76,050.00
 
$6,337.50
 
$26.00



 
8.2
Extended Term Base Rent:
 
 
 
 
 
(a) During the Initial Period, Base Rent for the portion of the Premises that
excludes the Storage Space shall be as follows:

Portion
of Initial Period
 
Annual Base
Rent
 
Monthly
Installment of Base
Rent
 
Annual
Base Rent Per Rentable
Square Foot (pursuant to
1980 Modified BOMA)
 
 
 
 
 
 
 
2/1/12 – 1/31/13
 
$12,398,184.00
 
$1,033,182.00
 
$39.75
 
 
 
 
 
 
 
2/1/13 – 1/31/14
 
$12,706,968.96
 
$1,058,914.08
 
$40.74
 
 
 
 
 
 
 
2/1/14 – 1/31/15
 
$13,025,111.04
 
$1,085,425.92
 
$41.76
 
 
 
 
 
 
 
2/1/15 – 1/31/16
 
$13,352,610.24
 
$1,112,717.52
 
$42.81
 
 
 
 
 
 
 
2/1/16 – 1/31/17
 
$13,686,347.52
 
$1,140,528.96
 
$43.88
 
 
 
 
 
 
 
2/1/17 – 1/31/18
 
$14,026,322.88
 
$1,168,860.24
 
$44.97


804296.08/LA
H4321-047/10-7-08/nng/law


-iv-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




2/1/18 – 1/31/19
 
$14,378,774.40
 
$1,198,231.20
 
$46.10
 
 
 
 
 
 
 
2/1/19 – 1/31/20
 
$14,737,464.00
 
$1,228,122.00
 
$47.25
 
 
 
 
 
 
 
2/1/20 – 1/31/21
 
$15,105,510.72
 
$1,258,792.60
 
$48.43
 
 
 
 
 
 
 
2/1/21 – 1/31/22
 
$15,482,914.56
 
$1,290,242.88
 
$49.64

 
 
(b) During the Initial Period, Base Rent for the Storage Space shall be as
follow
(except as otherwise provided in Section 2.5 of the Office/Retail Lease):

Portion
of Initial Period
 
Annual Base
Rent
 
Monthly
Installment of Base
Rent
 
Annual
Base Rent Per Rentable
Square Foot (pursuant to
1980 Modified BOMA)
 
 
 
 
 
 
 
2/1/12 – 1/31/13
 
$117,705.00
 
$9,808.75
 
$21.00
 
 
 
 
 
 
 
2/1/13 – 1/31/14
 
$122,413.20
 
$10,201.10
 
$21.84
 
 
 
 
 
 
 
2/1/14 – 1/31/15
 
$127,289.55
 
$10,607.46
 
$22.71
 
 
 
 
 
 
 
2/1/15 – 1/31/16
 
$132,390.10
 
$11,032.51
 
$23.62
 
 
 
 
 
 
 
2/1/16 – 1/31/17
 
$137,714.85
 
$11,476.24
 
$24.57
 
 
 
 
 
 
 
2/1/17 – 1/31/18
 
$143,207.75
 
$11,933.98
 
$25.55
 
 
 
 
 
 
 
2/1/18 – 1/31/19
 
$148,924.85
 
$12,410.40
 
$26.57
 
 
 
 
 
 
 
2/1/19 – 1/31/20
 
$154,866.15
 
$12,905.51
 
$27.63
 
 
 
 
 
 
 
2/1/20 – 1/31/21
 
$161,087.70
 
$13,423.98
 
$28.74
 
 
 
 
 
 
 
2/1/21 – 1/31/22
 
$167,533.45
 
$13,961.12
 
$29.89

9.
Additional Rent (Article 4):
 
 
 
 
 
 
 
 
9.1
Annual Direct Expense
Allowance:
 
 
 
 
 
 
 
 
 
(a) During the Initial
Period:
 
Amount of Direct Expenses for the calender year 2002 calculated in accordance
with Section 4.2.
 
 
 
 
 
 
 
(b) During the
Extended Term:
 
Amount of Direct Expenses for the calendar year 2012 calculated in accordance
with Section 4.2.




804296.08/LA
H4321-047/10-7-08/nng/law


-v-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




 
9.2
Tenant's Share of Direct
Expenses:
 
 
 
 
 
 
 
 
 
(a) During the Initial
Period:
 
50.66% (i.e., 310,639 rentable square feet in the Premises/613,235 rentable
square feet in the Building [including the retail/office towner portion of the
Building and the existing retail portion of the Real Property located outside
the retail/office towner portion of the Building], as determined pursuant to
Section 1.2 of the Office/Retail Lease).
 
 
 
 
 
 
 
(b) During the
Extended Term:
 
5.34% (i.e., 311,904 rentable square feet in the portion of the Premises which
is other than the Storage Space/607,517 rentable square feet in the Building
[excluding the existing retail portion of the Real Property located outside the
retail/office towner portion of the Building], as determined pursuant to Section
1.2 of the Office/Retail Lease).
 
 
 
 
 
10.
Parking Passes
(Article 28):
 
453 parking passes in the Building Parking Area and 107 parking passes in the
Off-Site Parking Area, for a total of 560 parking passes, subject to increase or
reduction, as the case may be, pursuant to the provisions of Article 28 of the
Office/Retail Lease.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



804296.08/LA
H4321-047/10-7-08/nng/law
-vii-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




The foregoing terms of this Summary are hereby agreed to by Landlord and Tenant.
"Landlord":
HINES VAF UB PLAZA, L.P.,
a Delaware limited partnership
By:
Hines VAF UB Plaza GP LLC,

its general partner
By:
Hines VAF UB Plaza Mezz, L.P.,

its sole member
By:
Hines VAF UB Plaza GP2 LLC,

its general partner
By:
Hines U.S. Office Value Added Fund, L.P.,

its sole member
By:
Hines U.S. Office Value Added Fund, LLC,

its general partner
By:
Hines Interests Limited Partnership,

its managing member
By:
Hines Holdings, Inc.

its general partner
By:
/s/ Colin P. Shepherd

Name:
Colin P. Shepherd

Title:
Senior Vice President


804296.08/LA
H4321-047/10-7-08/nng/law
-vii-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




"Tenant":
UNION BANK OF CALIFORNIA, N.A.,
a national association
By:
/s/ Craig Poletti

Name: Craig Poletti
Title: Vice President
By:
/s/ Kenneth Holdway

Name: Kenneth Holdway
Title: Senior Vice President
By:
/s/ John Erickson

Name: John Erickson
Title: Vice Chairman



804296.08/LA
H4321-047/10-7-08/nng/law
-viii-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




UNION BANK PLAZA


OFFICE/RETAIL LEASE
This Office/Retail Lease, which includes the preceding Summary of Basic Lease
Information (the "Summary") attached hereto and incorporated herein by this
reference (the Office/Retail Lease and Summary to be known sometimes
collectively hereafter as the "Lease"), dated as of the date set forth in
Section 1 of the Summary, is made by and between HINES VAF UB PLAZA, L.P., a
Delaware limited partnership ("Landlord"), and UNION BANK OF CALIFORNIA, N.A., a
national association ("Tenant").
ARTICLE 1
REAL PROPERTY, BUILDING AND PREMISES; RIGHT OF FIRST OFFER
1.1    Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the following premises
in the building located at 445 South Figueroa Street, Los Angeles, California
90071 ("Building"), the floor plans of which premises are outlined in Exhibit A
attached hereto ("Premises"):
Portion of Premises on Each of the
Following
Floors of the Building
 
Rentable Square Footage
(pursuant to 1980 Modified
BOMA, as defined in
Section 1.2 below)
 
 
485


 
B-1 Level
 
2,221


 
B-2 Level
 
2,925


 
Street Level
 
9,530


 
Lobby Level
 
15,251


 
Two (2)
 
15,304


 
Three (3)
 
15,304


 
Four (4)
 
15,304


 
Five (5)
 
15,304


 
Six (6)
 
15,304


 
Seven (7)
 
15,304


 
Eight (8)
 
15,320


 
Nine (9)
 
15,358


 
Ten (10)
 
15,296


 
Eleven (11)
 
15,358


 
Twelve (12)
 
15,428


 
Thirteen (13)
 
15,428


 
Fourteen (14)
 
15,447


 
Fifteen (15)
 
15,429


 
Sixteen (16)
 
15,451


 


804296.08/LA
H4321-047/10-7-08/nng/law
 
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Seventeen (17)
 
15,464


 
Eighteen (18)
 
15,188


 
Twenty-One (21)
 
15,837


 
Twenty-Four (24)
 
15,804


 
Thirty-Nine (39)
 
2,899


 
 
 
 
 
Total
 
310,639


 

For purposes of this Lease: (i) the "Office Space" shall mean, collectively, (A)
that portion of the Premises listed in the schedule above located on the second
(2nd) through eighteenth (18th) floors of the Building, inclusive, the
twenty-first (21st) and twenty-fourth (24th) floors of the Building, (B) the
20th Floor Space (as defined below) when added to the Premises and (C) any
Expansion Space and/or First Offer Space (as such terms are defined below), if
leased by Tenant pursuant to Sections 1.5 and/or 1.6 below, respectively; (ii)
the "Retail Space" shall mean that portion of the Premises listed in the
schedule above located on the Lobby Level of the Building; (iii) the "Vault
Space" shall mean that portion of the Premises listed in the schedule above
located on the Street Level of the Building; (iv) the "Storage Space" shall mean
that portion of the Premises listed in the schedule above located on B-1 Level,
B-2 Level and thirty-ninth (39th) floor of the Building; and (v) the "Initial
Premises" shall mean the initial Premises leased by Tenant as of the Lease
Commencement Date listed in the schedule above (i.e., the Office Space
[excluding the 20th Floor Space, the Expansion Space and the First Offer Space]
the Retail Space, the Vault Space and the Storage Space). Tenant's rights to the
Premises include the limited right (together with Landlord's right to use such
space to the extent necessary to provide services to the Premises) to use and
access the janitorial closet and the fan, electrical, and telephone rooms on the
floors containing the Premises as reasonably necessary for Tenant's effective
and efficient use of the Premises. Tenant shall also be permitted to use the
telephone rooms on the floors containing the Premises to service, maintain,
repair and/or replace its equipment. Tenant shall also have the right to use, or
access, at its sole cost and expense, any ceilings or space above the ceilings
on the floors containing the Premises to the extent necessary to service
Tenant's equipment in the Premises and to run wires, cables and other conduits
(including telecommunications and computer wires, cables and conduits) from the
ground and/or roof to the Premises to the extent (A) permitted by applicable
laws, and (B) necessary in connection with conducting normal business and/or
banking operations in the Premises (collectively, the "Conduit Uses"). Tenant's
right to use and access the conduits and riser space from the ground and/or roof
to the Premises for the Conduit Uses shall be subject to availability as
reasonably determined by Landlord, but Tenant shall, at its sole cost and
expense, in all events: (1) be entitled to continue to use for the Conduit Uses
the conduits and riser space that Tenant currently uses as of the Lease
Commencement Date; (2) be entitled to use for the Conduit Uses up to Tenant's
Share of the usable area of any common riser and conduit space located in and
through the telephone closets of the Building that exists and is unused as of
the date of this Lease, so long as any such use does not preclude or
unreasonably interfere with Landlord's ability to access such riser and conduit
space and/or telephone closets to maintain and repair such space and closets and
any conduits, wiring, cabling and/or equipment therein; and (3) so long as a
Design Problem (as defined below) is not created, Tenant may construct, at
Tenant's sole cost and expense, additional conduit and riser space through the
telephone closets of the Building (i.e., construct additional holes in the floor
and ceiling of such telephone closets) for the Conduit Uses without charge for
the use of such additional conduit and riser space (so long as Tenant

804296.08/LA
H4321-047/10-7-08/nng/law
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




does not use, in the aggregate, more than Tenant's Share of the usable area
within such telephone closets therefor), which construction shall be performed
in compliance with all applicable laws and the provisions of Article 8 below.
Tenant's rights to the Premises include the right to use and access any floors
or walls on the floors containing the Premises to install equipment, wiring,
cables, conduits and the like as necessary to service, maintain, repair and/or
replace Tenant's equipment in the Premises. Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all liabilities, costs, losses,
expenses and claims relating to the installation, placement, removal, access
and/or use of any such conduits, riser space, janitorial closets, fan rooms,
electrical rooms, telephone rooms and closets, walls, floors, and ceilings (and
any wiring, cabling and equipment therein), except to the extent such
liabilities, costs, losses, expenses and claims result from Landlord's
negligence or willful misconduct.
Notwithstanding anything to the contrary set forth in this Lease (other than as
expressly provided in Section 7.2 of this Lease), in no event shall Tenant take
any action in the Premises or the Building which may affect the "Systems and
Equipment," as that term is defined in Section 4.2.6 of this Lease, without the
prior written consent of Landlord which will not be withheld except to the
extent such action will create a Design Problem. The Building, the parking
structure located beneath both the Building and land located adjacent to the
Building ("Building Parking Area"), the outside plaza areas, land and other
improvements surrounding the Building which are designated from time to time by
Landlord as common areas appurtenant to or servicing the Building, and the land
upon which any of the foregoing are situated, but excluding the "Off-Site
Parking Area" (as defined in Article 28 of this Lease), are herein sometimes
collectively referred to as the "Real Property." The Building Parking Area and
the Off-Site Parking Area are herein sometimes collectively referred to as the
"Parking Areas." Tenant is hereby granted the right to the nonexclusive use of
the common corridors and hallways, stairwells, elevators, restrooms and other
public or common areas located on the Real Property; provided, however, that
Tenant shall be granted the right to the exclusive use of the restrooms (for
"restroom" uses only), corridors and hallways on full floors leased by Tenant;
provided further, however, that the manner in which such public and common areas
are maintained and operated shall (except as otherwise provided or required
under this Lease) be at the reasonable discretion of Landlord and the use
thereof shall be subject to such rules, regulations and restrictions as Landlord
may make from time to time. Subject to the provisions of Section 19.7.2 of this
Lease, Landlord reserves the right to make alterations or additions to or to
change the location of elements of the Real Property and the common areas
thereof, as long as such alterations, additions or changes (aa) shall be
consistent with the operation of the Building and Real Property in a first-class
manner, (bb) shall not unreasonably interfere with Tenant's use of or access to
the Premises, and (cc) shall be performed in accordance with the conditions and
restrictions set forth in this Lease.
1.2    Rentable Square Feet of Premises and Building. During the Initial Period
(as defined below), Landlord and Tenant hereby stipulate (regardless of anything
to the contrary set forth herein) and agree that for purposes of this Lease the
rentable area of the Initial Premises (i) shall be as set forth in Section 1.l
above, (ii) was required to be calculated pursuant to Standard Method for
Measuring Floor Area in Office Buildings, ANSI 265.1-1980, as modified to
include a prorata portion of (A) the Building common areas, and (B) any occupied
space in the Building dedicated to the service of the Building (collectively the
"Additional Area"), which Additional Area could not exceed 11,199 rentable
square feet (as so modified, "1980 Modified BOMA"), and (iii) whether or not
such rentable area was actually calculated pursuant to 1980

804296.08/LA
H4321-047/10-7-08/nng/law
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Modified BOMA, is not subject to adjustment or re-measurement by Landlord or
Tenant. Commencing on the Extended Term Commencement Date, and continuing
thereafter through the remaining Lease Term, as extended by the Option Terms,
(as that term is defined in Section 2.2 of this Lease), the rentable area of the
Initial Premises shall be deemed to be the stipulated amounts set forth below in
this Section 1.2, calculated (subject to the clarification in the last sentence
of this Section 1.2) pursuant to Standard Method for Measuring Floor Area in
Office Buildings, ANSI 265.1-1996 ("1996 ROMA"). In addition, the rentable area
of the 20th Floor Space (when added to the Premises pursuant to Section 1.4
below is deemed and stipulated to contain 16,387 rentable square feet, as
calculated, subject to the clarification in tbe last sentence of this Section
1.2, in accordance with 1996 BOMA [not 1980 Modified BOMA]), and any Expansion
Space and/or First Offer Space (if leased by Tenant pursuant to Sections 1.5
and/or 1.6 below, respectively), shall at all times during the applicable lease
term thereof be calculated pursuant to 1996 BOMA (not 1980 Modified BOMA), and
all amounts, percentages and figures appearing or referred to in this Lease
based upon the rentable area of such applicable space shall be determined based
upon 1996 BOMA. Landlord and Tenant agree and have verified that the rentable
area of the Initial Premises calculated (subject to the clarification in the
last sentence of this Section 1.2) in accordance with 1996 BOMA is as follows,
and is not subject to adjustment or re-measurement by Landlord or Tenant:
Portion of Premises on each of the
Following Floors of the Building
 
Rentable Square Footage
(pursuant to 1980 BOMA)
B-1 Level
 
485


 
B-2 Level
 
2,221


 
Street Level
 
2,335


 
Lobby Level
 
9,650


 
Two (2)
 
15,658


 
Three (3)
 
15,660


 
Four (4)
 
15,660


 
Five (5)
 
15,660


 
Six (6)
 
15,660


 
Seven (7)
 
15,660


 
Eight (8)
 
15,677


 
Nine (9)
 
15,716


 
Ten (10)
 
15,716


 
Eleven (11)
 
15,716


 
Twelve (12)
 
15,789


 
Thirteen (13)
 
15,789


 
Fourteen (14)
 
15,806


 
Fifteen (15)
 
15,788


 
Sixteen (16)
 
15,822


 
Seventeen (17)
 
15,829


 
Eighteen (18)
 
15,546


 
Twenty-One (21)
 
16,400


 
Twenty-Four (24)
 
16,367


 
Thirty-Nine (39)
 
2,899


 
 
 
 
 
Total
 
317,509


 


804296.08/LA
H4321-047/10-7-08/nng/law
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Effective on and after the Extended Term Commencement Date, all amounts,
percentages and figures appearing or referred to in this Lease based upon the
rentable area of the Initial Premises shall be adjusted to reflect the
above-described calculation of the rentable area of the Initial Premises. By way
of example, but not limitation, (1) Base Rent for the Initial Premises shall be
adjusted as set forth in Section 8.2 of the Summary, and (2) Tenant's Share
shall be adjusted as set forth in Section 4.2.8 of this Lease and Section 9.2(b)
of the Summary. For purposes of determining Tenant's Share, Landlord and Tenant
also agree and stipulate that: (x) during the Initial Period, (I) the rentable
area of the Building shall be deemed to be 613,235 rentable square feet (which
rentable area includes both the retail/office tower portion of the Building and
the existing retail portion of the Real Property located outside the
retail/office tower portion of the Building), and was required to be calculated
pursuant to 1980 Modified BOMA, and (II) whether or not such rentable area was
actually calculated pursuant to 1980 Modified BOMA, such rentable area amount is
not subject to adjustment or re-measurement by Landlord Tenant; and (y)
commencing on the Extended Term Commencement Date, and continuing thereafter
through the remaining Lease Term, as extended by the Option Terms, (I) the
rentable area of the Building shall be deemed to be 607,517 rentable square feet
(as determined without regard to the retail portion of the Real Property located
outside the retail/office tower portion of the Building), calculated (subject to
the clarification in the last sentence of this Section 1.2) pursuant to 1996
BOMA, and (II) such rentable area amount is not subject to adjustment or
re-measurement by Landlord or Tenant. Notwithstanding the stipulation of the
rentable square footage of the Initial Premises and the 20th Floor Space as
provided in and pursuant to the foregoing provisions of this Section 1.2 (and
the stipulation of the rentable square footage of the 28th Floor Expansion Space
as provided in and pursuant to Section 1.6.1 below), neither such stipulated
rentable square footage amounts or any interpretations and/or assumptions used
by the parties in calculating such rentable square footage amounts pursuant to
1996 BOMA for such space shall be used as a reference or otherwise be binding
upon the parties in determining, in accordance with 1996 BOMA, the rentable
square footage of any First Offer Space, Second Expansion Space or any other
expansion space which hereafter becomes part of the Premises.
1.3    Condition of the Premises. Prior to the date of this Lease, Tenant has
occupied the Premises pursuant to the Existing Leases as defined in Article 22
below. Except as specifically set forth in Article 21 of this Lease and the
Tenant Work Letter attached hereto as Exhibit B, and subject to Landlord's
obligations set forth in this Lease, Tenant shall occupy the Premises in its
"AS-IS" condition as of the date of this Lease, and Landlord shall have no
obligation (except as specifically set forth in this Lease) to alter, remodel,
improve, renovate or decorate the Premises, the Building, the Real Property or
any part thereof, nor has Landlord made any representation or warranty regarding
the condition of the Premises, the Building or the Real Property.
1.4    20th Floor Space.
1.4.1    20th Floor Space Commencement Date. The Premises shall be expanded to
include that certain space comprising the entirety of the twentieth (20th) floor
of the Building containing a stipulated 16,387 rentable square feet, calculated
(subject to the clarification in the last sentence of Section 1.2 above) in
accordance with 1996 BOMA, and depicted on Exhibit C attached to this Lease (the
"20th Floor Space"), commencing on the 20th Floor Commencement Date (as defined
below). Landlord and Tenant agree and have verified that the stipulated

804296.08/LA
H4321-047/10-7-08/nng/law
-5-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




rentable square feet of the 20th Floor Space as set forth hereinabove is not
subject to adjustment or re-measurement by Landlord or Tenant. Subject to delays
caused by (i) Force Majeure events, and/or (ii) the unauthorized holdover by the
existing tenant of the 20th Floor Space beyond the expiration of the lease term
of such existing tenant's lease (i.e., March 31, 2009), Landlord shall use
commercially reasonable efforts to deliver the 20th Floor Space to Tenant in the
Delivery Condition (as defined in the Tenant Work Letter attached hereto as
Exhibit B) for the 20th Floor Space on July 1, 2009. The lease term for the 20th
Floor Space shall commence upon the 20th Floor Space Commencement Date and
expire coterminously with the Lease Term for the Initial Premises, as may be
extended pursuant to Section 2.2 below. For purposes hereof, the "20th Floor
Space Commencement Date" shall mean the CD Date (as defined in the Tenant Work
Letter) for the 20th Floor Space; provided, however, the Delivery Date for the
20th Floor Space shall not actually occur until Tenant has received from
Landlord a minimum fourteen (14) day prior factually correct written notice that
the 20th Floor Space will be delivered to Tenant in the Delivery Condition
therefor.
1.4.2    20th Floor Space Base Rent. The Base Rent payable for the 20th Floor
Space during the portion of the lease term thereof that occurs during the
Initial Period shall be as follows: (i) $35.50 per rentable square foot of the
20th Floor Space for that portion of the lease term thereof which occurs during
the calendar year 2009; (ii) $36.86 per rentable square foot of the 20th Floor
Space for that portion of the lease term thereof which occurs during the
calendar year 2010; and (iii) $38.28 per rentable square foot of the 20th Floor
Space for that portion of the lease term thereof which occurs during the
calendar year 2011 and continuing through January 31, 2012. The Base Rent
payable for the 20th Floor Space during the portion of the lease term thereof
that occurs during the Extended Term shall be equal to the same Base Rent rate
per rentable square foot as applicable to the portion of the Initial Premises
that excludes the Storage Space, subject to annual increases at the same time
and at the same rate per rentable square foot as applicable to such portion of
the Initial Premises (as set forth in Section 8.2(a) of the Summary).
1.4.3    20th Floor Annual Direct Expense Allowance. If (i) the 20th Floor
Commencement Date occurs during the calendar year 2009, the Annual Direct
Expense Allowance applicable to the 20th Floor Space shall, during the period
from the 20th Floor Commencement Date through the end of the Initial Period, be
the amount of Direct Expenses for the calendar year 2009 calculated in
accordance with Section 4.2, (ii) the 20th Floor Commencement Date occurs during
the calendar year 2010, the Annual Direct Expense Allowance applicable to the
20th Floor Space shall, during the period from the 20th Floor Commencement Date
through the end of the Initial Period, be the amount of Direct Expenses for the
calendar year 2010 calculated in accordance with Section 4.2, and (iii) the 20th
Floor Commencement Date occurs during the calendar year 2011, the Annual Direct
Expense Allowance applicable to the 20th Floor Space shall, during the period
from the 20th Floor Commencement Date through the end of the Initial Period, be
the amount of Direct Expenses for the calendar year 2011 calculated in
accordance with Section 4.2. Notwithstanding the foregoing, from and after the
Extended Term Commencement Date, the Annual Direct Expense Allowance applicable
to the 20th Floor Space shall be the amount of Direct Expenses for the calendar
year 2012 calculated in accordance with Section 4.2.

804296.08/LA
H4321-047/10-7-08/nng/law
-6-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




1.4.4    20th Floor Space Tenant's Share. To take into account the addition of
the 20th Floor Space to the Premises, upon (i) the 20th Floor Space Commencement
Date, Tenant's Share for the Initial Period (as set forth in Section 9.2(a) of
the Summary) shall be increased by 2.67% (i.e., 16,387 rentable square feet in
the 20th Floor Space/613,235 rentable square feet in the Building, including the
retail/office tower portion of the Building and the existing retail portion of
the Real Property located outside the retail/office tower portion of the
Building), and (ii) the Extended Term Commencement Date, Tenant's Share for the
Extended Term (as set forth in Section 9.2(b) of the Summary) shall be increased
by 2.70% (i.e., 16,387 rentable square feet in the 20th Floor Space/607,517
rentable square feet in the Building, excluding the existing retail portion of
the Real Property located outside the retail/office tower portion of the
Building).
1.4.5    20th Floor Space Tenant Improvements. The Tenant Improvement Allowance
for the 20th Floor Space shall be $52.50 per rentable square foot of the 20th
Floor Space. The terms and provisions for the design, permitting and
construction of the Tenant Improvements and the disbursement of the Tenant
Improvement Allowance for the 20th Floor Space shall be governed by the terms
and provisions of the Tenant Work Letter.
1.4.6    20th Floor Space Parking. Upon the 20th Floor Commencement Date, the
Building Parking Area Passes (as defined in Section 28.1.1 below) which are
Tenant's obligation to rent pursuant to Article 28 below shall be increased in
accordance with the provisions of Section 28.1.3 below.
1.5    Right of First Offer.
1.5.1    First Offer Space; Superior Rights. During the initial Lease Term and
any Option Term (subject, however, to the limitations set forth below in this
Section 1.5.1), Tenant shall have a right of first offer to lease available
office space located above the ground floor of the Building ("First Offer
Space") in accordance with and subject to the following provisions of this
Section 1.5. Notwithstanding anything to the contrary contained in this Lease,
Tenant's right of first offer contained in this Section 1.5 shall be subject and
subordinate to all "Superior Rights." "Superior Rights" shall mean the following
rights existing as of the date (the "Superior Rights Date") Tenant delivers to
Landlord its Request Notice (as defined below) or Landlord delivers to Tenant a
Landlord First Offer Notice (as defined below), as the case may be: (i) all
lease rights, renewal rights, expansion rights, including any expansion options,
must take obligations, first offer or first refusal rights, or any similar
rights (collectively, "Applicable Rights") in leases for space in the Building
existing as of such Superior Rights Date, along with the right of each tenant
which does not have a renewal right set forth in its lease, to renew the lease
term for its space provided that such renewal is exercised or agreed to by such
tenant at least six (6) months prior to the expiration of such tenant's lease
term; (ii) all Applicable Rights in connection with space (including Landlord's
right to enter into a lease for such space) described in bona fide lease
proposals or letters of intent executed by Landlord as of such Superior Rights
Date, whether for new space in the Building, or for the extension of the term of
an existing lease of space in the Building or the expansion of the premises
identified in any lease of space in the Building, or (iii) the rights of
Landlord to enter into any lease for space in the Building, including space
subject to Applicable Rights, which is the subject as of such Superior Rights
Date of exclusive, bona fide, good faith negotiations involving Landlord and a
prospective tenant or an existing tenant in the Building. Further
notwithstanding anything to the

804296.08/LA
H4321-047/10-7-08/nng/law
-7-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




contrary contained in this Section 1.5, Tenant shall have no such right of first
offer during the last two (2) years of the then-current Lease Term unless either
(A) as of the date Landlord delivers to Tenant the Response Notice or the
Landlord First Offer Notice, as the case may be (as such terms are defined
below), Tenant has previously properly exercised its extension option to extend
the then-current Lease Term for the Renewed Premises (as defined below) for the
next applicable Option Term pursuant to Section 2.2 below, or (B) if the
Response Notice or the Landlord First Offer Notice, as the case may be, is
delivered on or before the date that is fifteen (15) months prior to the
expiration of the then-current Lease Term, then concurrently with Tenant's
delivery of Tenant's First Offer Election Notice (as defined below) exercising
such right of first offer, Tenant delivers to Landlord Tenant's Extension Notice
(as defined in Section 2.2 below) properly exercising its option to extend the
then-current Lease Term for the next applicable Option Term pursuant to Section
2.2 below which Tenant shall have right to do notwithstanding the time frames
for delivery of Tenant's Extension Notice for such extension option set forth in
Section 2.2 below.
1.5.2    Information Regarding Available Space; Additional Right of First Offer.
At any time during the Lease Term, but not more frequently than once each
calendar year, Tenant shall have the right to request in a notice to Landlord
(the "Request Notice") that Landlord send Tenant notice (the "Response Notice")
listing all office space in the Building located above the ground floor that is
other than the Premises, the approximate rentable and usable areas of such space
(as determined pursuant to 1996 BOMA), the Superior Rights, if any, with respect
to such space, and the scheduled expiration of all such Superior Rights.
Landlord shall deliver the Response Notice to Tenant within ten (10) business
days following Landlord's receipt of the Request Notice. Subject to the
limitations and restrictions set forth in Section 1.5.3 below, Tenant shall have
the right, within fifteen (15) business days of the delivery of the Response
Notice, to deliver notice to Landlord ("First Offer Election Notice") pursuant
to which (i) Tenant exercises its right of first offer to lease any First Offer
Space, to the extent not encumbered by Superior Rights, (ii) if any First Offer
Space is then subject to a Superior Right, Tenant exercises its right of first
offer to lease such First Offer Space effective upon the termination or lapse of
such Superior Rights, or (iii) Tenant elects not to lease any such First Offer
Space. In addition to Tenant's right to send Landlord a First Offer Election
Notice pursuant to the foregoing provisions of this Section 1.5.2, at such time
during the initial Lease Term and any Option Terru (subject, however, to the
limitations set forth in Section 1.5.1 above), as any First Offer Space that is
not subject to a Superior Right becomes available for lease to third parties
that are other than the existing tenant (or its affiliate) of such space, prior
to leasing such space to a third party (that is other than the existing tenant
or its affiliate of such space), Landlord shall offer such space to Tenant by
delivery of a written notice ("Landlord First Offer Notice") to Tenant informing
Tenant of the availability of such First Offer Space. Subject to the limitations
and restrictions set forth in Section 1.5.3 below, Tenant shall thereupon have
the right to lease such First Offer Space by delivery to Landlord within ten
(10) days following the date of the Landlord First Offer Notice of a First Offer
Election Notice electing to lease such space. In the event that Tenant (A)
elects not to lease any such First Offer Space, or (B) does not notify Landlord
of its election to lease any such First Offer Space within such ten (10) day
period, Landlord shall thereafter have the right for a six (6) month period
following such ten (10) day period to lease such First Offer Space (or any
portion thereof) to any other party and on any terms Landlord desires.

804296.08/LA
H4321-047/10-7-08/nng/law
-8-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




1.5.3    Restrictions on Lease of First Offer Space. Notwithstanding any
provision of this Section 1.5 to the contrary, the following provisions shall
apply with respect to the exercise by Tenant of its right to lease First Offer
Space: (i) Tenant must elect to lease, if any, all, but not less than all, of
all contiguous First Offer Space located on a floor of the Building; provided,
that if any such contiguous First Offer Space was most recently occupied by two
or more unaffiliated tenants and is currently separately demised, Tenant shall
have the right to lease all, but not less than all, of one or more contiguous
demised sections of such First Offer Space; (ii) Tenant must elect to lease all
First Offer Space contiguous to the then-existing Premises prior to leasing any
First Offer Space not contiguous to the then-existing Premises; and (iii)
Tenant's rights under this Section 1.5 are personal to the original Tenant
executing this Lease (the "Original Tenant") and any Approved Transferee (as
defined in Section 14.1 of this Lease) to which Tenant's rights under this
Section 1.5 have been assigned, and Tenant's rights and Landlord's obligations
under this Section 1.5 shall only be applicable during such periods as the
Original Tenant or any such Approved Transferee physically occupies at least
seventy-five percent (75%) of the rentable area of the then-existing Premises
(not including any portion of the Premises recaptured by Landlord pursuant to
Section 14.3 of this Lease).
1.5.4    Lease Term for First Offer Space. All First Offer Space which Tenant
elects to lease shall be leased for a lease term commencing upon the day after
the expiration of the applicable Construction Period (as defined in Section
1.5.8 below) for such First Offer Space and expiring coterminously with the
remaining Lease Term for the Initial Premises or earlier if leased by Tenant
subject to Superior Rights, as such Lease Term may be extended pursuant to
Section 2.2 of this Lease.
1.5.5    Initial Period First Offer/Expansion Terms. If the commencement date
for any First Offer Space leased by Tenant pursuant to this Section 1.5 (or the
commencement date for any Expansion Space leased by Tenant pursuant to Section
1.6 below, as the case may be) occurs during the Initial Period, then such First
Offer Space (or such Expansion Space, as the case may be) shall be leased by
Tenant upon all of the applicable terms and conditions of this Lease, except as
follows (collectively, the "Initial Period First Offer/Expansion Terms"):
1.5.5.1    Initial Period First Offer/Expansion Rent. The Base Rent payable for
any such First Offer Space (or Expansion Space, as the case may be) shall be
calculated as follows: (i) for the period from the commencement date of the
lease term for such First Offer Space (or Expansion Space, as the case may be)
through the end of the Initial Period, such Base Rent (herein, the "Pre-Extended
Term Base Rent") shall equal (A) $35.50 per rentable square foot of such
applicable space for that portion of such lease term which occurs during the
calendar year 2009; (B) $36.86 per rentable square foot of such applicable space
for that portion of such lease term which occurs during the calendar year 2010;
and (C) $38.28 per rentable square foot of such applicable space for that
portion of such lease term which occurs during the calendar year 2011 and
continuing through January 31, 2012; and (ii) during the Extended Term, such
Base Rent shall equal the same Base Rent rate per rentable square foot as
applicable to the portion of the Initial Premises that excludes the Storage
Space, subject to annual increases at the same time and at the same rate per
rentable square foot as applicable to such portion of the Initial Premises as
set forth in Section 8.2(a) of the Summary (e.g., the Base Rent for such First
Offer Space [or Expansion Space, as the case may be] during the period from
February 1, 2012 through January 31,2013 shall equal $39.75 pre rentable square
foot of such applicable space).

804296.08/LA
H4321-047/10-7-08/nng/law
-9-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




1.5.5.2    Initial Period First Offer/Expansion Annual Direct Expense Allowance
Year. If (i) the commencement date for any such First Offer Space (or any such
Expansion Space, as the ease may be) leased by Tenant occurs during the calendar
year 2009, the Annual Direct Expense Allowance for such applicable space shall,
during the period from such applicable commencement date through the end of the
Initial Period, be the amount of Direct Expenses for the calendar year 2009
calculated in accordance with Section 4.2 below, (ii) the commencement date for
any such First Offer Space (or any such Expansion Space, as the case may be)
leased by Tenant occurs during the calendar year 2010, the Annual Direct Expense
Allowance for such applicable space shall, during the period from such
applicable commencement date through the end of the Initial Period, be the
amount of Direct Expenses for the calendar year 2010 calculated in accordance
with Section 4.2 below, and (iii) the commencement date for any such First Offer
Space (or any such Expansion Space, as the ease may be) leased by Tenant occurs
during the calendar year 2011, the Annual Direct Expense Allowance for such
applicable space shall, during the period from such applicable commencement date
through the end of the Initial Period, be the amount of Direct Expenses for the
calendar year 2011 calculated in accordance with Section 4.2 below.
Notwithstanding the foregoing, from and after the Extended Term Commencement
Date, the Annual Direct Expense Allowance for such First Offer Space (or
Expansion Space, as the case may be) shall, during the period from the
applicable commencement for such space through the end of the Extended Term, be
the Annual Direct Expense Allowance set forth in Section 9.1(b) of the Summary
(i.e., the amount of Direct Expenses for the calendar year 2012 calculated in
accordance with Section 4.2 below).
1.5.5.3    Initial Period First Offer/Expansion Space Tenant Improvement
Allowance. Tenant shall be entitled to receive from Landlord a tenant
improvement allowance for such First Offer Space (or Expansion Space, as the
case may be) equal to the fair market tenant improvement allowance provided for
comparable space located in the Building and in and in other buildings
comparable to the Building in services, amenities and location in the Los
Angeles Central Business District (collectively, the "Comparable Buildings"),
determined after taking into account the Pre-Extended Term Base Rent and the
Annual Direct Expense Allowance for such applicable space (as calculated
pursuant to Sections 1.5.5.2 and 1.5.5.3 above), as well as the age, quality and
layout of the existing tenant improvements in such First Offer Space (or
Expansion Space, as the case may be) as of the commencement date of the initial
lease term for such applicable First Offer Space (or Expansion Space, as the
case may be); provided, however, if such First Offer Space (or Expansion Space,
as the case may be) contains asbestos or such Expansion Space is the 28th Floor
Expansion Space (as defined below), the tenant improvement allowance for such
applicable space shall equal $52.50 per rentable square foot of such space and
Landlord shall abate the asbestos contained in such applicable space (whether by
removal, enclosure, encapsulation and/or repair) pursuant to the General
Abatement Standard (as defined in the Tenant Work Letter) at Landlord's sole
cost and expense before delivering such applicable space to Tenant. Such tenant
improvement allowance shall only be used to help Tenant pay for the costs
(including, without limitation, design, architectural, space planning and
permitting fees and costs) actually incurred and paid for by Tenant for the
design, architectural, space planning and permitting fees and construction of
the initial tenant improvements in such applicable First Offer Space (or
Expansion Space, as the case may be). All construction of such initial tenant
improvements shall be performed by Tenant pursuant to the terms and provisions
of Articles 8 and 9 below (except that the construction of the initial tenant
improvements for the 28th Floor

804296.08/LA
H4321-047/10-7-08/nng/law
-10-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Expansion Space shall be performed by Tenant pursuant to the terms and
provisions of the Tenant Work Letter).
1.5.6    Extended Term First Offer Expansion Terms. If the commencement date for
any First Offer Space leased by Tenant pursuant to this Section 1.5 (or the
commencement date for any Expansion Space leased by Tenant pursuant to Section
1.6 below, as the case may be) occurs on or after the Extended Term Commencement
Date, then such First Offer Space (or such Expansion Space, as the case may be)
shall be leased by Tenant upon all of the applicable terms and conditions of
this Lease, except as follows (collectively, the "Extended Term First
Offer/Expansion Terms"):
1.5.6.1    Extended Term First Offer/Expansion Rent Notice. Within ten (10)
business days after Landlord's receipt of any First Offer Election Notice (or
any Expansion Space Exercise Notice [as defined below], as the case may be),
Landlord shall notify Tenant of Landlord's determination of the "Extended Term
First Offer/Expansion Rent" (as defined below) for such First Offer Space (or
Expansion Space, as the case may be) which Tenant elects to lease ("Extended
Term First Offer/Expansion Rent Notice").
1.5.6.2    Extended Term First Offer/Expansion Rent. The Base Rent payable by
Tenant for such First Offer Space (or such Expansion Space, as the case may be)
(the "Extended Term First Offer/Expansion Rent") shall be determined pursuant to
Section 1.5.6.5 below and shall be equal to the rent at which tenants are then
leasing non-encumbered, non-sublease, non-equity space comparable in size and
location to such First Offer Space (or Expansion Space, as the case may be), for
a comparable term as the initial lease term for such First Offer Space (or
Expansion Space, as the case may be), which comparable space is located in the
Building and in the Comparable Buildings, in either case giving appropriate
consideration to the following terms and conditions: (i) the annual base rental
rates per rentable square foot (including additional rent and considering any
"base year" or "expense stop" applicable thereto); (ii) rental abatement
concessions; and (iii) the value of tenant improvements and allowances (which
shall be determined after taking into account the value of the existing
improvements in such First Offer Space [or Expansion Space, as the case may be],
with such value to be based upon the age and quality of such existing
improvements to an average office user), which tenant improvement allowance
shall be subject to adjustment as provided in Section 1.5.6.4 below, and if so
adjusted, the Extended Term First Offer/Expansion Rent shall also be adjusted to
take into account such modified tenant improvement allowance. In determining the
Extended Term First Offer/Expansion Rent no consideration shall be given to the
existence or nonexistence of a brokerage commission or any Proposition 13 real
property tax increase protections in such comparable transactions, and no
adjustments shall be made to the rent to take into account any such brokerage
commissions or Proposition 13 real property tax increase protections.
1.5.6.3    Extended Term Annual Direct Expense Allowance. The Annual Direct
Expense Allowance for any such First Offer Space (or Expansion Space, as the
case may be), if applicable, shall be determined as part of the Extended Term
First Offer/Expansion Rent.
1.5.6.4    Extended Term Tenant Improvement Allowance. The tenant improvement
allowance for such First Offer Space (or Expansion Space, as the case may be),
if any, shall be determined as part of the Extended Term First Offer/Expansion
Rent; provided,

804296.08/LA
H4321-047/10-7-08/nng/law
-11-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




however, if any such applicable space contains asbestos, (i) the tenant
improvement allowance for such applicable space shall equal the product of (A)
$52.50 per rentable square foot of such applicable space, multiplied by (B) a
fraction, the numerator of which is the number of months in the initial lease
term for such applicable space and the denominator of which is one hundred
twenty (120) months, and (ii) Landlord shall abate (whether by removal and/or
encapsulation in the manner set forth in Section 1.2 of the Tenant Work Letter)
the asbestos contained in such applicable space at Landlord's sole cost and
expense before delivering such applicable space to Tenant. Such tenant
improvement allowance shall only be used to help Tenant pay for the costs
(including, without limitation, design, architectural, space planning and
permitting fees and costs) actually incurred and paid for by Tenant for the
design and construction of the initial tenant improvements in such applicable
First Offer Space (or Expansion Space, as the case may be). All construction of
such initial tenant improvements shall be performed by Tenant pursuant to the
terms and provisions of Articles 8 and 9 below.
1.5.6.5    Determination of Extended Term First Offer/Expansion Rent. The
Extended Term First Offer/Expansion Rent payable by Tenant for such First Offer
Space (or Expansion Space, as the case may be) shall be the Extended Term First
Offer/Expansion Rent set forth by Landlord in the Extended Term First
Offer/Expansion Rent Notice if Tenant accepts such determination by sending
Landlord written notice of such acceptance within ten (10) business days after
Tenant's receipt of the Extended Term First Offer/Expansion Rent Notice. In the
event Tenant does not provide a notice to Landlord accepting the applicable
Extended Term First Offer/Expansion Rent proposed by Landlord in the Extended
Term First Offer/Expansion Rent Notice within ten (10) business days after
Tenant's receipt thereof (the "First Offer/Expansion Review Period"), Landlord
and Tenant shall attempt to agree upon the applicable Extended Term First
Offer/Expansion Rent using their best good-faith efforts. If Landlord and Tenant
fail to reach agreement within twenty (20) days following the expiration of the
First Offer/Expansion Review Period (the "First Offer/Expansion Outside
Agreement Date"), then each party shall make a separate final determination of
the applicable Extended Term First Offer/Expansion Rent, which final
determinations shall be placed in separate sealed envelopes and exchanged in a
meeting between the parties conducted within five (5) business days after the
First Offer/Expansion Outside Agreement Date. At such meeting, the parties shall
open such envelopes in each other's presence and if the parties' determinations
of the applicable Extended Term First Offer/Expansion Rent are within three
percent (3%) of one another, such applicable Extended Term First Offer/Expansion
Rent shall be equal to the average of such determinations and the arbitration
provisions in Sections 1.5.6.5.1 through 1.5.6.6.6 shall not apply. If however,
such determinations contained in such envelopes are not within three percent
(3%) of one another, then such determinations shall be submitted to arbitration
in accordance with Sections 1.5.6.5.1 through 1.5.6.5.5 below.
1.5.6.5.1    Landlord-and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker or appraiser who shall have been active over
the five (5) year period ending on the date of such appointment in the leasing
(or appraisal, as the case may be) of commercial properties in the Los Angeles
Central Business District. The determination of the arbitrators shall be limited
solely to the issue of whether Landlord's or Tenant's submitted Extended Term
First Offer/Expansion Rent is the closest to the actual Extended Term First
Offer/Expansion Rent as determined by the arbitrators, taking into account

804296.08/LA
H4321-047/10-7-08/nng/law
-12-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




the requirements of Section 15.6.2 of this Lease. Each such arbitrator shall be
appointed within fifteen (15) days after the applicable First Offer/Expansion
Outside Agreement Date.
1.5.6.5.2    The two arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators. In the event that
the two arbitrators shall fail to so agree upon and appoint the third arbitrator
within such ten (10) day period, either Landlord or Tenant shall have the right
to elect by written notice to the other party prior to the appointment of such
third arbitrator, to have such third arbitrator appointed in accordance with the
rules and procedures of the American Arbitration Association (subject to the
same qualifications as set forth in Section 1.5.6.5.1 above).
1.5.6.5.3    The three arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord's or Tenant's Extended Term First Offer/Expansion Rent and
shall notify Landlord and Tenant thereof.
1.5.6.5.4    The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.
1.5.6.5.5    If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the First Offer/Expansion Outside Agreement Date, the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator's decision shall be binding upon Landlord
and Tenant.
1.5.7    Condition of First Offer Space/Expansion Space. The 28th Floor
Expansion Space shall be delivered to Tenant in the Delivery Condition (as
defined in and determined pursuant to the Tenant Work Letter), and the
commencement date of the initial lease term therefor shall be determined as set
forth in Section 1.6.4 below. In the event that any First Offer Space (or the
Second Expansion Space, as defined below, as the case may be) contains asbestos,
such First Offer Space (or such Second Expansion Space, as the case may) shall
be deemed to be a Full TI Floor (which is other than an Existing Full TI Floor)
as it pertains to Landlord's delivery obligation and Landlord shall be required
to deliver such First Offer Space (or such Second Expansion Space, as the case
may) to Tenant in the Delivery Condition pursuant to the terms and provisions of
the Tenant Work Letter related thereto (including abatement, whether by removal
and for encapsulation of such asbestos in the manner set forth in Section 1.2 of
the Tenant Work Letter). In the event that any First Offer Space (or the Second
Expansion Space, as the case may be) does not contain asbestos, Landlord shall
deliver such First Offer Space (or such Second Expansion Space, as the case may
be) in its "AS IS" condition as of the date such First Offer Space (or such
Second Expansion Space, as the case may be) is so delivered to Tenant.
1.5.8    Construction Period. Tenant shall be granted the Construction Period
(as defined below) to complete its tenant improvements in any First Offer Space
(or the Second Expansion Space, as the case may be). For purposes hereof, the
"Construction Period" for any First Offer Space (or the Second Expansion Space,
as the case may be), shall mean the period

804296.08/LA
H4321-047/10-7-08/nng/law
-13-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




commencing on the date upon which Landlord delivers the applicable First Offer
Space (or such Second Expansion Space, as the case may be) in the Delivery
Condition and ending on the date which is the earlier of (i) the date Tenant
commences its business from any portion of such First Offer Space (or such
Second Expansion Space, as the case may be) and (ii) the date which is four (4)
months (which shall be extended for Uncontrollable Delays as defined in Section
2.3.2 of Exhibit B) after the date Landlord delivers such First Offer Space (or
such Second Expansion Space, as the case may be) to Tenant in the Delivery
Condition.
1.5.9    Amendment to Lease. If Tenant timely exercises its right to lease First
Offer Space as set forth herein, Landlord and Tenant shall within fifteen (15)
days after the later of (i) the date Tenant delivers Tenant's First Offer
Election Notice and (ii) the determination of the tenant improvement allowance
for the Initial Period (or the determination of the Extended Term First
Offer/Expansion Rent, as the case may be), execute an amendment adding the
applicable First Offer Space to the Premises upon the terms and conditions set
forth in this Section 1.5. The rentable area of any First Offer Space added to
the Premises shall be determined in accordance with 1996 BOMA. All provisions of
this Lease which vary based upon the rentable square footage of the Premises
shall be adjusted to reflect the addition of the First Offer Space to the
Premises.
1.5.10    Default by Tenant. At Landlord's option, in addition to any other
rights or remedies under this Lease, at law and/or in equity, Tenant shall not
have the right to lease the First Offer Space, as provided in this Section 1.5,
so long as Tenant, as of the date of the attempted exercise of any first offer
right by Tenant, is in default under this Lease beyond any applicable notice and
cure period.
1.5.11    Confidentiality. Tenant acknowledges and agrees that the information
set forth in any Response Notice delivered by Landlord is confidential
information. Tenant shall keep such information strictly confidential and shall
not disclose such information to any person or entity other than Tenant's
financial, legal and real estate advisors.
1.6    Expansion Space.
1.6.1    General. Landlord hereby grants to Tenant two (2) options (each, an
"Expansion Option" and collectively, the "Expansion Options"), each to expand
the Premises to include the entirety of one (1) full floor (each an "Expansion
Space") within the Building (with the location of the Expansion Space for the
first Expansion Option to be the entire 28th floor of the Building containing
approximately 16,287 rentable square feet (the "28th Floor Expansion Space") and
with the location of the Expansion Space for the second Expansion Option to be
designated by Landlord as provided below (the "Second Expansion Space")), all
upon the terms and conditions set forth in this Section 1.6. Landlord and Tenant
agree and have confirmed that the rentable square feet of the 28th Floor
Expansion Space as set forth hereinabove is deemed and stipulated to contain
16,287 rentable square feet as calculated, subject to clarification in the last
sentence of Section 1.2 above, in accordance with 1996 BOMA, and is not subject
to adjustment or re-measurement by Landlord or Tenant. The rentable square feet
of the Second Expansion Space shall also be determined in accordance with 1996
BOMA. In the event Tenant does not deliver written notice to Landlord on or
before November 1, 2008 electing not to exercise the first Expansion Option (the
"First Expansion Non-Exercise

804296.08/LA
H4321-047/10-7-08/nng/law
-14-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Notice"), then Tenant shall be deemed to have elected to exercise the first
Expansion Option. The second Expansion Option shall be exercised by Tenant, if
at all, only in the following manner: (i) Tenant shall deliver written notice
(the "Second Expansion Option Interest Notice") to Landlord no later than April
30, 2012 stating that Tenant may be interested in exercising its second
Expansion Option; (ii) Landlord, after receipt of Tenant's Second Expansion
Option Interest Notice, shall deliver notice (the "Expansion Designation
Notice") to Tenant no later than May 30, 2012, designating all of the single
full floors of the Building above the ground floor that are reasonably expected
by Landlord to be Available for Lease (as defined below) to Tenant as the Second
Expansion Space during the Delivery Window (as defined below); provided,
however, that at least one (1) full floor must, at a minimum, be available for
lease and shall be so designated and nothing set forth in this Section 1.6 shall
reduce such absolute obligation of Landlord; and (iii) if Tenant wishes to
exercise such second Expansion Option, Tenant shall, on or before that date
which is the later of (A) thirty (30) days after Landlord's delivery of the
Expansion Designation Notice to Tenant and (B) June 30, 2012, exercise the
second Expansion Option by delivering written notice (the "Second Expansion
Option Exercise Notice") thereof to Landlord, in which Second Expansion Option
Exercise Notice Tenant shall also designate Tenant's selection of the single
full floor that will constitute the Second Expansion Space (in the event
Landlord's Expansion Designation Notice included more than one (1) full floor in
the Building as Available for Lease). If Tenant fails to deliver to Landlord (A)
the Second Expansion Option Interest Notice on or before April 30, 2012, or (B)
the Second Expansion Option Exercise Notice on or before June 30, 2012, Tenant
shall be deemed to have waived Tenant's second Expansion Option.
1.6.2    Available for Lease. As used herein, a single full floor of the
Building shall be reasonably expected to be "Available for Lease" during the
Delivery Window if, as of the date of Landlord's delivery of Landlord's
Expansion Designation Notice to Tenant, such floor is (i) not subject to a lease
to another tenant, (ii) not subject to an executed letter of intent for lease to
another tenant for a lease term, inclusive of renewal options, that will extend
beyond the expiration of the Delivery Window, (iii) subject to a lease to
another tenant, but the lease term therefor (inclusive of unexpired renewal
options, whether or not such renewal options are in fact subsequently exercised)
is scheduled to expire before the expiration of the Delivery Window, and (iv)
contiguous to another full floor of the Building that would, but for this clause
(iv), be Available for Lease pursuant to the foregoing provisions of this
Section 1.6.2, unless Landlord, in its sole discretion, lists all or any such
contiguous full floors of the Building as Available for Lease in Landlord's
Expansion Designation Notice (i.e., Landlord shall not be obligated to break up
contiguous full floors in the Building by designating in Landlord's Expansion
Designation Notice one or more of such contiguous full floors as available
Second Expansion Space, but in any event at least one (1) full floor must be
available as Second Expansion Space).
1.6.3    Delivery of Expansion Space. If Tenant timely and properly exercises
the first Expansion Option with respect to the 28th Floor Expansion Space,
subject to delays caused by (i) Force Majeure events and/or (ii) the
unauthorized holdover by the existing tenant of a portion of the 28th Floor
Expansion Space beyond the expiration of the lease term of such existing
tenant's lease, Landlord shall use commercially reasonable efforts to deliver
the 28th Floor Expansion Space to Tenant in the Delivery Condition therefor (as
provided in the Tenant Work Letter) on August 1, 2009. If Tenant timely and
properly exercises the second Expansion Option with respect to the Second
Expansion Space, Landlord shall deliver such Second

804296.08/LA
H4321-047/10-7-08/nng/law
-15-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Expansion Space to Tenant in the applicable condition required under Section
1.5.7 above at any time within the "Delivery Window", which for purposes hereof
shall mean the period commencing on December 1, 2012 and ending on November 30,
2013.
1.6.4    Expansion Space Lease Terms. The lease term for the 28th Floor
Expansion Space shall commence upon the CD Date for the 28th Floor Expansion
Space (as determined pursuant to the Tenant Work Letter) and expire
coterminously with the Lease Term (as the same may be extended pursuant to
Section 2.2 below or shortened with respect to certain portions of the Premises
pursuant to Section 2.4 below); provided, however, that the Delivery Date for
the 28th Floor Expansion Space shall not actually occur until Tenant has
received at least fourteen (14) days' prior notice from Landlord that the 28th
Floor Expansion Space will be delivered to Tenant in the Delivery Condition for
the 28th Floor Expansion Space (as set forth in the Tenant Work Letter). The
lease term for the Second Expansion Space shall commence on the day after the
expiration of the Construction Period (as may be extended pursuant to Section
1.5.8 above) for the Second Expansion Space and expire coterminously with the
Lease Term (as the same may be extended pursuant to Section 2.2 below or
shortened with respect to certain portions of the Premises pursuant to Section
2.4 below).
1.6.5    Expansion Space Economic Terms. The Base Rent payable by Tenant and the
tenant improvement allowance to be provided by Landlord for the applicable
Expansion Space shall be as set forth in Section 1.5 above.
1.6.6    Same Terms. If Tenant timely exercises any Expansion Option as set
forth herein, Tenant shall lease the applicable Expansion Space which is the
subject of such Expansion Option upon all of the same terms and conditions as
set forth in this Lease, as modified in this Section 1.6.
1.6.7    Parking. Commencing on the applicable lease commencement date for each
applicable Expansion Space, Tenant's parking rights shall be adjusted pursuant
to Article 28 below.
1.6.8    Amendment to Lease. If Tenant timely exercises any Expansion Option as
set forth herein, Landlord and Tenant shall within fifteen (15) days after the
determination of the Initial Period First Offer/Expansion Rent or Extended Term
First Offer/Expansion Rent, as the case may be, execute an amendment adding the
applicable Expansion Space to the Premises upon the terms and conditions set
forth in this Section 1.6. All provisions of this Lease which vary based upon
the rentable square footage of the Premises shall be adjusted to reflect the
addition of the applicable Expansion Space to the Premises.
1.6.9    Expansion Options Personal. Tenant's Expansion Options are personal to
the Original Tenant and any Approved Transferee to which Tenant's Expansion
Options have been assigned, and may only be exercised by the Original Tenant or
such Approved Transferee, as the case may be.
1.6.10    Default by Tenant. At Landlord's option, in addition to any other
rights or remedies under this Lease, at law and/or in equity, Tenant shall not
have the right to exercise any Expansion Option, as provided in this Section
1.6, so long as Tenant, as the date of the

804296.08/LA
H4321-047/10-7-08/nng/law
-16-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




anticipated exercise of such applicable Expansion Option, is in default under
this Lease beyond any applicable notice and cure period.
ARTICLE 2
LEASE TERM
2.1    Initial Term. The terms and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the "Lease Term") shall be
as set forth in Section 7.1 of the Summary, commencing on the date (the "Lease
Commencement Date") set forth in Section 7.4 of the Summary and terminating on
January 31, 2022 (the "Lease Expiration Date") as set forth in Section 7.6 of
the Summary, unless this Lease is sooner terminated as hereinafter provided. The
"Initial Period" portion of the Lease Term shall be as set forth in Section 7.2
of the Summary, commencing on the Lease Commencement Date and terminating on
January 31, 2012, unless this Lease is sooner terminated as hereinafter
provided. The "Extended Term" portion of the Lease Term shall be as set forth in
Section 7.3 of the Summary, commencing on February 1, 2012 (the "Extended Term
Commencement Date") as set forth in Section 7.5 of the Summary and terminating
on the Lease Expiration Date, unless this Lease is sooner terminated or extended
as hereinafter provided. For clarification purposes, as used herein, the term
"Lease Term" shall mean and refer to the Initial Period and the Extended Term,
and the terms and provisions of this Lease shall apply with respect to the
entire Lease Term unless otherwise expressly stated in this Lease. For purposes
of this Lease, the term "Lease Year" shall mean each consecutive one (1) year
period commencing on and after the Lease Commencement Date and each anniversary
thereof.
2.2    Option Terms. Provided there is no event of default by Tenant, after any
applicable notice and cure period provided for in this Lease, then in existence
on either the date of giving the Extension Notice (defined below), or on the
commencement date of the relevant Option Term ("Option Term Commencement
Date(s)"), Tenant shall have options to renew the Lease Term ("Extension
Option(s)") beyond the Lease Expiration Date for the Renewed Premises (as
defined below) for two (2) periods of time (each, an "Option Term"), with each
such Option Term to be either three (3), four (4), five (5), six (6) or seven
(7) years (as designated by Tenant in the applicable Extension Notice);
provided, however, in the event the initial Lease Term is extended for the first
Option Term, in no event shall the second Option Term be for a period of time
which, when aggregated with the period of time of the first Option Term, exceeds
ten (10) years. Each Extension Option (if any) shall be exercisable by Tenant
giving written exercise notice thereof ("Extension Notice(s)") to Landlord a
minimum of fifteen (15) months but not more than twenty-four (24) months prior
to the Lease Expiration Date of the Extended Term as to the first Extension
Option, or prior to the end of the first Option Term, as to the second Extension
Option (as the case may be). Tenant's right to exercise the second Extension
Option is dependent and conditioned upon Tenant's timely exercise of the first
Extension Option.
2.2.1    If Tenant elects to exercise an Extension Option, such Extension Option
must be exercised as to the "Renewed Premises", which for purposes hereof shall
mean either of the following space, as shall be designated by Tenant in Tenant's
Extension Notice: (i) the entire Premises leased by Tenant under this Lease as
of the date Tenant delivers Tenant's Extension

804296.08/LA
H4321-047/10-7-08/nng/law
-17-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Notice to Landlord; or (ii) no less than two hundred thousand (200,000) rentable
square feet of the Premises (which shall be full floors only, and not partial
floors) plus either the entire or none, at Tenant's election, of both the Retail
Space and Vault Space (as designated by Tenant in Tenant's Extension Notice).
Unless Tenant designates in the applicable Tenant's Extension Notice that the
Renewed Premises shall be for less than the entire Premises, the Renewed
Premises for such applicable Extension Option shall be for the entire Premises
pursuant to clause (i) hereinabove. In the event Tenant designates in the
applicable Tenant's Extension Notice that the Renewed Premises shall be for less
than the entire Premises, but such designated Renewed Premises does not meet the
qualifications set forth in clause (ii) hereinabove, then Landlord shall deliver
to Tenant notice (a "Non-Qualification Notice") (A) stating that such designated
Renewed Premises does not meet the qualifications set forth in clause (ii)
hereinabove, and (B) identifying the deficiencies in such designation which
cause such designated Renewed Premises not to meet the qualifications set forth
in clause (ii) hereinabove. Tenant shall have three (3) business days to submit
to Landlord either (1) a new Tenant's Extension Notice which (x) is for the
entire Premises described in clause (i) hereinabove, or (y) correctly designates
the Renewed Premises such that it meets the qualifications set forth in clause
(ii) hereinabove, or (2) a notice electing not to exercise the applicable
Extension Option. In the event Tenant fails to deliver either of the notices
described in clauses (1) and (2) hereinabove, and if Landlord's deficiencies
identified in such Non-Qualification Notice are in sum and substance factually
correct, Tenant shall be deemed to have elected to exercise its applicable
Extension Option for the entire Premises pursuant to clause (i) hereinabove.
2.2.2    The Base Rent payable hereunder for the Renewed Premises during the
first Option Term ("First Option Term") shall be adjusted as of the Option Term
Commencement Date of the First Option Term (determined in advance pursuant to
Section 2.3 below) to an amount equal to the Fair Market Rental Rate at that
time, calculated on a per rentable square foot basis and multiplied by the
number of rentable square feet of the Renewed Premises as to which Tenant
exercises its first Extension Option. The Base Rent payable hereunder for the
Renewed Premises during the second Option Term ("Second Option Term") shall be
adjusted as of the Option Term Commencement Date of the Second Option Term
(determined in advance pursuant to Section 2.3 below) to the Fair Market Rental
Rate at that time, calculated on a per rentable square foot basis and multiplied
by the number of rentable square feet of the Renewed Premises as to which Tenant
exercises its second Extension Option. The Fair Market Rental Rate for each
Option Term shall be determined in accordance with the provisions and the time
line set forth in Section 2.3 below. Notwithstanding the foregoing to the
contrary, (i) in no event shall the Base Rent payable by Tenant during any
Option Term be less than $23.75 per rentable square foot of the Renewed Space
calculated on a "net" basis without regard to a base year or an Annual Direct
Expense Allowance (the "Floor Rent"), and (ii) if the Base Rent for any Option
Term is the Floor Rent, then the tenant improvement allowance for such Renewed
Space for such Option Term (the "Renewed Premises Floor Allowance") shall be
equal to the product of $10.00 per rentable square foot of such Renewed Space
multiplied by the Proration Fraction (as defined below); provided, however, with
respect to each Full TI Floor (as defined in the Tenant Work Letter) multiplied
by the Proration Fraction (as defined below) which is part of such Renewed
Premises for which Tenant previously received from Landlord (in the form of
cash, a credit against Base Rent and/or for use for another floor or floors of
the Premises) a tenant improvement allowance of $10.00 per rentable square foot
of such Full TI Floor or less, the tenant improvement allowance to be provided
to Tenant for such applicable

804296.08/LA
H4321-047/10-7-08/nng/law
-18-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Full TI Floor(s) pursuant to this clause (ii) in connection with such Floor Rent
shall be equal to the product of $52.50 per rentable square foot of such Full TI
F1oor(s) multiplied by the Proration Fraction, but such prorated $52.50 Renewed
Premises Floor Allowance shall only be available to Tenant if Tenant (A) fully
vacates and delivers such Full TI Floor(s) to Landlord in accordance with the
provisions of Section 2.3.1 of the Tenant Work Letter, and (B) meets the minimum
build-out requirements for such Full TI Floor(s) as set forth in Section 2.2.1
of the Tenant Work Letter. For purposes hereof, the "Proration Fraction" for
each applicable Option Term for which the Floor Rent is applicable, shall mean a
fraction, the numerator of which is equal to the number of months of such
applicable Option Term, and the denominator of which is one hundred twenty
(120).
2.2.3    Tenant shall pay Additional Rent during each of the Option Terms as to
which an Extension Option is exercised, in accordance with the provisions of
Article 4 of this Lease, subject to the adjustment in the Annual Direct Expense
Allowance, if any, determined in connection with the determination of the Fair
Market Rental Rate under Section 2.4 (but if the Base Rent for any Option Term
is the Floor Rent, there shall be no Annual Direct Expense Allowance for such
Option Term and Additional Rent shall be paid by Tenant to Landlord without
regard to any base year as provided in Section 2.2.2 above.
2.2.4    Each Extension Option set forth in this Section 2.2 is personal to the
Original Tenant and any Approved Transferee to which such Extension Option has
been assigned, and may not be assigned, transferred or conveyed to, or exercised
by, any other party.
2.3    Fair Market Rental Rate.
2.3. 1    Exclusive Procedure. The Fair Market Rental Rate for the Option Terms
shall be determined pursuant to the provisions of this Section 2.3. Tenant and
Landlord shall have no further right to appraisal and shall be obligated to
accept the Fair Market Rental Rate as determined hereby.
2.3.2    Definition. The phrase "Fair Market Rental Rate" shall mean the fair
market value annual rental rate per square foot of rentable area that Landlord
has accepted in current transactions from tenants leasing non-encumbered (i.e.,
space that is not expansion space, must-take space, or other encumbered space),
non-sublease, non-equity space comparable to the Renewed Premises, for a
comparable period of time ("Comparable Transactions") in the Building, or if
there are not a sufficient number of Comparable Transactions in the Building,
what a comparable landlord of another first-class high rise office building in
the Los Angeles Central Business District would accept in Comparable
Transactions. In any determination of Comparable Transactions, appropriate
consideration should be given to annual rental rates per square foot of rentable
area, the type of escalation clauses (e.g., whether increases in additional rent
are determined on a net or gross basis, and if gross, whether such increases are
determined according to a base year or a base dollar amount expense stop), and
any market tenant improvement allowance, all taking into account such
concessions to which Tenant is entitled in this Lease, length of the lease term,
location of premises being leased, the value of any tenant improvements or
tenant improvement allowances (which shall be determined after taking into
account the value of the existing improvements in such Renewed Premises, with
such value to be based on the value of such existing improvements to an average
office user (or, with respect to

804296.08/LA
H4321-047/10-7-08/nng/law
-19-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




the Retail Space, an average retail user) with no reference to the fact that the
Renewed Premises was built out for use by Tenant, and such other generally
applicable conditions of tenancy for such Comparable Transactions. In
determining the Fair Market Rental Rate, no consideration shall be given to, or
adjustments made for, the existence or non-existence in this Lease or in any
Comparable Transactions of any Proposition 13 real property tax increase
protections. The intent is that Tenant will obtain the same rent and other
economic benefits that Landlord would otherwise give in Comparable Transactions
and that Landlord will make, and receive the same economic payments and
concessions that Landlord would otherwise make, and receive in Comparable
Transactions (excluding, however, any Proposition 13 real property tax
protections, which shall, in any event, not be provided to Tenant during any
Option Term). If, for example, after applying the criteria set forth above, a
Comparable Transaction provides a new tenant with comparable space at Forty-Two
Dollars ($42) per square foot of rentable area, with a Ten Dollar ($10) base
amount expense stop, four (4) months' free rent, Fifty Dollar ($50) per usable
square foot tenant improvement allowance, and certain other generally applicable
economic terms, the Fair Market Rental Rate for Tenant shall not be Forty-Two
Dollars ($42) per square foot of rentable area only, but shall be the economic
equivalent of Forty-Two Dollars ($42) per square foot of rentable area, a Ten
Dollar ($ 10) base amount expense stop, four (4) months' free rent, Fifty
Dollars ($50) per usable square foot tenant improvement allowance or payment in
lieu of such allowance, and such other generally applicable economic terms
(other than any Proposition 13 real property tax protections). Construction time
shall not be considered in the calculation of the Fair Market Rental Rate since
Tenant shall be deemed to be continuously able to occupy the Renewed Premises.
2.3.3    Determination. Landlord shall determine the Fair Market Rental Rate for
the Option Terms by using its good faith judgment. Landlord shall provide
written notice ("Landlord's Option Rent Notice") of such amount within twenty
(20) days (but in no event later than thirty (30) days) after Tenant provides
the notice to Landlord exercising Tenant's Extension Option; provided, however,
that Landlord shall not be obligated to provide Landlord's Option Rent Notice
with respect to the Fair Market Rental Rate determination for the applicable
Extension Term prior to the date which is fifteen (15) months before the
applicable Option Term Commencement Date. Within fifteen (15) days ("Tenant's
Review Period") after Tenant's receipt of Landlord's Option Rent Notice of the
new Fair Market Rental Rate, Tenant shall notify Landlord in writing of either
Tenant's acceptance of such Fair Market Rental Rate set forth in Landlord's
Option Rent Notice or Tenant's objection thereto. If Tenant fails to deliver to
Landlord such written notice accepting Landlord's determination of the new Fair
Market Rental Rate within such fifteen (15) day period, Tenant shall
conclusively be deemed to have objected to such determination. If Tenant does
timely object (or is deemed to have objected) to Landlord's determination of the
new Fair Market Rental Rate, Landlord and Tenant shall thereafter attempt to
agree upon such Fair Market Rental Rate using their best good faith efforts. If
Landlord and Tenant fail to reach agreement on the new Fair Market Rental Rate
within fifteen (15) days following Tenant's Review Period ("Outside Agreement
Date"), then each party shall place in a separate sealed envelope their final
proposal as to Fair Market Rental Rate and such determination shall be submitted
to arbitration in accordance with the following procedure set forth in Sections
2.3.3.1 through 2.3.3.7 below.
If Landlord fails to timely generate Landlord's Option Rent Notice (which
triggers the negotiation period of this Section 2.3.3), then Tenant may commence
such negotiations by

804296.08/LA
H4321-047/10-7-08/nng/law
-20-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




providing the initial notice containing Tenant's determination of the Fair
Market Rental Rate for the applicable Option Term, in which event Landlord shall
have fifteen (15) days ("Landlord's Review Period") after receipt of Tenant's
notice of the new Fair Market Rental Rate within which to accept or reject such
Fair Market Rental Rate. If Landlord fails to accept or reject such Fair Market
Rental Rate proposed by Tenant by delivering to Tenant written notice of
acceptance or rejection within such fifteen (15) day period, then Tenant's
proposal shall be deemed rejected, and Landlord and Tenant shall thereafter
attempt to agree upon such Fair Market Rental Rate using their best good faith
efforts. If Landlord and Tenant fail to reach agreement on the New Fair Market
Rental Rate within fifteen (15) days following Landlord's Review Period (which
shall be, in such event, the "Outside Agreement Date" in lieu of the above
definition of such date), then each party shall place in a separate sealed
envelope their final proposal as to the Fair Market Rental Rate and such
determination shall be submitted to arbitration in accordance with the following
procedure.
2.3.3.1 Landlord and Tenant shall meet with each other within five (5) business
days after the Outside Agreement Date and exchange the sealed envelopes and then
open such envelopes in each other's presence. If Landlord and Tenant do not
mutually agree upon the Fair Market Rental Rate within one (1) business day
after the exchange and opening of such envelopes, then, Tenant, by notice (the
"Rescission Notice") delivered to Landlord within five (5) business days after
the exchange of sealed envelopes, may elect to rescind the exercise of its
Extension Option (in which event, such Extension Option, and any succeeding
Extension Option, if any, shall be null and void and of no further force or
effect); provided, however, if after opening such envelopes in each other's
presence, it is discovered that each party's final proposal as to the Fair
Market Rental Rate are within three percent (3%) of one another, then Tenant
shall not have the right to so rescind the exercise of its Extension Option, and
in such event, the Fair Market Rental Rate shall be equal to the average of each
party's final proposal, the determination of the Fair Market Rental Rate shall
not be subject to the arbitration provisions of this Section 2.3.3, and the
provisions of Sections 2.3.3.2 through 2.3.3.6 below shall not be applicable.
2.3.3.2 If Tenant does not timely deliver the Rescission Notice to Landlord
pursuant to Section 2.3.3.1 above, then within fifteen (15) business days after
the exchange and opening of such envelopes, Landlord and Tenant shall agree upon
and jointly appoint a single arbitrator who shall by profession be a real estate
broker who shall have been active over the ten (10) year period ending on the
date of such appointment in the leasing of commercial high-rise properties in
the vicinity of the Building. Neither Landlord nor Tenant shall consult with
such broker as to his or her opinion as to Fair Market Rental Rate prior to the
appointment. The determination of the arbitrator shall be limited solely to the
issue of whether Landlord's or Tenant's submitted Fair Market Rental Rate for
the Renewed Premises is the closest to the actual Fair Market Rental Rate for
the Renewed Premises as determined by the arbitrator, taking into account the
requirements of this Section 2.3. Such arbitrator may hold such hearings and
require such briefs as the arbitrator, in his or her sole discretion, determines
is necessary, In addition, Landlord or Tenant may submit to the arbitrator, with
a copy to the other party, within five (5) business days after the appointment
of the arbitrator, any market data and additional information that such party
deems relevant to the determination of the Fair Market Rental Rate ("FMRR Data")
and the other party may submit a reply in writing within five (5) business days
after receipt of such FMRR Data.

804296.08/LA
H4321-047/10-7-08/nng/law
-21-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




2.3.3.3 The arbitrator shall, within thirty (30) days after his or her
appointment, reach a decision as to whether the parties shall use Landlord's or
Tenant's submitted Fair Market Rental Rate, and shall notify Landlord and Tenant
of such determination.
2.3.3.4 The decision of the arbitrator shall be final and binding upon Landlord
and Tenant.
2.3.3.5 If Landlord and Tenant fail to agree timely upon and appoint the single
arbitrator, then upon a petition by either party, the appointment of the
arbitrator shall be made by the Presiding Judge of the Los Angeles Superior
Court, or, if he or she refuses to act, by any judge having jurisdiction over
the parties.
2.3.3.6 The cost of the arbitrator shall be paid by Landlord and Tenant equally.
2.3.3.7 In no event shall the Base Rent for the applicable Option Term selected
by the arbitrator pursuant to this Section 2.3.3 (or determined as a result of
averaging each party's final proposal of the Fair Market Rental Rate pursuant to
Section 2.3.3.1 above if such proposals are within three percent (3%) of one
another) be less than the Floor Rent (and if the Base Rent equals the Floor
Rent, then the tenant improvement allowance to be provided to Tenant for the
applicable Option Term shall be the Renewed Premises Floor Allowance as provided
in Section 2.2.2 above).
2.4    Tenant's Partial Early Termination Option. Notwithstanding anything to
the contrary contained in this Lease, Tenant shall have the ongoing option
("Termination Option") to terminate and cancel this Lease with respect to the
"Terminated Space", which for purposes hereof shall mean a portion of the
Premises comprising either one (1) or two (2) full floors as designated by
Tenant in Tenant's Termination Notice (as defined below) (but in no event more
than two (2) full floors at any one time or in the aggregate (and for this
purpose the termination of the Last Vacated Floor pursuant to Section 2.3.3 of
the Tenant Work Letter shall not count as one of the two (2) floors) and in no
event as to any partial floors). Any such termination shall be effective during
the period from February 1, 2012 through July 31, 2017 (the "Termination
Period"), with the actual date of termination of the applicable full floor
space(s) to be designated by Tenant in its applicable Termination Notice (as
provided herein below) and referred to herein as the "Termination Date".
Notwithstanding the foregoing, if Tenant exercises its Termination Option(s)
with respect to two (2) full floors and if such full floors are both located
below the tenth (10th) floor of the Building, then such full floors must be
contiguous to each other regardless of whether or not Tenant exercises its
Termination Option as to both such full floors at the same time (i.e., if Tenant
exercises its Termination Option with respect to one (1) full floor that is
below the tenth (10th) floor of the Building, then Tenant shall not have the
right to exercise that particular Termination Option or a subsequent Termination
Option with respect to another full floor space located below the tenth (lath)
floor of the Building unless such space is contiguous to the space concurrently
or previously terminated by Tenant pursuant to this Section 2.4). To exercise
any such Termination Option, Tenant must deliver to Landlord: (i) irrevocable
written notice of Tenant's exercise of such Termination Option (the "Termination
Notice"), which Termination Notice shall designate the applicable Termination
Date selected by Tenant, which Termination Date (A) shall be no sooner than the
date which is fifteen (15)

804296.08/LA
H4321-047/10-7-08/nng/law
-22-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




months after Landlord's receipt of such Termination Notice and (B) must occur
within the Termination Period; and (ii) the Termination Consideration (as
defined below) prior to the applicable Termination Date. As used herein, the
"Termination Consideration" shall mean an amount equal to the sum of: (1) the
unamortized portion of the brokerage commissions paid by Landlord with respect
to the original leasing of the Terminated Space; plus (2) the unamortized
portion of the tenant improvement allowance previously provided by Landlord for
the Terminated Space pursuant to the provisions of this Lease. The items set
forth in clauses (1) and (2) hereinabove shall be amortized on a straight-line
basis over the "Amortization Period" (which for purposes hereof shall mean the
period from and after the commencement date of that portion of the lease term
for such Terminated Space which occurs during the Extended Term through and
including the scheduled expiration date of the Extended Term), together with
interest at an interest rate equal to the "Prime Rate" or "Reference Rate"
announced from time to time by Union Bank of California, N.A. (or such
reasonable comparable national banking institution as is selected by Landlord in
the event Union Bank of California, N.A. ceases to publish a Prime Rate or
Reference Rate), plus one-quarter percent (0.25%) (the "Termination Option
Interest Rate"), and the unamortized portions thereof shall be determined based
upon the unexpired portion of such Amortization Period as of the applicable
Termination Date had this Lease not been so terminated pursuant to this Section
2.4. If Tenant properly and timely exercises the applicable Termination Option
in accordance with the provisions set forth in this Section 2.4, this Lease, as
it pertains to the applicable Terminated Space which is the subject of such
Termination Option, shall expire at midnight on the Termination Date, and Tenant
shall be required to surrender such Terminated Space to Landlord on or prior to
such Termination Date in accordance with the applicable surrender provisions of
this Lease. Notwithstanding the foregoing provisions of this Section 2.4 to the
contrary, at Landlord's option, in addition to any and all remedies available to
Landlord under this Lease, at law and/or in equity, Tenant shall not have the
right to exercise such applicable Termination Option, as provided hereinabove,
if, as of the date of the attempted exercise of such Termination Option, Tenant
is in default under this Lease beyond any applicable notice and cure period.
2.5    Tenant's Storage Space Termination Option. Notwithstanding anything to
the contrary contained in this Lease, Tenant shall have the option to terminate
and cancel this Lease with respect to the "Terminated Storage Space" (as defined
below) at any time during the Extended Term (as may be extended pursuant to
Section 2.2 above), in a timely manner in accordance with the following
provisions of this Section 2.5. For purposes hereof, the "Terminated Storage
Space" shall mean any or all of the individual suites comprising the Storage
Space (i.e., Level B-1, B-2 and/or the approximately 2,899 rentable square foot
portion of the Storage Space located on the thirty-ninth (39th) floor of the
Building) as designated by Tenant in Tenant's Storage Space Termination Notice
(as defined below), but may not include only a portion of any such individual
suite(s). To exercise such termination option, Tenant must deliver to Landlord
written notice of Tenant's exercise of such option (each, a "Storage Space
Termination Notice") specifying the Terminated Storage Space to be terminated
and the date upon which Tenant desires to so terminate this Lease with respect
to such designated Terminated Storage Space (each, a "Storage Space Termination
Date"), which Storage Space Termination Date must be at least thirty (30) days
after the date such Storage Space Termination Notice is received by Landlord
(but shall in all events be on or after the Extended Term Commencement Date). If
Tenant properly and timely exercises its termination option(s) in this Section
2.5: (i) this Lease with respect to such applicable Terminated Storage Space
shall terminate at

804296.08/LA
H4321-047/10-7-08/nng/law
-23-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




midnight on the Storage Space Termination Date so specified by Tenant in the
Storage Space Termination Notice for such Terminated Storage Space, and Tenant
shall be required to surrender such Terminated Storage Space to Landlord on or
prior to such applicable Storage Space Termination Date in accordance with the
applicable surrender provisions of this Lease; and (ii) if at any time after
such applicable Storage Space Termination Date, such Terminated Storage Space is
or becomes available for lease to third parties, as reasonably determined by
Landlord, then during such period as such previously Terminated Storage Space is
so available for lease and has not been leased by Tenant or to any other party
or become the subject of an executed letter of intent for lease by Landlord to
any other party, then Tenant shall have the right to notify Landlord in writing
of Tenant's desire to lease such available Terminated Storage Space, in which
event Tenant shall lease such available Terminated Storage Space at the then
prevailing rate charged by Landlord for storage space in the Building
(notwithstanding the Base Rent rate set forth in Section 8.2(b) of the Summary)
for the entire then-remaining portion of the Lease Term (as may be extended
pursuant to Section 2.2 above), without any further termination option therefor
or at Tenant's option, on a month-to-month basis terminable by either party upon
thirty (30) days' prior notice.
ARTICLE 3
BASE RENT
Tenant shall pay, without notice or demand, to Landlord or Landlord's agent at
the management office of the Building, or at such other place as Landlord may
from time to time designate in writing, in currency or a check for currency or
by wire transfer, in each event consisting of United States currency, which, at
the time of payment, is legal tender for private or public debts in the United
States of America, base rent ("Base Rent") as set forth in Section 8 of the
Summary, payable in equal monthly installments as set forth in Section 8 of the
Summary in advance commencing on the Lease Commencement Date and continuing on
or before the last day of each and every calendar month thereafter during the
Lease Term (as may be extended), without any set off or deduction whatsoever
(except as expressly provided in this Lease).
ARTICLE 4
ADDITIONAL RENT
4.1    Additional Rent. During the Initial Period, in addition to paying the
Base Rent specified in Article 3 of this Lease, Tenant shall pay as additional
rent "Tenant's Share" of the annual "Direct Expenses," as those terms are
defined in Sections 4.2.8 and 4.2.3 of this Lease, respectively, which are in
excess of Tenant's Share of the "Annual Direct Expense Allowance," as that term
is defined in Section 4.2.1 of this Lease, applicable to the Initial Period (as
set forth in Section 9.1(a) of the Summary). During the Extended Term, in
addition to paying the Base Rent specified in Article 3 of this Lease, Tenant
shall pay as Additional Rent (as defined below) Tenant's Share of the annual
Direct Expenses which are in excess of Tenant's Share of the Annual Direct
Expense Allowance applicable to the Extended Term (as set forth in Section
9.1(b) of the Summary). Such additional rent, together with any and all other
amounts payable by Tenant to Landlord pursuant to the terms of this Lease, shall
be hereinafter collectively referred to as the "Additional Rent." The Base Rent
and Additional Rent are herein

804296.08/LA
H4321-047/10-7-08/nng/law
-24-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




collectively referred to as the "Rent." Except as otherwise expressly provided
in this Lease or the Tenant Work Letter to the contrary, if Base Rent is abated
or free Base Rent is granted by Landlord during the Lease Term, no such
abatement or granting of free Base Rent shall alter or modify Tenant's
obligation to pay Additional Rent pursuant to this Article 4. Without limitation
on other obligations of Tenant or Landlord which shall survive the expiration of
the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 or of Landlord to refund any overcharges shall survive the
expiration of the Lease Term, to the extent same is attributable to the time
period prior to the Lease Term. If Tenant disputes that an amount is due and
owing by it pursuant to this Lease, Tenant shall have the right, without waiving
any rights held by it at law or in equity, to pay any such amount under protest
and thereafter to seek recovery of all or any part thereof from Landlord.
4.2    Definitions. As used in this Article 4, the following terms shall have
the meanings hereinafter set forth:
4.2.1    "Annual Direct Expense Allowance" during (i) the Initial Period shall
be the applicable amount set forth in Section 9.1(a) of the Summary, and (ii)
the Extended Term shall be the applicable amount set forth in Section 9.1(b) of
the Summary. The Annual Direct Expense Allowance for the 20th Floor Space shall
be determined in accordance with Section 1.4.3 above. The Annual Direct Expense
Allowance for any First Offer Space or Expansion Space leased pursuant to
Sections 1.5 and 1.6 above, respectively, shall be determined in accordance with
Sections 1.5 and 1.6 above, respectively.
4.2.2    "Calendar Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.3    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.4    "Expense Year" shall mean each Calendar Year, provided that Landlord,
upon notice to Tenant, may change the Expense Year from time to time to any
other twelve (12) consecutive-month period, and, in the event of any such
change, Tenant's Share of Direct Expenses then in effect shall be equitably
adjusted for any Expense Year involved in any such change.
4.2.5    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord shall pay during, and which are properly
allocated to, any Expense Year because of, or in connection with, the
management, maintenance, repair, replacement, restoration or operation of the
Real Property (including the Building Parking Area) including, without
limitation, any amounts paid for: (i) the cost of supplying all utilities, the
cost of operating, maintaining, repairing and managing the utility systems,
mechanical systems, sanitary and storm drainage systems, and any escalator
and/or elevator systems, and the cost of supplies and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of reasonable and good faith
contests of the validity or applicability of any governmental enactments which
may affect Operating Expenses, and the costs incurred in connection with the
implementation and operation of a governmentally mandated transportation
management system program or similar program; (iii) the cost of insurance
carried by Landlord, in such amounts and with such deductibles as

804296.08/LA
H4321-047/10-7-08/nng/law
-25-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Landlord may reasonably determine or as may be required by any mortgagees or the
lessor of any underlying or ground lease affecting the Real Property and/or the
Building to the extent such insurance coverage is not greater (nor the
deductibles less) than those customarily carried by the landlords of Comparable
Buildings (except as required to be carried by Landlord under Section 10.2 of
this Lease); (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Building and Real Property; (v) the cost of parking area repair, restoration,
and maintenance, including, but not limited to, resurfacing, repainting,
restriping, and cleaning; (vi) fees, charges and other costs, including
consulting fees, legal fees and accounting fees (excluding accounting fees for
audits of the Direct Expenses more frequently than on an annual basis), of all
contractors engaged by Landlord or otherwise reasonably incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Building and Real Property; (vii) any equipment rental agreements or management
agreements (including the cost of any management fee paid by or to Landlord and
the fair rental value of any office space actually used for management purposes
to the extent the size of such office space docs not exceed that customarily
utilized by other landlords of Comparable Buildings in connection with the
management of such buildings); (viii) wages, salaries and other compensation and
benefits of all persons engaged in the operation, management, maintenance or
security of the Building and Real Property (but not including any persons
holding a position above the level of Building manager), and employer's social
security taxes, unemployment taxes or insurance, and any other taxes which may
be levied on such wages, salaries, compensation and benefits; provided, that if
any employees of Landlord provide services for more than one building of
Landlord, then a prorated portion of such employees' wages, benefits and taxes
shall be included in Operating Expenses based on the portion of their working
time devoted to the Building, and provided further, that no portion of any
employee's wages, benefits, or taxes allocable to time spent on the development
or marketing of the Building shall be included in Operating Expenses; (ix)
payments under any easement, license, operating agreement, declaration,
restrictive covenant, underlying or ground lease (excluding rent), or instrument
pertaining to the sharing of costs by the Building or Real Property; (x)
operation, repair, maintenance and, to the extent reasonably necessary,
replacement of all "Systems and Equipment," as that term is defined in Section
4.2.6 of this Lease, and components thereof; provided that if any such cost is a
capital expenditure, such cost shall be amortized on a straight line basis
(including interest on the unamortized cost) over its reasonably anticipated
useful life, even if such life extends beyond the Lease Term; (xi) the cost of
janitorial service (provided, however, Operating Expenses shall not include the
cost of janitorial services provided to the Premises or the premises of other
tenants of the Real Property during the period, if any, that such janitorial
services with respect to the Premises arc directly provided and paid for by
Tenant pursuant to Section 6.1.4 below), alarm and security service, window
cleaning, trash removal, replacement of wall and floor coverings, ceiling tiles
and fixtures in lobbies, corridors, restrooms and other common or public areas
or facilities, maintenance and replacement of curbs and walkways, and repair to
roofs; (xii) amortization (including interest on the unamortized cost) of the
cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Building and Real Property, with such
amortization to be on a straight line basis over the reasonably anticipated
useful life of the applicable item, even if such life extends beyond the Lease
Term; and (xiii) the cost of any capital improvements or other costs which are
(I) reasonably intended and reasonably expected to serve as a labor-saving
device or to effect other economies in the operation or maintenance of the
Building or Real Property, to the

804296.08/LA
H4321-047/10-7-08/nng/law
-26-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




extent of cost savings reasonably anticipated by Landlord, or (II) made to the
Building or Real Property after February 1, 2002 that are required under any
governmental law or regulation, except for capital improvements or costs to
remedy a condition existing as of January 1, 1992 ("Applicable Date") which a
federal, state or municipal governmental authority, if it had knowledge of such
condition as of the Applicable Date, would have then required to be remedied
pursuant to governmental laws or regulations in their form existing as of the
Applicable Date; provided, however, that if such cost is a capital expenditure,
such cost shall be amortized on a straight line basis (including interest on the
unamortized cost) over its reasonably anticipated useful life, even if such life
extends beyond the Lease Term. If Landlord is not furnishing any particular work
or service (the cost of which, if performed by Landlord, would be included in
Operating Expenses) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
be deemed to be increased by an amount equal to the additional Operating
Expenses which would reasonably have been incurred during such period by
Landlord if it had at its own expense furnished such work or service to such
tenant. If the Building is not at least ninety-five percent (95%) occupied with
all tenants and occupants paying full rent (as opposed to free rent, half rent,
partial rent, and the like) during all or a portion of any Expense Year during
the Initial Period (including the calendar year 2002 and any other calendar year
during the Initial Period which is used as the base year for calculating the
Annual Direct Expense Allowance for the 20th Floor Space, any Expansion Space
and/or any First Offer Space, if applicable), Landlord shall make an appropriate
adjustment to the variable components of Operating Expenses for such year or
applicable portion thereof, employing sound accounting and management
principles, to determine reasonably the amount of Operating Expenses that would
have been paid had the Building been at least ninety-five percent (95%) occupied
(with all tenants and occupants paying full rent, as opposed to free rent, half
rent, partial rent, and the like); and the amount so reasonably determined shall
be deemed to have been the amount of Operating Expenses for such year, or
applicable portion thereof. If the Building is not at least one hundred percent
(100%) occupied with all tenants and occupants paying full rent (as opposed to
free rent, half rent, partial rent, and the like) during all or a portion of any
Expense Year during the Extended Term or any Option Term (including the calendar
year 2012 and any other calendar year during the Extended Term or any Option
Term which is used as the base year for calculating the Annual Direct Expense
Allowance for any Expansion Space and/or any First Offer Space, if applicable),
Landlord shall make an appropriate adjustment to the variable components of
Operating Expenses for such year or applicable portion thereof, employing sound
accounting and management principles, to determine reasonably the amount of
Operating Expenses that would have been paid had the Building been at least one
hundred percent (100%) occupied (with all tenants and occupants paying full
rent, as opposed to free rent, half rent, partial rent, and the like); and the
amount so reasonably determined shall be deemed to have been the amount of
Operating Expenses for such year, or applicable portion thereof. Landlord (x)
shall not collect or be entitled to collect from Tenant an amount in excess of
Tenant's Share of one hundred percent (100%) of the Operating Expenses, and (y)
shall reduce the amount of the Operating Expenses by any refund or discount
received by Landlord in connection with any expenses previously included in
Operating Expenses.
4.2.5.1 Exclusions from Operating Expenses. Notwithstanding the foregoing, for
purposes of this Lease, Operating Expenses shall not, however, include:

804296.08/LA
H4321-047/10-7-08/nng/law
-27-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




(i)    bad debt expenses and interest, principal, points and fees on debts
(except in connection with the financing of items which may be included in
Operating Expenses) or on any mortgage or mortgages or any other debt instrument
encumbering the Building and/or the Real Property (including the land on which
the Building and/or the Real Property is situated) or any amortization thereon;
(ii)    marketing costs, including leasing commissions, attorneys' fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with any lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building, including attorneys' fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Building;
(iii)    real estate brokers' leasing commissions or any other tenant
concessions;
(iv)    costs, including permit, license and inspection costs, incurred with
respect to the installation of other tenants' or occupants' improvements made
for tenants or other occupants in the Building or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant space for
tenants or other occupants in the Building;
(v)    the cost of providing any service directly to and payable by any tenant;
provided, however, Landlord shall directly charge, and enforce its right to
collect such direct charges from, tenants for any above-standard services in a
nondiscriminatory manner:
(vi)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(vii)    costs of any items (including, but not limited to, costs incurred by
Landlord for the repair or damage to the Building or Real Property) to the
extent Landlord receives reimbursement from insurance proceeds or would have
received reimbursement from insurance proceeds if Landlord had carried the
insurance required to be carried by Landlord hereunder (such proceeds to be
deducted from Operating Expenses in the year in which they are received or would
have been received, as the case may be) or from a third party, such proceeds to
be credited to Operating Expenses in the year in which received, except that any
deductible amount under any insurance policy (to the extent such deductible is
consistent with Landlord's insurance obligations set forth in Section 10.2
below) shall be included within Operating Expenses; provided, however, that any
earthquake repair costs (regardless of whether such costs are covered by
insurance), and/or deductible amounts for earthquake and/or terrorism insurance
policies carried by Landlord, if any, included in Operating Expenses only to the
extent they do not exceed five percent (5%) of the total Operating Expenses
(including the costs of any repair or replacement of any items damaged as a
result of such earthquake or terrorist act, as the case may be) for any single
Expense Year, and to the extent such costs exceed five percent (5%) of the total
Operating Expenses for any single Expense Year, such excess costs shall be
included in Operating Expenses in the immediately next subsequent Expense
Year(s) (but in no event shall such included excess costs exceed five percent

804296.08/LA
H4321-047/10-7-08/nng/law
-28-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




(5%) of the total Operating Expenses for any single subsequent Expense Year(s)).
To the extent any such earthquake repair costs (regardless of whether such costs
are covered by insurance), and/or deductible amounts pertain to costs of repairs
or improvements, which costs are included in Operating Expenses pursuant to the
foregoing and are capital improvements under generally accepted accounting
principles, such costs shall be amortized on a straight line basis (including
interest on the unamortized cost) over the reasonably anticipated useful life of
such capital item (except in no event shall such anticipated useful life for
purposes of this clause (vii) be less than five (5) years or greater than
thirty-five (35) years) and shall be subject to the cap of not collectively
exceeding five percent (5%) of the total Operating Expenses for any single
Expense Year;
(viii)    costs of capital improvements, capital repairs or capital
replacements, except those specifically permitted (and subject to the conditions
contained) in clauses (x), (xii) and (xiii) of Section 4.2.5 above or clauses
(vii) or (x) of this Section 4.2.5.1;
(ix)    rentals and other related expenses for leasing a heating, ventilation
and air conditioning system, elevators, or other items (except when needed in
connection with normal repairs and maintenance of the Building and/or Real
Property) which if purchased, rather than rented, would constitute a capital
improvement not included in Operating Expenses pursuant to this Lease;
(x)    depreciation, amortization and interest payments, except (A) in
connection with capital improvements, capital repairs or capital replacements
specifically permitted in clauses (x), (xii) or (xiii) of Section 4.2.5 above or
clause (vii) of this Section 4.2.5.1, or (B) on materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services for which Landlord might otherwise contract with a third party,
provided such depreciation, amortization and interest payments would otherwise
have been included in the charge for such third party's services, all as
determined in accordance with generally accepted accounting principles,
consistently applied; and provided that in any case where depreciation or
amortization is permitted or required pursuant to the foregoing, the item shall
be amortized on a straight line basis over its reasonably anticipated useful
life, even if such life extends beyond the Lease Term;
(xi)    costs incurred by Landlord for alterations (including structural
additions), repairs, equipment and tools which are of a capital nature and/or
which are considered capital improvements or replacements under generally
accepted accounting principles, consistently applied, except as specifically
included in Operating Expenses pursuant to clauses (x), (iii), (xiii) of Section
4.2.5 above or clauses (vii) or (x) of this Section 4.2.5.1;
(xii)    expenses in connection with services, materials or other benefits (A)
for which Tenant or any other tenants or occupants of the Building are charged
directly, or (B) which are not offered or made available to Tenant, but are
offered and made available to other tenants of the Building without charge;
(xiii)    costs incurred by Landlord due to the violation by Landlord or any
tenant of the terms and conditions of any lease of space in the Building;

804296.08/LA
H4321-047/10-7-08/nng/law
-29-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




(xiv)    overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Building and/or Real
Property to the extent the same exceeds the costs of such goods and/or services
provided by unaffiliated third parties on a competitive basis;
(xv)    Landlord's general corporate overhead and general and administrative
expenses;
(xvi)    advertising and promotional expenditures, and costs of signs in or on
the Building or Real Property identifying the owner of the Building or other
tenants' signs;
(xvii)    electric power costs or other utility costs for which any tenant
directly contracts with the local public service company;
(xviii)    tax penalties incurred as a result of Landlord's negligence,
inability or unwillingness to make payments or file returns when due;
(xix)    costs arising from Landlord's charitable or political contributions or
the payment of Builders and Owners Management Association dues;
(xx)    costs of installing, maintaining and operating any specialty service
operated by Landlord including without limitation, any luncheon club,
communications facility, observatory or athletic facility, and/or the repair
thereof;
(xxi)    the amounts of the management fee paid or charged by Landlord in
connection with the management of the Building and Real Property (including the
common areas of the Building and Real Property) to the extent such management
fee is in excess of the lesser of (A) management fees customarily paid or
charged by landlords of other first-class office buildings in the Downtown Los
Angeles, California area, or (B) three percent (3%) of gross revenues of the
Building and Real Property, as such gross revenues are customarily and
reasonably calculated by landlords of such first-class office buildings
(including the gross-up of such revenues, with such gross-up to be determined
assuming all tenants and occupants paying full rent, as opposed to free rent,
half rent, partial rent, and the like); provided, however, during the Extended
Term only (and not during the Initial Period), if the percentage rate used for
calculating such management fee (on a percentage of gross revenues basis)
included in Operating Expenses for any Expense Year after the calendar year 2012
exceeds the applicable percentage rate used for calculating such management fee
(on a percentage of gross revenues basis) included in the Annual Direct Expense
Allowance, then for each such Expense Year during which such higher percentage
rate is so used, such percentage rate for the calendar year 2012 (for purposes
of calculating the Annual Direct Expense Allowance) shall be increased to equal
the same percentage rate for such applicable Expense Year;
(xxii)    costs necessitated by or resulting from the negligence or willful
misconduct of Landlord, or any of its agents, employees or independent
contractors including, but not limited to, tax penalties incurred as a result of
Landlord's negligence, inability or unwillingness to make payments or file
returns when due;

804296.08/LA
H4321-047/10-7-08/nng/law
-30-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




(xxiii)    any ground lease rental;
(xxiv)    costs associated with the operation of the business of the person or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation and management of the Building and Real Property;
(xxv)    costs of any items to the extent Landlord receives reimbursement
through warranties or service contracts (such proceeds to be credited to
Operating Expenses in the year in which received);
(xxvi)    Landlord's travel expenses;
(xxvii) for Expenses Years occurring during the Initial Period, only, the cost
of providing during non-Business Hours (as defined in Section 6.1.1 below) to
any tenant in the Building any heating, ventilation and air-conditioning
("HVAC") or other utilities or services (except janitorial) which are normally
provided to Tenant only during Business Hours;
(xxviii)    for Expense Years occurring during the Extended Term, the costs of
providing non-Business Hours HVAC to tenants of the Building (including Tenant)
in an amount equal to the sum of (A) the amount actually paid by Tenant to
Landlord for after-hours HVAC usage, plus (B) the amount that would have been
paid by other tenants in the Building for such other tenants' non-Business Hours
HVAC usage if such other tenants were charged the hourly rates applicable to
Tenant as set forth in Section 6.2 below (regardless of whether such other
tenants were charged higher or lower rates or not charged at all for such
non-Business Hours HVAC usage and regardless of whether such tenants were billed
for such non-Business Hours HVAC and then failed to pay for such non-Business
Hours HVAC);
(xxix)    the following costs and expenses attributable to the Parking Areas:
(A) all costs and expenses attributable to the Off-Site Parking Area; (B) the
wages and salaries of any clerks, attendants or other personnel engaged in the
operation of the Building Parking Area and any fee or compensation paid to any
operator of the Building Parking Area; (C) the cost and expense of any daily and
weekly cleaning and maintenance of the Building Parking Area; and (D) the extra
cost and expense attributable to any special insurance coverage specifically
relating to the operation of the Building Parking Area, as opposed to the
general operation of the Building and Real Property;
(xxx)    for Expense Years occurring during the Initial Period, only, the cost
and expense of earthquake insurance coverage, except to the extent the amount
which such coverage would have cost during the calendar year 2002 is included in
the Annual Direct Expense Allowance applicable to the Initial Period; and
(xxxi)    the costs described III clauses (1) through (4) of Sections 29.29.2 of
this Lease.
4.2.5.2 Refunds. Operating Expenses shall be reduced by the amounts of any cash
reimbursements, refunds or credits received by Landlord (net of the reasonable
costs and expenses of obtaining the same, if any) with respect to any item of
cost that is included in

804296.08/LA
H4321-047/10-7-08/nng/law
-31-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Operating Expenses other than reimbursements by other tenants in the nature of
Operating Expenses similar to those required of Tenant. Landlord shall make
payment for goods, utilities and services in a timely manner to obtain the
maximum possible discount consistent with the customary practices of the
landlords of the Comparable Buildings. In the event any such reimbursement,
refund or credit is received by Landlord in a later calendar year, it shall be
applied against the Operating Expenses for such later calendar year. No item of
expense shall be included in or deducted from Operating Expenses more than once
under any circumstance. Landlord shall use its best efforts in good faith to
effect an equitable proration of bills for services rendered to the Real
Property and to any other property owned by Landlord.
4.2.5.3 Special Provisions for Extended Term. The following provisions of this
Section 4.2.5.3 shall apply only during the Extended Term (and not during the
Initial Period):
4.2.5.3.1    Notwithstanding anything in this Article 4 to the contrary, Tenant
shall not be required to pay to Landlord the component of Tenant's Share of
increases in Direct Expenses comprised of insurance premiums and real property
taxes (the "Insurance/Real Estate Tax Component") on an estimated basis in
accordance with the other terms and provisions of this Article 4, and instead
Tenant shall pay the Insurance/Real Estate Tax Component to Landlord upon the
later to occur of (i) the date which is fourteen (14) days prior to the date
that the installment of the applicable insurance premiums and/or real property
taxes, as the ease may be, is due and payable by Landlord, and (ii) the date
which is ten (10) days after Landlord delivers to Tenant a bill therefor. By way
of example, only, (A) real estate taxes are paid by Landlord to the Los Angeles
County Assessor in two (2) annual installments and such installments become
delinquent on December 10 and April 10, respectively, for each real estate tax
year, and (B) with respect to the installment delinquent as of April 10, Tenant
shall pay to Landlord Tenant's share of the increase in the real estate tax
portion of the Insurance/Real Estate Tax Component on or prior to the later of
(1) March 28 (i.e., fourteen (14) days prior to the date that such installment
is delinquent), and (2) the date which is ten (10) days after Landlord delivers
to Tenant a bill therefor. To the extent Landlord incurs costs in order to
administer the special billing of the Insurance/Real Estate Tax Component as set
forth hereinabove, Tenant shall reimburse Landlord for such costs within thirty
(30) days after receipt of an invoice therefor.
4.2.5.3.2    Landlord hereby agrees that the east of any new type or increased
amount of insurance coverage, including earthquake insurance coverage (or
increased limits of insurance or decrease in the amount of deductibles), which
is obtained or effected by Landlord during any Expense Year after the calendar
year 2012 (but is not obtained or effected during the calendar year 2012) shall
be added to the Annual Direct Expense Allowance applicable to the Extended Term
(but at the rate which would have been in effect during the calendar year 2012
or the rate in effect during such subsequent Expense Year, whichever is lower)
prior to the calculation of Tenant's Share of Direct Expenses for each such
Expense Year in which such change in insurance is obtained or effected. In the
event that any of Landlord's insurance premiums applicable to the Building shall
decrease in any Expense Year subsequent to the calendar year 2012 due to any
decrease in the amount or type of coverage or increase in deductibles, the
Annual Direct Expense Allowance, shall, commencing the year of such

804296.08/LA
H4321-047/10-7-08/nng/law
-32-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




decrease, but only as long as and to the extent such decrease remains in effect,
thereafter be reduced by the amount of such decrease in the insurance premiums.
4.2.5.3.3    Landlord further agrees that any costs incurred in any Expense Year
within the Extended Term that occurs after the calendar year 2012 because of any
added new type of voluntary or discretionary services and/or utilities that are
not required by law (or voluntary or discretionary changes to existing services
and/or utilities that are not required by law, e.g., telecommunications) which
were readily available during the calendar year 2012 and customarily provided by
landlords of Comparable Buildings during the calendar year 2012 (but not by
Landlord), and not included in the Annual Direct Expense Allowance applicable to
the Extended Term, shall be added to and included in the Annual Direct Expense
Allowance applicable to the Extended Term for purposes of determining the Excess
payable for such Expense Year in which such added new type of voluntary or
discretionary services and/or utilities are so provided, as if such services
and/or utilities were provided in the calendar year 2012 (but at the rate for
such services which would have been in effect during the calendar year 2012 or
the rate in effect during such subsequent Expense Year, whichever is lower).
4.2.5.3.4    If, at least thirty (30) days prior to the commencement of any
calendar month of the Extended Term that arises after the calendar year 2012,
Tenant gives Landlord a factually correct notice (the "Vacation Notice")" that
Tenant shall cease to occupy (but will still lease) one (1) or more full floors
of the Premises (in full floor increments) for an entire calendar month (as so
quantified, the "Vacated Space"), Landlord shall: (i) determine, in the exercise
of its reasonable judgment, the amount of the costs of the electricity,
janitorial service and HVAC (collectively, the "Variable Expenses") included in
Operating Expenses each such month as a result of the gross-up provision that is
directly attributable to the Vacated Space (such monthly amount shall be
referred to herein as the "Excess Variable Expenses"); and (ii) to the extent
permitted pursuant to applicable laws and reasonably practicable, cease causing
to be provided to such Vacated Space such electricity, janitorial service and
HVAC Landlord shall provide to Tenant a credit against Tenant's Share of
increases in Direct Expenses otherwise due with respect to the remainder of the
Premises during each such month in an amount equal to the Excess Variable
Expenses attributable to such Vacated Space during each such month and not in
fact paid by Landlord to third party providers of such Variable Expenses, all as
reasonably determined by Landlord; provided, however, Tenant shall not be
entitled to receive any such credit with respect to any such Vacated Space
identified in a Vacation Notice (A) unless and until Tenant has actually vacated
the Vacated Space identified in the Vacation Notice for at least two (2) full
consecutive calendar months, and (B) Tenant provided Landlord with a factually
correct Vacation Notice of Tenant's intention to so vacate such space for each
of such two (2) months at least thirty (30) days prior to the commencement of
each such month (which Vacation Notice may, at Tenant's option, consist of a
separate notice for each such month or one (1) single notice for all such
months). If Tenant meets such minimum two (2) month test, such credit shall be
applied retroactively to the date Tenant first vacated the Vacated Space as
indicated in such factually correct Vacation Notice and shall be applied for
each month within such 2-month period, and for each consecutive month thereafter
that Tenant continues to vacate such Vacated Space if Tenant timely delivered a
Vacation Notice (either separately or as part of any prior Vacation Notice) to
Landlord for each such subsequent consecutive month. Nothing in this Section
4.2.5.3.5 shall limit or alter

804296.08/LA
H4321-047/10-7-08/nng/law
-33-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Landlord's right to gross-up Operating Expenses nor Tenant's obligation to pay
Tenant's Share of increases in Direct Expenses as calculated based upon such
gross-up.
4.2.6    "Systems and Equipment" shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation, air conditioning and humidity or any other services
or utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
plumbing, electronic, computer or other systems or equipment which serve the
Building and/or Real Property in whole or in part.
4.2.7    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Building
and/or Real Property), which Landlord shall pay during and are appropriately
allocable to any Expense Year (without regard to any different fiscal year used
by such governmental or municipal authority) because of or in connection with
the ownership, leasing and operation of the Real Property, including the
Building Parking Area. For purposes of this Lease, during the Extended Term, Tax
Expenses for the calendar year 2012 (hereinafter referred to as the "2012 Base
Year") (and thus the Annual Direct Expense Allowance for the Extended Term) and
each Expense Year after the 2012 Base Year shall be calculated as if the
Building were fully occupied, tenant improvements in the Building were fully
constructed and the Real Property, the Building and all tenant improvements in
the Building were fully assessed for real estate tax purposes, and without
excluding any Tax Increase (as defined in Section 4.3.4 below) and without
regard to any Proposition 13 protection provided in Section 4.3.4 below, and
accordingly, during any Expense Year during the Extended Term (including the
2012 Base Year), Tax Expenses shall be deemed to be increased appropriately;
provided, however, that notwithstanding the foregoing, there shall be excluded
from the Tax Expenses included in the Annual Direct Expense Allowance for the
Extended Term and for each Expense Year during the Extended Term after the 2012
Base Year the Tax Reassessment Protection Amount (as defined in Section 4.3.4
below), except for the Initial Period Tax Reassessment Protection Amount (as
defined in Section 4.3.4 below) which shall be included in the 2012 Base Year
(and consequently in the determination of the Annual Direct Expense Allowance
for the Extended Term) and each Expense Year thereafter.
In addition, during the Initial Period only, for purposes of calculating the
Annual Direct Expense Allowance applicable to the 20th Floor Space when leased
pursuant to Section 1.4 above and any Expansion Space and/or First Offer Space
if leased by Tenant during the Initial Period (but not during the Extended Term)
pursuant to Sections 1.5 and/or 1.6 above, respectively, (but only to the extent
such Annual Direct Expense Allowance for such applicable space is other than the
Annual Direct Expense Allowance for the Extended Term (i.e., other than the 2012
Base Year)), the Tax Expenses for the calendar year base year for which such
applicable Annual Direct Expense Allowance is determined (hereinafter referred
to as the

804296.08/LA
H4321-047/10-7-08/nng/law
-34-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




"Applicable Initial Period Base Year") and for each Expense Year thereafter
during the Initial Period shall be calculated as if the Building were fully
occupied, tenant improvements in the Building were fully constructed and the
Real Property, the Building and all tenant improvements in the Building were
fully assessed for real estate tax purposes, and without excluding any Tax
Increase and without regard to any Proposition 13 protection provided in Section
4.3.4 below, and accordingly, during any Expense Year during the Initial Period
(including the Applicable Initial Period Base Year), Tax Expenses shall be
deemed to be increased appropriately; provided, however, that notwithstanding
the foregoing, there shall be excluded from such applicable Annual Direct
Expense Allowance for such space during the Initial Period and each Expense Year
during the Initial Period after the Applicable Initial Period Base Year for such
space, the applicable Initial Period Tax Reassessment Protection Amount (as
defined in Section 4.3.4 below) for such space.
4.2.7.1 Tax Expenses shall include, without limitation:
(i)    Any tax on Landlord's rent, right to rent or other income from the Real
Property or as against Landlord's business of leasing any of the Real Property;
(ii)    Except as otherwise provided in Section 4.3.4 below, any assessment,
tax, fee, levy or charge in addition to, or in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adapted by the voters of the State of
California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges) may be imposed by governmental agencies for
such services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants. It is the intention of Tenant and Landlord that
all such new and increased assessments, taxes, fees, levies, and charges and all
similar assessments, taxes, fees, levies and charges be included within the
definition of Tax Expenses for purposes of this Lease;
(iii)    Any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the rent payable hereunder, including, without
limitation, any gross revenue tax with respect to the receipt of such rent, or
upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and
(iv)    Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises.
4.2.7.2 During the Initial Period, only (and not during the Extended Term which
shall be governed by the provisions of Section 4.2.5.3.2 above with respect to
the payment of the assessments described hereinbelow), with respect to any
assessment that may be levied against or upon the Real Property and that under
the laws then in force may be evidenced by improvement or other bonds, or may be
paid in annual installments, there shall be included within the definition of
Tax Expenses with respect to any tax fiscal year only the amount

804296.08/LA
H4321-047/10-7-08/nng/law
-35-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




currently payable on such bonds, including interest, for such tax fiscal year,
Or the current annual installment for such tax fiscal year, In addition, during
the Initial Period, only (and not during the Extended Term which shall be
governed by the provisions of Section 42.5.3.2 above with respect to the payment
of the assessments described hereinbelow), all assessments which may be paid in
installments shall be paid by Landlord in the maximum number of installments
permitted by law and not included in Tax Expenses except in the year in which
the assessment is actually paid; provided, however, that if the prevailing
practice in Comparable Buildings is to pay such assessments on an early basis,
and Landlord pays the same on such basis, such assessments shall be included in
Tax Expenses in the year paid by Landlord.
4.2.7.3 If the method of taxation of real estate prevailing at the time of
execution hereof shall be, or has been, altered so as to cause the whole or any
part of the taxes now, hereafter or heretofore levied, assessed or imposed on
real estate to be levied, assessed, or imposed upon Landlord, wholly or
partially, as a capital levy or otherwise, or on or measured by the rents
received therefrom, then such new or altered taxes attributable to the Real
Property, including the Building Parking Area, shall be included within the term
"Tax Expenses" except that the same shall not include any enhancement of said
tax attributable to other income of Landlord. In no event shall Tax Expenses for
any Expense Year be less than the component of Tax Expenses comprising the
applicable Annual Direct Expense Allowance.
4.2.7.4 In the event that either Landlord or Tenant shall desire to contest in
good faith the validity or amount of any Tax Expenses, then, at Landlord's
option, either (i) Landlord shall diligently pursue claims for reductions in the
Tax Expenses, (ii) Tenant may pursue such claims with Landlord's concurrence, in
the name of Landlord, or (iii) Tenant may pursue such claims in the name of
Landlord without Landlord's concurrence. If either Landlord agrees to pursue
such claims or concurs in the decision to pursue such claims but eJects to have
them pursued by Tenant, the cost of such proceedings shall be paid by Landlord
and included in Tax Expenses in the Expense Year such expenses are paid. If
Tenant pursues such claims without obtaining Landlord's concurrence and such
contest is successful, then to the extent of the cumulative tax savings
achieved, Landlord shall pay to or reimburse Tenant the cost of such
proceedings, and include such cost in Tax Expenses in the year so paid or
reimbursed by Landlord. No contest of Tax Expenses by either party shall involve
the possibility of forfeiture, sale or disturbance of Landlord's interest in the
Building or Real Property, or Landlord's or Tenant's interest in the Premises,
and all Tax Expenses shall be paid prior to such contest.
4.2.7.5 Tax refunds shall be deducted from Tax Expenses in the Expense Year they
are received by Landlord, provided that such refunds shall not be taken into
account when determining Tax Expenses for each calendar year which is used as
the base year for calculating the applicable Annual Direct Expense Allowance for
the different portions of the Premises pursuant to this Lease.
4.2.7.6 The following provisions of this Section 4.2.7.6 shall apply only during
the Initial Period (and not during the Extended Term or any Option Terms). The
component of Tax Expenses comprised of any share of the Metropolitan Transit
Authority assessment on the Real Property (the "MTA Assessment") which is levied
by the Los Angeles County Assessor in the calendar year 2002 shall not be
included in the Annual Direct Expenses Allowance applicable to the Initial
Period, but Tax Expenses shall include all amounts of the

804296.08/LA
H4321-047/10-7-08/nng/law
-36-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




MTA Assessment during each year of the Lease Term and any Option Term commencing
with the beginning of the calendar year 2002. Tenant shall pay Tenant's Share of
the MTA Assessment during each year of the Initial Period without offset or
reduction by, and without regard to, any savings or decrease in the other Direct
Expenses for any such year.
4.2.7.7 If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof by Landlord for any reason,
including, without limitation, error or reassessment by applicable governmental
or municipal authorities, Tenant shall pay Landlord Tenant's Share of such
increased Tax Expenses, within thirty (30) days after receipt by Tenant of a
notice from Landlord of such increase, including reasonably satisfactory
evidence and explanation of such increase, along with the calculation of
Tenant's Share of such increase.
4.2.7.8 There shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Building or the Real
Property), (ii) any items included as Operating Expenses, (iii) any items paid
by Tenant under Section 4.4 of this Lease, and (iv) taxes attributable to
leasehold improvements in excess of the "Cut-Off Point," as that term is defined
in Section 4.4.1 of this Lease.
4.2.7.9 Subject to the right to contest the validity or amount of any Tax
Expense as provided in Section 4.2.7.4 above, Landlord shall pay before
delinquency and before any fine, penalty or interest is due thereon, every real
estate tax, assessment, license fee, excise or other charge (however described)
which is imposed, levied or assessed or charged by any governmental or
quasi-governmental authority having jurisdiction and which is payable in respect
of the Lease Term upon, or on account of, the Building or the Real Property.
4.2.8    "Tenant's Share" during (i) the Initial Period shall mean the
applicable percentage set forth in Section 9.2(a) of the Summary, and (ii) the
Extended Term shall mean the applicable percentage set forth in Section 9.2(b)
of the Summary (it being acknowledged and agreed that during the Extended Term,
the Storage Space shall not be considered part of the Premises solely for
purposes of calculating Tenant's Share). The applicable Tenant's Share was
calculated by dividing the number of rentable square feet of the Premises by the
total rentable square feet in the applicable portions of the Building as
described in Sections 9.2(a) and 9.2(b) of the Summary and as determined
pursuant to Section 1.2 above for the Initial Period or Extended Term (as the
case may be), and shall be subject to increase pursuant to Section 1.4 above as
a result of the addition of the 20ti ] Floor Space. In addition, in the event
that the rentable square feet of the Premises is further increased due to the
lease by Tenant of any First Offer Space or Expansion Space pursuant to Sections
1.5 and 1.6, respectively, Tenant's Share shall be appropriately increased in
accordance with the terms of this Lease, and, as to the Expense Year in which
such change occurs, Tenant's Share for such year shall be determined on the
basis of the number of days during such Expense Year that each such Tenant's
Share was in effect.

804296.08/LA
H4321-047/10-7-08/nng/law
-37-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




4.3    Calculation and Payment of Additional Rent.
4.3.1    Calculation of Excess. If for any Expense Year ending or commencing
within the Lease Term, Tenant's Share of Direct Expenses for such Expense Year
exceeds Tenant's Share of the applicable Annual Direct Expense Allowance, then
Tenant shall pay to Landlord, in the manner set forth in Section 4.3.2, below,
and as Additional Rent, an amount equal to the excess (the "Excess").
4.3.2    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant on or before the first day of April following the end of
each Expense Year, a statement (the "Statement") which Statement shall be
itemized on a line-item by line-item basis and shall state the Direct Expenses
incurred or accrued for such preceding Expense Year, and which shall indicate
the amount, if any, of any Excess or underage. Upon receipt of the Statement for
each Expense Year ending during the Lease Term, if an Excess is present, Tenant
shall pay, upon the later to occur of its next installment of Base Rent due or
within thirty (30) days after receipt of the Statement, the full amount of the
Excess for such Expense Year, less the amounts, if any, paid during such Expense
Year as Estimated Excess (as defined in Section 4.3.3 below). If the amount of
the Excess is less than the amount paid by the Tenant as Estimated Excess during
the applicable period of the Expense Year (but, in each ease, not including any
period of the Expense Year which occurred after this Lease has terminated or
expired), Landlord shall pay the difference ("Tenant Refund") to Tenant together
with the applicable Statement, even if this Lease has terminated or expired. In
the event that Landlord shall fail to pay any Tenant Refund specified in a
particular Statement concurrent with delivery of such Statement, Tenant shall be
entitled to offset such Tenant Refund against the Rent next due under this
Lease. In the event that Landlord shall fail to deliver the Statement on or
before April 1 of a particular year, and when subsequently delivered the
Statement reveals that a Tenant Refund is due, such Tenant Refund shall bear
interest at the Interest Rate from such preceding April 1 until paid by
Landlord, or if Landlord fails to pay such Tenant Refund concurrently with
delivery of the Statement, until such time as such Tenant Refund is applied
against Rent due under this Lease. The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord from enforcing its
rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of the Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall within thirty (30) days of receipt of a Statement setting forth the Excess
pay to Landlord an amount as calculated pursuant to the provisions of Section
4.3.1 of this Lease, less any amounts owed from Landlord to Tenant. The
provisions of this Section 4.3.2 shall survive the expiration or earlier
termination of the Lease Term.
4.3.3    Statement of Estimated Direct Expenses. In addition, Landlord shall
give Tenant a yearly expense estimate statement (the "Estimate Statement") which
Estimate Statement shall be itemized on a line-item by line-item basis and shall
set forth Landlord's reasonable estimate (the "Estimate") of what the total
amount of Direct Expenses for the then current Expense Year shall be and the
estimated Excess (the "Estimated Excess") as calculated by comparing Tenant's
Share of Direct Expenses, which shall be based upon the Estimate, to Tenant's
Share of the applicable Annual Direct Expense Allowance. The failure of Landlord
to

804296.08/LA
H4321-047/10-7-08/nng/law
-38-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Excess under this
Article 4. If pursuant to the Estimate Statement an Estimated Excess is
calculated for the then-current Expense Year, Tenant shall pay, within thirty
(30) days after Tenant's receipt of the Estimate Statement, a fraction of the
Estimated Excess for the then-current Expense Year (reduced by any amounts paid
pursuant to the last sentence of this Section 4.3.3). Such fraction shall have
as its numerator the number of months which have elapsed in such current Expense
Year to the month of such payment, both months inclusive, and shall have twelve
(12) as its denominator. Until a new Estimate Statement is furnished, Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1112) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant.
4.3.4    Tenant's Payment of Certain Tax Expenses. Notwithstanding anything to
the contrary contained in this Lease (but subject to Section 4.2.7 above and the
last sentence of this Section 4.3.4), in the event that, at any time during the
Initial Period or Extended Term (but not during any Option Terms) (herein, the
"Protection Period), any sale, refinancing, or change in ownership of the Real
Property is consummated, or any "new construction" in connection with future
development of buildings or improvements at the Real Property (excluding tenant
improvements, improvements to the interior of the Building and the Upgrade Work
and/or the building enhancement work specifically described in Article 21 below)
is completed, and as a result thereof, and to the extent that in connection
therewith, the Real Property is reassessed (the "Reassessment") for real estate
tax purposes by the appropriate governmental authority pursuant to the terms of
Proposition 13 or any similar legislation, then Tenant shall not be obligated to
pay during the Protection Period any portion of the Tax Increase (as defined
below), except to the extent any such Tax Increase (or any portion thereof) is
included in both (i) the Base Year for the applicable Annual Direct Expense
Allowance for the applicable portions of the Premises as described in Section
4.2.7 above, and (ii) the subsequent Expense Years for the same applicable
portions of the Premises as described in Section 4.2.7 above. The term "Tax
Increase" shall mean that portion of the Tax Expenses, as calculated following
the Reassessment, which is attributable solely to the Reassessment. Accordingly,
the term Tax Increase shall not include any portion of the Tax Expenses, as
calculated following the Reassessment, which are attributable to (A) (because
such amounts were included in the applicable Annual Direct Expense Allowance)
the initial assessment of the value of the Real Property (which, for purposes
hereof (1) during the Initial Period, shall mean the Proposition 13 assessed
value of the Real Property shown on the Los Angeles County Assessor's roll as of
February 18, 2000, and (2) during the Extended Term shall mean the Proposition
13 assessed value of the Real Property shown on the Los Angeles County
Assessor's roll as of January 31,2012), including the base building, shell and
core of the Building and the tenant improvements located in the Building, (B)
(because such amounts were included in the applicable Annual Direct Expense
Allowance) assessments which were pending immediately prior to the Reassessment
which assessments were conducted during, and included in, such Reassessment, or
which assessments were otherwise rendered unnecessary following the
Reassessment, or (C) the statutory two percent (2%) annual inflationary increase
in real estate taxes (as such statutory increase may be modified by subsequent
legislation). The amount of Tax Expenses which Tenant is not obligated to pay or
will not be obligated to pay during the Protection Period in connection with a
particular Reassessment pursuant to the foregoing provisions of this Section
4.3.4, shall be sometimes referred to hereafter as a "Tax Reassessment
Protection Amount." The Tax Reassessment Protection Amount applicable during the
Initial

804296.08/LA
H4321-047/10-7-08/nng/law
-39-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Period shall be referred to herein as the "Initial Period Tax Reassessment
Protection Amount". If the occurrence of a Reassessment is reasonably
foreseeable by Landlord and the Tax Reassessment Protection Amount attributable
to such Reassessment can be reasonably quantified or estimated for particular
Lease Years remaining in the Protection Period commencing with the Lease Year in
which the Reassessment will occur, the remaining terms of this Section 4.3.4 set
forth below shall apply to such Reassessment. Upon notice to Tenant, Landlord
shall have the right to purchase the Tax Reassessment Protection Amount relating
to the applicable Reassessment (the "Applicable Reassessment") as it applies to
one or more of the remaining Lease Years in the Protection Period, at any time
during the Protection Period, by paying to Tenant an amount equal to the "Tax
Reassessment Purchase Price" as that term is defined below, for each such
particular Lease Year; provided that the right of any successor of Landlord to
exercise its right of repurchase hereunder shall not apply to any Reassessment
which results from the event pursuant to which such successor of Landlord became
the Landlord under this Lease. As used herein, "Tax Reassessment Purchase Price"
for each particular Lease Year shall mean the present value of the Tax
Reassessment Protection Amount for such particular Lease Year, as of the date of
payment of the Tax Reassessment Purchase Price by Landlord. Such present value
shall be calculated (1) by using the portion of the Tax Reassessment Protection
Amount attributable to such Lease Year (as though the portion of such Tax
Reassessment Protection Amount benefited Tenant in equal monthly installments
throughout such Lease Year), as the amount to be discounted, and (2) by using
eight percent (8%) as a discount factor. Upon such payment of the Tax
Reassessment Purchase Price with respect to any particular Lease Year, Tenant
shall thereupon not be relieved of its obligation to pay any Tax Increase for
such particular Lease Year attributable to the Applicable Reassessment. Since
Landlord is estimating the Tax Reassessment Purchase Price because a
Reassessment has not yet occurred, then when such Reassessment occurs, if
Landlord has underestimated the Tax Reassessment Purchase Price with respect to
any particular Lease Year, then upon notice by Landlord to Tenant, Tenant's Rent
next due shall be credited with the amount of such underestimation, and if
Landlord overestimates the Tax Reassessment Purchase Price with respect to any
particular Lease Year, then upon not less than thirty (30) days notice by
Landlord to Tenant, the Rent next due shall be increased by the amount of the
overestimation. Notwithstanding any contrary provision of this Lease, the
provisions of this Section 4.3.4 shall be applicable only during the Protection
Period and only to the Initial Premises, the 20th Floor Space when leased
pursuant to Section 1.4 above and any Expansion Space and/or First Offer Space
if leased by Tenant during the Initial Period (but not during the Extended Term)
pursuant to Sections 1.5 and/or 1.6 above, respectively, and shall not be
applicable during any Option Terms nor be applicable to any other Expansion
Space or First Offer Space.
4.3.5    Proposition 8 Protection. Notwithstanding anything to the contrary set
forth in this Lease, the amount of Tax Expenses for the any Expense Year during
the Lease Term (including the Tax Expenses component of the Annual Direct
Expense Allowance applicable to the Initial Period and Extended Term) shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
an Expense Year may be greater than those actually incurred by Landlord, but
shall, nonetheless, be the Tax Expenses due under this Lease; provided that (i)
any reasonable costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be deducted from Tax Expenses nor included in
Direct Expenses for purposes of this Lease, and (ii) tax refunds under
Proposition 8 shall not be deducted from Tax Expenses nor refunded to Tenant,

804296.08/LA
H4321-047/10-7-08/nng/law
-40-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




but rather shall be the sole property of Landlord. Landlord and Tenant
acknowledge that this Section 4.3.5 is not intended to in any way affect (A) the
inclusion in Tax Expenses of the statutory two percent (2%) annual inflationary
increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Tax Expenses
pertaining to changes in ownership or new construction pursuant to the terms of
Proposition 13, which shall be governed by the terms and conditions of Section
4.3.5 above.
4.4    Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon written demand (together with reasonably
satisfactory evidence and calculation of the applicable payment) for, or pay
directly (if appropriate), any and all taxes or assessments required to be and
actually paid by Landlord (except to the extent included in Tax Expenses by
Landlord), excluding state, local and federal personal or corporate income taxes
measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, when:
4.4.1    Said taxes are measured by or reasonably attributable to (a) the cost
or value of Tenant's equipment, furniture, fixtures and other personal property
located in the Premises, or (b) the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds Thirty Five Dollars ($35.00) per rentable
square foot of the Premises (the "Cut-Off Point"); provided that any amounts of
real estate taxes attributable to tenant improvements that are in excess of the
CutOff Point shall not be included in Tax Expenses;
4.4.2    Said taxes are assessed upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion of the Real Property,
including the Building Parking Area;
4.4.3    Said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises; or
4.4.4    During the Initial Period only (and not during the Extended Term or any
Option Terms), said assessments are levied or assessed upon the Real Property or
any part thereof or upon Landlord and/or by any governmental authority or
entity, and relate to the construction, operation, management, use, alteration
or repair of mass transit improvements including, but not limited to, any
amounts paid in connection with Metrorail assessments or other similar payments
or assessments; provided, that during the Initial Period, (i) Tenant shall be
responsible for Metrorail assessments only in an amount each Expense Year during
the Initial Period not to exceed $.30 per rentable square foot of the Premises,
and (ii) Landlord shall be responsible at its sole cost and expense (and not as
part of Direct Expenses) for all Metrorail assessments in excess of such amount.
4.5    Landlord's Books and Records. If Tenant disputes the amount of Additional
Rent set forth in a Statement, then upon reasonable notice to Landlord and at
reasonable times, Tenant and/or its authorized representative shall have the
right within two (2) years after receipt of such Statement ("Review Period"), to
inspect Landlord's records, at Landlord's offices in Los Angeles County,
provided that Tenant is not then in default under Section 19.1.1 of this Lease;
provided, that Tenant and its authorized representative shall, and each of them
shall use their commercially

804296.08/LA
H4321-047/10-7-08/nng/law
-41-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




reasonable efforts to cause their respective agents and employees to, maintain
all information contained in Landlord's records in strict confidence. The
inspection rights described above shall be performed only by Tenant, Tenant's
employees, or an authorized representative of Tenant who is an independent
certified public accountant and a member of a nationally or regionally
recognized accounting firm (which is not paid on a commission or contingency
basis). Notwithstanding the foregoing, Tenant may use a commercial real estate
brokerage or real estate firm whose primary business is not auditing operating
expenses as its representative as long as Tenant does not engage such
representative on a commission or contingent fee basis. If after such
inspection, Tenant still disputes the amount of Additional Rent set forth in the
applicable Statement, Tenant shall notify Landlord in writing of such dispute
("Dispute Notice") and Landlord and Tenant shall attempt in good faith to
resolve such dispute. In the event that within fifteen (15) days following the
date of the Dispute Notice Landlord and Tenant are unable to resolve the
dispute, such dispute shall be submitted to arbitration in accordance with the
provisions of Sections 4.5.1 through 4.5.5 below:
4.5.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be an independent certified public accountant who shall have been
active over the five (5) year period ending an the date of such appointment in
the determination of Direct Expenses for commercial high-rise properties in Los
Angeles County.
4.5.2    The two (2) arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria as set forth
hereinabove for qualification of the initial two (2) arbitrators.
4.5.3    The three (3) arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to the actual Direct
Expenses for the period set forth in the applicable Statement.
4.5.4    The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.
4.5.     If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, then the appointment of the arbitrators shall be dismissed and the
matter shall be submitted to arbitration under the provisions of the American
Arbitration Association.
The cost of Tenant's inspection of Landlord's records and the cost of any
arbitration proceeding hereunder shall be Tenant's responsibility; provided that
in the event that Landlord and Tenant agree or the arbitrators determine that
the Direct Expenses set forth in the Statement were overstated by more than
three percent (3%), then the cost of Tenant's inspection of Landlord's records
and the cost of any resulting arbitration proceeding shall be paid for by
Landlord; and provided further, that if Landlord and Tenant agree or the
arbitrators determine that the Direct Expenses set forth in the Statement were
understated, then the cost of Tenant's inspection of Landlord's records and the
cost of any resulting arbitration proceeding shall be paid for by Landlord to
the extent Landlord is entitled to and does actually recover such additional
Direct Expenses from other tenants in the Building. Landlord shall act in good
faith and with reasonable diligence to attempt to recover such additional Direct
Expenses from the other tenants

804296.08/LA
H4321-047/10-7-08/nng/law
-42-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




in the Building. Promptly following any such agreement by the parties or
arbitration decision, as the case may be, the parties shall make such
appropriate payments or reimbursements, as the case may be, to each other, as
are determined to be owing pursuant to such agreement or arbitration decision,
as the case may be, together with interest at the "Interest Rate," as that term
is defined in Section 29.34 of this Lease, from the date due until paid, in the
case of payments by Tenant to Landlord, or from the date paid until reimbursed,
in the case of reimbursements by Landlord to Tenant, and if Landlord fails to
make required reimbursements, Tenant may offset such amounts against the Rent
next due hereunder. Landlord shall be required to maintain records of all Direct
Expenses set forth in each Statement delivered to Tenant for the entirety of the
two (2) year period following Landlord's delivery of the applicable Statement.
The payment by Tenant of any amounts pursuant to this Article 4 shall not
preclude Tenant from questioning the correctness of any Statement delivered by
Landlord, provided that the failure of Tenant to object thereto prior to the
expiration of the Review Period shall be conclusively deemed Tenant's approval
of the applicable Statement. The provisions of this Section 4.5 shall survive
the expiration or earlier termination of the Lease Term.
4.6    Proration. Any amounts of Additional Rent due under this Lease for
periods constituting less than a full month shall be prorated based on the
number of days in any such fractional month as compared to the number of days in
the calendar month during which such fractional month occurs.
4.7    Cost Pools. Landlord shall, from time to time, equitably allocate some or
all of the Direct Expenses for the Building and Real Property among different
portions or occupants of the Building and Real Property (the "Cost Pools"), in
Landlord's reasonable discretion. The Direct Expenses within each such Cost Pool
shall be allocated and charged to the tenants within such Cost Pool in an
equitable manner. Notwithstanding anything to the contrary contained in this
Article 4, Landlord specifically agrees, however, that (i) during the Initial
Period, Landlord shall allocate Operating Expenses in an equitable manner
between (A) all office space tenants of the Building, along with the Retail
Space and the Vault Space, and (B) all other retail and non-office tenants of
the Building and the Real Property, and (ii) during the Extended Term, Landlord
shall allocate Operating Expenses in an equitable manner between (A) all office
and retail space tenants of the retail/office tower portion of the Building
(including the Retail Space and the Vault Space), and (B) all tenants of the
retail portion of the Real Property located outside the retail/office tower
portion of the Building.
ARTICLE 5
USE OF PREMISES
5.1    Permitted Use. During the entire Lease Term, Tenant shall use the Office
Space solely for any or all of the following purposes, all consistent with the
character of the Building as a first-class multi-tenant office building (the
"Office Space Permitted Use"): (i) retail, private and commercial banking
purposes; (ii) general office purposes; (iii) general storage purposes; and/or
(iv) any other non-retail lawful use permitted by Landlord for other tenants'
premises located above the first (1st) floor of the Building, so long as (A)
such other premises contain in excess of 20,000 rentable square feet on a
cumulative basis (whether such other premises are leased pursuant to one (l)
lease or multiple leases), (B) such other non-retail lawful use does not

804296.08/LA
H4321-047/10-7-08/nng/law
-43-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




violate an exclusive use granted by Landlord to a tenant of the Real Property,
and (C) such other non-retail lawful use by Tenant does not exceed, by more than
fifty percent (50%), the aggregate rentable square footage of such other lawful
uses granted to such other tenants of the Building. Tenant shall not use or
permit the Office Space to be used for any other purpose or purposes whatsoever.
Tenant shall use the Retail Space and the Vault Space solely for any or all of
the following purposes, all consistent with the character of the Building as a
first-class multi-tenant office building (the "Retail/Vault Space Permitted
Use"): (1) retail banking purposes, including the right to use and maintain
vaults; (2) general office purposes; and/or (3) in the case of any portion of
the Retail Space and/or Vault Space which is then subject to a Transfer, other
similar business office type or retail purposes commensurate with the operation
of the Building in a manner consistent with that of the Comparable Buildings.
Tenant shall not use or permit the Retail Space and/or Vault Space to be used
for any other purpose or purposes whatsoever. Tenant shall use the Storage Space
solely for general storage purposes and mechanical storage purposes consistent
with the character of the Building as a first-class multi-tenant office building
(the "Storage Space Permitted Use"), and Tenant shall not use or permit the
Storage Space to be used for any other purpose or purposes whatsoever. The
Office Space Permitted Use, the Retail Space Permitted Use and the Storage Space
Permitted Use are collectively referred to herein as the "Permitted Use".
5.2    Continued Occupancy. During the Extended Term, it is Landlord's desire to
have Tenant continuously and uninterruptedly operate the Retail Space and Vault
Space for the Retail/Vault Space Permitted Use during the minimum hours of 10:00
a.m. to 4:00 p.m. Monday through Friday, national holidays excepted (the
"Required Hours"); provided, however, that Tenant shall be entitled to operate
the Retail Space and Vault Space for the Retail/Vault Space Permitted Use before
or after the Required Hours without obtaining Landlord's prior consent. Tenant's
failure to continuously uninterruptedly operate the Retail Space and Vault Space
for the Retail/Vault Space Permitted Use in accordance with the foregoing
provisions of this Section 5.2 shall not be a breach or default by Tenant under
this Lease; provided, however, that if Tenant shall fail to continuously
uninterruptedly operate the Retail Space and Vault Space for the Retail/Vault
Space Permitted Use in accordance with the foregoing provisions of this Section
5.2, including as a result of any vacation or abandonment of the Premises, and
if such failure shall continue for a period of one (1) year or longer, then, as
Landlord's sole and exclusive remedy, Landlord may, at its election, terminate
this Lease with respect to the Retail Space and Vault Space, only, which
termination shall be effective upon the date which is thirty (30) days after
Landlord delivers written notice of termination to Tenant.
5.3    Prohibited Uses. Tenant further covenants and agrees that it shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of Exhibit D, attached
hereto, or in violation of the laws of the United States of America, the State
of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Building; provided however that Landlord agrees that the
Rules and Regulations shall not be (i) modified or enforced in any way by
Landlord so as to interfere with the Permitted Use, or (ii) discriminatorily
modified or enforced against Tenant. Landlord agrees that nothing in the Rules
and Regulations of the Building shall be used to prohibit or unreasonably
interfere with the conduct of any business from the Premises which Tenant is
permitted to conduct. In the event any other tenant or occupant of the Building
fails to comply with the Rules and Regulations, and

804296.08/LA
H4321-047/10-7-08/nng/law
-44-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




such non-compliance unreasonably and materially interferes with Tenant's use of
the Premises, Landlord shall use reasonable efforts to cause such other tenants
and/or occupants to comply with the Rules and Regulations. Tenant shall comply
with all recorded covenants, conditions, and restrictions, and the provisions of
all ground or underlying leases, now or hereafter affecting the Real Property
which have been provided by Landlord to Tenant in writing, and shall not at any
time use or occupy or allow any person to use or occupy the Premises or the
Building or do or permit anything to be done or kept in the Premises or the
Building in any manner which: (i) violates any certificate of occupancy in force
for the Premises or the Building; (ii) causes or is likely to cause damage to
the Real Property, the Building, the Premises or any equipment, facilities or
other systems therein; (iii) other than conducting normal banking operations
from its Premises, results in repeated demonstrations, bomb threats or other
events which require evacuation of the Building or otherwise disrupt the use,
occupancy or quiet enjoyment of the Building by other tenants and occupants; or
(iv) materially interferes with the transmission or reception of microwave,
television, radio or other communications signals by antennae located on the
roof of the Building or elsewhere in the Building. Tenant, at Tenant's expense,
shall comply with all laws, rules, orders, ordinances, directions, regulations,
and requirements of federal, state, county and municipal authorities, now in
force or which may hereafter be in force, which shall impose any duty or
requirement relating to the use, occupation or alteration of the Premises.
5.4    Hazardous Materials. Except for the use of general office supplies within
the Premises which are of a kind typically used in normal office areas in the
ordinary course of business (such as, for example, copier toner, liquid paper,
glue, ink, photocopy supplies, secretarial supplies and limited janitorial
supplies, and cleaning solvents), for use in the manner for which they were
designed and only in accordance with all applicable governmental regulations
pertaining to Hazardous Materials (as defined in Section 29.29 below) and the
customary standards prevailing in the industry for such use, and then only in
such amounts as may be normal for the office business operations conducted by
Tenant on the Premises, Tenant shall not cause or permit the use, handling,
storage or disposal of any Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant's employees, agents, contractors, invitees or
licensees ("Tenant Parties"), or in, on, under or about the remaining portions
of the Real Property by Tenant or Tenant's employees, agents, representatives or
contractors. Tenant shall promptly take all actions, at its sole cost and
expense, as are necessary to return the Premises and the Real Property to the
condition existing prior to the introduction of any such Hazardous Materials by
Tenant or the applicable parties specified above, provided Landlord's approval
of such actions shall first be obtained. Tenant shall be solely responsible for
and shall indemnify, protect, defend (at Tenant's expense with counsel
reasonably approved by Landlord) and hold Landlord harmless from and against any
and all claims, judgments, suits, causes of action, damages, penalties, fines,
liabilities, losses and expenses (including, without limitation, reasonable
investigation and clean-up costs, reasonable attorneys' fees, reasonable
consultant fees and court costs) which arise during or after the Term of this
Lease as a result of the breach of any of the obligations and covenants set
forth in this Section 5.3, and/or any contamination of the Premises, directly or
indirectly, arising from activities of Tenant or Tenant Parties, and/or any
contamination of the remaining portions of the Real Property, directly or
indirectly arising from the activities of Tenant or its employees, agents,
representatives or contractors. Notwithstanding anything in the foregoing to the
contrary, Tenant shall have no liability to Landlord for any Hazardous Materials
that exist in or outside the Premises as of the Lease

804296.08/LA
H4321-047/10-7-08/nng/law
-45-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Commencement Date or which thereafter were placed in the Premises or found to be
in or outside the Premises to the extent not (i) introduced, disposed of;
disturbed or otherwise caused by Tenant or any of the Tenant Parties or (ii) in
any tenant improvements, alterations, fixtures, equipment or personal property
installed by or for Tenant in the Premises, Building or Real Property
(collectively, the "Excluded Hazardous Materials").
ARTICLE 6
SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
and utilities on all days during the Lease Term, unless otherwise stated below.
6.1.1    Subject to all governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide HVAC when necessary for normal
comfort for normal office use in the Premises (and in compliance with the HVAC
specifications described in Section 6.1.9 below), from Monday through Friday,
during the period from 7 a.m. to 7 p.m., and on Saturday during the period from
9:00 a.m. to 2:00 p.m., except for the date of observation of New Year's Day,
Presidents' Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day and other state and nationally recognized holidays. The daily time
periods identified hereinabove arc sometimes hereinafter referred to as the
"Business Hours" and the holidays identified hereinabove are sometimes
hereinafter referred to as the "Holidays."
6.1.2    Landlord shall provide adequate electrical wiring and power for normal
general office use (but in any event sufficient to accommodate a maximum
connected electrical load capacity for Tenant's lighting fixtures and incidental
use equipment of seven (7) watts per usable square foot of the Premises)
twenty-four (24) hours per day, seven (7) days per week. Tenant shall be
responsible for excess electrical consumption above the Consumption Standard set
forth in Section 6.2 below. Tenant shall bear the cost of replacement of lamps,
starters and ballasts for lighting fixtures within the Premises.
6.1.3    Landlord shall provide city water from the regular Building connections
and any other connections the Tenant is making use of in the Premises as of the
date of this Lease and Landlord has heretofor approved, for drinking, lavatory
and toilet purposes. Subject to the terms of Article 8 of this Lease, Tenant
shall have the right to add to or access the water systems for the Building
and/or provide supplemental water systems in order to service the Premises.
6.1.4    During the Lease Term, Landlord shall provide janitorial services in a
quantity and manner consistent with Comparable Buildings, five (5) days per
week, except the date of observation of the Holidays, in and about the Premises
in accordance with the specifications attached hereto as Exhibit E. Landlord
shall provide exterior window washing services for the exterior windows of the
Building at least three (3) times per year; however, Landlord may reduce such
exterior window washing services to two (2) times per year at any time after the
date the Original Tenant and/or a Qualified Transferee fails to satisfy the
Minimum Occupancy Threshold. Tenant shall have the right, upon at least sixty
(60) days' notice to Landlord at any time during the Lease Term or any Option
Term, to provide its own janitorial

804296.08/LA
H4321-047/10-7-08/nng/law
-46-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




service to the Premises by independently contracting with a janitorial service
provider approved by Landlord, which approval shall not be unreasonably withheld
or delayed by Landlord, Such janitorial service provider shall in all events
utilize "green" cleaning procedures comparable to those used by Landlord or its
janitorial service provider and maintain harmonious labor relations with other
contractors and service providers working in, on or about the Real Property, If
Tenant elects to provide its own janitorial service to the Premises during the
Lease Term or any Option Term, the Base Rent payable by Tenant from and after
the date on which Tenant commences providing its own janitorial service, and
Tenant's Annual Direct Expense Allowance for purposes of calculating Tenant's
Share of Direct Expenses from and after such date, shall each be reduced by an
amount equal to the actual savings realized by Landlord through the termination
of the janitorial service to the Premises, Within sixty (60) days after Tenant
commences providing its own janitorial service, Landlord shall reasonably
calculate the actual savings realized by Landlord as a result of Tenant
providing its own janitorial service. Landlord shall notify Tenant of such
calculation as soon as possible after Tenant commences providing its own
janitorial services. Tenant shall have the right to review Landlord's
calculation of such savings in janitorial costs.
6.1.5    Landlord shall provide nonexclusive automatic passenger elevator
service, with at least two (2) elevator cabs in service for each elevator bank
at all times.
6.1.6    Landlord shall provide nonexclusive freight elevator service as part of
Operating Expenses, subject to reasonable scheduling by Landlord.
6.1.7    Landlord shall provide twenty-four (24) hours per day, seven (7) days
per week, reasonable security and supervision of the Building and common areas,
in a manner consistent with Comparable Buildings. On or prior to the Extended
Term Commencement Date, Landlord shall, at its expense (which may included in
Operating Expenses but shall be treated as a capital expenditure and amortized
over its useful life), install security cameras on the mezzanine level of the
Building Parking Area. In addition, upon request by Tenant, security personnel
for the Building shall escort Tenant's employees to their vehicles in the
Building Parking Area between the hours of8:00 p.m. (or 6:30 p.m. if it is dark
outside at such hour) and 6:00 a.m., Monday through Friday, except for Holidays.
Tenant shall have the right to install its own security system, subject to the
terms of Article 8 of this Lease or the Tenant Work Letter, as the case may be,
and/or have its own security personnel in the Premises, provided that the same
does not interfere with the operation of the Building security system.
6.1.8    Landlord shall operate and maintain the Building and the common areas
and provide services in a first-class manner and condition in accordance with
the standards of maintenance and operation as are customary for other Comparable
Buildings. Tenant shall be entitled to access to the Premises and the Parking
Areas 24 hours per day, 365 days per year (after-hours access shall be subject
to reasonable security procedures).
6.1.9    During the Lease Term and any Option Term, Landlord shall provide
during the Business Hours HVAC services for the Premises in compliance with the
HVAC Specifications attached hereto as Exhibit F. Without limiting the
provisions of Section 6.2 of this Lease, including Tenant's obligation to pay
Landlord for the cost of additional equipment and facilities, and costs of wear
and tear on existing equipment, required as a result of Tenant's

804296.08/LA
H4321-047/10-7-08/nng/law
-47-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




use of machines, equipment and lighting which are described therein, any costs
of purchasing and installing additional equipment or fixtures in the Building to
the extent necessary to provide HVAC to the Premises in compliance with the HVAC
specifications on Exhibit F shall be borne solely by Landlord. All operating
costs associated with providing such services, including the costs of repair,
maintenance and operation of all equipment in the Building, shall be included as
part of the Direct Expenses and shall be subject to the provisions of Article 4
of this Lease (and the amount of such operating costs incurred during (i) the
calendar year 2002 shall be included in Tenant's Annual Direct Expense Allowance
applicable to the Initial Period, and (ii) the calendar year 2012 shall be
included in Tenant's Annual Direct Expense Allowance applicable to the Extended
Term).
6.2    Overstandard Tenant Use. Tenant shall not, without Landlord's prior
written consent, which consent shall not be withheld unless a Design Problem
exists, install and thereafter use in the Premises any heat-generating machines,
machines other than normal fractional horsepower office machines, or equipment
or lighting other than Building standard lights in the Premises, which do not
exist in the Premises as of the date of this Lease, and which may adversely and
materially affect the temperature otherwise maintained by the HVAC system or
significantly increase the water normally furnished for the Premises by Landlord
pursuant to the terms of Section 6.1 of this Lease. If such consent is given,
Landlord shall have the right to install supplementary HVAC units or other
facilities in the Premises, including supplementary or additional metering
devices, and the reasonable, actual cost thereof, including the cost of
installation, operation and maintenance, increased wear and tear on existing
equipment and other similar charges (without profit or overhead), shall be paid
by Tenant to Landlord within thirty (30) days of receipt of written notice
(including a reasonably particularized statement therefor). If Tenant uses water
or HVAC in excess of that supplied by Landlord pursuant to Section 6.1 of this
Lease, or if Tenant's consumption of electricity shall exceed the greater of (i)
four (4) watts per usable square foot of the Premises, or (ii) the average watts
per usable square foot of the Premises used in June 2008, each calculated on a
monthly basis for the Business Hours described in Section 6.1.1 above (the
"Consumption Standard"), Tenant shall pay to Landlord, within thirty (30) days
of receipt of written notice (including a reasonably particularized statement
therefor), all costs reasonably incurred by Landlord in connection with the
provision of such excess consumption and the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, as such costs are reasonably determined by Landlord, including a
reasonable amount attributable to increased wear and tear on existing equipment
caused by such excess consumption (but without overhead or profit); and Landlord
may install devices to separately meter any increased use and in such event
Tenant shall pay the increased actual cost directly to Landlord, within five (5)
business days of receipt of written notice (including a reasonably
particularized statement therefor), including the cost of such additional
metering devices in the event such metering devices indicate that there has been
excess consumption. Notwithstanding the foregoing to the contrary, Tenant is
currently charged for electricity consumption for certain of Tenant's equipment
located on the 39th floor portion of the Premises and Tenant's Current Roof Top
Sign pursuant to a separate meter, and shall continue to be charged separately
for the usage of such electricity (including any electricity used by a Modified
New Roof Top Sign) in a similar manner. If Tenant desires to use HVAC during
non-Business Hours: (A) Tenant shall (until such time as the Automated
After-Hours HVAC System [as defined below} is installed as provided herein
below) give Landlord reasonable prior notice of Ten ant's desired use; and (B)
Landlord shall supply such non-Business Hours HVAC to

804296.08/LA
H4321-047/10-7-08/nng/law
-48-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Tenant on a full floor basis at an hourly rate payable by Tenant to Landlord
equal to Landlord's actual, out-of-pocket expenses of providing such
non-Business Hours HVAC, without overhead or profit, and without the inclusion
of a "start up" fee for turning on the HVAC system in connection with such
non-Business Hours HVAC use (i.e., Landlord will only charge Tenant for each
hour that the mechanical and chilled water systems required to provide such
non-Business Hours HVAC are turned on). Notwithstanding the foregoing, during
the calendar year 2008, shall such hourly rate shall in no event exceed
Ninety-Six Dollars ($96.00) per hour per floor, which $96.00 rate cap shall be
reduced to Sixty-Five Dollars (S65.00) per hour per floor for non-Business Hours
HVAC provided by Landlord, at Tenant's request, to at least four (4) floors of
the Premises to the extent ordered by Tenant and provided by Landlord at the
same time (such $65.00 cap rate shall apply to each such floor of the Premises
for which such 4-floor minimum requirement is met, as well as to each other
floor of the Premises for which non-Business Hours HVAC is provided by Landlord
at the same time). Amounts payable by Tenant to Landlord for such use of
additional utilities shall be deemed Additional Rent hereunder and shall be
billed on a monthly basis. Landlord may increase the hours or days during which
HVAC are provided to the Premises and the Building to accommodate the usage by
tenants occupying two-thirds or more of the rentable square feet of the Building
or to conform to practices of the Comparable Buildings. Notwithstanding anything
in the foregoing to the contrary: (1) on or prior to the Extended Term
Commencement Date, Landlord shall install, at its expense (which installation
costs shall not be included in Operating Expenses), an automated telephone
system (the "Automated After-Hours HVAC System") via which Tenant can request
Tenant's desired after-hours HVAC use (on a full floor basis); and (2) Landlord
shall not treat as additional water or electrical usage hereunder any level of
water or electrical usage generally existing in the Premises by Tenant as of the
Lease Commencement Date which immediately prior to the termination of the
Existing Leases (as defined in Article 22 below) Landlord did not generally
treat as excess utility usage thereunder.
6.3    Interruption of Use. Except as provided in Section 19.7.2 of this Lease,
Tenant agrees that Landlord shall not be liable for damages, by abatement of
Rent or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by repairs, replacements, or improvements, by
any strike, lockout or other labor trouble, by inability to secure electricity,
gas, water, or other fuel at the Building after diligent effort to do so, by any
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause beyond Landlord's reasonable control; and such failures or
delays or diminution shall never he deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Furthermore, except as provided in Section 19.7.2 of this Lease, Landlord shall
not be liable under any circumstances for a loss of, or injury to, property or
for injury to, or interference With, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6. Except as provided in Section 19.7.2 of this Lease, if any
governmental entity promulgates or revises any statute, ordinance, building
code, fire code or other code or imposes mandatory controls or guidelines on
Landlord or the Real Property or any part thereof, relating to the use or
conservation of energy, water, gas, light or electricity or the reduction of
automobile or other emissions or the provision of any other utility or service
provided with respect to this Lease or if Landlord is required to

804296.08/LA
H4321-047/10-7-08/nng/law
-49-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




make alterations to the Building or any other part of the Real Property in order
to comply with such mandatory or voluntary controls or guidelines, then Landlord
may, in its reasonable discretion, comply with such mandatory controls Or
guidelines or make such alterations to the Building or any other part of the
Real Property related thereto without creating any liability of Landlord to
Tenant under this Lease, provided that the Premises are not thereby rendered
untenantable, and, in connection with voluntary action undertaken by Landlord,
such action does not unduly interfere with Tenant's Permitted Use of the
Premises, and further provided that Landlord will not voluntarily reduce the
level of services provided to the Premises. Except as provided in Section 19.7.2
of this Lease, such compliance and the making of such permitted alterations
shall in no event entitle Tenant to any damages, relieve Tenant of the
obligation to pay the full Rent reserved hereunder or constitute or be construed
as a constructive or other eviction of Tenant. In addition, the actual,
reasonable and documented cost of such compliance and alterations shall, subject
to the terms of Article 4 of this Lease, be included in Operating Expenses.
6.4    Additional Services. Landlord shall also have the exclusive right, but
not the obligation, to provide any additional services which may be requested by
Tenant, including, without limitation, locksmithing, lamp replacement,
additional janitorial service, and additional repairs and maintenance, provided
that such services shall be provided by Landlord at competitive market rates.
Tenant shall pay to Landlord within thirty (30) days of receipt of notice
(including a reasonably particularized statement therefor), the sum of all
actual costs to Landlord of such additional services (without profit or
overhead). Charges for any service for which Tenant is required to pay from time
to time hereunder, shall be deemed Additional Rent hereunder, shall be billed on
a monthly basis, and shall be payable by Tenant within thirty (30) days after
Tenant's receipt of any such bill. If Landlord refuses to provide such
additional services, or if Tenant prefers to perform such services itself,
Tenant may separately obtain such services at its sole cost and expense.
ARTICLE 7
REPAIRS
7.1    Duties to Repair. Landlord shall maintain and repair any and all
structural portions of the Building, all restrooms located on each floor of the
Premises (excluding executive washrooms, if any), and the Systems and Equipment;
provided, however, Tenant shall be directly responsible for all maintenance and
repair costs incurred by Landlord respecting Systems and Equipment located in
the Premises, except for (i) the HVAC units located on the perimeter walls of
the Building, the interior main loop of the Building's HVAC and sprinkler
systems, and the pipes and other equipment connecting such interior main loops
within the Premises to the Building's base building HVAC and sprinkler systems
located outside the Premises, all to the extent constructed as part of the
original construction of the Building (collectively, the "Premises Base Building
HVAC/Sprinkler Equipment"), (ii) repairs to Systems and Equipment in the
Premises to the extent the condition necessitating such repair results from
breakdowns or malfunctions of Systems and Equipment located outside the Premises
and/or the Premises Base Building HVAC/Sprinkler Equipment, or (iii) repair or
maintenance, which may be included in Direct Expenses, to base building
mechanical, electrical, life safety, plumbing, sprinkler systems and HVAC
systems located in the Premises and which do not exclusively

804296.08/LA
H4321-047/10-7-08/nng/law
-50-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




service the Premises. Landlord shall also maintain and repair the common areas
in and outside of the Building, including all walkways, escalators and
landscaping. Tenant shall, at Tenant's own expense, keep the non-structural
portions of the Premises, including all improvements, fixtures and furnishings
therein, in good order, repair and condition at all times during the Lease Term.
In addition, except as provided as part of Landlord's repair obligations set
forth above, Tenant shall, at Tenant's own expense but under the supervision and
subject to the prior approval of Landlord, and within any reasonable period of
time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged or broken fixtures and appurtenances;
provided however, that, at Landlord's option, or if Tenant fails to make such
repairs, Landlord may, but need not, make such repairs and replacements, and
Tenant shall pay Landlord the cost thereof, including a reasonable percentage of
the cost thereof (to be uniformly established for the Building and consistent
with similar charges imposed by the landlords of Comparable Buildings)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other reasonable and actual costs or expenses arising from Landlord's
involvement with such repairs and replacements forthwith upon being billed for
same (including receipt of reasonably satisfactory evidence of such costs).
Landlord may, but shall not be required to, enter the Premises at all reasonable
times and upon reasonable prior notice to Tenant (except in the event of
emergency) to make such repairs, alterations, improvements and additions to the
Premises or to the Building or to any equipment located in the Building as
Landlord shall deem reasonably necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree, and if
requested by Tenant, Landlord shall perform such work after Tenant's normal
business hours (except in the event of emergency) to the extent reasonably
practicable if the performance of such work will unreasonably interfere with
Tenant's normal business operations. Tenant hereby waives and releases its right
to make repairs at Landlord's expense under Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.
7.2    Tenant's Right to Make Repairs. If Tenant provides notice to Landlord of
an event or circumstance which requires the action of Landlord with respect to
the provision of utilities and/or services and/or repairs and/or maintenance as
set forth in Sections 6.1 and 7.1 of this Lease, above, and Landlord fails to
provide such action as required by the terms of this Lease, then Tenant may
proceed to take the required action upon delivery of an additional five (5)
business days notice to Landlord specifying that Tenant is taking such required
action, and if such action was required under the terms of this Lease to be
taken by Landlord, then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant's reasonable costs and expenses in taking such action plus
interest at the Interest Rate, as that term is defined in Section 29.34 of this
Lease, during the period from the date Tenant incurs such costs and expenses
until such time as payment is made by Landlord. In the event Tenant takes such
action, and such work will affect the Systems and Equipment, structural
integrity of the Building or exterior appearance of the Building, Tenant shall
use only those contractors used by Landlord in the Building for such work unless
such contractors are unwilling or unable to perform such work, in which event
Tenant may utilize the services of any other qualified contractor which normally
and regularly performs similar work in Comparable Buildings. Further, if
Landlord does not deliver a detailed written objection to Tenant, within thirty
(30) days after receipt of an invoice by Tenant of its costs of taking action
which Tenant claims should have been taken by Landlord, and if such invoice from
Tenant sets forth a reasonably particularized breakdown of its costs and
expenses in connection with taking such action on behalf of Landlord, then
Tenant shall be entitled to deduct

804296.08/LA
H4321-047/10-7-08/nng/law
-51-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




from Rent payable by Tenant under this Lease, the amount set forth in such
invoice together with interest at the Interest Rate. If, however, Landlord in
good faith delivers to Tenant within thirty (30) days after receipt of Tenant's
invoice, a written objection to the payment of such invoice, setting forth with
reasonable particularity Landlord's reasons for its claim that such action did
not have to be taken by Landlord pursuant to the terms of this Lease or that the
charges arc excessive (in which case Landlord shall pay the amount it contends
would not have been excessive), then Tenant shall not be entitled to such
deduction from Rent, but as Tenant's sole remedy, Tenant may proceed to have
such dispute settled pursuant to the proceedings described in Section 29.3 1
below, and if Tenant obtains a judgment in its favor in such proceedings, Tenant
shall have the right to deduct the amount of such judgment and attorneys' fees
awarded in such proceedings from the Rent next due and owing by Tenant under
this Lease if such amount and attorneys' fees are not paid within thirty (30)
days after such judgment is issued.
ARTICLE 8
ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Except for Cosmetic Alterations (as
defined below), Tenant may not make any improvements, alterations, additions or
changes to the Premises (collectively, the "Alterations"), without first
procuring the prior written consent of Landlord to such Alterations. Such
consent shall be requested by Tenant not less than ten (10) business days prior
to the commencement thereof, and Landlord shall not withhold or delay its
consent for any Alterations except with respect to Alterations which (i) do not
comply with applicable laws, (ii) adversely affect the Systems and Equipment or
the structural aspects of the Building, (iii) can be seen from outside the
Premises, (iv) unreasonably interfere with another tenant's use of such tenant's
premises for normal business office purposes, and/or (v) do not use materials
that are equal to or better than Building standard materials (each, a "Design
Problem"). Notwithstanding the foregoing, with respect to any Alterations
installed after the Lease Commencement Date that (A) create a Design Problem
described in clause (iii) hereinabove and (B) are other than walls not aligned
with existing columns or mullions: (1) Landlord shall act reasonably and in good
faith based upon standards generally employed by Comparable Landlords (as
defined in Section 23.6 below) for the Comparable Buildings; and (2) Tenant may
install in (x) any space above the ground floor of the Building now or hereafter
leased by Tenant pursuant to this Lease, Alterations similar to those existing
in any office space in the Building as of the Lease Commencement Date, and (y)
the Retail Space, Alterations similar to those existing in the Retail Space as
of the Lease Commencement Date. Further notwithstanding the foregoing, Tenant
may make strictly cosmetic, non-structural alterations, additions or
improvements to the interior of the Premises (collectively, the "Cosmetic
Alterations") without Landlord's consent, provided that: (a) Tenant delivers to
Landlord written notice of such Cosmetic Alterations at least ten (10) days
prior to the commencement thereof; (b) such Cosmetic Alterations shall be
performed by or on behalf of Tenant in compliance with the other provisions of
this Article 8; (c) such Cosmetic Alterations do not require the issuance of a
building permit or other governmental approval; and (d) such Cosmetic
Alterations would not result in a Design Problem. Any time Tenant proposes to
make Alterations other than Cosmetic Alterations, Tenant's notice regarding the
proposed Alterations shall be provided together with the plans and
specifications for the Alterations, and Landlord shall approve or disapprove of
the same within ten (10) business days after its receipt of the same in
accordance with the standard

804296.08/LA
H4321-047/10-7-08/nng/law
-52-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




for consent set forth hereinabove. In the event that Landlord shall fail to
notify Tenant in writing of its approval or disapproval of a proposed Alteration
within such ten (10) business day period, Landlord shall be deemed to have
approved such Alteration. In the event that Landlord shall disapprove of a
proposed Alteration because the same contains a Design Problem, Landlord shall
notify Tenant of it's the specific Design Problem which is the reason for such
disapproval and Tenant shall have the right to resubmit for Landlord's approval
modified plans and specifications to address Landlord's reasons for disapproval
to eliminate such Design Problem. The construction of the New Tenant
Improvements (as defined in the Tenant Work Letter) shall be governed by the
terms of the Tenant Work Letter and not the terms of this Article 8.
8.2    Manner of Construction. Any time Tenant proposes to make an Alteration
which requires the consent of Landlord, Landlord may impose, as a condition of
such consent, such reasonable requirements as Landlord in its reasonable
discretion may deem desirable, including, but not limited to, the requirement
that upon Landlord's request made at the time such consent is granted, Tenant
shall utilize for such purposes only contractors, materials, mechanics and
materialmen reasonably approved by Landlord, provided that Tenant shall utilize
a contractor of Landlord's selection to perform all work for Alterations that
constitute a Design Problem; provided that Landlord shall cause such contractor
to charge Tenant for such work an amount equal to the costs that comparable
first-class, reputable and reliable contractors would have charged Tenant if
selected pursuant to competitive bidding procedures. Tenant shall construct all
Alterations and perform any repairs undertaken by Tenant in conformance with any
and all applicable rules and regulations of any federal, state, county or
municipal code or ordinance and pursuant to a valid building permit, issued by
the City of Los Angeles, and in conformance with Landlord's reasonable
construction rules and regulations. Landlord's approval of the plans,
specifications and working drawings for Tenant's Alterations shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities, but, subject to Tenant's obligation to
carry out all Alteration work in compliance with the provisions of this Article
8, shall constitute Landlord's approval of such Alteration. A1l work with
respect to any Alterations must be done in a good and workmanlike manner and
diligently prosecuted to completion to the end that the Premises shall at all
times be a complete unit except during the period of work. In performing the
work of any such Alterations, Tenant shall have the work performed in such
manner as not to obstruct access to the Building or the common areas for any
other tenant of the Building, and as not to obstruct the business of Landlord or
other tenants in the Building, or interfere with the labor force working in the
Building. In addition to Tenant's obligations under Article 9 of this Lease,
upon completion of any Alterations, Tenant agrees to cause a Notice of
Completion to be recorded in the office of the Recorder of the County of Los
Angeles in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Building
management office an electronic copy of the record set of the Alteration
drawings.
8.3    Payment for Improvements. In the event Tenant orders any Alteration or
repair work directly from Landlord, or from the contractor selected by Landlord,
the charges for such work shall be deemed Additional Rent under this Lease,
payable within thirty (30) days after Tenant's receipt of billing therefor
(including a reasonably particularized statement setting forth the charges),
either periodically during construction or upon the substantial completion of
such work, at Landlord's option. Upon completion of such work, Tenant shall
deliver to Landlord, if

804296.08/LA
H4321-047/10-7-08/nng/law
-53-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




payment is made directly to contractors, evidence of payment, contractors'
affidavits and full and final waivers of all liens for labor, services or
materials. If Tenant orders any work directly from Landlord, Tenant shall pay to
Landlord a percentage of the cost of such work (such percentage to be
established on a uniform basis for the Building and consistent with similar
charges imposed by the landlords of the Comparable Buildings) sufficient to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work, and if Tenant
does not order any work directly from Landlord, Tenant shall reimburse Landlord
tor Landlord's reasonable, actual, out-of-pocket costs and expenses actually and
reasonably incurred in connection with Landlord's review of such work (without
profit or mark-up).
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, Tenant agrees to
carry, or cause the applicable contractors to carry, prior to the commencement
of such Alterations, "Builder's All Risk" insurance in an amount reasonably
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its reasonable discretion, require any Transferee (as defined
in Section 14.1 of this Lease), but not the Original Tenant or an Affiliate of
the Original Tenant, to obtain a lien and completion bond or some alternate form
of security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of such Alterations and naming Landlord as a co-obligee.
8.5    Landlord's Property. All Alterations, improvements, fixtures and/or
equipment which may be permanently installed in or about the Premises, and all
signs installed in, on or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord, except
that Tenant may remove any Alterations, improvements, fixtures and/or equipment
which are installed, provided Tenant repairs any damage to the Premises and
Building caused by such removal. Furthermore, if Landlord requires, at the time
Landlord approves of the Alteration, that Tenant remove any Alteration upon the
expiration or early termination of the Lease Term, Landlord may, by written
notice to Tenant prior to the end of the Lease Term, or given upon any earlier
termination of this Lease, require Tenant at Tenant's expense to remove such
Alterations and to repair any damage to the Premises and Building caused by such
removal, subject, however, to the restrictions on Landlord's right to so require
Tenant to remove certain Alterations as provided in Section 15.2.1 below. If
Tenant fails to complete such removal and/or to repair any damage caused by the
removal of any Alterations prior to or at the expiration or earlier termination
of the Lease Term, Landlord may do so upon ten (10) days notice to Tenant and
may charge the actual, reasonable and documented cost thereof to Tenant (without
profit or mark-up). Tenant hereby indemnifies and holds Landlord harmless from
any liability, cost, obligation, expense or claim of lien in any manner relating
to the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, except to
the extent the particular work is performed by Landlord and/or such liability,
cost, obligation, claim or expense results from Landlord's negligence or willful
misconduct.
8.6    Security Scanners. Notwithstanding anything to the contrary set forth in
this Lease, during the period of time that Tenant concurrently leases under this
Lease all of the floors

804296.08/LA
H4321-047/10-7-08/nng/law
-54-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




that are served exclusively by any set of passenger elevators of the Building
(e.g.,, the Building's low-rise passenger elevators exclusively serve floors
2-17; the Building's mid-rise passenger elevators exe1usively serve floors
18-29; and the Building's high-rise passenger elevators exclusively serve floors
29-38) (collectively, the "Exclusive Elevators"), Tenant may, at its sole cost
and expense, and otherwise in compliance with the provisions of this Lease
(including, without limitation, the provisions of this Article 8), install and
maintain security scanners in the main lobby of the Building to monitor access
to such Exclusive Elevators (collectively, the "Security Scanners"). The design,
location and specifications of the Security Scanners shall be subject to
Landlord's prior approval, which shall not be unreasonably withheld so long as
the Security Scanners (i) are compatible with the Building's security systems,
(ii) do not cause a Design Problem (except that for purposes of this Section
8.6, the term "Design Problem" shall not include clause (iii) of Section 8.1
above), and (iii) do not affect Landlord's ability to operate the Building on a
commercially reasonable basis. As of the date of execution of this Lease, Tenant
currently leases all of floors 2 through 17 of the Building which are
exclusively served by the Exclusive Elevators described hereinabove as the
Building's low-rise passenger elevators; Landlord hereby pre-approves of the
location depicted on Exhibit N attached hereto for the installation of the
Security Scanners for such Exclusive Elevators if installed by Tenant pursuant
to this Section 8.6. Tenant shall not be charged any rent for use of the space
where the Security Scanners are installed. Tenant shall reimburse Landlord,
within thirty (30) days after receipt of invoice from Landlord, for any actual,
documented and reasonable out-of-pocket costs incurred by Landlord in connection
with Landlord's and its consultants' review of the plans and specifications for
the Security Scanners and/or the installation, use and/or operation by Tenant of
the Security Scanners. Tenant shall be solely responsible, at Tenant's sole cost
and expense, for the monitoring, operation, repair and maintenance of the
Security Scanners, and neither Landlord nor the security personnel employed by
Landlord shall have any responsibility with respect thereto (including, without
limitation, the responsibility to monitor and/or prevent access to any Exclusive
Elevators by any persons entering through the Security Scanners or to respond to
the triggering of any sensors indicating a breach of the Security Scanners).
Tenant shall provide Landlord with key cards for the Security Scanners installed
by Tenant so that Landlord and Landlord's management and security personnel can
access the Exclusive Elevators that are monitored by the Security Scanners to
perform any of Landlord's obligations and/or exercise any of Landlord's rights
under this Lease. Tenant shall indemnity, defend, protect, and hold harmless
Landlord, its partners and their respective officers, agents, servants and
employees (collectively, the "Indemnified Group") from and against any and all
Claims (as defined in Section 10.1 below) in connection with or arising from the
installation, use and/or operation of the Security Scanners except to the extent
such Claims are (A) caused by the negligence and/or willful misconduct of one or
more of the Indemnified Group and (B) not covered by property insurance
obtained, or required to be obtained, by Tenant pursuant to this Lease and as to
which the waiver of subrogation in Section 10.4 below applies. Tenant shall, at
Tenant's expense, remove the Security Scanners and repair any damage to the
Building caused by such removal upon the expiration or early termination of this
Lease, if Landlord, at its option, requires that Tenant so remove the Security
Scanners by written notice delivered to Tenant at least thirty (30) days prior
to the expiration of the Lease Term, or given upon any earlier termination of
this Lease. In addition, if Tenant no longer leases the entirety of the floors
serviced by the Exclusive Elevators for which Security Scanners previously have
been installed, Landlord may, at its option, by written notice to Tenant,
require Tenant to remove such Security Scanners, in which event

804296.08/LA
H4321-047/10-7-08/nng/law
-55-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Tenant shall, at Tenant's expense, within ten (10) days after receipt of such
notice, remove such Security Scanners and repair any damage to the Building
caused by such removal. If Tenant fails to timely complete any such removal
and/or repair work, Landlord may do so upon ten (10) days' notice to Tenant and
may charge the actual, reasonable and documented cost thereof to Tenant (without
profit or mark-up).
ARTICLE 9
COVENANT AGAINST LIENS
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant's interest only. Landlord shall have the right at all times to post
and keep posted on the Premises any reasonably sized notice which it deems
necessary for protection from such liens. In the event that other then due to
Landlord's failure to timely disburse any tenant improvement allowance required
to be disbursed by Landlord pursuant to this Lease, any lien of mechanics or
materialmen or others is placed against the Real Property, the Building or the
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, Tenant
covenants and agrees to cause it to be released and removed of record (by
bonding or otherwise) within fifteen (15) business days after its receipt of
written notice from Landlord regarding the existence of such lien.
Notwithstanding anything to the contrary set forth in this Lease, in the event
that such lien is not released and removed (by bonding or otherwise) on or
before the date occurring fifteen (15) business days after written notice of
such lien is delivered by Landlord to Tenant, Landlord, at its sole option, may
immediately take all action necessary to release and remove such lien, without
any duty to investigate the validity thereof, and all sums, costs and expenses,
including reasonable attorneys' fees and costs, actually incurred by Landlord in
connection with such lien shall be deemed Additional Rent under this Lease and
shall be due and payable by Tenant within thirty (30) days of receipt of a
reasonably detailed invoice therefor.
ARTICLE 10
INSURANCE
10.1    Indemnification and Waiver. To the extent not prohibited by law,
Landlord, its partners and their respective officers, agents, servants,
employees, and independent contractors shall not be liable to Tenant (except as
expressly provided in Section 19.7.2 or elsewhere in this Section 10.1 of this
Lease) for any damage to property resulting from the loss of use thereof, which
damage is sustained by Tenant or by other persons claiming through Tenant, due
to the occurrence of any accident or event in or about the Building, Real
Property and/or the Parking Areas, or due to any act or neglect of any tenant or
occupant of the Building, including the Premises, or of any other person,
including without limitation, any damage caused by gas, electricity, steam,
sewage, sewer gas or odors, fire, water or by the bursting or leaking of pipes,
faucets, sprinklers, plumbing fixtures and windows, or to any other cause
regardless of whether of an entirely different nature; provided, however, the
provisions of this sentence shall not be applicable to any such damage to the
extent (i) resulting from the negligence or willful

804296.08/LA
H4321-047/10-7-08/nng/law
-56-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




misconduct of Landlord or its agents, contractors, servants or employees, or to
any default by Landlord in the observance or performance of any of the terms,
covenants or conditions of this Lease to be performed on Landlord's part, and
(ii) not insured or required to be insured by Tenant under this Lease. Tenant
shall indemnify, defend, protect, and hold harmless Landlord, its partners and
their respective officers, agents, servants and employees from any and all loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys' fees) incurred in connection with or arising from any
cause in, on or about the Premises, including, without limiting the generality
of the foregoing: (A) any default by Tenant in the observance or performance of
any of the terms, covenants or conditions of this Lease on Tenant's part to be
observed or performed; (B) the use or occupancy of the Premises by Tenant or any
person claiming by, through or under Tenant; (C) the condition of the Premises
or any occurrence on the Premises from any cause whatsoever, except to the
extent such occurrence is the result of (1) a condition or occurrence
originating outside the Premises that is not described in clause (D)
hereinbelow, or (2) Hazardous Materials that exist in or outside the Premises as
of the Lease Commencement Date or which thereafter were placed in the Premises
or found to be in or outside the Premises to the extent not (x) introduced,
disposed of or otherwise caused by Tenant or any of the Tenant Parties or (y) in
any tenant improvements, alterations, fixtures, equipment or personal property
installed by or for Tenant in the Premises, Building or Real Property; or (D)
any acts, omissions or negligence of Tenant or any person claiming by, through
or under Tenant, or of the contractors, agents, servants, employees, visitors or
licensees of Tenant or any such person, in, on or about the Premises, Real
Property, and/or the Parking Areas either prior to (but excluding visitors of
Tenant prior to the Lease Commencement Date which shall be governed by the terms
and provisions of the Existing Leases), during, or after the expiration of the
Lease Term, including, without limitation, any acts, omissions or negligence in
the making or performance of any Alterations or the New Tenant Improvements by
Tenant, provided that Tenant shall not be required to indemnify and hold
Landlord harmless from, nor does Tenant hereby waive any claim against Landlord
for, any loss, cost, liability, damage or expense, including, but not limited
to, penalties, fines, attorneys' fees or costs (collectively, "Claims"), to any
person, property or entity resulting from the negligence or willful misconduct
of Landlord or its agents, contractors, servants or employees, in connection
with Landlord's operation of the Building, Real Property and/or Building Parking
Area or the failure of Landlord to perform any of its obligations under this
Lease (except for damage to any improvements or alterations in the Premises
[including the New Tenant Improvements1 and Tenant's personal property,
fixtures, furniture and equipment in the Premises, to the extent such damage is
covered by Tenant's required insurance coverage hereunder, or if Tenant had
carried the insurance required hereunder would have been covered; but not to the
extent of any insurance deductibles permitted to be carried by Tenant
hereunder). Notwithstanding the foregoing limitations or exceptions to
Landlord's liability contained in this Section 10.1, Landlord hereby
indemnifies, defends, protects and holds Tenant harmless from any such excluded
Claims described in the immediately preceding sentence; provided further that
because Landlord is required to maintain property damage insurance on the
Building and Tenant compensates Landlord for such insurance as part of Tenant's
Share of Direct Expenses and because of the existence of waivers of subrogation
set forth in Section 10.4 of this Lease, Landlord hereby indemnifies, defends,
protects, and holds Tenant harmless from any Claims for any property damage or
loss to any portion of the Building located outside the Premises to the extent
such Claim is covered by such insurance or damages due to the failure of
Landlord to perform any of its obligations under this

804296.08/LA
H4321-047/10-7-08/nng/law
-57-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Lease (or if Landlord had carried the insurance required hereunder would have
been covered; but not to the extent of any insurance deductibles permitted to be
carried by Landlord hereunder), even if resulting from the negligent acts or
omissions of Tenant or those of its agents, contractors, servants, employees or
licensees, Similarly, since Tenant must carry property damage insurance pursuant
to this Article 10 to cover its personal property within the Premises and the
Real Property, and any tenant improvements and Alterations in the Premises
(including the New Tenant Improvements), Tenant hereby indemnifies and holds
Landlord harmless from any Claims for any property damage or loss to any such
items to the extent arising from any event to the extent such Claims are covered
by such insurance (or if Tenant had carried the insurance required hereunder
would have been covered; but not to the extent of any insurance deductibles
permitted to be carried by Tenant hereunder), even if resulting from the
negligent acts or omissions of Landlord or those of its agents, contractors,
servants, employees or licensees. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability occurring prior to such expiration or termination. No
provision of this Section 10.1 shall affect the waivers of subrogation described
in Section 10.4 of this Lease. Each party's indemnification obligations
hereunder shall include the obligation, at the indemnified party's request, to
defend the indemnified party with counsel reasonably acceptable to such
indemnified party, at the indemnifying party's sole cost and expense, including
all reasonable attorneys' fees and court costs.
10.2    Landlord's Insurance. Landlord shall maintain during the Lease Term a
policy or policies of property insurance insuring the Building, Real Property
and Building Parking Area against loss or damage due to fire and other
casualties covered within the classification of "all risk" or "special form"
coverage, to the extent available on a commercially reasonable basis, for the
full replacement cost of the covered items determined in a commercially
reasonable manner. Such coverage shall be in amounts that meet any co-insurance
clauses of the policies of insurance. Landlord shall be permitted to carry such
deductibles with respect to such property insurance as are customarily carried
from time to time by reasonably prudent landlords of the Comparable Buildings.
Landlord shall also maintain a policy or policies of commercial general
liability insurance covering the Building, Building Parking Area and the Real
Property and the performance by Landlord of its indemnity agreements set forth
in Section 10.1 of this Lease, in such amounts and with such deductibles as are
customarily carried from time to time by reasonably prudent landlords of the
Comparable Buildings. As of the date of this Lease Landlord currently carries
commercial general liability coverage in limits of $1,000,000 per occurrence,
with umbrella coverage of $100,000,000 per occurrence. Additionally, at the
option of Landlord, Landlord's property insurance coverage may include the risks
of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the Real
Property or the ground or underlying lessors of the Real Property, or any
portion thereof. Upon inquiry by Tenant, from time to time, Landlord shall
inform Tenant of such coverage carried by Landlord. Tenant shall neither use the
Premises nor permit the Premises to be used or acts to be done therein which
will: (i) increase the premium of any insurance described in this Section 10.2
unless Tenant agrees to pay for such increase in premium (which payment shall be
made by Tenant to Landlord within thirty (30) days after Tenant's receipt of
invoice therefor from Landlord); (ii) cause a cancellation of or be in conflict
with any such insurance policies; (iii) result in a refusal by insurance
companies of good standing to insure the Building or the Real Property in
amounts reasonably satisfactory to

804296.08/LA
H4321-047/10-7-08/nng/law
-58-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Landlord; or (iv) subject Landlord to any liability or responsibility for injury
to any person or property by reason of any operation being conducted in the
Premises; provided, that Landlord agrees that Tenant's use of the Premises for
the Permitted Use and otherwise in compliance with this Lease will not cause or
result in any of the matters referred to in clauses (i) through (iv)
hereinabove. Tenant shall, at Tenant's expense, comply as to the Premises with
all reasonable insurance company requirements pertaining to the use of the
Premises. If Tenant's conduct or use of the Premises causes any increase in the
premium for such insurance policies, then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant's expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar body.
10.3    Tenant's Insurance. Tenant shall maintain during the Lease Term the
following coverages in the following amounts. 10.3.1 A policy or policies of
commercial general liability insurance covering the insured against claims of
bodily injury, personal injury and property damage arising out of Tenant's
occupancy, assumed liabilities or use of the Premises, including coverage with
respect to the insuring provisions of this Lease and the performance by Tenant
of the indemnity agreements set forth in Section 10.1 of this Lease, for limits
of liability not less than:
Bodily Injury and
Property Damage Liability    $5,000,000 each occurrence
$5,000,000 annual aggregate
Property Injury Liability    $5,000,000 each occurrence
$5,000,000 annual aggregate
10.3.2    Property insurance covering (i) all office furniture, trade fixtures,
office equipment, merchandise and all other items of Tenant's property on the
Premises installed by, for, or at the expense of Tenant, (ii) all leasehold
improvements in the Premises, (iii) all other improvements, alterations and
additions to the Premises, and (iv) the Telecommunication Equipment. Such
insurance shall insure against loss or damage due to fire and other casualties
covered within the classification of "all risk" or "special form" coverage, to
the extent available on a commercially reasonable basis, for the full
replacement cost of the covered items determined in a commercially reasonable
manner, and in amounts that meet any co-insurance clauses of the policies of
insurance.
10.3.3 Comprehensive Automobile Insurance covering all owned, non-owned and
hired automobiles of Tenant with limits of liability not less than:
Bodily Injury Liability    $5,000,000 each accident
Property Damage Liability    $5,000,000 each accident
10.3.4    Form of Policies. The minimum limits of policies of insurance required
of Landlord and Tenant under this Lease shall in no event limit the liability of
either party under this Lease. Tenant's insurance shall: (i) name as an
additional insured Landlord, and all mortgage or deed of trust holders or
lessors of any underlying ground leases respecting the Real

804296.08/LA
H4321-047/10-7-08/nng/law
-59-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Property, the identity of whom Landlord has provided Tenant with not less than
thirty (30) days prior written notice; (ii) specifically cover Tenant's
indemnification obligations under Section 10.1 of this Lease except to the
extent such obligations arise as a result of a default by Tenant; (iii) be
issued by an insurance company having a rating of not less than A-V11 in Best's
Insurance Guide or which is otherwise reasonably acceptable to Landlord and
licensed to do business in the State of California; (iv) be primary insurance as
to all claims thereunder and provide that any insurance carried by Landlord is
excess and is non-contributing with any insurance requirement of Tenant; (v)
provide that said insurance shall not be canceled or coverage changed unless
thirty (30) days' prior written notice shall have been given to Landlord and any
mortgagee or ground or underlying lessor of Landlord the identity of whom
Landlord has given Tenant thirty (30) days prior written notice: and (vi)
contain a cross-liability endorsement or severability of interest clause.
Landlord's insurance shall comply with the requirements of clauses (ii) and
(iii) above, with all references to Landlord in such clauses modified to refer
to Tenant, and all references to Tenant modified to refer to Landlord. Tenant
shall deliver certificates of such policies to Landlord at or before the
expiration dates thereof. In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificates, Landlord may, at its
option, upon at least fifteen (15) days' prior written notice to Tenant, procure
such policies for the account of Tenant, and the cost thereof shall be paid to
Landlord as Additional Rent within ten (10) days after delivery to Tenant of
bills therefor. Upon reasonable request by Tenant, Landlord shall make available
for Tenant's review at the Building management office, copies of the applicable
insurance policies evidencing the existence of Landlord's required insurance
hereunder.
10.4    Subrogation/Failure to Carry Insurance. Landlord and Tenant agree to
have their respective insurance companies issuing property damage insurance
waive any rights of subrogation that such companies may have against Landlord or
Tenant, as the ease may be, to the extent such waivers are routinely and
customarily available. As long as such waivers of subrogation are contained in
their respective insurance policies, or would have been contained in such
insurance policies had the responsible party used commercially reasonable
efforts to obtain such waivers and such waivers are routinely and customarily
available, Landlord and Tenant hereby waive any right that either may have
against the other on account of any loss or damage to their respective property
to the extent such loss or damage is insurable under policies of insurance
maintained or required to be maintained hereunder. If either party fails to
carry the amounts and types of insurance required to be carried by it pursuant
to this Article 10, such failure shall be deemed to be a covenant and agreement
by such party to self-insure with respect to the type and amount of insurance
which such party so failed to carry, with full waiver of subrogation with
respect thereto.
10.5    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to Section 10.3.1 above,
as may be reasonably requested by Landlord, but in no event shall such increased
amounts of insurance be in excess of that required by landlords of Comparable
Buildings for tenants comparable to Tenant.
10.6    Tenant's Self-Insurance. So long as Tenant maintains a Tangible Net
Worth (as defined below) in excess of Five Hundred Million Dollars
($500,000,000.00), Tenant may provide self-insurance in lieu of the insurance
required in Sections 10.3 and 10.5 above, whether

804296.08/LA
H4321-047/10-7-08/nng/law
-60-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




by the establishment of an insurance fund or reserve to be held and applied to
make good losses from casualties, or otherwise, which conforms to the practice
of large corporations maintaining systems of self-insurance or by simply sending
a notice to Landlord stating that it will be responsible to pay all Claims as if
it was an insurance company providing the insurance coverage Tenant was
otherwise obligated to obtain under this Lease. As used herein, "Tangible Net
Worth" means the excess of total assets over total liabilities, in each case as
determined in accordance with generally accepted accounting principles
consistently applied ("GAAP"), excluding, however, from the determination of
total assets, all assets which would be classified as intangible assets under
GAAP including, without limitation, goodwill, licenses, patents, trademarks,
trade names, copyrights, and franchises. Prior to Tenant electing to self-insure
under this Section 10.6, Tenant shall deliver to Landlord Tenant's annual report
evidencing such minimum $500,000,000.00 Tangible Net Worth requirement, which
annual report shall be prepared by a national firm of certified public
accountants in accordance with GAAP and certified as accurate (the "Annual
Report"). Thereafter while Tenant is continuing to self-insure under this
Section 10.6, Tenant shall deliver to Landlord, within forty-five (45) days
after written request therefor from Landlord made after the end of each fiscal
year, a current Annual Report for the prior fiscal year evidencing such
$500,000,000.00 minimum Tangible Net Worth. If at any time Tenant's Tangible Net
Worth is less than $500,000,000.00, then Tenant shall be required to immediately
obtain and maintain the insurance provided for in Sections 10.3 and 10.5 above.
If Tenant self-insures any of the risks to which coverage is required under
Sections 10.3 and/or 10.5 above, Tenant's self-insurance protection shall be
deemed to include (and Tenant's self-insurance shall be deemed to include) the
waivers of subrogation and the additional insured status mentioned above in
favor of Landlord, its lenders and any other parties Landlord so specifies as
provided in Section 10.3 above. Furthermore, (i) the self-insurance protection
shall be equivalent to the coverage required under Sections 10.3 and 10.5 above,
and Tenant shall not be relieved from the indemnification obligations of this
Lease, (ii) Tenant shall be responsible for, assume all liability for, and
release and waive all right of recovery against Landlord and its partners and
members and subpartners and submembers, and their respective officers, agents,
property managers, servants, employees, and independent contractors for, the
costs of any loss or claim to the extent that such loss or claim would have been
covered by the insurance Tenant would have otherwise been required to maintain
hereunder, and (iii) Tenant shall pay all amounts on behalf of Landlord and its
partners and members and subpartners and submembers, and their respective
officers, agents, property managers, servants, employees, and independent
contractors (and waive, release, protect, indemnify, defend, protect and hold
harmless Landlord and its partners and members and subpartners and submembers,
and their respective officers, agents, property managers, servants, employees,
and independent contractors from and against) any and all Claims incurred by
Landlord (and its partners and members and subpartners and submembers, and their
respective officers, agents, property managers, servants, employees, and
independent contractors) which would have been payable or insured against by a
hypothetical third-party insurer for the benefit of Tenant and/or Landlord (and
its partners and members and subpartners and submembers, and their respective
officers, agents, property managers, servants, employees, and independent
contractors) had Tenant maintained the insurance required under Sections 10.3
and 10.5 above with deemed full waiver of subrogation in favor of Landlord (and
its partners and members and subpartners and subrnembers, and their respective
officers, agents, property managers, servants, employees, and independent
contractors), and with reasonable deductible amounts applicable to such
policies. If Tenant fails to comply with the requirements relating to

804296.08/LA
H4321-047/10-7-08/nng/law
-61-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




self-insurance and insurance, Landlord may, in accordance with the provisions of
Section 10.3.4 above, obtain such insurance and Tenant shall pay to Landlord
immediately on demand the premium cost thereof. It is expressly understood that
the self-insurance permitted above does not relieve Tenant of its statutory
obligations under Workers' Compensation laws.
ARTICLE 11
DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. If the Premises or any common
areas of the Building serving or providing access to the Premises shall be
damaged by fire or other casualty, Landlord shall promptly and diligently,
subject to reasonable delays for matters beyond Landlord's reasonable control,
and subject to all other terms of this Article 11, restore the base building,
shell and core of the Premises and such common areas. Such restoration shall be
to substantially the same condition of the base building, shell and core of the
Premises and common areas prior to the casualty, except for modifications
thereto (i) required by zoning and building codes and other laws, or (ii)
reasonably required by the holder of a mortgage on the Building or reasonably
deemed desirable by Landlord, provided (A) access to any common restrooms
serving the Premises and Tenant's access to and use of the Premises shall not be
materially impaired, and (B) such base building, shell and core and common areas
will be in a condition that is equal or better than the condition of such items
immediately prior to the damage and destruction. Notwithstanding any other
provision of this Lease, upon the occurrence of any damage to the Premises, if
this Lease is not terminated, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant's
insurance required under Sections 10.3.2(ii) and (iii) of this Lease to the
extent necessary to reimburse Landlord on a progress payment basis for all costs
and expenses incurred by Landlord in connection with the repair of any such
damage, and Landlord shall repair any injury or damage to the leasehold
improvements and Alterations installed in the Premises and shall return such
leasehold improvements and Alterations to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, plus the amount of insurance proceeds received by Landlord from
Landlord's insurance carrier to the extent allocable to damage of the leasehold
improvements and Alterations, the cost of such repair shall be paid by Tenant on
a progress-payment basis, but only after exhaustion of Tenant's and Landlord's
insurance proceeds received by Landlord and allocable to the damage of the
leasehold improvements and Alterations. In connection with such repairs and
replacements, Tenant shall, prior to the commencement of construction, submit to
Landlord, for Landlord's review and approval, all plans, specifications and
working drawings relating thereto, and Tenant and Landlord shall select the
general contractor to perform such improvement work and if they do not agree as
to the identity of the general contractor, Landlord shall select the general
contractor on the basis of a reputation for high quality work, integrity,
timeliness of performance and financial stability, and, if commercially
reasonable and practicable under the circumstances, after competitively bidding
such improvement work to at least three (3) general contractors designated by
Landlord (with respect to any such competitive bidding procedure, Landlord shall
select as the general contractor to perform such improvement work, the general
contract submitting the lowest bid and is able to meet Landlord's commercially
reasonable schedule for the performance of such improvement work). Landlord
shall not be liable for any inconvenience or annoyance to Tenant

804296.08/LA
H4321-047/10-7-08/nng/law
-62-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




or its visitors, or injury to Tenant's business resulting in any way from such
damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or common areas necessary to Tenant's
occupancy of or access to the Premises, Landlord shall allow Tenant a
proportionate abatement of Rent during the time and to the extent to which
Tenant is denied access to the Premises and/or to the extent the Premises are
unfit for occupancy for the purposes permitted under this Lease, and not
occupied by Tenant as a result thereof; provided, further, if the Premises or
common areas providing access to the Premises are damaged such that the portion
of the Premises which is fit for occupancy and to which Tenant is permitted
access is not sufficient to allow Tenant to conduct its business operations from
such remaining portion and Tenant does not conduct its business operations
therefrom, Landlord shall allow Tenant a total abatement of Rent during the time
and to the extent Tenant is denied access to the Premises and/or the Premises
are unfit for occupancy for the purposes permitted under this Lease, and not
occupied by Tenant as a result of the subject damage.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises
and/or Building and instead terminate this Lease by notifying Tenant in writing
of such termination within sixty (60) days after the date of damage, such notice
to include a termination date giving Tenant ninety (90) days to vacate the
Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (i) repairs cannot
reasonably be substantially completed within one hundred eighty (180) days of
the date of damage (when such repairs are made without the payment of overtime
or other premiums); or (ii) as a result of the casualty in question, (A)
Landlord would have to repair "uninsured" or "underinsured" damage to the
Building ("uninsured" or "underinsured" meaning that Landlord does not have
insurance proceeds from third party insurance companies with respect to such
damage to the Building, provided that Landlord would also not have such
insurance proceeds had Landlord carried the insurance required under this Lease)
at a cost in excess of Five Million Dollars ($5,000,000.00), (B) Landlord
terminates the leases of all other tenants of the Building leasing a full floor
or more similarly affected by the damage and destruction which, with respect to
tenants of the Building leasing space pursuant to leases in effect as of the
date of this Lease, contain termination rights in favor of Landlord permitting
Landlord to terminate such leases in the event of an uninsured or underinsured
casualty damage (it being agreed by Landlord that Landlord shall not modify any
such existing leases to eliminate any such termination rights), and (C) Landlord
covenants to Tenant in writing that Landlord will not commence any repairs of
such damaged portions of the Premises and/or Building within nine (9) months
following the date of casualty for the purposes of leasing the Premises to third
parties, and such covenant by Landlord shall survive any such termination of
this Lease, the breach of which shall subject Landlord to liability to Tenant
for any actual damages suffered by Tenant as a result therefrom. For purposes of
clause (C) hereinabove, "repairs" shall not be deemed to include repairs to the
extent required by applicable law or reasonably necessary to ensure safety in or
around the Building and/or any such damaged portions of the Premises or
Building. If Landlord does not elect to terminate this Lease pursuant to
Landlord's termination right as provided hereinabove, and the repairs cannot
reasonably be substantially completed within two hundred forty (240) days after
being commenced (which 240day period shall be subject to extension as a result
of any Force Majeure events and delays caused by Tenant), Tenant may elect, no
earlier than sixty (60) days after the date of the damage and not later than one
hundred twenty (120) days after the date of such damage, to terminate this

804296.08/LA
H4321-047/10-7-08/nng/law
-63-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Lease by written notice to Landlord effective as of the date specified in the
notice. Furthermore. if neither Landlord nor Tenant have terminated this Lease,
and the repairs are not actually substantially completed within the period (the
"Outside Repair Period") which is the later of (A) such 240-day period, and (B)
the estimated time period for repairs to have been substantially completed as
provided hereinabove (which Outside Repair Period shall be subject to extension
as a result of any Force Majeure events and delays caused by Tenant), Tenant
shall have the right to terminate this Lease within five (5) business days of
the end of such Outside Repair Period and thereafter during the first five (5)
business days of each calendar month following the end of such Outside Repair
Period until such time as the repairs are substantially complete, by notice to
Landlord (the "Damage Termination Notice"), effective as of a date set forth in
the Damage Termination Notice (the "Damage Termination Date"), which Damage
Termination Date shall not be less than five (5) business days following the end
of such Outside Repair Period or each such month, as the case may be.
Notwithstanding the foregoing, if Tenant delivers a Damage Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of the
Damage Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord's receipt of the Damage
Termination Notice, a certificate of Landlord's contractor responsible for the
repair of the damage certifying that it is such contractor's good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date. If repairs shall be substantially completed prior
to the expiration of such thirty-day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period. On or before thirty (30) days after
the date of a damage or destruction, Landlord shall inform Tenant of Landlord's
reasonable opinion of the projected date of completion of the repairs and
whether adequate insurance proceeds will be available to cover the cost of
repair and restoration.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the State of California, including, without limitation,
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or any other
portion of the Real Property.
11.4    Damage Near End of Tenn. In the event that the Premises or the Building
is destroyed or damaged to any substantial extent during the last eighteen (18)
months of the Lease Term (as such Lease Term may have been previously extended
pursuant to Section 2.2 of this Lease), then notwithstanding anything contained
in this Article 11, Landlord or Tenant shall have the option to terminate this
Lease by giving written notice to the other party of the exercise of such option
within thirty (30) days after such damage or destruction, in which event: (i)
this Lease shall cease and terminate as of the date of such notice; (ii) Tenant
shall pay the Base Rent and Additional Rent, properly apportioned up to such
date of damage; (iii) Landlord shall refund to Tenant the Base Rent and
Additional Rent prepaid by Tenant and attributable to the period of time
following the date of such damage; and (iv) both parties hereto shall thereafter
be freed and

804296.08/LA
H4321-047/10-7-08/nng/law
-64-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




discharged of all further obligations hereunder, except as provided for in
provisions of this Lease which by their terms survive the expiration or earlier
termination of the Lease Term.
ARTICLE 12
NONWAIVER
No waiver of any provision of this Lease shall be implied by (i) any failure of
either party to insist in any instance on the strict keeping, observance or
performance of any covenant or agreement contained in the Lease or exercise any
election contained in the Lease or (ii) any failure of either party to enforce
any remedy on account of the violation of such provision, even if such violation
shall continue or be repeated subsequently. Any waiver by either party of any
provision of this Lease may only be in writing, and no express waiver shall
affect any provision other than the one specified in such waiver and that one
only for the time and in the manner specifically stated. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.
ARTICLE 13
CONDEMNATION
13.1    Permanent Taking. If the whole or any major part of the Premises or a
major portion of the Building shall be taken by power of eminent domain or
condemned by any competent authority for any public or quasi-public use or
purpose, or if any adjacent property or street shall be so taken or condemned,
or reconfigured or vacated by such authority in such manner as to require the
use, reconstruction or remodeling of any part of the Premises or Building, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease upon one hundred eighty (180) days' notice, provided such notice is given
no later than three hundred sixty-five (365) days after the date of such taking,
condemnation, reconfiguration, vacation, deed or other instrument. If so much of
the Premises, Building or the Real Property is taken so as to substantially
interfere with the conduct of Tenant's business from the Premises, or if access
to the Premises is substantially impaired, Tenant shall have the option to
terminate this Lease upon one hundred eighty (180) days' notice, provided such
notice is given no later than three hundred sixty-five (365) days after the date
of such taking. Landlord and Tenant shall each be entitled to receive fifty
percent (50%) of the "bonus value" of the leasehold estate in connection
therewith, which bonus value shall be equal to the sum paid by the condemning
authority as the award for compensation for taking the leasehold created by this
Lease. Tenant shall have the right to file any separate claim available to
Tenant for any taking of Tenant's personal property and fixtures belonging to
Tenant and removable by Tenant upon expiration of the Lease Term pursuant to the
terms of this Lease, and for moving expenses, so long as such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination, or the date of such

804296.08/LA
H4321-047/10-7-08/nng/law
-65-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




taking, whichever shall first occur. If any part of the Premises shall be taken,
and this Lease shall not be so terminated, the Rent shall be proportionately
abated. Tenant hereby waives any and all rights it might otherwise have pursuant
to Section 1265.130 of The California Code of Civil Procedure.
13.2    Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the
aggregate amount of rentable square feet of the Premises (i) taken and (ii)
rendered unusable, bears to the total rentable square feet of the Premises.
Landlord shall be entitled to receive the entire award made in connection with
any such temporary taking.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written reasonable
consent of Landlord except as provided herein to the contrary, assign, mortgage,
pledge, hypothecate, encumber, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment or other such foregoing transfer of this Lease
or any interest hereunder by operation of law, sublet the Premises or any part
thereof, or permit the use of the Premises by any persons other than Tenant and
its employees (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). For
purposes of this Lease, an "Approved Transferee" shall mean (i) any Affiliate
(as defined in Section 14.5 below) that is an assignee of Tenant's entire
interest in this Lease, (ii) any other assignee of Tenant's entire interest in
this Lease approved by Landlord pursuant to the terms and conditions of this
Article 14, and (iii) any sublessee of the entire Office Space portion of the
Premises then leased by Tenant for the entire balance of the Lease Term which
sublessee is approved by Landlord pursuant to the terms and conditions of this
Article 14.
In no event shall the terms of a proposed Transfer provide the Transferee with a
right of first offer to all or any portion of the Premises. If Tenant shall
desire Landlord's consent to any Transfer, Tenant shall notify Landlord in
writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) the substantive terms of the proposed
Transfer and the consideration therefor, the name and address of the proposed
Transferee, and a copy of all existing and/or proposed documentation pertaining
to the proposed Transfer, including all existing operative documents to be
executed to evidence such Transfer or the agreements incidental or related to
such Transfer, (iv) in the case of a proposed assignment of the Lease or a
proposed sublease involving three (3) or more floors of the Premises, current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, (v) any other information reasonably required by Landlord,
which will enable Landlord to determine the financial responsibility (in the
case of a proposed assignment of the Lease or a proposed sublease involving
three (3) or more floors of the Premises),

804296.08/LA
H4321-047/10-7-08/nng/law
-66-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




character, and reputation of the proposed Transferee, nature of such
Transferee's business and proposed use of the Subject Space, and (vi) such other
information as Landlord may reasonably require. Landlord shall approve or
disapprove of the proposed Transfer within fifteen (15) days after Landlord's
receipt of the applicable Transfer Notice. Any Transfer made without Landlord's
prior written consent shall, at Landlord's option, be null, void and of no
effect. Whether or not Landlord shall grant consent, Tenant shall, within thirty
(30) days after written request by Landlord, reimburse Landlord for all
reasonable legal fees and expenses incurred by Landlord in connection with its
review of a proposed Transfer; provided, however, in the event that the Transfer
is a sublease of other than three (3) or more floors of the Premises and Tenant
uses Landlord's approved form to evidence such sublease (with red-lined changes
where appropriate), Landlord's legal fees and expenses in connection with the
review of such sublease shall not exceed $1,500.00 during the Initial Period,
and $3,000.00 during the Extended Term.
Notwithstanding anything in this Lease to the contrary, no restriction in any
other tenant or subtenant's lease or sublease restricting the subleasing of
space to another tenant in the Real Property shall be enforced by Landlord as to
Tenant and/or the other tenant or subtenant so as to prevent or restrict an
assignment, sublease or sub-sublease to Tenant if either (A) Landlord has no
available space in the Building for direct lease to Tenant of comparable size as
the proposed space to be assigned to or sublet by Tenant from such other tenant
or subtenant (herein, the "Proposed Sublease Space"), or (B) the Proposed
Sublease Space is contiguous to any space in the Building then leased by Tenant
under this Lease or is located below the 30th floor of the Building (unless
Landlord has available space in the Building for direct lease to Tenant of
comparable size as the Proposed Sublease Space and such available space consists
of space in the Building that was once leased under this Lease but subsequently
terminated by Tenant pursuant to Section 2.4 above and/or Section 2.3.3 of the
Tenant Work Letter)
14.2    Landlord's Consent. Landlord shall not unreasonably withhold or
condition its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. The parties hereby
agree that it shall be reasonable under this Lease for Landlord to withhold
consent to any proposed Transfer where one or more of the following apply,
without limitation as to other reasonable grounds for withholding consent:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building as determined
with reference to the then existing tenants of the Building;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee (i) is a governmental agency or instrumentality whose
use of the space shall involve the rendering of welfare-related services and/or
unusually heavy pedestrian visitor traffic, (ii) is a governmental agency or an
instrumentality of a foreign country, (iii) is of a character or reputation, is
engaged in a business, or is of, or is associated with, a political orientation
or faction or other cause, which is materially inconsistent with the quality of
the Building, may result in repeated demonstrations or other events which may
disrupt the use, occupancy or quiet enjoyment of the Building by other tenants
or occupants or which would otherwise reasonably offend a landlord of a
Comparable Building, or (iv) is a governmental

804296.08/LA
H4321-047/10-7-08/nng/law
-67-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




agency or instrumentality which is capable of exercising the power of eminent
domain or condemnation; provided, however, if Landlord has voluntarily and
directly leased, in the aggregate pursuant to one lease or a series of leases,
at least 20,000 rentable square feet of space in the Building to an entity or
entities described in clauses (i), (ii), (iii) or(iv) above, such clauses (i),
(ii), (iii) or (iv), as the case may be, shall not be applicable to the extent a
proposed Transferee is of comparable prestige, character, and reputation and
comparable or smaller in size (based on the aggregate amount of rentable square
feet voluntarily and directly leased by Landlord to a tenant or tenants
described in clauses (i), (ii), (iii) or (iv), as the case may be);
14.2.4    The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;
14.2.5    In the case of an assignment of the Lease or a sublease involving
three (3) or more floors of the Premises, the Transferee is not a party of
reasonable financial worth and/or financial stability in light of the
responsibilities involved under the Lease on the date consent is requested (with
such financial worth and stability to be determined after taking into account
any credit enhancements provided by the Transferee as part of the Transfer, but
only if such credit enhancements benefit Landlord and are consistent with the
credit enhancements accepted by Landlord for direct leases of space in the
Building covering comparable obligations as the proposed Transfer with tenants
of financial worth and stability comparable to that of the Transferee);
14.2.6    The proposed Transfer would cause Landlord to be in violation of
another lease or agreement to which Landlord is a party, or would give an
occupant of the Building a right to cancel its lease; Landlord hereby represents
that for purposes of this Section 14.2.6, no lease of space in the retail/office
tower portion of the Building currently provides any tenant with any exclusive
use or restricts the right of Landlord to lease space in the retail/office tower
portion of the Building to tenants of any particular type or character; Landlord
shall provide Tenant with reasonable written notice of any such provisions or
restrictions hereafter included in any lease of space in the retail/office tower
portion of the Building; or
14.2.7    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is actively negotiating with Landlord in good faith to
lease space in the Building at such time.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.3
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer
Notice to Landlord for its approval and other action under this Article 14.

804296.08/LA
H4321-047/10-7-08/nng/law
-68-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




14.3    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event that Tenant contemplates a
Transfer ("Contemplated Transfer"), then Tenant shall give Landlord notice
("Intention to Transfer Notice") of such Contemplated Transfer. The Intention to
Transfer Notice shall specify the portion and number of rentable square feet of
the Premises which Tenant intends to transfer ("Contemplated Transfer Space"),
the contemplated date of the commencement of the term of such Contemplated
Transfer ("Contemplated Effective Date"), and the contemplated length of the
term of such Contemplated Transfer, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Section 14.3 in order
to allow Landlord to elect to recapture the Contemplated Transfer Space.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
within thirty (30) days after receipt of such Intention to Transfer Notice, to
recapture such Contemplated Transfer Space upon the basic terms and conditions
specified in the Intention to Transfer Notice. In the event such option is
exercised by Landlord, this Lease shall be cancelled and terminated (or when
appropriate, suspended if the last day of the term of the Contemplated Transfer
is not the last day of the Lease Term or when appropriate, the last day of a
renewal period and at the end of the suspension period, such Premises, or where
appropriate, portion of the Premises, shall be returned to Tenant in the same
condition as when received, reasonable wear and tear excepted) with respect to
the Contemplated Transfer Space as of the date stated in the Intention to
Transfer Notice as of the Contemplated Effective Date until the last day of the
term of the Contemplated Transfer. In the event of a recapture by Landlord, if
this Lease shall be cancelled with respect to less than the entire Premises, (i)
the Rent reserved herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, (ii) Tenant's parking passes described in
Section 28.1 of this Lease shall be subject to reduction as provided in Section
28.1.3 of this Lease, and (iii) this Lease as so amended shall continue
thereafter in full force and effect, and upon the request of either party, the
parties shall execute written confirmation of the same. If Landlord fails to
timely elect to recapture the Contemplated Transfer Space under this Section
14.3, then, for a period of one (1) year ("One Year Period") commencing on the
last day of such thirty (30) day period, Tenant may transfer the Contemplated
Transfer Space provided that any such Transfer is upon terms not materially
inconsistent with the terms set forth in the Intention to Transfer Notice;
provided, however, that any such Transfer shall be subject to the remaining
terms of this Article 14. If such a Transfer is not so consummated within the
One Year Period (or if a Transfer is so consummated, then upon the expiration of
the term of the Transfer for such Contemplated Transfer Space consummated within
such One Year Period), or if Tenant desires to effectuate a Transfer during such
One Year Period on terms materially inconsistent with the terms set forth in the
Intention to Transfer Notice, Tenant shall again be required to submit a new
Intention to Transfer Notice to Landlord with respect to any Contemplated
Transfer, as provided in this Section 14.3. Tenant may deliver a Transfer Notice
and an Intention to Transfer Notice simultaneously or at different times and the
periods provided for Landlord's approval following its receipt of the same, as
set forth in Sections 14.2 and 14.3 respectively, shall commence upon Landlord's
receipt of each such notice notwithstanding the fact that such periods may
overlap.
14.4    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy (or a

804296.08/LA
H4321-047/10-7-08/nng/law
-69-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




certified conformed copy) of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, and (iv) no Transfer relating to this
Lease or agreement entered into with respect thereto, whether with or without
Landlord's consent, shall relieve Tenant from liability under this Lease.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof.
14.5    Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, an assignment or subletting of all or a portion of the Premises
to an Affiliate (as defined below) or occupancy of the Premises by an Affiliate,
shall not be deemed a Transfer under this Article 14, provided that Tenant
notifies Landlord in writing of any assignment or sublease to an Affiliate and
promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such Affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease. The term "Affiliate" shall mean (i) any entity
which is controlled, controls, or is under common control with the Original
Tenant or its parent, (ii) a purchaser of all or substantially all of the assets
of, or stock in, the Original Tenant or to a successor of the Original Tenant by
merger, consolidation or corporate reorganization (involving solvent parties),
or (iii) UnionBanCal Corporation, a Delaware corporation or the Bank of
Tokyo-Mitsubishi UFJ, Ltd. "Control," as used in this Section 14.5, shall mean
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
anything to the contrary set forth in this Article 14, Tenant shall not be
permitted to assign or sublease all or any portion of the Premises to an
Affiliate (or permit occupancy of the Premises by an Affiliate) if such
assignment or sublease (or occupancy) would cause a violation of another lease
for space in the Building or would give an occupant of the Building a right to
cancel its Lease, provided that Landlord has previously notified Tenant of the
restrictions which result in such violation or cancellation; and provided
further, that for purposes of this Section 14.5 no such restrictive provisions
shall prohibit a Transfer to an Affiliate due to the fact the business of such
Affiliate includes the conducting or offering of retail financial services to
the general public, including banks, savings banks, savings and loan
institutions, or thrift and loan companies.
14.6    Business Affiliates. Notwithstanding anything to the contrary contained
in the foregoing provisions of this Article 14 (but subject to Section 14.8
below), Tenant shall have the right, without being subject to Landlord's prior
consent or Landlord's recapture option in Section 14.3 above, but upon at least
ten (10) days' prior written notice to Landlord, to sublease, license or
otherwise permit occupancy of up to an aggregate of 15,000 rentable square feet
within the Premises which is other than the Retail Space and Vault Space to
vendors, consultants or clients of Tenant who have an ongoing business
relationship with Tenant such as, for example, Pitney Bowes and Jones Lang
LaSalle (each a "Business Affiliate"), which sublease, license or occupancy
agreement, as the case may be, to a Business Affiliate shall be on and subject
to all of the following conditions: (A) all such Business Affiliates shall be of
a reputation comparable to the reputation of other tenants of the Building; (B)
all such Business Affiliates shall use the Premises for the Permitted Use and
otherwise in conformity with all of the applicable provisions of this Lease; (C)
each such sublease, license or occupancy agreement is not a subterfuge by Tenant
to avoid its obligations under this Article 14; (D) there shall be no separate
demising walls or entrances to the space which is the subject of such sublease,
license or

804296.08/LA
H4321-047/10-7-08/nng/law
-70-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




occupancy agreement; (E) each such sublease, license and occupancy agreement
shall be subject to and subordinate to all of the terms and provisions of this
Lease; (F) prior to the effective date of such occupancy agreement, Tenant shall
provide Landlord with the name and address of the occupant and a copy of the
agreement under which such occupant is occupying the Premises; and (G) no
separate signage is provided to any such Business Affiliate. No such sublease,
license or occupancy agreement, as the case may be, shall relieve Tenant from
any liability under this Lease. If the occupancy of any such Business Affiliate
does not satisfy all of the foregoing conditions, then such occupancy shall be
deemed to constitute a Transfer and shall be deemed subject to the provisions of
this Article 14.
14.7    Recognition Agreement. In the event that, after the Lease Commencement
Date, (i) Tenant desires to enter into a sublease for the remainder of the
then-current Lease Term with a proposed subtenant which is not an Affiliate or a
Business Affiliate (herein referred to as a "Qualified Subtenant") where the
sublease space consists of either (A) at least one (1) full-floor of the
Premises that is not contiguous to another full-floor of the Premises then
leased by Tenant hereunder, or (B) two (2) or more contiguous full floors of the
Premises (but if the condition in this clause (B) is not initially met, but
Tenant subsequently enters into another full floor sublease to a Qualified
Subtenant for the remainder of the then-current Lease Term to the same or a
different Qualified Subtenant which would result in such condition being
satisfied if both subleases were viewed together as one sublease, then such
condition shall be deemed satisfied) (herein, a "Qualified Sublease"), and (ii)
Tenant requests in connection therewith (which request shall be made (if at all)
concurrently with Tenant's request for consent of such Qualified Sublease
delivered by Tenant to Landlord pursuant to Section 14.1 above) that Landlord
and such Qualified Subtenant enter into a Recognition Agreement (as defined
below), then if Tenant and such Qualified Subtenant enter into a sublease (and
such sublease and Qualified Subtenant are otherwise consented to by Landlord)
pursuant to the other provisions of this Article 14 (such consent by Landlord
may be conditioned upon, among the other factors set forth above in this Article
14, that the proposed Qualified Subtenant has sufficient financial wherewithal
to not only meet its obligations under the proposed sublease but also under the
Recognition Agreement), then Landlord shall provide the Recognition Agreement
for such full floor sublease described in clause (A) hereinabove and with
respect to the subleases described in clause (B) hereinabove, Landlord shall
provide a Recognition Agreement effective as of the later of (1) the effective
date of such subsequent sublease and (2) the date Landlord, Tenant and the
Qualified Subtenant of such subsequent sublease execute and deliver Landlord's
consent to such subsequent sublease. By way of example, only, Landlord shall not
be obligated to provide a Recognition Agreement for a sublease of the 3rd floor
of the Premises, but if (x) Tenant subsequently enters into a sublease of the
4th floor of the Premises to a Qualified Subtenant for the remainder of the then
current Lease Term, (y) the prior sublease of the 3rd floor of the Premises was
to a Qualified Subtenant for the remainder of the then-current Lease Term, and
(z) such 3rd floor sublease remains in effect, Landlord shall be required to
provide a Recognition Agreement for both such subleases effective as of the
later of (a) the effective date of such 4th floor sublease and (b) the date
Landlord, Tenant and the Qualified Subtenant of such 4th floor sublease execute
and deliver Landlord's consent to such 4th floor sublease. As used herein, the
"Recognition Agreement" shall mean an agreement between Landlord and the
Qualified Subtenant of a Qualified Sublease (the exact form of which shall be
negotiated in good faith by Landlord, Tenant and such Qualified Subtenant),
which provides that if this Lease is terminated as a result of an Event of
Default by Tenant: (I) such Qualified Sublease shall thereupon automatically be
converted from

804296.08/LA
H4321-047/10-7-08/nng/law
-71-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




a sublease to an assignment by Tenant and assumption by such Qualified Subtenant
(as an assignee) of all of Tenant's rights and obligations under this Lease but
only with respect to the subleased space under such Qualified Sublease; and (II)
Landlord and such subtenant/assignee shall recognize such assignment as a direct
lease between Landlord and such subtenant/assignee for such subleased space at
the greater of the Rent payable under the Qualified Sublease or the Rent payable
under this Lease with respect to such subleased space and upon all of the same
other applicable terms and conditions as set forth in this Lease.
ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or Tenant or any
agent or employee of Landlord or Tenant during the Lease Term shall be deemed to
constitute a surrender of the Premises by Tenant or an acceptance by Landlord of
a surrender of the Premises unless such intent is specifically acknowledged in a
writing signed by Landlord and Tenant. The delivery of keys to the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are thereafter retained by Landlord, and notwithstanding such delivery Tenant
shall be entitled to the return of such keys at any reasonable time upon request
until this Lease shall have been properly terminated. The voluntary or other
surrender of this Lease by Tenant, whether accepted by Landlord or not, or a
mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises.
15.2    Removal of Tenant Property by Tenant. All articles of personal property
and all business and trade fixtures, machinery and equipment, furniture and
movable partitions owned by Tenant or installed by Tenant at its expense in the
Premises, which items are not a part of the tenant improvements or Alterations
installed in the Premises, shall remain the property of Tenant, and may be
removed by Tenant at any time during the Lease Term as long as Tenant is not in
default under this Lease with any applicable cure period having expired. Upon
the expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall, subject to the provisions of this Article 15 (including Section
15.2.1 below), quit and surrender possession of the Premises to Landlord in as
good order and condition as when Tenant took possession and as thereafter
improved by Landlord and/or Tenant, reasonable wear and tear, casualty (but not
including casualty caused by Tenant for which full replacement insurance
proceeds are not available to Landlord) and repairs which are specifically made
the responsibility of Landlord hereunder excepted. Upon such expiration or
termination, subject to the provisions of Section 15.2.1 below, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and rubbish, and such items of furniture, equipment, freestanding cabinet
work, and other articles of personal property owned by Tenant or installed or
placed by Tenant in the Premises, and such similar articles of any other persons
claiming under Tenant, as Landlord has required to be removed at the time Tenant
installed such items, and Tenant shall repair at its own expense all damage to
the Premises and Building resulting from such removal.

804296.08/LA
H4321-047/10-7-08/nng/law
-72-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




15.2.1    No Obligation to Remove Certain Office Improvements. Notwithstanding
anything to the contrary set forth in this Lease, in addition to Tenant's
removal obligations in Section 15.2 above, at the end of the Lease Term or
earlier termination of this Lease, Tenant shall be obligated to remove, at its
expense (i) all items required to be removed by applicable codes and laws at the
time Tenant vacates any portion of the Premises, and (ii) except upon notice
from Landlord to the contrary, all "specialty improvements" then existing in the
Premises (such as, for example, vaults, internal staircases, and raised
flooring) to the extent such special improvements were installed in the Premises
after the Lease Commencement Date, and Tenant shall repair at its own expense
all damage to the Premises and Building resulting from the removal of such items
described in clauses (i) and (ii) hereinabove. Notwithstanding anything to the
contrary in this Lease, in no event, however, shall Tenant be required to remove
from the Premises (A) any such specialty improvements existing in the Initial
Premises prior to the Lease Commencement Date, or (B) any other permanently
affixed improvements in the Premises which are considered normal and customary
business office improvements. In addition, Tenant shall not be obligated to
repair normal wear and tear or to repaint or replace wall or floor coverings, or
patch or repair small holes (not exceeding 1/4 inch in diameter) in the walls
and floors of the Premises.
15.3    Removal of Tenant's Property by Landlord. Any personal property of
Tenant not removed by Tenant upon the expiration of the Lease Term, or within
five (5) days after a termination by reason of Tenant's default as provided in
this Lease, shall be deemed abandoned by Tenant and may be disposed of by
Landlord after three (3) days' notice to Tenant in accordance with Sections 1980
through 1991 of the California Civil Code and Section 1174 of the California
Code of Civil Procedure, or in accordance with any laws or judicial decisions
which may supplement or supplant those provisions from time to time.
15.4    Landlord's Actions on Premises. Tenant hereby waives all claims (not
arising out of Landlord's negligence or willful misconduct) for damages or other
liability in connection with Landlord's reentering and taking possession of the
Premises or removing, retaining, storing or selling the property of Tenant as
herein provided, and Tenant hereby indemnifies and holds Landlord harmless from
any such damages or other liability, and no such re-entry shall be considered or
construed to be a forcible entry.
ARTICLE 16
HOLDING OVER
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to the greater of (i) one hundred fifty percent (150%) of the Base
Rent applicable during the last rental period of the Lease Term under this
Lease, or (ii) the fair market face or stated rental rate for the Premises as of
the end of the Lease Term; provided however that, notwithstanding the foregoing,
in the event Landlord has executed a letter of intent or lease proposal with
another tenant to occupy all or any portion of the Premises, Base Rent shall he
payable at a monthly rate equal to the greater of (A) one hundred seventy-five
percent (175%) for the first three (3) months, and two hundred percent (200%)

804296.08/LA
H4321-047/10-7-08/nng/law
-73-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




thereafter, of the Base Rent applicable during the last rental period of the
Lease Term under this Lease, or (B) the fair market face or stated rental rate
for the Premises as of the end of the Lease Term. For the purpose of this
Article 16, "fair market face or stated rental rate" shall mean the face or
stated rental rate then being paid on new leases for non-encumbered,
non-sublease, non-equity space comparable to the Premises located in the
Comparable Buildings, which new leases contain tenant concessions in amounts
then customarily provided by the landlords of the Comparable Buildings with
respect to the lease of such space. In the event that on or before thirty (30)
days following the end of the Lease Term (for purposes of this Article 16, the
"Outside Agreement Date") Landlord and Tenant are unable to agree on the fair
market face or stated rental rate, then each party shall make a separate
determination of such rate and provide such determination in writing to the
other party within five (5) business days, and such determination shall be
submitted to arbitration in accordance with the same procedures as set forth in
Sections 1.5.6.5.1 through 1.5.6.5.5 of this Lease. Any month-to-month tenancy
hereunder shall be subject to every other term, covenant and agreement contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys' fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender, and
any lost profits to Landlord resulting therefrom.
ARTICLE 17
ESTOPPEL CERTIFICATES
Within ten (10) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be substantially in the form of Exhibit G, attached hereto (or
such other form as may be required by any prospective mortgagee or purchaser of
the Building, or any portion thereof), indicating therein any exceptions thereto
that may exist at that time, and shall also contain any other information
reasonably requested by Landlord or Landlord's mortgagee or prospective
mortgagee. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. Failure of Tenant to timely execute and
deliver such estoppel certificate or other instruments shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.
Landlord hereby agrees to provide to Tenant an estoppel certificate signed by
Landlord, containing the same types of information, and within the same periods
of time, as set forth above, with such changes as are reasonably necessary to
reflect that the estoppel certificate is being granted and signed by Landlord to
Tenant, rather than from Tenant to Landlord or a lender.

804296.08/LA
H4321-047/10-7-08/nng/law
-74-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




ARTICLE 18
SUBORDINATION
Landlord represents and warrants to Tenant that as of the date of this Lease,
Landlord is the fee title owner of the Building and Real Property, unencumbered
by any ground lease. This Lease shall be subject and subordinate to all future
ground or underlying leases of the Real Property, if any, and to the lien of any
mortgages or trust deeds, now or hereafter in force against the Real Property
and the Building, and to all renewals, extensions, modifications, consolidations
and replacements thereof, and to all advances made or hereafter to be made upon
the security of such mortgages or trust deeds, unless the holders of such
mortgages or trust deeds, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto. Concurrently
with the execution and delivery of this Lease, Landlord and Tenant shall execute
and deliver to the other party, and Landlord shall cause the mortgagee under the
existing deed of trust on the Real Property to execute and deliver to Tenant, a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit H attached hereto. Notwithstanding any contrary provision of
this Article 18, in consideration of, and as a condition precedent to, Tenant's
agreement to be bound by the terms of this Article 18 (including the
subordination of this Lease to all future ground leases, mortgages or deeds of
trust affecting the Real Property and/or Building), Landlord agrees to provide
Tenant with commercially reasonable non-disturbance agreement(s) providing
Tenant with protections in sum and substance essentially comparable to those
provided in Exhibit H attached hereto, and otherwise reasonably satisfactory to
and in favor of Tenant from any ground or underlying lessors, mortgage holders
or lien holders of Landlord who come into existence at any time after the date
hereof and prior to the expiration of the Lease Term. Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage, or if any ground or underlying lease is terminated, to attorn to the
purchaser upon any such foreclosure sale, or to the lessor of such ground or
underlying lease, as the case may be, if so requested to do so by such purchaser
or lessor, and to recognize such purchaser or lessor as the lessor under this
Lease. Such commercially reasonable non-disturbance agreement(s) shall include
the obligation of any such successor landlord to recognize Tenant's offset
rights specifically set forth in this Lease (including, without limitation,
Tenant's offset rights set forth in Section 7.2 above, and Tenant's offset
rights set forth in the Tenant Work Letter). Tenant shall, within ten (10) days
of request by Landlord, and receipt of the commercially reasonable
non-disturbance agreement(s) reasonably satisfactory to and in favor of Tenant
described above, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.



804296.08/LA
H4321-047/10-7-08/nng/law
-75-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




ARTICLE 19
DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant, and all references in this Lease
to a default of or under this Lease or the provisions or obligations hereof
shall mean the occurrence of any of such events:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, within five (5) business days of
notice that the same was not paid when due, which notice shall be in addition
to, and not in lieu of, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; or
19.1.2    Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in addition
to, and not in lieu of, any notice required under California Code of Civil
Procedure Section 1151 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue anyone or more of the
following remedies, each and all of which shall be cumulative and nonexclusive.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(i)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

804296.08/LA
H4321-047/10-7-08/nng/law
-76-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




(iv)    Any other amount reasonably necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease as allowed by applicable law; plus
(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease to Landlord. As used in Sections 19.2.1(i) and (ii), above, the
"worth at the time of award" shall be computed by allowing interest at the
Interest Rate, as that term is defined in Section 29.34 of this Lease. As used
in Section 19.2.l(iii) above, the "worth at the time of award" shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (i.e., lessor may continue lease in effect after lessee's breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.3    Sublessees of Tenant. In the event that Landlord elects to terminate
this Lease on account of any default by Tenant, as set forth in this Article 19,
subject to and except as provided in Section 14.7 above, Landlord shall have the
right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or any portion thereof, or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4    Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether in the cure of
the default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means reasonably approved by Landlord, notwithstanding any prior
practice of accepting payments in any different form.
19.5    Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord

804296.08/LA
H4321-047/10-7-08/nng/law
-77-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




following the occurrence of any default, whether or not known to Landlord, shall
not be deemed a waiver of any such default, except only a default in the payment
of the Rent so accepted.
19.6    Efforts to Relet. For the purposes of this Article 19, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises or any portion thereof (not including the actual taking of
possession of the Premises or any portion thereof by any such new tenant), by
its acts of maintenance or preservation with respect to the Premises or any
portion thereof, or by appointment of a receiver to protect Landlord's interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.
19.7    Landlord Default.
19.7.1    General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord has
failed to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord's failure to perform; provided,
however, if the nature of Landlord's obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary and subject to the
provisions of Section 29.20 below, exercise any of its rights provided in law or
in equity.
19.7.2    Abatement of Rent. In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Lease Commencement Date and required by this Lease,
which substantially interferes with Tenant's use of the Premises, (ii) any
failure to provide services or access to the Premises or the Parking Areas,
regardless of whether caused by circumstances beyond Landlord's control, (iii)
the presence of Hazardous Materials in, on or around the Building taking into
account the standards and guidelines included in the definition of applicable
laws with respect to Hazardous Materials, which pose a significant health risk
to occupants of the Premises and are not caused by Tenant or any of the Tenant
Parties, or (iv) because of the occurrence of a casualty (each such set of
circumstances as set forth in items (i), (ii), (iii) and (iv), above, to be
known as an "Abatement Event"), then Tenant shall give Landlord notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord's receipt of any such notice or ten (10) days after
Landlord's receipt of any such notice(s) in any consecutive twelve (12) month
period (the "Eligibility Period"), then the Base Rent and Tenant's Share of
Direct Expenses and Tenant's obligation to pay for parking shall be abated or
reduced, as the case may be, retroactive to the date of the commencement of the
Abatement Event, for such time that Tenant continues to be so prevented from
using, and does not use, the Premises or a portion thereof, in the proportion
that the rentable area of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable area of the Premises;
provided, however, in the event that Tenant is prevented from using, and does
not use, a portion of the Premises for a period of time in excess of the
Eligibility Period and the remaining portion of the Premises is not sufficient
to allow Tenant to effectively conduct its business therein, and if

804296.08/LA
H4321-047/10-7-08/nng/law
-78-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Tenant does not conduct its business from such remaining portion, then for such
time after the commencement of the Abatement Event during which Tenant is so
prevented from effectively conducting its business therein, the Base Rent and
Tenant's Share of increases in Direct Expenses and Tenant's obligation to pay
for parking for the entire Premises shall be abated for such time as Tenant
continues to be so prevented from using, and does not use, the Premises for the
purpose of conducting business therein. If, however, Tenant reoccupies any
portion of the Premises during such period for the purpose of conducting
business therein, the Rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Tenant
during the period Tenant reoccupies such portion of the Premises. If Tenant's
right to abatement occurs during a free rent period which arises after the Lease
Commencement Date, Tenant's free rent period shall be extended for the number of
days that the abatement period overlapped the free rent period (the "Overlap
Period"). Landlord shall have the right to extend the expiration date of this
Lease for a period of time equal to the Overlap Period if Landlord sends a
notice to Tenant of such election within ten (10) days following the end of the
extended free rent period. Subject to the provisions of Section 10.1 respecting
personal injury or damage to Tenant's property, such right to abate Base Rent,
Tenant's Share of Direct Expenses and parking charges shall be Tenant's sole and
exclusive remedy at law or in equity for an Abatement Event; provided, however,
that if Landlord has not cured such Abatement Event within one hundred eighty
(180) days after receipt of notice from Tenant, Tenant shall have the right to
terminate this Lease during the first five (5) business days of each calendar
month following the end of such 180-day period until such time as Landlord has
cured the Abatement Event, which right may be exercised only by delivery of
notice to Landlord (the "Abatement Event Termination Notice") during such five
business-day period, and shall be effective as of a date set forth in the
Abatement Event Termination Notice (the "Abatement Event Termination Date"),
which Abatement Event Termination Date shall not be less than ten (10) business
days, and not more than six (6) months, following the delivery of the Abatement
Event Termination Notice. If Tenant's right to abatement occurs because of an
eminent domain taking and/or because of damage or destruction to the Premises,
Tenant's abatement period shall continue until Tenant has been given sufficient
time and sufficient access to the Premises to rebuild that portion of the
Premises, if any, which it is required to rebuild pursuant to this Lease and to
install its property, furniture, fixtures, and equipment and to move in over a
weekend. To the extent Tenant is entitled to abatement without regard to the
Eligibility Period, because of an event described in Articles 11 or 13 of this
Lease, then the Eligibility Period shall not be applicable. Notwithstanding the
foregoing, Tenant shall not have the right to terminate this Lease pursuant to
the terms of this Section 19.7.2, if (A) as of the date of delivery by Tenant of
the Abatement Event Termination Notice, the first trust deed holder of the
Building (the "Bank") has recorded a notice of default on the Building or filed
a notice evidencing a legal action by the Bank against Landlord on the Building,
and (B) within ten (10) business days following the date of the Abatement Event
Termination Notice the Bank notifies Tenant of its intent to proceed to gain
possession of the Building, the Bank diligently proceeds to gain possession of
the Building, and, to the extent the Bank does gain possession of the Premises,
the Bank diligently proceeds to cure such Abatement Event. In addition, Tenant
shall not have the right to terminate this Lease pursuant to the foregoing terms
of this Section 19.7.2 if the Abatement Event otherwise giving rise to such
termination right is due to a casualty pursuant to Article 11 or a taking
pursuant to Article 13, it being agreed that Tenant's termination rights, if
any, with respect to any such

804296.08/LA
H4321-047/10-7-08/nng/law
-79-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




damage or destruction or taking shall be governed by and set forth in Articles
11 and 13, respectively, and not this Section 19.7.2. Except as provided in this
Section 19.7.2, nothing contained herein shall be interpreted to mean that
Tenant is excused from paying Rent due hereunder.
ARTICLE 20
COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.
ARTICLE 21
BUILDING RENOVATION
21.1    Elevator Operating Systems; Re-Painting of Building Exterior. On or
before the Extended Term Commencement Date, subject to delays caused by Tenant
and/or Force Majeure events, Landlord shall, at is expense (which shall not be
included in Operating Expenses), complete the following work (collectively, the
"Upgrade Work"): (i) upgrade the elevator operating system in the Building in
accordance with the plans and specifications attached hereto as Exhibit I; and
(ii) re-paint the exterior of the Building based upon a color scheme selected by
Landlord from the color schemes identified on Exhibit J attached hereto.
21.2    Building Enhancement. On or before December 31, 2009, subject to delays
caused by Tenant and/or Force Majeure events, Landlord shall complete a Building
enhancement program, which program shall consist of completing a lighting
retrofit in the Building Parking Area, converting exit signs in the Building to
LED exit signs and installing stairwell motion sensors in the Building. Such
Building enhancement program shall be completed at Landlord's sole cost and
expense, and shall not be included as a part of Operating Expenses. Furthermore,
Landlord may, in its sole discretion, at any time during the Lease Term and any
Option Term otherwise renovate portions of the Building or the Real Property, as
long as such additional renovation work (i) does not materially impair the
overall quality of the Building and Real Property, (ii) is performed in such a
manner so as to minimize interference with Tenant's access to the Premises,
(iii) does not alter Tenant's Current Monument Sign (as defined below), except
to the extent permitted under Article 23 of this Lease, and (iv) does not
violate the restrictions set forth in Section 29.39 below. Landlord shall have
the sole right to determine the nature, extent, and specifications for such
Building enhancement program and any other such renovations, provided that in no
event shall such Building enhancement program and/or any other such renovations
lessen the value or materially impair the overall quality of the Building and
the Real Property.

804296.08/LA
H4321-047/10-7-08/nng/law
-80-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




21.3    Limitation on Liability. In connection with the Upgrade Work, the
Building enhancement or other renovation work described above in this Article
21, Landlord may, among other things, erect scaffolding or other necessary
structures in the Building or on the Real Property, limit or eliminate access to
portions of the Real Property, including portions of the common areas, or
perform work in the Building or on the Real Property, which work may create
noise, dust or leave debris in the Building or on the Real Property. Subject to
the provisions of Section 19.7.2, Tenant hereby agrees that such Upgrade Work,
Building enhancement or other renovation work shall in no way constitute a
constructive eviction of Ten ant nor entitle Tenant to any abatement of Rent,
and Landlord shall have no responsibility or for any reason be liable to Tenant
for any direct or indirect injury to or interference with Tenant's business
arising from such Upgrade Work, Building enhancement work or other renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or, subject to the
provisions of Section 10.1 of this Lease, of Tenant's personal property or
improvements resulting from such work or Landlord's actions in connection
therewith. Landlord shall provide Tenant with reasonable prior notice of any
substantial Upgrade Work, Building enhancement work or other renovations to the
Building or Real Property affecting Tenant's access to the Building or the
Premises. Notwithstanding anything above to the contrary, Landlord agrees that,
except in case of emergency, in connection with the performance of the Upgrade
Work, the Building enhancement or other renovation work (excluding any repair or
restoration work following a casualty), such work will be performed (i) in such
a manner and at such time as Tenant, its employees and customers will not be
denied use of, and access to, the Premises, and (ii) prior to 8:00 a.m. or after
5:00 p.m. on weekdays or anytime on weekends or Holidays if such work will
create unreasonably prolonged loud noise or vibrations that can be heard or felt
in the Premises and unreasonably interfere with Tenant's conduct of normal
business operations in the Premises.
ARTICLE 22
EXISTING LEASE TERMINATION
Prior to the Lease Commencement Date, Tenant has occupied portions of the Office
Space and Storage Space, along with certain additional space in the Building,
pursuant to that certain Office Lease dated January 31, 1992 (the "Original
Existing Office Lease") between The Equitable-Nissei Figueroa Company, a
California joint venture ("Equitable"), Landlord's predecessor-in-interest, and
Union Bank, a California corporation ("Union Bank"), Tenant's
predecessor-in-interest, as amended by (i) that certain letter agreement dated
August 17, 1992, (ii) that certain letter agreement dated January 9, 1993, (iii)
that certain letter agreement dated July 28, 1993, (iv) that certain letter
agreement dated October 1, 1993, (v) that certain Amendment to Lease and
Agreement Re Added Space dated August 20, 1998, (vi) that certain Second
Amendment to Lease Re: Extension of Term dated February 18, 2000, and (viii)
that certain Third Amendment to Lease Agreement Re: Added Space dated August 25,
2000 (the Original Existing Office Lease together with such amendments,
collectively, the "Existing Office Lease"). In addition, prior to the Lease
Commencement Date, Tenant has occupied portions of the Retail Space and Vault
Space pursuant to that certain Retail Lease dated January 31, 1992 (the
"Original Existing Retail Lease") between Equitable and Union Bank, as amended
by (A) that certain letter agreement dated August 17, 1992, (B) that certain
Amendment to Lease and Agreement Re Added Space dated August 20, 1998 and (C)
that certain Second

804296.08/LA
H4321-047/10-7-08/nng/law
-81-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Amendment to Lease Re: Extension of Term (Retail Lease) dated February 18, 2000
(the Original Existing Retail Lease together with such amendments, collectively,
the "Existing Retail Lease"). The Existing Office Lease and the Existing Retail
Lease are collectively referred to herein as the "Existing Leases". The parties
hereby acknowledge and agree that, except as otherwise provided herein below,
the Existing Leases shall terminate as of 11:59 P.M. on the day before the Lease
Commencement Date (the "Existing Leases Termination Date"); provided, however,
that notwithstanding such termination or anything in the Existing Leases to the
contrary, except as provided in Section 2.3 of the Tenant Work Letter attached
hereto, Tenant shall not be obligated to vacate and surrender possession of the
Premises to Landlord since Tenant will be leasing the Premises from Landlord
pursuant to this Lease immediately following such termination of the Existing
Leases. Notwithstanding the termination of the Existing Leases as provided
hereinabove, Landlord and Tenant shall each remain liable for (1) all of their
respective obligations under the Existing Leases arising prior to, and
attributable to the period of time prior to, the Existing Leases Termination
Date, and (2) all of their respective indemnification and other obligations
which expressly survive termination of the Existing Leases, including the
obligation of (x) Landlord to pay to Tenant any applicable Tenant Refund (as
defined in and pursuant to Section 4.3.2 of the Original Existing Office Lease
and Original Existing Retail Lease, as applicable), and (y) Tenant to pay to
Landlord any applicable Excess (as defined in Section 4.3.1 of the Original
Existing Office Lease and Original Existing Retail Lease), less the amounts, if
any, paid during such Expense Year as Estimated Excess (as defined in Section
4.3.3 of the Original Existing Office Lease and Original Existing Retail Lease)
pursuant to Section 4.3.2 of the Original Existing Office Lease and Original
Existing Retail Lease, as applicable.
ARTICLE 23
SIGNS
23.1    Exterior Signage. As long as the Original Tenant and/or a Qualified
Transferee satisfy the Minimum Occupancy Threshold (as such terms are defined in
Section 23.6 below): (i) the Building and the "superblock" on which it is
located shall continue be called "Union Bank Plaza" or any replacement name for
the Original Tenant or any Qualified Transferee described in Section 23.5 below;
(ii) Tenant shall be entitled to maintain its current exterior signage, in its
form existing as of the date of this Lease, (A) located on the east and west
facing Building top parapet walls (the "Current Rooftop Sign"), and (B) located
on the exterior wall above the ground floor of the Building (the "Current Above
Ground Floor Exterior Sign"); (iii) the Current Rooftop Sign (as may be modified
and/or replaced by the Modified/New Rooftop Sign, as defined and provided below)
and the Current Second Floor Exterior Sign (collectively, the "Exterior Building
Signs") shall be the sole and exclusive signage located on the east and west
facing Building top parapet walls, or anywhere on the exterior of the Building
above the ground floor wall of the Building; provided, however, that with
Tenant's prior written consent, which consent shall not be unreasonably withheld
or delayed, Landlord shall have the right (at its sole cost and expense and not
as part of Operating Expenses) to make modifications to all or a portion of the
Exterior Building Signs, as long as such modifications do not, in Tenant's
reasonable judgment, alter the color, or decrease the visibility or dimensions,
of the Exterior Building Signs or change in any other way Tenant's then current
standard logo or identification criteria and scheme (excluding size criteria, so
long as such exclusion does not require Tenant to accept a

804296.08/LA
H4321-047/10-7-08/nng/law
-82-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




reduction in the size of Tenant's current Exterior Building Signs) so long as
such current standard logo or identification criteria and scheme (excluding size
criteria, so long as such exclusion does not require Tenant to accept a
reduction in the size of Tenant's current Exterior Building Signs) is comparable
to that of other major national banks and financial institutions (the "Tenant
Signage Criteria"); (iv) Landlord shall not place or permit to be placed any
sign in or on the Building or Real Property (excluding any signs currently
existing in or on the Building or Real Property as of the Lease Commencement
Date) which is a Prohibited Sign (as defined below); and (v) Landlord shall not
place or permit to be placed any sign on the Building or any other areas of the
Real Property located outside the Building which contains the name and/or logo
of an entity whose primary business is the operation of a retail bank (except to
identify (A) any tenant which leases the Retail Space from Landlord or any other
space in the Real Property after the date the Retail Space is no longer leased
to Tenant or a Qualified Transferee under this Lease, if applicable, but,
notwithstanding the foregoing, which identification sign shall not be placed
anywhere on the exterior of the Building above the ground floor wall of the
Building, and/or (B) any existing tenant of the Real Property [and/or such
existing tenant's assignees or sublessees] pursuant to signage rights contained
in such existing tenant's lease as of the date of this Lease that are identified
on Exhibit M attached hereto which sets forth the identity of each such tenant
and lease and the provision contained in each such lease which allows for such
signage), Tenant shall be responsible, at its sale cost and expense, throughout
the Lease Term, to repair and maintain the Exterior Building Signs in a
first-class condition and appearance. In the event that at any time during the
Lease Term or any Option Term the Original Tenant and/or a Qualified Transferee
fails to satisfy the Minimum Occupancy Threshold and such failure continues for
thirty (30) days following receipt of notice from Landlord, Landlord shall at
any time thereafter have the right to (1) require Tenant to remove all or any of
the Exterior Building Signs and/or (2) change the name of the Building and the
"superblock" on which it is located to another name (or discontinue naming the
Building and the "superblock" on which it is located as "Union Bank Plaza" or
any replacement name for the Original Tenant or any Qualified Transferee
described in Section 23.5 below). Upon the expiration or earlier termination of
this Lease, or upon the earlier exercise by Landlord of its right to cause the
removal of any of the Exterior Building Signs due to the failure by the Original
Tenant and a Qualified Transferee to satisfy the Minimum Occupancy Threshold as
set forth in Section 23.6 below, Tenant shall, at its cost and expense, cause
all of the Exterior Building Signs (or those designated by Landlord for removal
due to the failure by the Original Tenant and a Qualified Transferee to satisfy
the Minimum Occupancy Threshold) to be removed and repair all damage to the
Building resulting from such removal.
23.1.1    Modified/New Rooftop Sign. Subject to the approval of all applicable
governmental authorities, compliance with all applicable laws, and compliance
with all recorded covenants, conditions and restrictions affecting the Real
Property as of the date of execution and delivery of this Lease (and any
hereafter recorded covenants, conditions and restrictions affecting the Real
Property) (collectively, the "Signage Restrictions"), Tenant may (i) modify the
Rooftop Sign to install an illumination system therefor, or (ii) replace the
Current Rooftop Sign with a new exterior rooftop sign which may be illuminated
and shall in all events be located in the same approximate location on the east
and west facing Building top parapet walls as exists as of the Lease
Commencement Date (collectively, the "Modified/New Rooftop Sign").

804296.08/LA
H4321-047/10-7-08/nng/law
-83-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




23.1.2    Specifications. The graphics, materials, color, design, lettering,
lighting, size, specifications, manner of affixing and location of the
Modified/New Rooftop Sign shall be consistent with Tenant's signage and graphics
program and subject to Landlord's prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed and shall be granted if (i) the
size of the Modified/New Rooftop Sign is substantially the same size or smaller
than the Current Rooftop Sign, and (ii) the composition of the Modified/New
Rooftop Sign is either comparable or better in quality to the Current Rooftop
Sign or consistent with the Tenant Signage Criteria (but the Modified/New
Rooftop Sign shall in all events contain the same name and logo as exist on the
Current Rooftop Sign as of the Lease Commencement Date or such other replacement
name and logo permitted pursuant to Section 23.5 below). Notwithstanding
anything in this Lease to the contrary, (A) Tenant shall be solely responsible
for obtaining all required governmental approvals with respect to the
Modified/New Rooftop Sign, provided that Landlord shall fully cooperate, at no
expense to Landlord, and otherwise use its commercially reasonable efforts to
assist Tenant in connection with Tenant's efforts to obtain such approvals, (B)
provided such failure is not due to the negligence or willful misconduct of
Landlord, Landlord shall have no liability to Tenant in the event Tenant fails
to obtain such required approvals, and (C) such required approvals shall in no
event be considered a condition precedent to Tenant obligations under this
Lease.
23.1.3    Costs of Installation. Except as provided in Section 23.1.4 below,
Tenant shall pay for all costs and expenses related to the design, installation
and construction of the Modified/New Rooftop Sign. Tenant shall install the
Modified/New Rooftop Sign in compliance with all applicable laws, utilizing
contractors reasonably approved by Landlord, and subject to the applicable
provisions of Article 8 above. In connection with the installation of the
Modified/New Rooftop Sign, Landlord shall fully cooperate, at no expense to
Landlord, with Tenant to provide Tenant's contractors access to the roof for
purposes of installing such Modified/New Rooftop Sign.
23.1.4    Signage Allowance. Notwithstanding anything to the contrary contained
in the foregoing, Tenant shall be entitled to receive from Landlord a one-time
tenant improvement allowance (the "Signage Allowance") in an amount up to, but
not exceeding, Five Hundred Thousand Dollars ($500,000.00) to help reimburse
Tenant for the costs (collectively, the "Signage Costs") actually incurred and
paid for by Tenant for the design, purchase, construction, permitting and
installation of the Modified/New Rooftop Sign (collectively, the "Signage Work")
performed during the period from and after the Lease Commencement Date until the
Outside Disbursement Date (as defined in the Tenant Work Letter) (the "Signage
Allowance Period"). Landlord shall disburse the Signage Allowance on a progress
payment basis as the Signage Work is performed pursuant to Landlord's
commercially reasonable draw cycle and disbursement process, and following
Landlord's receipt of: (i) written request for payment from Tenant accompanied
by appropriate invoices and paid receipts evidencing that such amounts were paid
and mechanic's lien releases from all contractors, subcontractors and other
persons or entities performing such Signage Work reasonably satisfactory to
Landlord; and (iii) all other information reasonably requested by Landlord. In
no event shall Landlord be obligated to make disbursements pursuant to this
Section 23.1.4: (A) in a total amount which exceeds the Signage Allowance; (B)
for any Signage Work undertaken prior to or after the Signage Allowance Period;
or (C) with respect to a request for disbursement received by Landlord prior to
or after the Signage Allowance Period. Tenant shall not be entitled to receive

804296.08/LA
H4321-047/10-7-08/nng/law
-84-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




in cash or as a credit against any rental or otherwise, any portion of the
Signage Allowance not used to reimburse Tenant for the actual Signage Costs paid
for by Tenant.
23.2    Monument Signage. During the Lease Term, as long as the Original Tenant
and/or a Qualified Transferee satisfy the Minimum Occupancy Threshold, Tenant
shall be entitled to maintain its current exterior monument signage located on
the plaza adjacent to the Building, in the form of such signage existing as of
the date of this Lease ("Current Monument Signage", together with the Building
Exterior Signs, collectively, the "Exterior Signs"); provided that with Tenant's
prior written consent, which consent shall not be unreasonably withheld or
delayed, Landlord shall have the right (at its sole cost and expense and not as
part of Operating Expenses) to make modifications to all or a portion of the
Current Monument Signage, as long as such modifications do not, in Tenant's
reasonable judgment, alter the color or decrease the visibility or dimensions or
deviate from the Tenant Signage Criteria, of the Current Monument Signage.
Tenant shall be responsible, at its sole cost and expense, throughout the Lease
Term, to repair and maintain the Current Monument Signage in a first-class
condition and appearance, and any warranties given by the manufacturers of the
Current Monument Signage, if the same is modified by Landlord, shall inure to
Tenant's benefit. In the event that at any time during the Lease Term or any
Option Term the Original Tenant or a Qualified Transferee fails to satisfy the
Minimum Occupancy Threshold, and if such failure continues for thirty (30) days
after notice from Landlord, Landlord shall at any time thereafter have the right
to require Tenant to remove the Current Monument Signage. Upon the expiration or
earlier termination of this Lease or loss of use of such Current Monument
Signage pursuant to the foregoing, Tenant shall, at its cost and expense, cause
the Current Monument Signage to be removed and repair all damage to the Real
Property caused by such removal.
23.3    Interior Signage. Tenant shall be entitled, at its sole cost and expense
(subject to application of the Tenant Improvement Allowance, as defined in the
Tenant Work Letter), to identification signage outside the entry doors of those
portions of the Premises which are other than the Retail Space and Vault Space
(but Tenant may retain all existing signage relating to the Retail Space and
Vault Space located within such spaces or inside of the Building on or adjacent
to such spaces). The location, quality, design, style, lighting and size of such
signage shall be subject to Landlord's prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and with respect to
multi-tenant floors in the Building, shall be consistent with the Landlord's
Building standard signage program; provided, however, Landlord hereby approves
of Tenant's identification signs currently existing as of the date of this Lease
that are located outside of the Premises on the floors on which the of the
Premises are located. Upon the expiration or earlier termination of this Lease,
Tenant shall be responsible, at its sole cost and expense, for the removal of
such signage and the repair of all damage to the Building caused by such
removal.
23.4    Prohibited Signage and Other Items. Except for the Exterior Signs, any
signs, notices, logos, pictures, names or advertisements which are installed and
that have not been individually approved by Landlord may be removed upon thirty
(30) days' prior notice by Landlord to Tenant at the sole expense of Tenant.
Other than as specifically permitted in Sections 23.1, 23.2 or 23.3 above,
Tenant may not install any signs on the exterior or roof of the Building or in
the common areas of the Building or the Real Property. Any signs (other than the
Exterior Signs), window coverings, or blinds (even if the same are located
behind the Landlord

804296.08/LA
H4321-047/10-7-08/nng/law
-85-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




approved window coverings for the Building), or other items visible from the
exterior of the Premises or Building (other than Alterations, the standard of
approval for which shall be governed by the provisions of Section 8.1) are
subject to the prior approval of Landlord acting reasonably and in good faith
based upon standards generally employed by Comparable Landlords for the
Comparable Buildings (except that Landlord may, other than with respect to signs
located within the Retail Space that are consistent with the Tenant Signage
Criteria, withhold such approval in its sole discretion with respect to any
signs, window coverings or blinds which are visible from the exterior of the
Building other than Building standard window coverings or blinds); provided,
however, Landlord hereby approves of Tenant's signs, window coverings and blinds
that are currently visible from the exterior of the Premises or Building as of
the date of this Lease.
23.5    Transferability of Exterior Signs and Right to Building Name. Except as
expressly set forth below in this Section 23.5, the rights to the Exterior Signs
and the right to have the Building named "Union Bank Plaza" pursuant to Section
23.1 above or any replacement name for the Original Tenant or any Qualified
Transferee described herein below are personal to the Original Tenant and when
appropriate, any Qualified Transferee, and may not be transferred by the
Original Tenant and when appropriate, any Qualified Transferee, or used by
anyone else, and the name and accompanying logo on the Exterior Signs, and the
name of the Building, may not be changed. Notwithstanding the foregoing, subject
to Tenant's compliance with the conditions set forth in clauses (1) and (2)
herein below, the Original Tenant and when appropriate, any Qualified
Transferee, shall have the right, at its sole cost and expense, to: (i) transfer
its rights to the Exterior Signs and the rights to the name of the Building as
"Union Bank Plaza" to a Qualified Transferee in connection with and as part of a
Transfer to a Qualified Transferee, and (A) change the name and accompanying
logo on the Exterior Signs to reflect the name and accompanying logo of such
Qualified Transferee so long as such changed name and logo are the same name and
logo on all Exterior Signs and are the only name and logo on each such Exterior
Sign, and (B) change the name of the Building to reflect the name of such
Qualified Transferee; and (ii) in the event the Original Tenant (or such
Qualified Transferee to which any such signage and Building name rights have
been transferred pursuant to clause (i) hereinabove) changes its company name,
to change the name and accompanying logo on the Exterior Signs, and the name of
the Building, to reflect such applicable company name change. In connection with
and as a condition precedent to any such transfer of Tenant's rights to the
Exterior Signs and Building name to a Qualified Transferee and/or any such name
and/or logo changes described hereinabove: (1) Tenant shall reimburse Landlord
for all costs, including without limitation the Name Change Costs (as defined
herein below), incurred by Landlord in connection with any such changes, which
reimbursement shall be made within thirty (30) days after Tenant's receipt of
Landlord's invoices therefor; and (2) any name and/or logo changes on the
Exterior Signs and Building name change to reflect the identity of any Qualified
Transferee pursuant to clause (i) hereinabove or any such name change pursuant
to clause (ii) hereinabove shall: (x) be subject to Landlord's prior approval,
which shall not be withheld so long as such name and logo changes do not
constitute Objectionable Names/Logos (as defined in Section 23.6 below); and (y)
not result in an increase in the size of any of the Exterior Signs. "Name Change
Costs" as used hereinabove shall mean the reasonable costs incurred by Landlord
in connection with discontinuing the use of the name "Union Bank Plaza" and
adopting a new name for the Building, including, without limitation, costs
incurred in connection with press releases announcing the new name for the
Building and/or modifying Landlord's printed marketing

804296.08/LA
H4321-047/10-7-08/nng/law
-86-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




materials, advertising, website, stationery and signage, and the postage costs
incurred in connection with the distribution of such modified marketing
materials.
23.6    Certain Definitions. As used herein, a "Qualified Transferee" shall mean
(i) any Affiliate that is an assignee of Tenant's entire interest in this Lease,
(ii) any other assignee of Tenant's entire interest in this Lease approved by
Landlord pursuant to the terms and conditions of Article 14 above, and (iii) any
sublessee of all or a portion of the Premises which is approved by Landlord
pursuant to the terms and conditions of Article 14 above, the term of which
sublease is for the entirety of the then-remaining Lease Term. As used herein,
the "Minimum Occupancy Threshold" shall mean either: (A) the physical occupancy
by the Original Tenant or a Qualified Transferee (pursuant to this Lease, or an
assignment of this Lease in compliance with the terms and conditions of Article
14 above, or a sublease of the Premises in compliance with the terms and
conditions of Article 14 above for the entirety of the then-remaining Lease
Term) of at least 100,000 rentable square feet of the Office Space portion of
the Premises; or (B) the lease by the Original Tenant or a Qualified Transferee
(pursuant to this Lease, or an assignment of this Lease in compliance with the
terms and conditions of Article 14 above, or a sublease of the Premises in
compliance with the terms and conditions of Article 14 above for the entirety of
the then-remaining Lease Term) of at least 200,000 rentable square feet of the
Office Space portion of the Premises and physical occupancy by the Original
Tenant or such Qualified Transferee of at least 50,000 rentable square feet of
the Office Space portion of the Premises. As used herein, a "Prohibited Sign"
shall mean any sign which relates to an entity that is associated with sexism
(e.g., Chippendales, Hooters, Playboy, Hustler, etc.), racism (e.g., the Ku Klux
Klan, the Nazi Party, etc.), or sexual performance or hygiene products. As used
herein, the term "Objectionable Names/Logos" shall mean any name or logo which:
(1) relates to an entity which is of a character or reputation, or is associated
with a political orientation or faction, which is inconsistent with the quality
of the Building as a first-class multi-tenant office building, or which would
otherwise reasonably offend a landlord of a Comparable Building, including,
without limitation, any Prohibited Signs; or (2) relates to an entity that (x)
would not be considered of a character, reputation or stature that is generally
comparable with companies that have comparable exterior signage on the
Comparable Buildings owned or controlled by Hines, Brookfield Properties, Thomas
Properties or Maguire Properties or any of their respective affiliates
(collectively, the "Comparable Landlords"), or (y) is a law firm or securities
brokerage firm; or (3) would violate any restrictions on signs or Building name
changes currently set forth in the Signage Restrictions. For purposes of this
Section 23.6, the phrase "controlled by" shall mean the ultimate control over
all of the ownership, operational and managerial decisions regarding the assets
of the owner.
ARTICLE 24
COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated, applicable to the Premises or the use or
occupancy thereof. At its sole cost and expense, Tenant shall promptly comply
with all such laws to the extent that such laws relate to the Premises and/or
Tenant's use of or access to the Premises, including, without limitation, the
making of any alterations and/or

804296.08/LA
H4321-047/10-7-08/nng/law
-87-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




improvements to the Premises, but the foregoing shall not modify the provisions
of Section 5.4 above regarding the Excluded Hazardous Materials. Notwithstanding
the foregoing to the contrary, Landlord shall be responsible, as part of
Operating Expenses to the extent permitted under Article 4 of this Lease, for
making all alterations and improvements required by applicable laws with respect
to the items which are Landlord's responsibility to repair and maintain pursuant
to Section 7.1 of this Lease; provided, however, that Tenant shall reimburse
Landlord, within thirty (30) days after invoice, for the costs of any such
improvements and alterations and other compliance costs to the extent
necessitated by or resulting from (i) any Alterations or New Tenant Improvements
installed by or on behalf of Tenant (but this clause (i) shall not modify or
otherwise affect (A) Landlord's obligations to perform, and pay for the costs
(which shall not be included in Operating Expenses) of, the Landlord Work as
provided in Section 1 of the Tenant Work Letter, or (B) the provisions of
Section 5.4 above which limit Tenant's liability regarding the Excluded
Hazardous Materials), (ii) the negligence or willful misconduct of Tenant or any
Tenant Parties that is not covered by insurance obtained, or required to be
obtained by, Landlord as part of Operating Expenses and as to which the waiver
of subrogation applies, and/or (iii) Tenant's specific manner of use of the
Premises for other than general business office purposes.
ARTICLE 25
LATE CHARGES
Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent or
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which is extremely difficult to ascertain. Such
costs include, but are not limited to, processing and accounting charges, and
late charges which may be imposed upon Landlord by the terms of any mortgage,
deed of trust, or ground or underlying lease covering the Premises. Accordingly,
if any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
notice of Tenant's failure to pay such amount, then Tenant shall pay to Landlord
a late charge equal to two percent (2.0%) of the amount; provided, however, that
the first (1st) late charge in any consecutive twelve (12) month period shall
not exceed $10,000.00, and no late charge may be assessed unless a notice of,
and invoice for, such assessment is sent to Tenant within sixty (60) days after
such failure to pay occurs. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of the late payment of Rent by Tenant. Acceptance of such late charge
by Landlord shall in no event constitute a waiver of Tenant's default with
respect to such overdue amount, nor prevent Landlord from exercising any of the
other rights and remedies granted hereunder. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord's other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord's remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within five (5) business days after
notice of such failure to pay such amounts shall thereafter bear interest until
paid at a rate per annum equal to Interest Rate.



804296.08/LA
H4321-047/10-7-08/nng/law
-88-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except as expressly provided in this
Lease. 1fTenant shall fail to perform any of its obligations under this Lease,
within a reasonable time after such performance is required by the terms of this
Lease (including after the expiration of all applicable cure periods), Landlord
may, but shall not be obligated to, after reasonable prior written notice to
Tenant, make any such payment or perform any such act on Tenant's part without
waiving its right based upon any default of Tenant and without releasing Tenant
from any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within fifteen (15) days
after delivery by Landlord to Tenant of documented, reasonably detailed
statements therefor, sums equal to expenditures reasonably made and obligations
reasonably incurred by Landlord in connection with the remedying by Landlord of
Tenant's defaults pursuant to the provisions of Section 26.1. Tenant's
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Tenn.
ARTICLE 27
ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon reasonable prior
notice to the Tenant to enter the Premises to: (i) inspect them; (ii) show the
Premises to prospective purchasers, mortgagees or ground or underlying lessors,
or, during the last fifteen (15) months of the Lease Term (as the same may be
extended pursuant to Section 2.2 or shortened with respect to certain portions
of the Premises pursuant to Sections 2.4 and/or 2.5 of this Lease), to tenants;
(iii) post notices of nonresponsibility; (iv) alter, improve or repair the
Premises or the Building if necessary to comply with current building codes or
other applicable laws, or for structural alterations, repairs or improvements to
the Building; or (v) perform services or other obligations required of Landlord
under this Lease which are other than regularly scheduled services and/or
maintenance obligations. Notwithstanding anything to the contrary contained in
this Article 27, Landlord may enter the Premises at any time to (A) perform
regularly scheduled services and/or maintenance obligations required of Landlord
under this Lease; and (B) perform, in accordance with the provisions of Article
26 of this Lease, any covenants of Tenant which Tenant fails to perform. Any
such entries shall be without the abatement of Rent, except as otherwise
expressly provided in Section 19.7.2 of this Lease, and shall include the right
to take such reasonable steps as required to accomplish the stated purposes;
provided, however, that any such entry shall be accomplished as expeditiously as
reasonably possible and in a manner so as to cause as little interference to
Tenant as reasonably possible. Subject to the provisions of Section 19.7.2 of
this Lease, Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant's business, lost profits, or any
loss of occupancy or quiet enjoyment of the Premises, For each of the above
purposes, Landlord shall at all times have a key with which

804296.08/LA
H4321-047/10-7-08/nng/law
-89-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




to unlock all the doors in the Premises, excluding Tenant's vaults, safes and
special security areas designated in advance by Tenant. In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises so long as Landlord repairs any damage
caused thereby. Any entry into the Premises in the manner herein before
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises. Tenant may, after reasonable prior notice to and
consultation with Landlord, reasonably designate certain areas of the Premises
as "Secured Areas" should Tenant require such areas for the purpose of securing
certain valuable property or confidential information. Landlord may only enter
such Secured Areas upon two (2) business days' notice to Tenant which notice
shall specify the date and time of such entry by Landlord (and Tenant shall have
the right to escort Landlord); provided, however, that Landlord may enter the
Secured Areas without notice to Tenant and without escort in the event of an
emergency, in which case Landlord shall provide Tenant with notice of such entry
promptly thereafter.
ARTICLE 28
TENANT PARKING
28.1    Parking Passes.
28.1.1    Number of Parking Passes. Except as provided below in this Section
28.1, Tenant shall rent 453 parking passes in the Building Parking Area and 107
unreserved parking passes in the Off-Site Parking Area (as defined below), for a
total of 560 parking passes. Tenant's 453 parking passes in the Building Parking
Area shall consist of 60 executive reserved spaces (i.e., 13.25% of the Building
Parking Area Passes (as defined below)), 111 non-executive reserved spaces
(i.e., 24.50% of the Building Parking Area Passes), and 282 unreserved passes
(i.e., 62.25% of the Building Parking Area Passes), and shall sometimes
collectively be referred to as the "Building Parking Area Passes". Tenant's
executive reserved spaces and non-executive reserved spaces shall be located in
the areas of the Building Parking Area depicted on Exhibit K attached hereto.
Landlord shall have the right to utilize attendant parking with respect to
Tenant's unreserved parking passes.
28.1.2    Tenant's Right to Reduce Parking Passes. Subject to Section 28.1.3
below, Tenant shall have the right to reduce the number of Building Parking Area
Passes for the last Lease Year of the Extended Term (or the last Lease Year of
any Option Term) in accordance with the terms and provisions of this Section
28.1.2; provided, however, in no event shall Tenant have the right to reduce its
Building Parking Area Passes for such last Lease Year to less than 188 passes.
Tenant's right to reduce its Building Parking Area Passes for such last Lease
Year shall be exercisable, if at all, by sixty (60) days' prior written notice
("Return Notice") to Landlord. The Return Notice shall specify the number of
Tenant's Building Parking Area Passes which Tenant does not desire to lease
(collectively, the "Returned Privileges"), along with the number of each
specific category of Building Parking Area Passes (either executive reserved,
non-executive reserved and/or unreserved), constituting the Returned Privileges.
Tenant shall have no right to reduce or increase the number of Off-Site Parking
Area passes rented by Tenant hereunder. Notwithstanding any contrary provision
of this Lease, (i) Tenant shall have no right or obligation to rent the Off-Site
Parking Area passes during any Option Term, and (ii) Landlord

804296.08/LA
H4321-047/10-7-08/nng/law
-90-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




may at any time and from time to time relocate some or all of the unreserved
Off-Site Parking Area passes to the Building Parking Area (but such relocation
of all or any such passes shall not change the designation of such passes to
"Building Parking Area Passes" for purposes of Section 28.1.3 below). "Off-Site
Parking Area" shall mean that certain parking structure located at 350 South
Figueroa Street, Los Angeles, California, subject to Landlord's right to
substitute such parking structure for a different off-site parking area pursuant
to Section 28.1.3.1 below.
28.1.3    Expansion or Contraction of the Premises. If Tenant is required or
elects to expand the rentable square footage of the Premises which is other than
the Storage Space pursuant to the terms of Sections 1.4, 1.5 and/or 1.6 above,
or reduce the rentable square footage of the Premises which is other than the
Storage Space pursuant to the terms of Sections 2.2, 2.4 and/or 14.3 above,
Tenant's allotment of Building Parking Area Passes shall be increased or
reduced, as the case may be, as follows:
28.1.3.1 If Tenant leases additional non-storage space in the Building in
accordance with the provisions of this Lease (including the 20th Floor Space or
any Expansion Space and/or First Offer Space leased by Tenant) such that the
rentable square footage of the Premises (excluding the Storage Space) is in
excess of (i) 304,764 rentable square feet during the Initial Period, and (ii)
311,904 rentable square feet during the Extended Term (each, a "RSF Threshold"),
then Tenant shall be obligated to rent and pay parking charges, pursuant to the
terms of Section 28.3 below, for an additional 1.45 Building Parking Area Passes
for each 1,000 rentable square feet of such additional space so leased by Tenant
(such ratio is referred to herein as the "1.45 Ratio") during the entirety of
the lease term that such additional space is leased by Tenant pursuant to the
terms of this Lease. Notwithstanding the foregoing to the contrary, if Landlord
loses its right to allocate parking spaces for tenants of the Building at the
Off-Site Parking Area, and Landlord does not, in its sole discretion, procure a
substitute off-site parking facility (the "Substitute Facility") to provide for
such off-site parking (the "Lost Off-Site Parking Event"), then, at Landlord's
election, Tenant's hereinabove described obligation to rent and pay parking
charges for Building Parking Area Passes based upon the 1.45 Ratio for any such
additional space that has previously been added or is subsequently added to the
Premises under this Lease shall be reduced such that Tenant shall be obligated
to rent and pay parking charges, pursuant to the terms of Section 28.3 below,
for an additional 1.00 Building Parking Area Passes for each 1,000 rentable
square feet of such additional space so previously or subsequently leased (such
ratio is referred to herein as the "1.00 Ratio"). The offsite Substitute
Facility must be located within a three (3) block radius of the Real Property,
but in any event east of the 110 Freeway. If the Lost Off-Site Parking Event
occurs prior to the commencement date of the lease term for such additional
space, such reduction shall be effective as of such commencement date; if such
Lost Off-Site Parking Event occurs after the commencement date of the lease term
for such additional space has already occurred, such reduction shall be
effective as of the date which is the later of (A) the date such Lost Off-Site
Parking Event occurs and (B) thirty (30) days after Landlord notifies Tenant of
such reduction. The number of each category of Building Area Parking Passes
(i.e., unreserved, executive reserved, and non-executive reserved) Tenant shall
rent pursuant to the terms of this Section 28.1.3.1 shall be based upon the same
percentages of unreserved, executive reserved and non-executive reserved parking
passes as described in the first sentence of Section 28.1.1 above.

804296.08/LA
H4321-047/10-7-08/nng/law
-91-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




28.1.3.2 If (i) Tenant elects pursuant to the terms of this Lease to reduce the
rentable square footage of any additional space in the Building leased by Tenant
pursuant to this Lease which is other than storage space (including the 20th
Floor Space or any Expansion Space and/or First Offer Space leased by Tenant) or
(ii) is required to reduce the rentable square footage of the Premises which is
other than storage space as a result of Landlord's exercise of its recapture
right in Section 14.3 above, such that the remaining rentable square footage of
the Premises (excluding any storage space) after any such reduction equals the
applicable RSF Threshold, then Tenant's obligation to rent and pay parking
charges for Building Parking Area Passes shall be reduced such that Tenant shall
rent and pay parking charges for, and Landlord shall provide parking for, the
same total amount (and the same amount of each category of Building Area Parking
Passes) described in the first sentence of Section 28.1.1 above (and any
additional number and type of Building Parking Area Passes rented by Tenant as a
result of any previous expansion of the Premises for non-storage space shall no
longer be rented by Tenant).
28.1.3.3 If Tenant elects to reduce the rentable square footage of the Premises
which is other than storage space in accordance with the provisions of this
Lease (or is required to reduce the rentable square footage of the Premises
which is other than storage space as a result of Landlord's exercise of its
recapture right in Section 14.3 above) such that the remaining rentable square
footage of the Premises (excluding any storage space but including any
additional space leased by Tenant pursuant to Section 1.4. 1.5 and 1.6 above)
falls below the applicable RSF Threshold, then, in addition to any reduction in
Tenant's obligations to rent and pay parking charges for the number and type of
Building Parking Area Passes described in Section 28.1.3.2 above, Tenant's
obligation to rent and pay parking charges for Building Parking Area Passes
shall be further reduced based upon the 1.45 Ratio (i.e., Tenant's obligation to
rent and pay parking charges for Building Parking Area Passes shall be reduced
by 1.45 Building Parking Area Passes for each 1,000 rentable square feet by
which the rentable square footage of the Premises is so reduced). The number of
each category of Building Area Parking Passes (i.e., unreserved, executive
reserved, and non-executive reserved) Tenant shall rent pursuant to the terms of
this Section 28.1.3.3 shall be based upon the same percentages of unreserved,
executive reserved and non-executive reserved parking passes as described in the
first sentence of Section 28.1.1 above.
28.2    Visitor Parking. Subject to the provisions of Section 28.3 set forth
below, Landlord shall maintain a visitor parking area of a size not smaller than
that customarily maintained by the landlords of the Comparable Buildings, for
use during the Business Hours by customers and visitors of Tenant and the other
office tenants in the Building. Tenant hereby acknowledges and agrees that, as
of the Lease Commencement Date, Landlord is maintaining a visitor parking area
in compliance with the foregoing sentence. Tenant shall be entitled to purchase
from Landlord parking validations for use by Tenant's customers and visitors.
Tenant shall have the right to purchase such validations at a cost equal to
eighty-five percent (85%) of the prevailing rate charged by Landlord for visitor
parking in the Building. Landlord shall have the right to utilize attendant
parking with respect to any or all of the visitor parking described in this
Section 28.2.
28.3    Parking Rates and Terms of Use.

804296.08/LA
H4321-047/10-7-08/nng/law
-92-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




28.3.1    Parking Rates Tenant shall pay to Landlord for the parking passes
described in Section 28.1 above on a monthly basis the prevailing rate charged
(and increased) from time to time (subject to the limitations on parking rate
increases as set forth below in this Section 28.3) for parking passes at the
location of such passes, except that during the Lease Term (but not any Option
Term) the monthly charge for Tenant's 60 executive reserved spaces in the
Building Parking Area shall be eighty-five percent (85%) of the then prevailing
monthly rate charged for such category and location of parking in the Building
Parking Area. The current prevailing rates to be charged to Tenant as of the
Lease Commencement Date for parking passes in the Building Parking Area are as
follows: (i) Two Hundred Forty Dollars ($240.00) per unreserved parking pass per
month (plus all applicable parking taxes); (ii) Two Hundred Ninety Dollars
($290.00) per executive reserved space per month (plus all applicable parking
taxes) (which $290.00 rate is inclusive of the eighty-five percent (85%)
discount described hereinabove); and (iii) Three Hundred Forty Dollars ($340.00)
per non-executive reserved space per month (plus all applicable parking taxes)
(collectively, the "Current Prevailing Building Parking Area Parking Rate").
Notwithstanding the foregoing to the contrary, the parking charges for the
various categories of Building Parking Area Passes (i.e., unreserved, executive
reserved, and non-executive reserved) shall be fixed at the Current Prevailing
Building Parking Area Parking Rate during the period from the Lease Commencement
Date through December 31, 2008 (the "Building Parking Area Parking Rate Freeze
Period"). The unreserved parking passes in the Off-Site Parking Area shall not
be subject to the foregoing fixed rate during the Building Parking Area Parking
Rate Freeze Period, but instead shall be at the prevailing rate charged (and
increased) from time to time for such Off-Site Parking Area.
28.3.2    Parking Rate Increases. After the expiration of the Building Parking
Area Parking Rate Freeze Period, Landlord shall have the right to increase the
parking charges for any of the various categories of Building Parking Area
Passes (i.e., unreserved, executive reserved and non-executive reserved). In
such event, Tenant may contest by written notice ("Tenant's Parking Contest
Notice") to Landlord the amount of any increases in parking charges for any of
the various categories of Building Parking Area Passes; provided, however, that
Tenant shall not have the right to contest (i) any increases in parking charges
which are equal to the amount of any increase in applicable parking taxes, or
(ii) any increases in the parking charges charged for the Off-Site Parking Area
parking passes. Landlord shall, within thirty (30) days after its receipt of
Tenant's Parking Contest Notice, conduct a survey (the "Parking Survey") of the
posted parking rates for reserved parking passes (from which the discount for
the executive reserved parking privileges is determined) and/or unreserved
parking passes, as applicable, in the on-site parking facilities of Comparable
Buildings. If the parking charge for the applicable category of Building Parking
Area Passes which is in dispute (the "Disputed Charge") is in an amount greater
than the second highest posted parking rate for such category of parking pass in
the on-site parking facilities of Comparable Buildings (as determined pursuant
to the Parking Survey, the "Survey Charge Amount"), then the amount of the
Disputed Charge shall be reduced to equal the Survey Charge Amount.
Notwithstanding the foregoing provisions of this Section 28.3 to the contrary,
at no time shall parking charges for parking passes for any of the various
categories of Building Parking Area Passes (i.e., unreserved, executive
reserved, and non-executive reserved) during any calendar year of the Lease Term
commencing with the calendar year 2009 increase by more than five percent (5%)
per year, calculated on a cumulative and compounded basis, over the Current
Prevailing Building Parking Area Parking Rate (but such annual cap shall not
apply to any increases in applicable parking taxes imposed by the

804296.08/LA
H4321-047/10-7-08/nng/law
-93-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




applicable governmental authorities). The provisions of this Section 28.3.2
shall apply during any Option Term, except that: (A) as of the commencement date
of such Option Term, the parking charge for the applicable categories of
Building Parking Area Passes (i.e., unreserved, executive reserved, and
non-executive reserved) shall be reset by Landlord to equal the then current
posted parking rates for such applicable categories of Building Parking Passes
(but not in excess of the Survey Charge Amount then in effect) (such reset
parking charges, collectively, the "Option Term Parking Rates"); and (B) in no
event shall the Option Term Parking Rates during any year of such Option Term
after the first year of such Option Term increase by more than five percent (5%)
per year, calculated on a cumulative and compounded basis, over the Option Term
Parking Rates in effect during the first (1") year of such Option Term (but such
annual cap shall not apply to any increases in applicable parking taxes imposed
by the applicable governmental authorities), and this provision shall be
considered in connection with the determination of the Fair Market Rental Rate
for such Option Term.
28.3.3    Terms of Use. Tenant shall comply with, and cause its employees to
comply with, all reasonable rules and regulations which are prescribed from time
to time for the orderly operation and use of the parking facility where the
parking passes are located. Landlord specifically reserves the right to
reasonably change the size, configuration, design, layout, location and all
other aspects of the Parking Areas and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, temporarily relocate on a
non-discriminatory basis Tenant's parking passes to other parking structures
and/or surface parking areas within a reasonable distance of the Premises,
and/or temporarily close-off or restrict access to the Parking Areas (as long as
Tenant and its visitors are provided with other reasonable access or other
parking within a reasonable distance of the Premises), in each case only for the
purposes of permitting or facilitating any such construction, alteration or
improvements with respect to the Parking Areas or to accommodate or facilitate
renovation, alteration, construction or other modification of other improvements
or structures located on the Real Property, or in connection with casualty (but
subject to Section 19.7.2 above) or governmental mandate affecting the Parking
Areas, provided that the total number of Tenant's parking passes and the number
of visitor spaces described in Section 28.2 above shall not be reduced as a
result thereof. Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to Landlord. The parking rates charged by Landlord
for Tenant's parking passes shall be exclusive of any parking tax or other
charges imposed by governmental authorities in connection with the use of such
parking, which taxes and/or charges shall be paid directly by Tenant or the
parking users, or, if directly imposed against Landlord, Tenant shall reimburse
Landlord for all such taxes and/or charges concurrent with its payment of the
parking rates described herein.
28.3.4    Rights Personal. Tenant's rights to rent and use the Building Parking
Area Passes and Off-Site Parking Area parking passes under this Article 28 are
personal to the Original Tenant and any subtenant subleasing all or a portion of
the Premises pursuant to Article 14 of this Lease or an assignee to which Tenant
has assigned Tenant's entire interest in the Lease pursuant to Article 14 of
this Lease (including Affiliate subtenants and assignees) and their respective
employees.

804296.08/LA
H4321-047/10-7-08/nng/law
-94-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




ARTICLE 29
MISCELLANEOUS PROVISIONS
29.1    Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations or partnerships or individuals, men or
women, as the case may require, shall in all cases be assumed as though in each
case fully expressed.
29.2    Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment or other Transfer by Tenant
contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. Except as provided in Section 29.39 below, no rights to
any view or to light or air over any property, whether belonging to Landlord or
any other person, arc granted to Tenant by this Lease. If at any time any
windows of the Premises are temporarily darkened or the light or view therefrom
is obstructed by reason of any repairs, improvements, maintenance or cleaning in
or about the Building or Real Property, the same shall be without liability to
Landlord and without any reduction or diminution of Tenant's obligations under
this Lease.
29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building require a reasonable modification or
modifications of this Lease, which modification or modifications will not cause
an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so reasonably modified and
agrees to execute whatever commercially reasonable documents are required
therefor and are reasonably satisfactory to Tenant within twenty (20) days
following delivery of such documents to Tenant for its signature. Landlord shall
reimburse Tenant for all reasonable costs and expenses (based upon the nature
and extent of the requested modifications), incurred by Tenant in connection
with its execution of any such documents. Should Landlord or any such current or
prospective mortgagee or ground lessor require execution of a short form of
Lease for recording, containing, among other customary provisions, the names of
the parties, a description of the Premises and the Lease Term, Tenant agrees to
execute such short form of Lease and to deliver the same to Landlord within
twenty (20) days following delivery thereof to Tenant.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Real Property
and Building and in this Lease. Tenant agrees that in the event of any such
transfer, conditioned upon written agreement of the transferee to be bound by
this Lease and to assume all of Landlord's obligations hereunder arising after
the effective date of such transfer Landlord shall automatically be released
from all liability under this Lease, other than with respect to obligations of
Landlord which arose prior to the effective date of such transfer, and Tenant
agrees to look solely to such transferee for the performance of Landlord's
obligations hereunder arising after the effective date of such transfer. The
liability of any transferee of Landlord shall be limited to the interest of such
transferee in the Real Property and Building and such transferee shall be
without personal liability under this Lease, and Tenant hereby expressly waives
and releases such personal liability on behalf of itself

804296.08/LA
H4321-047/10-7-08/nng/law
-95-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




and all persons claiming by, through or under Tenant. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the performance of its obligations hereunder.
29.6    Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant, and the recording thereof in violation of this
provision shall make this Lease null and void at Landlord's election.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Captions. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.
29.9    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.
29.10    Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
29.11    Time of Essence. Time is of the essence of this Lease and each of its
provisions.
29.12    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.13    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.14    Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord hereunder and any
recourse by Tenant against Landlord under this Lease

804296.08/LA
H4321-047/10-7-08/nng/law
-96-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




(but not including any claim against Landlord for tortious conduct separate and
apart from a breach by Landlord of its obligations hereunder) shall be limited
solely and exclusively to the interest of Landlord in and to the Real Property
and Building and any insurance proceeds with respect to insurance carried by
Landlord as part of Direct Expenses, and neither Landlord, nor any of its
constituent partners or members (or subpartners or submembers), shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The provision contained in the preceding sentence is not
intended to and will not limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord or to pursue any suit or action in
connection with enforcement or collection of amounts that may become owing or
payable under or on account of insurance maintained by Landlord.
29.15    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease
contains all of the terms, covenants, conditions, warranties and agreements of
the parties relating in any manner to the rental, use and occupancy of the
Premises, shall be considered to be the only agreement between the parties
hereto and their representatives and agents, and none of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto. All negotiations and oral
agreements acceptable to both parties have been merged into and are included
herein. There are no other representations or warranties between the parties,
and all reliance with respect to representations and warranties is based totally
upon the representations, warranties and agreements contained in this Lease.
29.16    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Building as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building, as long
as such tenancies are compatible with the operation of the Building in a manner
consistent with that of the Comparable Buildings; provided, however, that in no
event shall Landlord lease space (i) in the Building to any entity that is
generally considered by the public to be associated with blatant and overt
racism (e.g., the Ku Klux Klan, the Nazi Party, etc.), (ii) on the ground floor
of the Building to an entity which will use its premises for the operation of
what is normally referred to as a retail bank prior to the date the Retail Space
is no longer leased to Tenant or a Qualified Transferee under this Lease, if
applicable, or (iii) in the Building to any entity whose primary business
operations in its premises consists of accepting on-site deposits and/or cashing
checks on-site. Subject to the provisions of the immediately preceding sentence,
Tenant does not rely on the fact, nor does Landlord represent, that any specific
tenant or type or number of tenants shall, during the Lease Term, occupy any
space in the Building.
29.17    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
unrest, fire or other casualty, and other causes beyond the reasonable control
of the party obligated to perform, except with respect to the obligations
imposed with regard to Rent and other charges to be paid by Tenant or Landlord
pursuant to this Lease (collectively, the "Force Majeure"), notwithstanding
anything to the contrary contained in

804296.08/LA
H4321-047/10-7-08/nng/law
-97-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




this Lease, shall excuse the performance of such party for a period equal to any
such prevention, delay or stoppage and, therefore, if this Lease specifies a
time period for performance of an obligation of either party, that time period
shall be extended by the period of any delay in such party's performance caused
by a Force Majeure.
29.18    No Waiver of Redemption by Tenant. Tenant does not waive any right now
or hereafter existing to redeem by order or judgment of any court or by any
legal process or writ, Tenant's right of occupancy of the Premises after any
termination of this Lease.
29.19    Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, or delivered
personally: (i) to Tenant at the appropriate address set forth in Section 5 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in Section
3 of the Summary, or to such other firm or to such other place as Landlord may
from time to time designate in a Notice to Tenant. Any Notice will be deemed
given on the third (3rd) business day after the date it is mailed as provided in
this Section 29.19 or upon the date personal delivery is made. If Tenant is
notified in writing of the identity and address of Landlord's mortgagee or
ground or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail.
29.20    Limitation on Consequential Damages. Notwithstanding anything to the
contrary contained in this Lease, nothing in this Lease shall impose any
obligation upon Tenant or Landlord to be responsible or liable for, and each
hereby releases the other from all liability for, lost profits or other
consequential damages, other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant after the
expiration or earlier termination of this Lease in accordance with and subject
to the restrictions contained in Article 16 above. Notwithstanding the
foregoing, for purposes of this Lease, consequential damages shall not be deemed
to include property damage or personal injury damages, or any damages
recoverable by the Landlord pursuant to Sections 19.2.1(iii) and (iv) above
and/or Section 1951.2 of the California Civil Code following a default by Tenant
under this Lease.
29.21    Authority. Tenant hereby represents and warrants to Landlord that (i)
Tenant is a national association, (ii) Tenant is a duly formed and existing
entity qualified to do business in California, (iii) Tenant has full right and
authority to execute and deliver this Lease, and (iv) John Erickson on behalf of
Tenant is singularly authorized to bind Tenant to this Lease by executing this
Lease on behalf of Tenant. Landlord hereby represents and warrants to Tenant
that (A) Landlord is a limited partnership, (B) Landlord and each general
partner and member of Landlord is a duly formed and existing entity, (C)
Landlord has full right and authority to execute and deliver this Lease, and (D)
each person signing this Lease on behalf of Landlord is authorized to do so.
29.22    Attorneys' Fees. If either party commences litigation or other legal
proceeding against the other for the specific performance of this Lease, for
damages for the breach hereof or otherwise for enforcement of any remedy
hereunder, any such matter shall be subject to the provisions of Section 29.31
below, and the prevailing party in such proceeding shall be entitled

804296.08/LA
H4321-047/10-7-08/nng/law
-98-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




to recover from the other party such costs and reasonable attorneys' fees as may
have been incurred and awarded by the court or referee in any such proceedings.
29.23    Governing Law. This Lease shall he construed and enforced in accordance
with the laws of the State of California.
29.24    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.
29.25    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting Cushman & Wakefield, Inc., representing
Tenant, and Hines Interests Limited Partnership, representing Landlord
(collectively, the "Brokers"), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Lease. Landlord
shall be solely responsible for the payment of a commission to the Brokers
pursuant to a separate agreement or agreements between or among Landlord and the
Brokers. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of the indemnifying
party's dealings with any real estate broker or agent other than the Brokers.
29.26    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not, except as expressly provided in this Lease to the contrary, be
entitled to make any repairs or perform any acts hereunder at Landlord's expense
or to any set off of the Rent or other amounts owing hereunder against Landlord;
provided, however, that the foregoing shall in no way impair the right of Tenant
to commence a separate action against Landlord for any violation by Landlord of
the provisions hereof so long as notice is first given to Landlord and any
holder of a mortgage or deed of trust covering the Building, Real Property or
any portion thereof, of whose address Tenant has theretofore been notified in
writing.
29.27    Building Name and Signage. Subject to the provisions of, and
prohibitions and restrictions contained in, Section 23.1 of this Lease, Landlord
shall have the right at any time to change the name of the Building and to
install, affix and maintain any and all signs on the exterior and on the
interior of the Building as Landlord may, in Landlord's sole discretion, desire.
Tenant shall not use the name of the Building or use pictures or illustrations
of the Building in advertising or other publicity, without the prior written
consent of Landlord, provided that Landlord hereby consents to Tenant's use of
the name, pictures or illustrations of the Building so long as the same remains
"Union Bank Plaza" or any replacement name for the Original Tenant or any
Qualified Transferee pursuant to Article 23 of this Lease.
29.28     Transportation Management. Tenant shall comply with all present or
future programs imposed by a governmental entity or authority to manage parking,
transportation or

804296.08/LA
H4321-047/10-7-08/nng/law
-99-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




traffic in and around the Building, and in connection therewith, Tenant shall
take responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Building or areawide ridesharing program manager;
(v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to rideshare; and (vi) utilizing flexible work shifts for
employees.
29.29    Hazardous Material.
29.29.1 Definition. As used herein, the term "Hazardous Material" means any
hazardous or toxic substance, material or waste which is or becomes regulated by
any local governmental authority, the State of California or the United States
Government. The term "Hazardous Material" includes, without limitation, any
material or substance which is (i) defined as a "hazardous waste," "extremely
hazardous waste" or "restricted hazardous waste" under Sections 25115, 25117 or
25122.7, or listed pursuant to Section 25140 of the California Health and Safety
Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
"hazardous substance" under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iii) defined as a "hazardous substance" under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (iv) petroleum, (v) asbestos, (vi) listed under
Article 9 or defined as hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, division 4, Chapter 20, (vii)
designated as a "hazardous substance" pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.c. § 1317), (viii) defined as a "hazardous
waste" pursuant to Section 1004 of the Federal Resource Conservation and
Recovery Act, 42 U.S.C § 6902 et seq. (42 U.S.C § 6903), or (ix) defined as a
"hazardous substance" pursuant to Section 101 of the Compensation and Liability
Act, 42 U.S.C. 9601 et seq. (42 U.S.C § 9601).
29.29.2 Compliance Cost. Tenant acknowledges that Landlord may incur costs (i)
for complying with laws, codes, regulations or ordinances relating to Hazardous
Material, or (ii) otherwise in connection with Hazardous Material, including,
without limitation, the following: (A) Hazardous Material present in soil or
ground water; (B) Hazardous Material that migrates, flows, percolates, diffuses
or in any way moves onto or under the Real Property; (C) Hazardous Material
present on or under the Real Property as a result of any discharge, dumping or
spilling (whether accidental or otherwise) on the Real Property by other tenants
of the Real Property or their agents, employees, contractors or invitees, or by
others; and (D) material which becomes Hazardous Material due to a change in
laws, codes, regulations or ordinances which relate to hazardous or toxic
material, substances or waste. Except as provided below, Tenant agrees that the
costs incurred by Landlord with respect to, or in connection with, complying
with laws, codes, regulations or ordinances relating to Hazardous Material shall
be an Operating Expense, unless the cost of such compliance, as between Landlord
and Tenant, is made the responsibility of Tenant under this Lease.
Notwithstanding the foregoing, the following costs shall not be included in
Operating Expenses and shall not be the obligation of

804296.08/LA
H4321-047/10-7-08/nng/law
-100-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Tenant: (1) reporting, compliance, remediating, testing and removal costs
incurred by Landlord with respect to any Hazardous Material (x) existing in the
Building or in or at the Real Property as of the Lease Commencement Date and in
violation of existing laws as of such date, and (y) not brought onto the Real
Property or Building by Tenant or a Tenant Party; (2) reporting, compliance,
remediating, testing and removal costs incurred by Landlord with respect to any
asbestos in the Building or on or at the Real Property whether or not (x)
existing in the Building or on or at the Real Property as of the Lease
Commencement Date or thereafter or (y) in violation of applicable laws as of the
Lease Commencement Date or thereafter; (3) reporting, compliance, remediating,
testing and removal costs incurred by Landlord with respect to any Hazardous
Materials in the ground water and/or soil of the Real Property whether or not
(x) existing in the ground water and/or soil of the Real Property as of the
Lease Commencement Date or thereafter or (y) in violation of applicable laws as
of the Lease Commencement Date or thereafter; or (4) costs incurred in
connection with the removal of Hazardous Material brought onto the Real Property
or Building by another tenant of the Building. To the extent any Operating
Expense relating to Hazardous Material is subsequently recovered or reimbursed
through insurance, or recovery from responsible third parties, or other action,
Tenant shall be entitled to a proportionate share of such recovery or
reimbursement to the extent previously paid by Tenant as part of Tenant's Share
of increases in Direct Expenses.
29.30    Confidentiality. Landlord and Tenant each hereby acknowledges that the
content of this Lease and any related documents are confidential information.
Landlord and Tenant shall each keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than (i) to their respective financial, legal, real estate and
space planning consultants, (ii) as may be required by court order.
29.31    Dispute Resolution. To the fullest extent permitted by law, in
connection with any claim, cause of action, proceeding or other disagreement or
dispute under or pertaining to this Lease, including, without limitation,
whether any particular matter constitutes, or with the passage of time would
constitute, a default by Tenant or Landlord under this Lease (each a "Disputed
Matter"), the parties to this Lease expressly, intentionally, and deliberately
waive any right each may otherwise have to trial by jury. In the event that the
waiver of jury trial set forth in the immediately preceding sentence is not
enforceable under California law, the parties to this Lease hereby agree that
any such Disputed Matter, including any question of law or fact relating thereto
and whether sounding in contract, tort or otherwise, shall (except with respect
to Exempt Matters, as defined below), at the written request of either party, be
heard and resolved by judicial reference pursuant to the provisions of
California Code of Civil Procedure Sections 638 and 641 through 645.1, inclusive
(as the same may be amended, or any successor statutes thereto) (collectively,
the "Referee Laws"). The venue of such judicial reference proceedings shall be
in Los Angeles County. Within ten (10) business days after receipt by any party
of a written request to determine any Disputed Matter by judicial reference
pursuant to the provisions of this Section 29.31, the parties shall mutually
select a single neutral and impartial referee to hear and resolve the Disputed
Matter, who shall be a retired state or federal judge. If the parties cannot
mutually agree upon such single referee within such 10-day business period, a
judge of the Los Angeles County Superior Court ("Court") shall appoint the
single referee (who shall be a retired state or federal judge) pursuant to the
Referee Laws to hear and resolve the Disputed Matter. If the referee is
appointed by the Court, the proposed referee may be challenged by either party
for any of the grounds listed in the Referee Laws. The referee shall have the
power

804296.08/LA
H4321-047/10-7-08/nng/law
-101-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




to decide all issues of fact and law with respect to a Disputed Matter and to
issue all recognized remedies available at law or in equity for any cause of
action that is before the referee, including but not limited to injunctive or
equitable relief, monetary damages and an award of attorneys' fees and costs in
accordance with this Lease, and shall report a statement of his or her decision
and findings on such issues to the Court; provided, however, the referee shall
not under any circumstances have the power to award punitive damages, nor any
other damages which are prohibited by the provisions of this Lease. In the event
that this prohibition against the award of punitive damages is held to be
invalid, the parties intend that the remaining provisions of this judicial
reference provision shall nevertheless be valid and enforceable, and severable
from the prohibition against punitive damages. The referee shall also determine
all issues relating to the applicability, interpretation, and enforceability of
this Section 29.31. The parties shall be entitled to conduct all discovery as
provided in the California Code of Civil Procedure, and the referee shall
oversee discovery and may enforce all discovery orders in the same manner as any
trial court judge, with rights to regulate discovery and to issue and enforce
subpoenas, protective orders, sanctions and other limitations on discovery
available under California law. The judicial reference proceeding shall be
conducted in accordance with California law (including the rules of evidence),
and in all regards, the referee shall follow California law applicable at the
time of the judicial reference proceeding. The parties shall bear the fees and
expenses of the referee equally, unless the referee orders otherwise. The
parties acknowledge that if a referee is selected to determine the Disputed
Matters, then the Disputed Matters will not be decided by a jury. Any decision
of the referee and/or judgment or other order entered thereon shall be
appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the Los Angeles
County Superior Court. It is the express intention of the parties that
notwithstanding any other provision of this Lease to the contrary, the
provisions of this Section 29.31 contain the sole and exclusive method, means
and procedure to resolve any and all such Disputed Matters, but excluding the
following which are defined individually and collectively as the "Exempt
Matters": (i) any determination of the Extended Term First Offer/Expansion Rent
and Fair Market Rental Rate (which shall be determined as set forth in Sections
1.5.6.5 and 2.3 above, respectively); (ii) any determination of the fair market
face or stated rental rate during any holdover period (which shall be determined
as set forth in Article 16 above); (iii) any dispute or disagreement concerning
the amount of Direct Expenses set forth in any Statement delivered by Landlord
to Tenant pursuant to Article 4 above (which dispute or disagreement shall be
subject to Tenant's audit rights and arbitration as set forth in Section 4.5
above); (iv) all claims of Landlord or Tenant which seek anything other than the
enforcement of such party's rights under this Lease; or (v) any action by
Landlord in unlawful detainer or to obtain possession of the Premises. The
parties hereby irrevocably waive any and all rights to the contrary and shall at
all times conduct themselves in strict, full, complete and timely accordance
with the provisions of this Section 29.3I. Any and all attempts to circumvent
the provisions of this Section 29.31 shall be absolutely null and void and of no
force or effect whatsoever. Nothing in this Section 29.31, however, shall limit
the right of any party at any time to exercise self-help remedies or obtain
provisional remedies or other equitable remedies from a court of competent
jurisdiction as shall otherwise be available under the California Code of Civil
Procedure and/or applicable court rules (including but not limited to a
temporary restraining order and preliminary injunction, right to attach order,
receiver, and the like).
29.32    Directory Board. During the Lease Term, Tenant shall continue to have
the right to the exclusive use of the directory board currently existing in the
Building lobby that is

804296.08/LA
H4321-047/10-7-08/nng/law
-102-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




currently used for the exclusive display of the names of Tenant's departments
and/or employees. Such existing directory board must be used by Tenant solely
for the display of the names of Tenant's departments and/or employees and for no
other purpose. Any additions, deletions or other changes to the names displayed
on such directory as of the Lease Commencement Date shall be Tenant's
responsibility at Tenant's cost. Landlord shall have the right, in its sole
discretion, to maintain any of the other existing directories (and/or install
and/or anyone or more additional directories) in the Building lobby for the use
by the other tenants of the Building.
29.33    Reasonable Consent. Except for matters for which there is a standard of
consent or approval or standard for taking, making or exercising a Discretionary
Act (as defined below) that is specifically set forth in this Lease, including
the Tenant Work Letter and all other Exhibits hereto (which specific standard
shall control): ,(i) any time the consent or approval of Landlord or Tenant is
required under this Lease, such consent or approval shall not be unreasonably
Withheld, conditioned or delayed; and (ii) in the event this Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish or
modify rules and regulations or make an allocation or other determination (each,
a "Discretionary Act"), Landlord and Tenant shall act reasonably and in good
faith. The foregoing shall not, however, limit any party's rights or remedies in
the event of a default by the other party under this Lease, nor apply to matters
which (A) do not comply with applicable laws, or (B) could result in a Design
Problem, in which case Landlord shall have the right to act and/or grant or deny
consent in its sole and absolute discretion (but at all times in good faith) as
to the matters described in items (A) and (B) hereinabove (unless a different
standard for actions or consent pertaining to such matters is specifically set
forth in this Lease). Notwithstanding the foregoing or any other provision
contained in this Lease, Tenant shall not be required to obtain the consent of
Landlord for matters relating to the exercise by Tenant of its right to make
repairs (which Landlord failed to make) pursuant to Section 7.2 of this Lease,
provided that Tenant shall act reasonably with respect to all such matters and
otherwise comply with the provisions of Section 7.2 of this Lease.
29.34    Interest Rate. As used herein, the term "Interest Rate" means the
lesser of (i) the "Prime Rate" published from time to time by The Wall Street
Journal (or such reasonable comparable national business publication as is
selected by Landlord in the event The Wall Street Journal ceases to publish a
Prime Rate), plus two percent (2%), or (ii) the maximum rate permitted by law.
29.35    Telecommunication Equipment. Tenant shall have the right during the
Lease Term, at no rental fee, to operate and maintain its existing
telecommunication equipment located on the roof of the Building as of the Lease
Commencement Date (the "Existing Equipment"), and to the extent additional space
is available from time to time on the roof of the Building, and subject to
Landlord's reasonable approval, to install, operate and maintain similar
additional telecommunication equipment ("New Equipment"). The Existing Equipment
and the New Equipment shall sometimes hereinafter be referred to collectively as
the "Telecommunication Equipment". Tenant's installation, operation and
maintenance of the Telecommunication Equipment shall be governed by the
following terms and conditions:
29.35.1 Tenant's right to install, operate and maintain the Telecommunication
Equipment shall be subject to all governmental laws, rules and regulations and
Landlord makes no representation that such laws, rules and regulations permit
such installation and operation.

804296.08/LA
H4321-047/10-7-08/nng/law
-103-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Tenant, in conjunction with Landlord, but at Tenant's sole cost and expense,
shall obtain all necessary governmental approvals and permits prior to the
installation of any New Equipment.
29.35.2 All costs of installation, operation and maintenance of the
Telecommunication Equipment (including, without limitation, costs of obtaining
any necessary permits) shall 'be the responsibility of Tenant.
29.35.3 It is expressly understood that Landlord retains the right to use the
roof of the Building for any purpose whatsoever provided that Landlord shall not
unreasonably interfere with the use of the Existing Equipment, and any New
Equipment the installation of which is reasonably approved by Landlord.
29.35.4 Tenant shall use the Telecommunication Equipment so as not to cause any
interference to other tenants in the Building or with any other tenant's
communication equipment and not to damage materially or interfere materially
with the normal operation of the Building, including any mechanical system
thereof. Any change in the location of the Existing Equipment and the location
of the installation of any New Equipment shall be subject to Landlord's
reasonable approval.
29.35.5 Landlord shall not have any obligation with respect to the
Telecommunication Equipment nor shall Landlord be responsible for any damage
that may be caused to Tenant or the Telecommunication Equipment by any other
tenant or occupant of the Building. Landlord makes no representation that the
Telecommunication Equipment will be able to receive or transmit communication
signals without interference or. disturbance (even if by reason of the
installation or use of similar equipment by others on the roof) and Tenant
agrees that Landlord shall not be liable to Tenant therefor; provided, however,
that Landlord agrees that if any other tenant or occupant of the Building shall
be permitted to cause similar equipment to be installed on the roof of the
Building, such tenant or occupant shall covenant not to use its equipment so as
to cause any interference with Tenant's use of its Telecommunication Equipment.
29.35.6 Tenant shall (i) except to the extent Section 10.4 is applicable to such
damage, be solely responsible for any damage caused to the Building or to
persons or other property, as a result of the Telecommunication Equipment,
including, but not limited to, any damage caused to the roof of the Building
during the installation or maintenance of any Telecommunication Equipment, or
caused by the Telecommunication Equipment itself, except to the extent caused by
the negligence or willful misconduct of Landlord, its agents, employees,
contractors or representatives, (ii) promptly pay any tax, license or permit
fees charged pursuant to any laws or regulations in connection with the
installation, maintenance or use of the Telecommunication Equipment, and comply
with all precautions and safeguards recommended by all governmental authorities,
(iii) pay all necessary repairs, replacements to or maintenance of the
Telecommunication Equipment, and (iv) not bore any structural elements of the
Building in connection with the installation of the Telecommunication Equipment.
Tenant shall indemnify, defend, protect and hold harmless Landlord, its partners
and members and their respective officers, agents, servants, employees, and
independent contractors from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys'
fees) incurred in connection with or arising from Tenant's installation,
operation or maintenance

804296.08/LA
H4321-047/10-7-08/nng/law
-104-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




of the Telecommunication Equipment except to the extent caused by the negligence
or willful misconduct of Landlord, its agents, employees, contractors or
representatives.
29.35.7 Tenant shall remove the Telecommunication Equipment and connecting
cables at Tenant's expense upon the expiration or sooner termination of the
Lease or upon the imposition of any governmental law or regulation that requires
such removal, and shall repair the roof of the Building upon such removal to the
extent of any damage caused thereby.
29.35.8 In no event shall Tenant be permitted to utilize more than one-half
(112) of the area of the Building roof available for its Telecommunication
Equipment.
29.36    Emergency Generator. Landlord hereby agrees that, so long as no Design
Problem exists (except that for purposes of this Section 29.36, the term "Design
Problem" shall not include clause (iii) of Section 8.1 above), Tenant shall have
the right, at Tenant's sole cost and expense and subject to the provisions of
this Section 29.36, to install one (1) back-up emergency generator. Such
generator shall be of such size and specifications, and include such platforms,
fencing, enclosures, sheds and other related materials and equipment, as shall
be approved by Landlord prior to installation (collectively, the "Emergency
Generator"). In addition, Tenant shall have the right, subject to available
capacity of the Building, to install such connection equipment, such as
conduits, cables, risers, feeders and materials (collectively, the "Generator
Connecting Equipment") in the shafts, ducts, conduits, chases, utility closets
and other facilities of the Building as is reasonably necessary to connect the
Emergency Generator to the Premises and Tenant's other machinery and equipment
therein, subject, however, to the provisions of Section 29.36.3 below. Tenant
shall also have the right of access, consistent with Section 29.36.4 below, to
the areas where the Emergency Generator and any such Generator Connecting
Equipment are located for the purposes of maintaining, repairing, testing and
replacing the same.
29.36.1 Generator Site. Within six (6) months after receipt of written notice
from Tenant in which Tenant elects to install the Emergency Generator, Landlord
shall deliver space (the "Generator Site") in or on the Real Property to Tenant
suitable for installation of the Emergency Generator, as determined by Landlord
in Landlord's reasonable discretion. So long as the Generator Site is not
comprised of storage space in the Building or at the Real Property existing as
of the Lease Commencement Date, or parking or other rentable space in the retail
or office portions of the Real Property (collectively, the "Rentable Space"),
Landlord shall not charge Tenant any rent for Tenant's use of the Generator Site
during the Lease Term (as such Lease Term may be extended pursuant to Section
2.2 of this Lease). Landlord shall use commercially reasonable efforts to
deliver to Tenant a Generator Site that is other than Rentable Space. In the
event that the Generator Site is comprised of Rentable Space, Tenant shall pay
rent to Landlord (in advance on a monthly basis in accordance with the
applicable provisions of this Lease) for such Generator Site from the date such
Generator Site is delivered to Tenant and thereafter throughout the remainder of
the Lease Term (and any Option Terms) at a rental rate per rentable square foot
for such Rentable Space equal to the Landlord's then-current rental rate per
rentable square foot for such Rentable Space (or, if Landlord has not then
established a current rental rate for such Rentable Space, such projected rental
rate per rentable square foot for such Rentable Space as determined by Landlord
in its reasonable discretion), which rental rate shall be increased at the same
rental rate per rentable square foot and at the same time as the

804296.08/LA
H4321-047/10-7-08/nng/law
-105-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




rental rate applicable to the Rentable Space is increased (or reasonably
projected by Landlord to be increased).
29.36.2 Generator Equipment. The installation of the Emergency Generator and
related Generator Connecting Equipment (hereby referred to together and/or
separately as the "Generator Equipment") shall be performed in accordance with
and subject to the provisions of this Section 29.36 and Article 8 above, and the
Generator Equipment shall be treated for all purposes of this Lease as if the
same were Tenant's property. For the purposes of determining Tenant's
obligations with respect to its use of the Generator Site and Generator
Equipment herein provided, the Generator Site shall be deemed to be a portion of
the Premises; consequently, all of the provisions of this Lease with respect to
Tenant's obligations hereunder shall apply to the installation, use and
maintenance of the Generator Equipment, including without limitation, provisions
relating to compliance with requirements as to insurance, indemnity, repairs and
maintenance, and compliance with applicable laws.
29.36.3 Non-Exclusive Right. It is expressly understood that Landlord retains
the right to grant third parties the right to utilize any portion of the Real
Property located outside the Premises not utilized by Tenant as the Generator
Site, provided in each event that Tenant shall have reasonable access to, and
Landlord shall not unduly interfere with the use of, the Generator Equipment.
29.36.4 Tenant's Covenants. Tenant shall install, use, maintain and repair the
Generator Equipment so as not to damage or interfere with the operation of the
Real Property or Building, any portion thereof, including, without limitation,
the Generator Site, the Systems and Equipment, and any other generators or power
sources or similar equipment located in or on the Building or Real Property; and
Tenant hereby agrees to indemnify, defend and hold Landlord and its partners and
their respective officers, agents, servants, employees, and independent
contractors harmless from and against any and all Claims (other than Claims to
the extent arising from the negligence or willful misconduct of Landlord and not
insured or required to be insured by Tenant under this Lease) arising out of
Tenant's failure to comply with the provisions of this Section 29.36.
29.36.5 Landlord's Obligations. Except to fulfill its obligations under this
Section 29.36, Landlord shall not have any obligations with respect to the
Generator Site, the Generator Equipment or compliance with any requirements
relating thereto, nor shall Landlord be responsible for any damage that may be
caused to the Generator Equipment, except to the extent caused by the negligence
or willful misconduct of Landlord and not insured or required to be insured by
Tenant under this Lease. Landlord makes no representation that the Generator
Equipment will be able to supply sufficient power to the Premises, and Tenant
agrees that Landlord shall not be liable to Tenant therefor.
29.36.6 Condition of Generator Site. Tenant shall accept the Generator Site in
its "AS-IS" condition, without any representations or warranties made by
Landlord concerning same (including, but not limited to, the purposes for which
such areas are to be used by Tenant), and Landlord shall have no obligation to
contract or pay for any improvements or other work in or for the Generator Site,
and Tenant shall be solely responsible, at its sole cost and expense, for
preparing the Generator Site for the installation of the Generator Equipment and
for constructing

804296.08/LA
H4321-047/10-7-08/nng/law
-106-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




any improvements or performing any other work in such areas pursuant to and in
accordance with the provisions of this Section 29.36. Tenant, at Tenant's sole
cost and expense, shall maintain the Generator Equipment and install such
enclosures, fencing and other protective equipment on or about the Generator
Equipment as Landlord may reasonably require.
29.36.7 Repairs. Tenant shall (i) subject to the provisions of Section 10.4, be
solely responsible for any damage caused as a result of the Generator Equipment,
(ii) promptly pay any tax, license and permit fees charged pursuant to any
requirements in connection with the installation, maintenance or use of the
Generator Equipment and comply with all precautions and safeguards recommended
by all governmental authorities, and (iii) make necessary repairs, replacements
to or maintenance of the Generator Equipment and Generator Site. Tenant shall
have the work which is Tenant's obligation to perform under this Section 29.36.7
(including, without limitation, all installation, modification and maintenance
of the Generator Equipment) performed promptly and diligently in a first-class,
workmanlike manner, by contractors and subcontractors approved by Landlord.
29.36.8 Installation. Tenant shall install and operate the Generator Equipment
in compliance with all applicable laws and all recorded covenants, conditions
and restrictions affecting the Real Property. Prior to the installation of the
Generator Equipment, or the performance of any modifications or changes thereto,
Tenant shall comply with the following:
29.36.8.1    Tenant shall submit to Landlord in writing all plans for such
installations, modifications or changes for Landlord's approval, which approval
shall not be withheld except in the event such plans contain a Design Problem
(except that for purposes of this Section 29.36.8.1, the term "Design Problem"
shall not include clause (iii) of Section 8.1 above);
29.36.8.2    prior to commencement of any work, Tenant shall obtain the required
approvals of all federal, state and local governmental authorities; Tenant shall
promptly deliver to Landlord written proof of compliance with all applicable
laws and all recorded covenants, conditions and restrictions affecting the Real
Property in connection with any work related to the Generator Equipment,
including, but not limited to, a signed-off permit from the City of Los Angeles;
29.36.8.3    all of such work shall conform to Landlord's design specifications
for the Real Property, Building and the Generator Site and Landlord's
requirements, including, but not limited to, weight and loading requirements,
and shall not adversely affect the structural components of the Building or
interfere with any Systems and Equipment located in, upon or serving the Real
Property, Building or the Generator Site; and
29.36.8.4    the Generator Equipment shall be clearly marked to show Tenant's
name, address, telephone number and the name of the person to contact in case of
emergency.
29.36.9 Hazardous Materials. Tenant shall not use any Hazardous Materials in
connection with the Generator Equipment, except that Tenant may use diesel fuel
stored in a double walled steel tank (the "Fuel Tank") contained within the
Emergency Generator (the exact

804296.08/LA
H4321-047/10-7-08/nng/law
-107-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




location and size of which Fuel Tank shall be approved by Landlord), as long as
such fuel and Fuel Tank are kept, maintained and used in accordance with all
applicable laws and the highest safety standards for such use, and so long as
such fuel is always stored within the Fuel Tank and is not used or stored in any
area outside of the Emergency Generator. Tenant shall promptly, at Tenant's
expense, take all investigatory and all remedial action required by applicable
laws and reasonably recommended by Landlord, whether or not formally ordered or
required by applicable laws, for the cleanup of any spill, release or other
contamination of the Generator Site and/or the Real Property to the extent
caused or contributed to by Tenant's use of the Generator Equipment (including,
without limitation, the fuel for the Emergency Generator), or pertaining to or
involving any such fuel or other Hazardous Materials brought onto the Generator
Site during the Lease Term by Tenant or any of Tenant's agents, employees,
contractors, licensees or invitees. Tenant shall indemnify, defend and hold
Landlord and its partners and their respective officers, agents, servants,
employees, and independent contractors harmless from and against any and all
Claims (subject to Section 10.4 and other than Claims to the extent arising from
the negligence or willful misconduct of Landlord and not insured or required to
be insured by Tenant under this Lease) arising out of or involving any Hazardous
Materials brought onto the Generator Site by or for Tenant in connection with
Tenant's activities under this Section 29.36.9. Tenant's obligations shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Tenant or any of
Tenant's agents, employees, contractors, licensees or invitees, and the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.
29.36.10 Security. Physical security of the Generator Site and the Generator
Equipment is the sole responsibility of Tenant, who shall bear the sole cost,
expense and liability of any security services, emergency alarm monitoring and
other similar services in connection therewith. Landlord shall not be liable to
Tenant for any direct, indirect, consequential or other damages arising out of
or in connection with the physical security, or lack thereof, of the Generator
Site and/or Generator Equipment.
29.36.11 Testing. The Generator Equipment shall be routinely tested and
inspected by a qualified contractor selected by Tenant and reasonably approved
by Landlord, at Tenant's expense, in accordance with testing and inspection
service contracts reasonably approved by Landlord. Tenant will provide Landlord
with copies of certificates and other documentation related to the testing of
the Generator Equipment. Testing hours are restricted, however, to those
specific hours reasonably set and determined by Landlord from time to time.
29.36.12 Default. If Tenant fails to perform any of its obligations under this
Section 29.36, and does not correct such noncompliance within five (5) business
days after receipt of notice thereof from Landlord or such longer period as may
be reasonably necessary to correct such noncompliance, so long as Tenant
commences to correct such noncompliance within such five (5) business day period
and thereafter proceeds with due diligence to correct such noncompliance, then
Tenant shall be deemed in breach of this Lease but shall not be in default under
this Lease until Tenant receives the applicable notices required to be provided
by Landlord to Tenant under Article 19 above and has failed to cure such breach
within the applicable time periods set forth in Article 19 above (but Landlord
may nonetheless exercise its self-help remedies otherwise set forth in this
Lease without regard to the notice and cure periods provided in Article 19 above
to the extent permitted in such other provisions of this Lease), and

804296.08/LA
H4321-047/10-7-08/nng/law
-108-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




in addition to all other remedies Landlord may have under this Lease, Tenant
shall, upon notice from Landlord, immediately discontinue its use of that
portion of the Generator Equipment to which such noncompliance relates, and make
such repairs and restoration as required under Section 29.36.13 below with
respect thereto.
29.36.13 Removal at End of Term. Upon the expiration of the Lease Term or upon
any earlier termination of this Lease, Tenant shall, subject to the control of
and direction from Landlord, remove the Generator Equipment, including, without
limitation all electrical switch gear, underground conduit and feeders,
enclosures, fencing or other protective equipment and/or modifications to the
Generator Site, repair any damage caused thereby, and restore the Generator Site
and other facilities of the Building and Real Property to their condition
existing prior to the installation of the Generator Equipment. Any and all
removal of the Generator Equipment shall be performed by certified and licensed
contractors previously approved in writing by Landlord (which approval shall not
be unreasonably withheld, conditioned or delayed) and in accordance with a
previously approved removal plan, in a workmanlike manner, without any
interference, damage or destruction to any other equipment, structures or
operations at the Generator Site, the Building or the Real Property and/or any
equipment of other licensees or tenants. If Tenant fails to timely make such
removal and/or restoration, then Landlord may perform such work at Tenant's
cost, which cost shall be immediately due and payable to Landlord upon Tenant's
receipt of invoice therefor from Landlord.
29.36. 14 Rights Personal. Tenant's rights under this Section 29.36 are personal
to the Original Tenant and any Approved Transferee, and may only be exercised or
utilized by the Original Tenant or such Approved Transferee, as the case may be,
and shal1 only be utilized when the Original Tenant or such Approved Transferee,
as the case may be, is in actual and physical possession of any portion of the
Premises.
29.37    Automatic Teller Machines.
29.37.1 The parties acknowledge that Tenant currently maintains and operates an
automatic tel1er machine (the "Exterior ATM") at a location on the exterior of
the Building on the plaza level and connected to and part of the Retail Space
(the "Exterior ATM Space"). At any time during the Lease Term, Tenant shall have
the right, at its expense, to (i) remove the Exterior ATM from the Exterior ATM
Space, and (ii) if instal1ed by Tenant pursuant to the fol1owing provisions of
this Section 29.37, remove the New Banking Equipment (as defined below) from the
Exterior ATM Space and/or the Interior East Lobby Wal1 (as defined below);
provided, however, that in all events, upon the expiration or earlier
termination of this Lease, Tenant shall, at its expense, remove the Exterior ATM
and all New Banking Equipment installed by Tenant. In connection with any such
optional or required removal, Tenant shall, at its expense, pay for all costs
and expenses relating in any way to such removal and promptly (but in al1 events
by the expiration or earlier termination of this Lease): (A) restore the
Exterior ATM Space, the Interior East Lobby Wal1 (if applicable) and the Retail
Space to a condition that is consistent with the general appearance of the
Building and otherwise in a first class manner; and (B) repair any and all
damage to the Building caused by or which occurs in connection with such removal
and restoration.

804296.08/LA
H4321-047/10-7-08/nng/law
-109-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




29.37.2 Tenant shall provide all security systems and shall institute and
maintain all security procedures and maintain all insurance for the Exterior ATM
and, if applicable, for any of the New Banking Equipment, that are customarily
provided or maintained by retail bank branches and/or savings and loans in
downtown Los Angeles for their automated teller machines (and, as to the New
Banking Equipment, if applicable, other equipment substantially similar to the
New Banking Equipment), and Landlord shall fully cooperate, at no cost to
Landlord, with Tenant so that Tenant may install such additional lighting and
security procedures and equipment reasonably required for the safety and
security of its customers to the extent (i) required by applicable laws, or (ii)
are customary for retail bank branches located in comparable locations within
Comparable Buildings (i.e., those retail bank branches located near the main
lobby entrance of such Comparable Buildings), provided that in any event such
additional lighting and security procedures and equipment must (A) be in
conformance with the style and design of Building, as reasonably determined by
Landlord, (B) be approved by Landlord, which approval shall not be unreasonably
withheld, and (C) otherwise comply with the provisions of this Section 29.37
(specifically including Sections 29.37.6 and 29.37.7.2 below). If Tenant does
not perform any of Tenant's obligations hereunder, then Landlord shall have the
right to perform such obligations and Tenant shall reimburse Landlord upon
demand for any and all costs and expenses incurred by Landlord in connection
therewith together with interest at the Interest Rate.
29.37.3 If Landlord renovates or otherwise undertakes construction with respect
to the exterior of the Building (including in connection with the Upgrade Work
and/or Building enhancement pursuant to Article 21 above), then Landlord may,
upon at least forty-five (45) days' notice to Tenant, require Tenant to remove
the Exterior ATM (and, if applicable, the New Banking Equipment installed in the
Exterior ATM Space) at Tenant's sole cost and expense (unless such renovation is
in connection with Landlord's construction of a new additional building in which
case Landlord shall reimburse Tenant for such costs) until the renovation has
been completed. If Landlord does so notify Tenant, Tenant may elect to
re-install the Exterior ATM in the Exterior ATM Space (and/or, if applicable,
the New Banking Equipment installed in the Exterior ATM Space) by written notice
to Landlord given within thirty (30) days after Landlord gives Tenant written
notice that the renovation or construction affecting the Exterior ATM Space is
completed. If Tenant does not timely elect to re-install the Exterior ATM
and/or, if applicable, the New Banking Equipment in the Exterior ATM Space, then
Tenant shall, within ninety (90) days after Landlord's notice of completion, at
Tenant's sole cost and expense except as provided above, restore the Exterior
ATM Space to its condition prior to (i) with respect to the Exterior ATM, the
installation of the Exterior ATM, and (ii) with respect to the New Banking
Equipment, if applicable, that is located in the Exterior ATM Space, the
installation of such New Banking Equipment. Landlord shall have no liability to
Tenant for Tenant's or Tenant's customers' inability to use the Exterior ATM
(and, if applicable, the New Banking Equipment located in the Exterior ATM
Space) during any such period of renovation or construction. Tenant shall
cooperate with Landlord in connection with any such renovation to the exterior
of the Building or construction with respect thereto, including making minor
changes in the location of the Exterior ATM and, if applicable, the New Banking
Equipment located in the Exterior ATM Space, after the renovation or
construction, as may be required by such renovation or construction. Once
Landlord commences any such construction or renovation, subject to Force Majeure
and Tenant delays, Landlord shall use commercially reasonable efforts to
complete such construction and renovations in a diligent manner.

804296.08/LA
H4321-047/10-7-08/nng/law
-110-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




29.37.4 In addition, Landlord may require Tenant to relocate the Exterior ATM,
any New Banking Equipment located in the Exterior ATM Space, and/or any New
Banking Equipment that is located on the Interior East Lobby Wall pursuant to
Section 29.37.5 below, to such locations within the Building's curtain wall
which comprises the demising wall of the Retail Space and/or other areas on the
Interior East Lobby Wall (as the case may be) as are reasonably acceptable to
Tenant upon at least three (3) months' prior notice to Tenant, but no more often
than once during any four (4) year period during the Lease Term. All of the
terms, provisions and conditions specified in this Section 29.37 shall apply to
each further relocation and all costs of any further relocation shall be borne
by Tenant. Upon Landlord's written notice of a further relocation, Tenant shall
use its best efforts to promptly obtain all regulatory and other governmental
permits and approvals, if any are required, in connection with the further
relocation. For purposes hereof, the "Interior East Lobby Wall" shall mean the
same wall (which may be a solid wall, glass or a combination thereof as long as
it is consistent with the overall decor of the Building lobby) upon which the
Lobby ATM Space is located (as depicted on Exhibit N attached hereto), but shall
include the entirety of such wall measured from the eastern side of the
Building's curtain wall to the easternmost portion of the existing main Building
lobby interior entrance to the Retail Space.
29.37.5 During the Lease Term, so long as the Original Tenant and/or a Qualified
Transferee meets the Minimum Occupancy Threshold and Tenant otherwise complies
with the following provisions of this Section 29.37.5, Tenant shall have the
right, but not the obligation, to install, at Tenant's sole cost and expense,
any or all of the following banking equipment in the Retail Space in the
locations described hereinbelow (collectively, the "New Banking Equipment"): (i)
one (1) additional automated teller machine in the Interior East Lobby Wall of
the Retail Space (the "Lobby ATM") in the location of the Interior East Lobby
Wall as depicted on Exhibit N attached hereto (the "Lobby ATM Space"); (ii)
night deposit boxes in the Lobby ATM Space and/or the Exterior ATM Space; and
(iii) new types of banking equipment that are devised under banking technologies
to replace and/or supplement the Exterior ATM, the Lobby ATM and/or any such
night deposit boxes (and/or any other equipment which mayor may not be similar
to or supplement or replace ATMs or night deposit boxes) and are used in similar
retail bank branches in the Comparable Buildings. In addition to any of the
other applicable terms, conditions and provisions of this Section 29.37, the
following conditions shall apply with respect to Tenant's installation of any of
the New Banking Equipment: (A) the New Banking Equipment must be located
entirely within and served from entirely within the Retail Space, and may not
protrude beyond the demising walls of the Retail Space, except that any such New
Banking Equipment (1) may also be located in the Lobby ATM Space and/or the
Exterior ATM Space if such New Banking Equipment is integrated into, connected
to and part of the Retail Space and is no otherwise t a free-standing structure
or apparatus, (2) that is located in the Exterior ATM Space and complies with
clause (1) hereinabove may protrude beyond the exterior of the Building's
curtain wall up to the same (or greater, but only on a de minimus basis) extent
as the existing protrusions of the Exterior ATM as of the date of execution of
this Lease, (3) may also be located in space on the Interior East Lobby Wall
that is other than the Lobby ATM Space if (x) such New Banking Equipment is
integrated into, connected to and part of the Retail Space and is not otherwise
a free-standing structure or apparatus, and (y) landlords of the Comparable
Buildings permit similar New Banking Equipment for similar retail bank branches
in such Comparable Buildings to be located in similar locations near the main
entrance, and within the main lobbies, of such Comparable Buildings, and (4)
that is located in the Lobby ATM Space

804296.08/LA
H4321-047/10-7-08/nng/law
-111-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




(and/or any other such space on the Interior East Lobby Wall) and complies with
clauses (1) and (3) hereinabove may protrude in the space directly in front of
and/or immediately adjacent to the Lobby ATM Space (and/or such other space on
the Interior East Lobby Wall where such New Banking Equipment may be located as
permitted hereinabove, as the case may be) but only on a de minimus basis to the
extent landlords of the Comparable Buildings permit similar New Banking
Equipment for similar retail bank branches in such Comparable Buildings to
protrude in similar locations near the main entrance, and within the main
lobbies, of such Comparable Buildings (Landlord shall not charge Tenant any
additional Rent for Tenant's use of the Exterior ATM Space, the Interior Lobby
Wall and/or any such permitted protrusions of the New Banking Equipment located
therein); (B) the size and dimensions of the Lobby ATM in the Lobby ATM Space
must not be of greater size and dimensions of the Exterior ATM currently located
in the Exterior ATM Space; (C) the size and dimensions of any New Banking
Equipment located in any space on the Interior East Lobby Wall that is other
than the Lobby ATM Space shall not be larger than the size and dimensions of
such similar New Banking Equipment generally permitted by landlords of
Comparable Buildings in similar locations near the main entrance, and within the
main lobbies, of such Comparable Buildings (D) Tenant must comply with the
reasonable requirements of Landlord as to the installation and design of the New
Banking Equipment; (E) the installation of the New Banking Equipment must not
constitute or cause a Design Problem (except that for purposes of this clause
(E), the term "Design Problem" shall not include clause (iii) of Section 8.1
above); (F) the New Banking Equipment must be consistent with the quality,
nature, operation and appearance of the Building as a first-class multi-tenant
office building; (G) there must exist sufficient available space adequate for
the installation of the New Banking Equipment; and (H) Tenant shall pay to
Landlord all costs incurred by Landlord in connection with the installation of
any such New Banking Equipment, and shall pay directly for all costs of
operation and maintenance of the New Banking Equipment.
29.37.6 Where Tenant's compliance with applicable laws with respect to the
Exterior ATM and/or, if applicable, the New Banking Equipment, requires
additions, improvements or changes to the existing Building security, safety
and/or lighting equipment (collectively, the "Lighting Improvements"), such
Lighting Improvements shall be subject to the provisions of Section 29.37.2
above and Section 29.37.7.2 below and shall be performed by Landlord (or, at
Landlord's election in Landlord's sole discretion, by Tenant in accordance with
the provisions of the Tenant Work Letter and/or Article 8 above, as applicable),
at Tenant's sole cost and expense. Tenant shall, within thirty (30) days after
invoice from Landlord, reimburse Landlord for all costs and expenses actually
incurred by Landlord with respect to such Lighting Improvements (which costs may
be paid out of the Tenant Improvement Allowance to the extent such Lighting
Improvements are performed in conjunction and concurrently with the New Tenant
Improvements installed by Tenant under the Tenant Work Letter), including, but
not limited to, the cost of consultants, plans, permits and construction costs.
29.37.7 Tenant's use of the Exterior ATM, and Tenant's use and installation of
the New Banking Equipment (if applicable), and other banking equipment shall be
subject to the following provisions of this Section 29.37.7:
29.37.7.1    Tenant shall be deemed the sole "Operator" and "controller of the
access area" and shall be solely responsible at its own cost and expense for

804296.08/LA
H4321-047/10-7-08/nng/law
-112-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




lighting and safety and all other similar safety obligations pursuant to
California Financial Code Section 13020 et seq. "Automated Teller Machines: User
Safety" or any other applicable law;
29.37.7.2    Tenant shall not be entitled to use any space other than the
Exterior ATM Space in connection with Tenant's operation, alteration,
improvement, repair, or removal of the Exterior ATM and, if applicable, Tenant
shall not be entitled to use (except as expressly provided above in this Section
29.37) any space other than the interior of the Retail Space, the Exterior ATM
Space and/or the Interior East Lobby Wall in connection with Tenant's operation,
alteration, improvement, repair, or removal of the New Banking Equipment;
29.37.7.3    Any alteration, improvement, repair, or removal of the Exterior
ATM, the New Banking Equipment (if applicable), and other banking equipment,
whenever done, shall be in conformity with plans, as may be amended from time to
time, that are prepared by Tenant in accordance with applicable laws and
reasonably approved by Landlord and shall be performed by Tenant at its sole
cost and expense; and
29.37.7.4    Under no circumstances shall Tenant permit the location, operation,
repair, or alteration of the Exterior ATM, the New Banking Equipment (if
applicable), and other banking equipment to unreasonably interfere with the flow
of pedestrian traffic, to cause any structural problems, or to otherwise
unreasonably disrupt other tenants of the Building or cause operational
interference in or about the Building or Real Property.
29.37.8 Landlord hereby agrees that, subject to the terms and conditions set
forth below in this Section 29.37.8, Landlord shall not grant any other person
or entity the right to install or operate an automated teller machine at the
Real Property which is accessible from outside such person or entity's premises
or in any common areas of the Real Property. Landlord's agreement to restrict
the use and the granting of automated teller machine rights as set forth
hereinabove is specifically subject to (i) Original Tenant and/or a Qualified
Transferee satisfying the Minimum Occupancy Threshold, and (ii) all existing and
subsequently adopted governmental laws which prohibit or modify such
restrictions. Furthermore, Landlord's agreement to restrict the use and the
granting of automated teller machine rights as set forth hereinabove shall not
apply to any existing tenant's lease for space at the Real Property (herein, an
"Other Tenant Existing Lease") or any sublease or assignment thereof; provided,
however, (A) Landlord agrees not to amend any Other Tenant Existing Lease to
expressly grant such tenant the right to install or operate an automated teller
machine at the Real Property, and (B) if any Other Tenant Existing Lease
expressly permits Landlord to withhold consent of any sublease or assignment
thereunder to a subtenant or assignee which would operate in such space an
automated teller machine, then Landlord shall not consent to any such proposed
sublease or assignment in accordance with the provisions of such Existing Lease.
In addition, the foregoing restrictions contained above in this Section 29.37.8
shall be of no further force or effect if at any time during the Lease Term the
Original Tenant and/or a Qualified Transferee (1) is not leasing the Retail
Space under this Lease, or (2) except in the event of a casualty, is not in
physical occupancy and possession of the Retail Space for a period of more than
one hundred twenty (120) consecutive days.
29.38    Property Management. So long as Original Tenant and/or a Qualified
Transferee meets the Minimum Occupancy Threshold, the Building may not be
managed by property

804296.08/LA
H4321-047/10-7-08/nng/law
-113-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




management firms that do not provide a comparable level and quality of property
management services as those provided for other multi-tenant office buildings by
Hines, Brookfield Properties, CB Richard Ellis, Cushman & Wakefield, Lincoln
Properties, Tishman Speyer, Jones Lang Lasalle, and Broadway Partners. This
Section 29.38 shall be binding upon all successors and assigns of Landlord's
interests in this Lease, and Landlord prior to the sale of the Building by
Landlord, Landlord shall advise each purchaser of the restrictions contained in
this Section 29.38.
29.39    Future Development. Landlord may, in its sole discretion, at any time
during the Lease Term, construct additional buildings, structures, or other
improvements on the Real Property (each a "New Structure"); provided, however,
so long as Original Tenant and/or a Qualified Transferee meets the Minimum
Occupancy Threshold, Landlord shall obtain Tenant's prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed) to the
construction of any New Structure if such proposed New Structure would block
more than fifty percent (50%) of the view from the northern corridor above the
ninth (9th) floor of the Building (the "Northern View"), as such Northern View
shall be measured on a one-hundred eighty degree (180°) radius from the
center-point of the northern face of the Building. A visual example of the
Northern View is attached to this Lease as Exhibit L. Notwithstanding anything
to the contrary contained hereinabove or elsewhere in this Lease, in the event
Landlord actually constructs any New Structure on the Real Property, (i) Tenant
shall not be responsible to pay as Additional Rent, and Landlord shall not
charge Tenant for, any increases in Direct Expenses attributable to the
development or operation of the New Structure, (ii) any signage affixed to the
New Structure shall comply with the provisions and be subject to the
restrictions contained in Section 23.6 above, and (iii) Landlord shall continue
to provide Tenant with the number of parking passes to which Tenant would
otherwise be entitled pursuant to Article 28 above.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]





804296.08/LA
H4321-047/10-7-08/nng/law
-114-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be exeucted
the day and date first above written.
"Landlord":
HINES VAF UB PLAZA, L.P.,
a Delaware limited partnership
By:
Hines VAF UB Plaza GP LLC,

its general partner
By:
Hines VAF UB Plaza Mezz, L.P.,

its sole member
By:
Hines VAF UB Plaza GP2 LLC,

its general partner
By:
Hines U.S. Office Value Added Fund, L.P.,

its sole member
By:
Hines U.S. Office Value Added Fund, LLC,

its general partner
By:
Hines Interests Limited Partnership,

its managing member
By:
Hines Holdings, Inc.

its general partner
By:
/s/ Colin P. Shepherd

Name:
Colin P. Shepherd

Title:
Senior Vice President


804296.08/LA
H4321-047/10-7-08/nng/law
-115-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




"Tenant":
UNION BANK OF CALIFORNIA, N.A.,
a national association
By:
/s/ Craig Poletti

Name: Craig Poletti
Title: Vice President
By:
/s/ Kenneth Holdway

Name: Kenneth Holdway
Title: Senior Vice President
By:
/s/ John Erickson

Name: John Erickson
Title: Vice Chairman



804296.08/LA
H4321-047/10-7-08/nng/law
-116-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT A
UNION BANK PLAZA
OUTLINE OF FLOOR PLANS OF PREMISES
[kbsriiq32014ex101exapic1.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic2.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------






[kbsriiq32014ex101exapic3.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic4.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic5.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-5-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic6.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-6-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic7.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-7-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic8.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-8-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic9.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-9-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic10.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-10-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic11.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-11-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic12.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-12-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic13.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-13-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic14.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-14-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic15.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-15-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic16.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-16-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic17.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-17-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic18.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-18-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic19.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-19-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic20.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-20-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic21.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-21-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic22.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-22-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic23.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-23-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exapic24.jpg]

80429.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT A
-24-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT B
TENANT WORK LETTER
This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the leasehold improvements in the Initial Premises, the 20th Floor
Space and the 28th Floor Expansion Space (if Tenant exercises its Expansion
Option for the 28th Floor Expansion Space pursuant to Section 1.6 of this
Lease). All references in this Tenant Work Letter to Articles or Sections of
"this Lease" shall mean the relevant portions of Articles I through 29 of the
Lease to which this Tenant Work Letter is attached as Exhibit B, and all
references in this Tenant Work Letter to Sections of "this Tenant Work Letter"
shall mean the relevant portions of Sections I through 5 of this Tenant Work
Letter. All terms not defined in this Tenant Work Letter shall have the same
meaning as set forth in this Lease.
SECTION 1


LANDLORD WORK


Landlord shall perform, at its sole cost and expense and without deduction from
the Tenant Improvement Allowance (as defined below), the following work
(collectively, "Landlord Work") with respect to each Full TI Floor (as defined
below) following Tenant's vacation of any Existing Full TI Floor (as defined
below) pursuant to Section 2.3.1 below, and in conjunction with Landlord's
delivery to Tenant of the 20th Floor Space and the 28th Floor Expansion Space
(if Tenant exercises its Expansion Option for the 28th Floor Expansion Space
pursuant to Section 1.6 of this Lease):
1.1    demolition and removal of the existing tenant improvements within those
areas on such Full TI Floor depicted by hatch marks on Schedule I attached
hereto; such demolition and removal work shall not pertain to any tenant
improvements or other improvements located within, or any portions of: (i) the
restrooms; (ii) the mechanical rooms, elevator and mechanical shafts, storage
closets, risers, chases, telephone rooms, janitorial closets, electrical closets
and stairwell shafts of such Full TI Floor, and any other enclosed core areas of
such Full TI Floor consisting of the areas not depicted by hatch marks on
Schedule I attached hereto (collectively, the "Enclosed Core Areas"); (iii) the
Premises Base Building HVAC/Sprinkler Equipment; and (iv) to the extent
designated by Tenant in a written notice delivered to Landlord at least sixty
(60) days prior to Tenant's Delivery Date (as defined below) for such Full TI
Floor, those systems and equipment providing for the distribution within the
Premises of the Premises Base Building HVAC/Sprinkler Equipment (such items so
designated by Tenant pursuant to this clause (iv), collectively, the "Retained
Distribution Systems");
1.2    abatement of the asbestos contained on such Full TI Floor in accordance
with the General Abatement Standard (as defined below); and
1.3    any work required within the restrooms and the Enclosed Core Areas of
such Full TI Floor described in Section 1.1 above, in order for such restrooms
and Enclosed Core Areas to comply with applicable codes including the Americans
with Disabilities Act (collectively, the "Code") pertaining to such restrooms
and Enclosed Core Areas in effect as of the Lease

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Commencement Date, determined on an unoccupied basis (other than with respect to
the restrooms which shall not be subject to such qualification), and only to the
extent that any such work is required by the City of Los Angeles in order to
issue permits for the New Tenant Improvements (as defined below) construction
work to be performed by Tenant on such Full TI Floor (collectively, the "Code
Compliance Work").
As used herein, the "General Abatement Standard" shall mean the removal,
encapsulation, enclosure and/or repair of all asbestos contained on each
applicable Full TI Floor (or with respect to any First Offer Space or Expansion
Space for which Landlord has the obligation to abate asbestos pursuant to
Section 1.5.5.3 of the Lease) to the extent such asbestos is readily accessible,
as reasonably determined by a State of California certified asbestos consultant
engaged by Landlord ("Landlord's Asbestos Consultant") (i) pursuant to asbestos
abatement specifications for each such applicable Full TI Floor (or First Offer
Space or Expansion Space, as the case may be), prepared by Landlord's Certified
Asbestos Consultant and delivered to Tenant prior to the commencement of any
such abatement work on each such applicable Full TI Floor (or First Offer Space
or Expansion Space, as the case may be), which asbestos abatement specifications
shall be in the general form of, and propose asbestos abatement work
substantially similar to that specified in, the asbestos abatement
specifications for the 20th Floor Space (a copy of which is attached hereto as
Schedule 3), as may be modified to take into account the specific physical
layout of, and the location and accessibility of any asbestos contained on, each
such applicable Full TI Floor (or First Offer Space or Expansion Space, as the
case may be), and (ii) in accordance with EPA standards and all applicable laws,
rules, ordinances and regulations governing asbestos in office buildings. Within
thirty (30) days after the completion of the asbestos abatement work described
in Section 1.2 above with respect to each applicable Full TI Floor (or First
Offer Space or Expansion Space, as the case may be), Landlord shall deliver to
Tenant a certification from Landlord's Asbestos Consultant certifying that the
asbestos air level for such applicable Full TI Floor (or First Offer Space or
Expansion Space, as the case may be) is equal to or less than 0.001 fibers per
cc.
If Tenant timely designates that Landlord not demolish and remove any of the
Retained Distribution Systems in accordance with the provisions of Section 1.1
above, and Landlord incurs increased actual out-of-pocket demolition costs as a
result of not demolishing and removing such designated Retained Distribution
Systems than Landlord would have incurred had Landlord demolished and removed
such designated Retained Distribution Systems, then Tenant shall, within thirty
(30) days after receipt of an invoice therefor, reimburse Landlord for all such
increased costs.
Landlord shall cause the Landlord Work to be performed by contractors selected
by Landlord, and in a good and workmanlike manner.
The parties hereby acknowledge and agree, however, that with respect to
Landlord's obligation to perform the Landlord Work for the 28th Floor Expansion
Space (if leased pursuant to Section 1.6 of this Lease), Landlord shall only be
required to perform the Code Compliance Work (and not the work described in
Sections 1.l and 1.2 above).

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




SECTION 2
NEW TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to receive a
tenant improvement allowance (the "Full Floor Tenant Improvement Allowance") in
the amount of up to, but not exceeding, Fifty-Two and 5011 00 Dollars ($52.50)
per rentable square foot of floors 2, 3, 4, 5, 6, 7, 9, II, 14 and 18 of the
Initial Premises (collectively, the "Existing Full TI Floors"), the 20th Floor
Space and the 28th Floor Expansion Space (if Tenant exercises its Expansion
Option for the 28th Floor Expansion Space pursuant to Section 1.6 of this Lease)
(collectively with the Existing Full TI Floors, the "Full TI Floors"). In
addition, Tenant shall be entitled to receive a tenant improvement allowance
("Remaining Floors Tenant Improvement Allowance") in the amount of up to, but
not exceeding, Ten and 0011 00 Dollars ($10.00) per rentable square foot of
floors 8, 10, 12, 13, IS, 16, 17, 21 and 24 of the Initial Premises and the
Vault Space plus Thirty-One and 25/100 Dollars ($31.25) per rentable square foot
of the Retail Space. Floors 8,10,12,13,15,16,17,21 and 24 of the Initial
Premises, the Vault Space and the Retail Space may be collectively referred to
herein as the "Remaining Floors." The Full Floor Tenant Improvement Allowance
and the Remaining Floors Tenant Improvement Allowance may be collectively
referred to herein as the "Tenant Improvement Allowance." The Tenant Improvement
Allowance may be used by Tenant to help Tenant pay for the costs of the Tenant
Improvement Allowance Items (as defined below) pertaining to the initial tenant
improvements which are to be installed by Tenant pursuant to this Tenant Work
Letter and affixed to the Full TI Floors and/or the Remaining Floors, all as set
forth on the Approved Working Drawings (as defined below) for such Full TI
Floors and/or the Remaining Floors (collectively, the "New Tenant
Improvements"). In no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter in a total amount which exceeds the sum of
(i) the Tenant Improvement Allowance plus (ii) those costs incurred by Landlord
to complete the Landlord Work. Notwithstanding the designation of space as a
Full TI Floor or a Remaining Floor as provided above, the Full Floor Tenant
Improvement Allowance and the Remaining Floor Tenant Improvement Allowance may
be used for the Tenant Improvement Allowance Items with respect to any or all of
such spaces and such amounts may be commingled subject, however, to the
conditions and limitations in Section 2.2.2 below regarding the availability of
the Tenant Improvement Allowance for Full TI Floors and the limitations in
Sections 2.2.1.8 and 2.2.1.9 below.
2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord (each of which disbursements shall be made pursuant to Landlord's
disbursement process as described below) only for the following items and costs
(collectively the "Tenant Improvement Allowance Items"):
2.2.1.1    Payment of the fees of the "Architect" and the "Engineers" (as those
terms are defined in Section 3.1 of this Tenant Work Letter) in connection with
the design and construction of the New Tenant Improvements;

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




22.1.2    The payment of plan check, permit and license fees relating to
construction of the New Tenant Improvements;
2.2.1.3 The cost of construction of the New Tenant Improvements, including,
without limitation, testing and inspection costs, freight elevator usage,
hoisting and trash removal costs, costs of non-Business Hours HVAC (as
determined pursuant to Section 62 of this Lease), demolition costs (other than
the costs incurred by Landlord as a result of the work performed pursuant to
Sections 1.1 and 12 above which will be paid and absorbed by Landlord without
deduction from the Tenant Improvement Allowance), costs of materials and
services, and contractors' fees and general conditions (but specifically
excluding certain costs as set forth in Section 5.5 below);
2.2.1.4 Except for the cost of any Code Compliance Work which is Landlord's
obligation to perform at Landlord's expense pursuant to Section 1.3 above, the
cost of any changes in the Base, Shell and Core when such changes are required
by the Construction Drawings (including if such changes are due to the fact that
such work is prepared on an unoccupied basis), such cost to include all direct
architectural and/or engineering fees and expenses reasonably incurred in
connection therewith;
22.1.5 The cost of any changes to the Construction Drawings (as defined below)
or New Tenant Improvements required by Code (except to the extent the same are
otherwise Landlord's responsibility under Section 1.3 above);
2.2.1.6 Sales and use taxes, gross receipts taxes, Title 24 fees, art fees and
taxes and any other taxes imposed on or pertaining to the Tenant Improvements;
2.2.1.7 All other reasonable, actual and documented out-of-pocket costs
reasonably expended by Landlord in connection with the design and construction
of the New Tenant Improvements;
2.2.1.8 The cost of free-standing workstations, furniture, fixtures and
equipment, telecommunication equipment costs and installation charges
(collectively, the "Non-Construction Items") on Full TI Floors, only, up to a
maximum of Five and 00/100 Dollars ($5.00) per rentable square foot of the
applicable Full TI Floor for such Non-Construction Items; and
2.2.1.9 The cost of moving Tenant's furniture and other personal property to and
from Full TI Floors, only, up to a maximum of Three Dollars ($3.00) per rentable
square foot of each such Full TI Floor, but Tenant shall not be entitled to use
the Tenant improvement Allowance for such moving costs pertaining to any
particular Existing Full TI Floor unless such Existing Full TI Floor has been
vacated by Tenant and delivered by Tenant to Landlord as a Returned Floor (as
defined in and pursuant to Section 2.3.1 below) on or before the Outside
Disbursement Date (as defined in Section 2.4 below).
2.2.2    Payments. Notwithstanding anything to the contrary contained in this
Tenant Work Letter, as a condition to Landlord's obligation to disburse any
portion of the Full Floor Tenant Improvement Allowance allocable to any
particular Full TI Floor (including, without limitation, for commingling as
described in Section 2.1 above for use by Tenant for any

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Tenant Improvement Allowance Items for any other portions of the Premises, the
20th Floor Space and/or the 28th Floor Expansion Space, and/or as a Base Rent
credit pursuant to Section 2.4.2 below), Tenant must (at a minimum) have
improved such particular Full TI Floor to a condition that would make such
particular Full TI Floor suitable for occupancy for general office purposes and
may not just improve a portion of such floor (i.e., Tenant must install floor
covering, ceiling system with lighting, electricity, sprinkler heads and HVAC
distribution throughout such entire Full TI Floor). In addition, Landlord shall
only be obligated to disburse the Full Floor Tenant Improvement Allowance
allocable to any particular Existing Full TI Floor from and after Landlord's
Delivery Date for such particular Existing Full TI Floor pursuant to Section
2.3.1 below. Otherwise, during the construction of the New Tenant Improvements
for each applicable Full TI Floor or Remaining Floor, Landlord shall make
monthly disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for such applicable floor for the benefit of Tenant and shall
authorize the release of monies for the benefit of Tenant as follows:
2.2.2.1 Monthly Disbursements. Not more often than once each calendar month
during the design and construction of the New Tenant Improvements for each
applicable Full TI Floor or Remaining Floor and on or before the first (1st) day
of each such calendar month (the "Submittal Date"), Tenant shall deliver to
Landlord the following (collectively, "Monthly Draw Request"): (i) a request for
payment of the "Contractor," as that term is defined in Section4.1 of this
Tenant Work Letter, approved by Tenant, pursuant to AlA Document G702, showing
the schedule, by trade, of percentage of completion of the New Tenant
Improvements for such applicable Full TI Floor or Remaining Floor (as the case
may be), detailing the portion of the work completed; (ii) invoices from all of
"Tenant's Agents," as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials delivered as part of such New Tenant
Improvements; (iii) executed mechanic's lien releases from all of Tenant's
Agents which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of California Civil Code Section 3262(d); provided,
however, that with respect to fees and expenses of the Architect or Engineers,
or the Non-Construction Items, Tenant shall only be required to deliver to
Landlord on or before the applicable Submittal Date, reasonable evidence that
Tenant incurred the cost for the fees and expenses of the Architect or Engineers
or the applicable Non-Construction Items for such applicable Full TI Floor or
Remaining Floor, as the case may be (unless Landlord has received a preliminary
notice in connection with such costs in which event conditional lien releases
must be submitted in connection with such costs); and (iv) all other information
reasonably requested by Landlord so long as (A) such other information is
typically requested by landlords of Comparable Buildings as a condition to
making any such disbursements, and (B) Landlord has given Tenant at least thirty
(30) days' prior notice specifically identifying such other information.
Tenant's Monthly Draw Request shall be deemed Tenant's acceptance and approval
of the work furnished and/or the materials supplied as set forth in Tenant's
Monthly Draw Request vis-a-vis Landlord. On or before the date occurring thirty
(30) days after Landlord's receipt of a substantially factually correct Monthly
Draw Request, Landlord shall deliver to Tenant a check made payable to Tenant
(or at Landlord's election, made jointly payable to Contractor and Tenant,
except that in connection with (I) the Non-Construction Items and (2) those
amounts for which Tenant has already directly paid the Contractor and for which
Tenant has delivered to Landlord paid receipts evidencing such payment as part
of the Monthly Draw Request, Landlord shall also deliver to Tenant a check made
payable solely to Tenant) in an aggregate amount equal to the lesser of: (x) the

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-5-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




amount so requested by Tenant in the Monthly Draw Request, as set forth in this
Section 2.2.2.1 above (but the amount to be paid by Landlord with respect to
each such Monthly Draw Request shall equal only that amount so requested in such
Monthly Draw Request that is factually correct and for which Landlord has
received factually correct lien releases therefor, it being agreed that with
respect to those other amounts so requested in the Monthly Draw Request that are
not factually correct and/or do not have appropriate lien releases therefor
[collectively, the "Incorrect Amounts"], Landlord shall notify Tenant of such
Incorrect Amounts and the reasons that the same are deemed by Landlord to
qualify as Incorrect Amounts, and Landlord may withhold payment of any such
applicable Incorrect Amounts (but shall pay for the amounts requested that do
not constitute Incorrect Amounts) until Tenant delivers a new factually correct
Monthly Draw Request with appropriate lien releases pertaining to, and
correcting, such Incorrect Amounts), less a ten percent (10%) retention provided
that the aggregate amount of such retentions shall not exceed ten percent (10%)
of the Tenant Improvement Allowance (the aggregate amount of such retentions to
be known as the "Final Retention"); provided, however, that no such retention
shall be applicable to the Architect, Engineers, or the Non-Construction Items;
and (y) the balance of any remaining available portion of the Tenant Improvement
Allowance (not including the Final Retention) for such applicable Full TI Floor
or Remaining Floor (as the case may be). Notwithstanding the foregoing, in no
event shall Landlord be obligated to disburse more than $5,000,000.00 of the
Tenant Improvement Allowance in any calendar year; provided, however, that the
foregoing $5,000,000.00 annual cap on disbursement of the Tenant Improvement
Allowance shall not be deemed to release Landlord from disbursing any Tenant
Improvement Allowance which exceeds such $5,000,000.00 annual cap in the
immediately succeeding calendar year or years until the Tenant Improvement
Allowance is fully disbursed and the Outside Disbursement Date shall be extended
to the extent necessary to allow Tenant to receive the full Tenant Improvement
Allowance to the extent the $5,000,000.00 annual cap is the reason such amount
is not being paid. Landlord's payment of such amounts shall not be deemed
Landlord's approval or acceptance of the work furnished or materials supplied as
set forth in Tenant's payment request.
2.2.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention for such applicable New Tenant Improvements for
such applicable Full TI Floor or Remaining Floor (as the case may be) payable
jointly to Tenant and Contractor (or if Tenant so requests, payable solely to
Tenant for those amounts for which Tenant has already directly paid the
Contractor and for which Tenant has delivered to Landlord paid receipts
evidencing such payment and unconditional and final mechanic's lien releases for
such amounts) shall be delivered by Landlord to Tenant following the completion
of construction of such New Tenant Improvements, provided that (i) Tenant has
paid the entire costs of the design, permitting and construction of such
applicable New Tenant Improvements with respect to such applicable Ful1 TI Floor
or Remaining Floor in excess of the applicable Tenant Improvement Allowance
which Tenant may allocate to such particular Full TI Floor or Remaining Floor
pursuant to the foregoing provisions of this Tenant Work Letter (the
"Improvement Excess"), and (ii) Tenant delivers to Landlord written request for
payment of such Final Retention together with properly executed mechanics lien
releases in compliance with both California Civil Code Section 3262(d)(2) and
either Section 3262(d)(3) or Section 3262(d)(4) with respect to all of such New
Tenant Improvements for such applicable Full TI Floor or Remaining Floor and the
costs thereof (including any such Improvement Excess). Tenant covenants to
timely pay the Improvement Excess, if any, after Landlord's

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-6-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




disbursement of the applicable Tenant Improvement Allowance (excluding the Final
Retention) and prior to Landlord's disbursement of the Final Retention. If
Landlord has reasonably determined that a Design Problem exists with respect to
such New Tenant Improvements, Tenant shall promptly correct such Design Problem,
but Landlord may not withhold payment of the Final Retention for the applicable
New Tenant Improvements as a result of such Design Problem.
2.2.2.3 Other Terms. Except as provided in Section 2.4.2 below, Landlord shall
only be obligated to make disbursements from the Tenant Improvement Allowance to
the extent costs are incurred by Tenant for Tenant Improvement Allowance Items.
2.3    Staging of Construction of Existing Full TI Floors. Landlord and Tenant
acknowledge that Tenant presently intends to renovate each Existing Full TI
Floor that it elects to vacate with the possible exception of the last Existing
Full TI Floor it is scheduled to vacate pursuant to this Section 2.3 ("Last
Vacated Floor") in a progression such that each full floor employee unit or
business unit will only move once from its current location to a renovated
floor.
2.3.1 Procedure. A Full TI Floor shall be deemed to be in "Delivery Condition"
when Landlord has completed the Landlord Work on such floor, except for any Code
Compliance Work to the restrooms and Enclosed Core Areas on such floor, which
Code Compliance Work may be performed by Landlord simultaneously with the New
Tenant Improvements to be constructed by Tenant for such Full TI Floor. However,
to the extent Landlord's Code Compliance Work in the restrooms and Enclosed Core
Areas of any such Full TI Floor that has not been completed as of the date
Landlord delivers such Full TI Floor to Tenant (for Tenant to commence its New
Tenant Improvements work therein) actually delays Tenant in obtaining a permit
for and/or completing the construction of such New Tenant Improvements, or
moving back into such Full TI Floor, the same may be a Landlord Delay (as
defined in and determined in accordance with the provisions of Section 2.3.2
below). In addition, to the extent Tenant's out-of-pocket costs of construction
of such New Tenant Improvements are increased as a result of any such delay by
Landlord pertaining to such incomplete Landlord's Code Compliance Work which
constitutes a Landlord Delay pursuant to Section 2.3.2 below, Landlord shall pay
such increased out-of-pocket costs in addition to, and separate and apart from,
the Tenant Improvement Allowance, which payments shall be made in accordance
with the procedure set forth in Section 2.2.2 above. After Landlord delivers the
20th Floor Space to Tenant in the Delivery Condition and Tenant completes its
New Tenant Improvements in the 20th Floor Space, Tenant may vacate each
remaining individual Existing Full TI Floor (each, a "Returned Floor") and
deliver each such individual Returned Floor to Landlord in the order determined
by Tenant for Landlord to commence the Landlord Work therefor (but Tenant may
only deliver to Landlord one (I) Returned Floor at a time, and no Returned Floor
may be delivered to Landlord until Landlord has delivered the Returned Floor
that Landlord previously received from Tenant back to Tenant in the Delivery
Condition). The date that Tenant fully vacates each such Returned Floor and
delivers such Returned Floor to Landlord shall be referred to as "Tenant's
Delivery Date"; however, Tenant's Delivery Date shall not be deemed to have
occurred until Landlord has received a factually correct sixty (60) day prior
notice from Tenant that such Returned Floor will be vacated and delivered to
Landlord. After Landlord receives a Returned Floor and causes such Returned
Floor to be in Delivery Condition, Landlord shall promptly deliver such Returned
Floor back to Tenant (the actual date

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-7-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




upon which Landlord delivers such Returned Floor back to Tenant shall be
referred to as "Landlord's Delivery Date"); however, Landlord's Delivery Date
shall not be deemed to have occurred until Tenant has received a factually
correct fourteen (14) day prior notice from Landlord that such Returned Floor
will be delivered to Tenant in the Delivery Condition. Subject to Force Majeure
and delays attributable to Tenant, its agents, employees or contractors,
Landlord shall use commercially reasonable efforts to cause the applicable
Landlord's Delivery Date for a Returned Floor to occur within four (4) months
after Tenant's Delivery Date for such Returned Floor.
2.3.2 CD Date. From and after Tenant's Delivery Date for each such Returned
Floor and continuing until the date (the "CD Date") which is the earlier of (i)
the date Tenant commences business operations from any portion of such Returned
Floor and (ii) four (4) months after Landlord's Delivery Date for such Returned
Floor (which 4-month period shall be extended on a day-for-day basis for
"Uncontrollable Delays" (as defined below), Tenant shall not be obligated to pay
Base Rent or Tenant's Share of Direct Expenses with respect to such Returned
Floor. The term "Uncontrollable Delays" shall mean any actual delays in the
design, permitting and completion of the New Tenant Improvements (minor
punch-list items excepted) and move into the Returned Floor beyond such 4-month
period resulting from (i) "Landlord Delays", which for purposes hereof shall
mean any such delays caused by Landlord (including any delays regarding any
incomplete Landlord Code Compliance Work described in Section 2.3.1 above and/or
failure to comply with any of the time periods for approval of the Construction
Drawings, as defined in and pursuant to Section 3 of this Tenant Work Letter),
failure to provide Tenant sufficient access to the Returned Floor and the
Building to construct its New Tenant Improvements and move into the Returned
Floor (subject to Tenant's compliance with Landlord's reasonable rules and
regulations regarding move-in and construction), failure to comply with any
other provision of the Lease and/or this Tenant Work Letter, failure to timely
disburse the Tenant Improvement Allowance, and/or (ii) Force Majeure events. In
addition, no Landlord Delay or other Uncontrollable Delay shall be deemed to
have occurred unless Tenant has given Landlord written notice that an event
giving rise to such Landlord Delay or other Uncontrollable Delay is about to
occur or has occurred which will cause a delay in the design, permitting and
completion of the New Tenant Improvements (minor punch-list items excepted) and
move into the Returned Premises beyond such 4-month period and Landlord has
failed to remedy the situation giving rise to the potential Landlord Delay or
other Uncontrollable Delay within one (I) business day after Landlord's receipt
of such notice, in which ease the number of days of actual delay after such
notice shall be a Landlord Delay or other Uncontrollable Delay. The foregoing
procedure shall be repeated so that each time a Full TI Floor is vacated and
becomes a Returned Floor, Tenant shall not be required to pay Base Rent and
Tenant's Share of Direct Expenses with respect to such Returned Floor from
Tenant's Delivery Date for such Returned Floor until the CD Date for such
Returned Floor. Following Tenant's vacation and delivery of a Returned Floor to
Landlord, Landlord shall then take possession of such newly vacated and
delivered Returned Floor, cause it to be placed in the Delivery Condition as
provided above, and deliver such Returned Floor back to Tenant in the Delivery
Condition in accordance with the procedures outlined above, whereupon Tenant
shall (if Tenant elects to construct New Tenant Improvements on such TI Floor)
construct its New Tenant Improvements on such Full TI Floor pursuant to the same
terms and conditions that applied to the initial Full TI Floor with no Base Rent
payment or Tenant's Share of Direct Expenses due for such Full TI Floor from
Tenant's Delivery Date until the CD Date. The CD Date shall be computed for each
Returned Floor in the same manner applicable to

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-8-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




the initial Full Tl Floor that was the first Returned Floor. This procedure
shall be repeated until the CD Date occurs for the last Full Tl Floor (subject,
however, to Tenant's right set forth in Section 2.3.3 below to terminate the
Lease with respect to the Last Vacated Floor).
2.3.3 Last Vacated Floor. With respect to the Last Vacated Floor, Tenant shall
have the right to either: (i) vacate and deliver such last Vacated Floor to
Landlord as a Returned Floor pursuant to the foregoing provisions of this
Section 2.3; or (ii) terminate this Lease as to such Last Vacated Floor, but
Tenant shall only be entitled to exercise such termination right if (A) such
Last Vacated Floor is located on the 10th floor of the Building or higher, (B)
Tenant has not elected to convert such Full Tl Floor to a Remaining Floor
pursuant to Section 2.3.5 below (unless Tenant pays to Landlord the full amount
of the Tenant Improvement Allowance so received by Tenant for such converted
floor, which payment shall be made prior to the Effective Termination Date (as
defined below) for such converted floor), (C) Tenant has previously vacated and
delivered to Landlord all of the other Full TI Floors (that have not been so
converted pursuant to Section 2.3.5 below) pursuant to this Section 2.3, and (D)
the last CD Date for all such other Full TI Floors which constituted a Returned
Floor has occurred (such last date may be referred to herein as the "Last CD
Date"). In order to properly exercise its termination option for such Last
Vacated Floor pursuant to clause (ii) hereinabove: (l) Tenant must provide
written notice to Landlord of its irrevocable election to terminate this Lease
(the "Last Vacated Floor Termination Notice") with respect to such Last Vacated
Floor; (2) such Last Vacated Floor Termination Notice must be delivered to
Landlord, if at all, following the Last CD Date but on or before the date (the
"Outside Termination Notice Date") which is the earlier of (x) the Outside
Disbursement Date, and (y) ninety (90) days following the later of (I) the Last
CD Date and (1I) the date upon which Landlord delivers to Tenant notice that the
Last CD Date has occurred; (3) such Last Vacated Floor Termination Notice must
stipulate the floor Tenant has elected to terminate and the termination date
designated by Tenant for such floor, which termination date ("Effective
Termination Date") shall be no sooner than five (5) days after Landlord's
receipt of such Last Vacated Floor Termination Notice nor later than five (5)
days after the Outside Termination Notice Date; and (4) Tenant may not be in
default under the Lease beyond any applicable cure periods at the time Tenant
provides its notice to terminate to Landlord. If Tenant timely and properly
delivers such Last Vacated Floor Termination Notice to Landlord, this Lease
shall terminate with respect to the Last Vacated Floor designated by Tenant in
such Last Vacated Floor Termination Notice as of the Effective Termination Date,
and Tenant shall vacate and surrender exclusive possession of such Last Vacated
Floor to Landlord in accordance with the terms of Article 15 of this Lease on or
before such Effective Termination Date.
2.3.4 Remaining Floors. Notwithstanding anything to the contrary contained
herein, Tenant shall be required to pay full Rent on the Remaining Floors during
Tenant's construction of the New Tenant Improvements therein and Tenant shall be
entitled to schedule such work during evenings and weekends and/or at other
times which are convenient to Tenant.
2.3.5 Conversion to Remaining Floor. Tenant may elect, at any time by one or
more notices delivered to Landlord on or prior to the Outside Disbursement Date,
not to vacate one or more particular Existing Full TI Floor(s) and instead
convert such applicable Existing Full Tl Floor(s) to a Remaining Floor(s) in
which case: (i) Tenant shall be entitled to receive a Tenant Improvement
Allowance for each such converted Full TI Floor equal to $10.00 per

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-9-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




rentable square foot of such converted Existing Full TI Floor instead of $52.50
per rentable square foot; (ii) the restrictions in the first two (2) sentences
of Section 2.2.2 above shall not apply; and (iii) Tenant shall not be entitled
to exercise its one floor termination option pursuant to Section 2.3.3 above for
any such converted Existing Full Tl Floor for which Tenant receives such $10.00
per rentable square foot Tenant Improvement Allowance unless Tenant satisfies
the terms and provisions of Section 2.3.3 above for such converted floor.
2.4    Unused Tenant Improvement Allowance. If the Reminder Notice was sent to
Tenant after February 1,2016 and prior to March 10,2016 and the entire Tenant
Improvement Allowance is not fully utilized, to pay for the Tenant Improvement
Allowance Items pursuant to Section 2.2 above, by January 31,2017 (the "Outside
Disbursement Date"), Tenant shall forfeit any such unused amounts (subject,
however, to the following provisions of this Section 2.4).
2.4.1    Potential Extension of Outside Disbursement Date. Notwithstanding the
above, if Tenant has not submitted Monthly Draw Request to Landlord for full
reimbursement of the Tenant Improvement Allowance on or before February 1, 2016,
Landlord shall provide a written reminder notice to Tenant ("Reminder Notice")
on or before March 10, 2016 reminding Tenant that Tenant must submit such
Monthly Draw Request to Landlord by such January 31, 2017 Outside Disbursement
Date so as to avoid such forfeiture. If Landlord does not provide such Reminder
Notice to Tenant after February 1, 2016 and on or before March 10, 2016, as
Tenant's sole remedy, the Outside Disbursement Date shall be extended on a
day-for-day basis until Landlord delivers such Reminder Notice to Tenant. In
addition, if Tenant has timely submitted Monthly Draw Request for Tenant's final
reimbursement request, but has not yet secured final unconditional lien releases
for the work which is subject to such reimbursement pursuant to Section 2.2.2.2
above, such Outside Disbursement Date (as may previously have been extended as
provided hereinabove) shall be extended a maximum of one (I) month to provide
Tenant with an additional period to secure such lien releases. In addition, if
during the one (I) year period prior to January 31, 2017, Tenant (i) is in the
process of constructing New Tenant Improvements for which the Tenant Improvement
Allowance is payable to Tenant pursuant to Section 2.2 above, (ii) encounters
substantial delays in the construction of such New Tenant Improvements due to a
Landlord Delay, act of God, civil unrest or a fire or other casualty which
causes Tenant not to complete such New Tenant Improvements by the Outside
Disbursement Date (and as a result Tenant does not submit a reimbursement
request and the other Monthly Draw Request to Landlord for the costs of any such
incomplete work by the Outside Disbursement Date), and (iii) notifies Landlord
of such Landlord Delay, act of God, civil unrest or fire or other casualty
promptly after Tenant becomes aware of same, then the Outside Disbursement Date
(which may already be subject to extension as provided hereinabove) shall be
further extended on a day-for-day basis for each such day of such delay caused
by a Landlord Delay, act of God, civil unrest or fire or other casualty that
exists after Landlord has received such notice (up to a maximum of twelve (12)
months of extension for such delays caused by an act of God, civil unrest or
fire or other casualty, and an unlimited extension for Landlord Delays).
2.4.2    Base Rent Credit. Subject to Tenant satisfying the requirements
outlined herein, Tenant may apply up to fifty percent (50%) of any unused amount
of the Tenant Improvement Allowance as a credit against the Base Rent next due
commencing as of the date which is sixty (60) days after the Outside
Disbursement Date (as may be extended pursuant to

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-10-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Section 2.4.1 above). However, in lieu of such Base Rent credit, Landlord shall
have the right, at its election, to make a cash payment to Tenant in the amount
of the credit which would otherwise apply, provided such payment is made to
Tenant on or before the date which is fifteen (15) days prior to the date such
Base Rent credit would otherwise commence. Notwithstanding the foregoing, if
Tenant is in default under this Lease after expiration of applicable notice and
cure periods at the time that a credit against Base Rent would otherwise be due
or Landlord would otherwise be required to make a cash payment to Tenant
pursuant to the foregoing provisions of this Section 2.4.2, Landlord may
postpone such credit or such payment until such default has been fully cured.
2.5    Tenant's Right of Offset. Notwithstanding anything to the contrary set
forth in this Tenant Work Letter or elsewhere in this Lease, if Landlord fails
to timely disburse any monthly payment of the Tenant Improvement Allowance or
the Final Retention of the Tenant Improvement Allowance within the time periods
set in Section 2.2.2 above, Tenant shall be entitled to deliver written notice
("Payment Notice") thereof to Landlord and to any holder of a mortgage or deed
of trust encumbering the Building. If Landlord still fails to fulfill any such
obligation within ten (10) business days after Landlord's receipt of the Payment
Notice from Tenant and if Landlord fails to deliver written notice to Tenant
within such ten (10) business day period explaining Landlord's reasons that the
amounts described in Tenant's Payment Notice are not due and payable by Landlord
("Refusal Notice"), Tenant shall be entitled to fund such amount(s) itself and
to offset such amount(s) (provided Tenant obtains all appropriate lien releases
with respect to any such amount(s) prior to Tenant's offset thereof), together
with interest at the Interest Rate (as defined in Section 29.34 of this Lease)
from the date of payment by Tenant until the earlier of the date of offset and
subsequent payment by Landlord, against Tenant's next obligations to pay Base
Rent under this Lease. However, Tenant shall not be entitled to any such offset
while Tenant is in default under this Lease after expiration of any applicable
notice and cure periods. If Landlord delivers a Refusal Notice, and if Landlord
and Tenant are not able to agree on the amounts to be so paid by Landlord, if
any, within ten (10) business days after Tenant's receipt of a Refusal Notice,
Landlord shall pay the amount that is not disputed and either Landlord or Tenant
may elect to have such dispute resolved pursuant to the proceeding set forth in
Section 29.31 of the Lease. If Tenant obtains a judgment in its favor in any
such proceedings, Tenant shall be entitled to offset the amount determined to be
payable by Landlord in such proceedings together with any attorneys' fees and
costs awarded therein to Tenant together with interest at the Interest Rate from
the date of payment by Tenant to the date of such offset or subsequent payment
by Landlord against Tenant's next obligations to pay Base Rent (but Tenant shall
not be entitled to any such offset while Tenant is in default under this Lease
after expiration of any applicable notice and cure periods).
SECTION 3
CONSTRUCTION ORAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner approved by Landlord (the "Architect") (which approval
shall not be unreasonably withheld or conditioned, and shall be granted or
denied within five (5) business days after written request therefor from Tenant
is received by Landlord) to prepare the Construction Drawings for the New Tenant
Improvements. Tenant shall retain engineering and

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-11-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




other consultants reasonably approved by Landlord (collectively, the
"Engineers") (which approval shall not be unreasonably withheld or conditioned,
and shall be granted or denied within five (5) business days after written
request therefor from Tenant is received by Landlord) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in connection with the New Tenant
Improvements, which work is not part of the Landlord Work; provided, however,
Tenant shall use the same structural and mechanical/life safety system engineers
(collectively, the "Key Engineers") engaged by Landlord for structural and
mechanical/life safety system work (as applicable) with respect to the Building
to prepare the engineering plans and drawings ("Key Engineering Plans'') for
such work for the Premises, so long as such engineers agree to meet the schedule
set forth in this Tenant Work Letter for preparing same, and Landlord shall
cause such engineers to charge fees for their services which are competitive
with the fees charged for comparable services in Comparable Buildings.
Alternatively, Tenant may select, subject to Landlord's prior approval, which
shall not be unreasonably withheld or delayed, Key Engineers of its own choosing
to prepare the Key Engineering Plans in which case Tenant shall reimburse
Landlord, out of the Tenant Improvement Allowance, for the amounts Landlord pays
engineers of its choosing to review the Key Engineering Plans. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the "Construction Drawings." Unless otherwise approved or
designated by Landlord, all Construction Drawings shall comply with the drawing
format and specifications attached hereto as Schedule 2. In connection
therewith, Landlord shall supply Tenant with blue-line floorplate backgrounds
and Building standard details. Tenant and Architect shall verify, in the field,
the dimensions and conditions as shown on the relevant portions of the base
building plans (including the Landlord Work), and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord's review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord's review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord's
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, except to the
extent Landlord has specifically requested a modification to the Construction
Drawings as a condition to Landlord's approval thereof (it being understood that
nothing in this Section 3.1 shall relieve Landlord from its repair and
maintenance obligations under the Lease). Construction Drawings for each of the
Full TI Floors may be submitted separately to Landlord for its review and
approval.
3.2    Final Space Plan. Tenant shall have the right to supply Landlord with
four (4) copies signed by Tenant of its final space plan for the New Tenant
Improvements for the applicable Full TI Floor or Remaining Floor. The final
space plan for each such particular Full TI Floor or Remaining Floor if so
submitted by Tenant (the "Final Space Plan") shall include a layout and
designation of all offices, rooms and other partitioning and their intended use.
Landlord may request clarification or more specific drawings for special use
items not included in the Final Space Plan. Landlord shall, within five (5)
business days after Landlord receives such Final Space Plan, (i) approve the
Final Space Plan, (ii) approve the Final Space Plan subject to specified
conditions stated in a reasonably clear manner to be complied with by Tenant
when

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-12-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




the Final Working Drawings are submitted by Tenant to Landlord, or (iii)
disapprove the Final Space Plan and return the same to Tenant with requested
revisions; provided however that Landlord may only disapprove or conditionally
approve the Final Space Plan if and to the extent the same contains a Design
Problem (as defined in Section 8.1 of this Lease), which approval (or
conditional approval) may be withheld in Landlord's sole discretion with respect
to such Design Problem except as otherwise expressly provided in Section 8.1 of
this Lease. If Landlord disapproves any draft of the Final Space Plan for a
particular Full TI Floor or Remaining Floor because the same contains a Design
Problem, Tenant shall cause the Final Space Plan for such particular Full TI
Floor or Remaining Floor to be revised to correct such Design Problem and
deliver such revised Final Space Plan to Landlord for approval in accordance
with the criteria set forth above in this Section 3.2. The foregoing procedures
shall be repeated until such applicable Final Space Plan is approved by
Landlord.
3.3    Final Working Drawings and Approved Working Drawings. Tenant shall cause
the Architect and the Engineers to prepare complete and detailed architectural
and engineering drawings and the final architectural working drawings for such
particular Full TI Floor or Remaining Floor where the performance of work will
occur, which drawings shall be in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable Permits, as
defined below, for such particular Full TI Floor or Remaining Floor
(collectively, the "Final Working Drawings"), and shall submit the same to
Landlord for Landlord's approval. Tenant shall supply Landlord with four (4)
copies signed by Tenant of such Final Working Drawings. Landlord shall, within
five (5) business days after Landlord receives the Final Working Drawings for a
particular Full TI Floor or Remaining Floor, either (i) approve the Final
Working Drawings, (ii) approve the Final Working Drawings subject to specified
conditions stated in a reasonably clear manner to be satisfied by Tenant to
eliminate a Design Problem, or (iii) disapprove and return the Final Working
Drawings to Tenant with requested revisions if the Final Working Drawings
contain a Design Problem (which approval may be withheld in Landlord's sole
discretion with respect to a Design Problem except as otherwise expressly
provided in Section 8.1 of this Lease). If Landlord disapproves any draft of the
Final Working Drawings with respect to a particular Full TI Floor or Remaining
Floor, Tenant shall cause such Final Working Drawings to be revised to correct
any such Design Problem, and shall deliver such Final Working Drawings to
Landlord for approval in accordance with the criteria set forth above in this
Section 3.3. The Final Working Drawings may be submitted at one or more times
and in one or more parts for each Full TI Floor or Remaining Floor and the
approval, timing and procedures shall be applicable to each such part or
portion. The foregoing procedures shall be repeated until such applicable Final
Working Drawings are approved by Landlord (upon such approval such applicable
Final Working Drawings shall be referred to herein as the "Approved Working
Drawings").
3.4    Permits. Tenant shall submit the Approved Working Drawings for a
particular Full TI Floor or Remaining Floor to the City of Los Angeles for, and
obtain, all applicable building permits necessary to allow the Contractor to
commence and fully complete the construction of the New Tenant Improvements for
such particular Full TI Floor or Remaining Floor (collectively, the "Permits");
provided, however, that after Landlord approves any portion of the Final Working
Drawings for such particular Full TI Floor or Remaining Floor, Tenant shall have
the right to submit the same to the appropriate municipal authorities to begin
the process of obtaining the Permits therefor on a piece-by-piece basis. Tenant
hereby agrees that

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-13-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




neither Landlord nor Landlord's consultants shall be responsible for obtaining
any Permits (except in connection with the Landlord Work) or certificate of
occupancy for any such for a particular Full TI Floor or Remaining Floor, and
that obtaining the same shall be Tenant's responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such Permits or certificate of occupancy.
3.5    Tenant Changes. In the event Tenant desires to change the applicable
Approved Working Drawings after Landlord's approval thereof (other than purely
cosmetic changes which could not possibly cause a Design Problem), Tenant shall
deliver notice (the "Drawing Change Notice") of the same to Landlord, setting
forth in detail the changes (each, a "Tenant Change") Tenant desires to make to
such Approved Working Drawings. Landlord shall, within five (5) business days
after Landlord's receipt of a Drawing Change Notice either (i) approve the
Tenant Change, or (ii) disapprove the Tenant Change and deliver a notice to
Tenant specifying in reasonably sufficient detail the reasons for Landlord's
disapproval; provided, however, that Landlord may only disapprove of the Tenant
Change if the Tenant Change contains a Design Problem (in which case such
approval may be withheld in Landlord's sole discretion with respect to any such
Design Problem except as otherwise expressly provided in Section 8.1 of this
Lease). Any additional costs which arise in connection with such Tenant Change
shall be paid by Tenant; provided, however, that to the extent the applicable
Tenant Improvement Allowance has not been disbursed, such payment shall be made
out of the applicable Tenant Improvement Allowance subject to the terms of this
Tenant Work Letter.
SECTION 4
CONSTRUCTION OF THE NEW TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. Tenant shall retain a licensed general contractor (the
"Contractor"), as contractor for the construction of the New Tenant
Improvements, which Contractor shall be subject to the prior approval of
Landlord, which approval shall not be unreasonably withheld or conditioned, and
shall be granted or denied within five (5) business days of Tenant's request for
Landlord's consent.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or conditioned, and shall be granted or denied within five
(5) business days of Tenant's request for Landlord's consent; provided that, in
any event, Tenant must contract with Landlord's base building subcontractors for
any work affecting any life safety work (the cost of which work shall be
reasonably consistent with competitive based pricing, and Landlord shall cause
such subcontractors to charge Tenant on the same price structure that Landlord
obtains from such subcontractors when it performs work for Landlord when it is
for Landlord's own account and Landlord is not being reimbursed for the work)
or, alternatively, select its own subcontractors (subject to Landlord's prior
approval, which shall not be unreasonably withheld or delayed) and reimburse
Landlord from the remaining Tenant

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-14-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Improvement Allowance for Landlord's out-of-pocket costs incurred in having its
base building contractors review such work. All of Tenant's Agents shall have
labor union affiliations that are compatible with those affiliations (if any) of
workmen employed by Landlord and its contractors and subcontractors.
4.2    Construction of New Tenant Improvements by Tenant's Agents.
4.2.1    Construction Contract. Prior to the commencement of construction of the
New Tenant Improvements, Tenant shall submit to Landlord the construction
contract and general conditions with Contractor (the "Contract") as an
accommodation only (and Landlord shall have no approval rights with respect
thereto).
4.2.2    Tenant's Agents.
4.2.2.1    Landlord's General Conditions for Tenant's Agents and New Tenant
Improvement Work. Tenant's and Tenant's Agent's construction of the New Tenant
Improvements shall comply with the following: (i) the New Tenant Improvements
shall be constructed in a good and workmanlike manner, in substantial
conformance with the Approved Working Drawings for such particular Full TI Floor
or Remaining Floor (subject to Tenant's right to make changes to the same
pursuant to Section 3.5 of this Tenant Work Letter), and in compliance with all
applicable Code; (ii) Tenant and Tenant's Agents shall not, in any way,
materially interfere with, obstruct, or delay, the work of Landlord's contractor
and subcontractors with respect to the Landlord Work or any other work in the
Building; and (iii) Tenant shall abide by all reasonable rules made by
Landlord's Building contractor or Landlord's Building manager with respect to
the use of freight, loading dock and service elevators, storage of materials,
coordination of work with the Code Compliance Work and the contractors of other
tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the New Tenant Improvements,
which rules have been made available to Tenant; provided, however, that Landlord
shall provide Tenant and Tenant's Agents with access to the loading docks and
freight elevators sufficient to accommodate Tenant's reasonable needs, but
subject to Landlord's prior scheduling of such loading docks and freight
elevators.
4.2.2.2 Indemnity. Tenant's indemnity of Landlord as set forth in Section 10.1
of this Lease shall also apply, but subject to Section 10.4 of this Lease, with
respect to any and all costs, losses, damages, injuries and liabilities related
in any way to any act or omission of Tenant or Tenant's Agents, or anyone
directly or indirectly employed by any of them, or in connection with Tenant's
non-payment of any amount arising out of the New Tenant Improvements and/or
Tenant's disapproval of all or any portion of any request for payment.
4.2.2.3 Intentionally Deleted.
4.2.2.4 Insurance Requirements.
4.2.2.4.1 General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in Article 10 of this Lease, and the policies therefor shall insure
Landlord and Tenant, as their interests may appear, as well as the Contractor

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-15-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




and subcontractors; provided, however, that the types and amounts of such
insurance shall not be greater than that required by landlords of the Comparable
Buildings.
4.2.2.4.2 Special Coverages. Tenant or the Contractor shall carry "Builder's All
Risk" insurance in an amount reasonably approved by Landlord covering the
construction of the New Tenant Improvements, and such other insurance as
Landlord may reasonably require, it being understood and agreed that the New
Tenant Improvements shall be insured by Tenant pursuant to Article 10 of this
Lease immediately upon completion thereof. Such insurance shall be in amounts
and shall include such extended coverage endorsements as may be reasonably
required by Landlord; provided, however, that the types and amounts of such
insurance shall not be greater than that required by landlords of the Comparable
Buildings.
4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the New Tenant Improvements (or applicable portion thereof) and
before the Contractor's equipment is moved onto the site. All such policies of
insurance must contain a provision that the company writing said policy will
give Landlord five (5) days' prior written notice of any cancellation or lapse
of the effective date or any reduction in the amounts of such insurance below
what is required hereunder. In the event that the New Tenant Improvements are
damaged by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense, except to the
extent caused by Landlord's negligence or willful misconduct, but then only to
the extent the waiver of subrogation in Section lO.4 of the Lease is not
applicable. Tenant's Agents shall maintain all of the foregoing insurance
coverage in force until the New Tenant Improvements are fully completed and
accepted by Landlord. All insurance, except Workers' Compensation, maintained by
Tenant's Agents shall, to the extent commercially available, preclude
subrogation claims by the insurer against anyone insured thereunder. Such
insurance shall provide that it is primary insurance and that any other
insurance maintained by Landlord is excess and noncontributing with the
insurance required hereunder. The requirements for the foregoing insurance shall
not derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.2.2 of this Tenant Work Letter and the parties' rights with respect
to the waiver of subrogation set forth in Section 10.4 of the Lease.
4.2.3    Governmental Compliance. The New Tenant Improvements shall comply in
all respects with the following: (i) the Code and other state, federal, city or
quasigovernmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications, but none of the
foregoing requirements shall restrict or limit Landlord's obligations to perform
the Landlord Work pursuant to Section 1 of this Tenant Work Letter.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
New Tenant Improvements at all reasonable times, provided however, that
Landlord's failure to inspect the New Tenant Improvements shall in no event
constitute a waiver of any of Landlord's rights hereunder nor shall Landlord's
inspection of the New Tenant Improvements constitute Landlord's approval of the
same. In the event that during an inspection Landlord shall discover a

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-16-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Design Problem with respect to the New Tenant Improvements, and/or any defects
in the New Tenant Improvements, and Landlord notifies Tenant thereof in writing
specifying the particular Design Problem, non-compliance and/or defect, such
matter shall be rectified by Tenant at no expense to Landlord to eliminate a
Design Problem; provided however, that in the event Landlord determines that any
such matter is or may create a Design Problem, Landlord may, following notice to
Tenant and a reasonable period of time for Tenant to cure (not to exceed ten
(10) business days), take such action as Landlord deems reasonably necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such matter that is or may create a Design Problem, including,
without limitation, causing the cessation of performance of the construction of
the Tenant Improvements until such time as such matter is corrected to
Landlord's reasonable satisfaction.
4.2.5    Meetings. Commencing one (1) week prior to construction of the New
Tenant Improvements taking place on each floor of the Premises, Tenant shall
hold periodic meetings at reasonable times, with the Architect and the
Contractor regarding the progress of the preparation of the Construction
Drawings and the construction of the New Tenant Improvements, and Landlord
and/or its agents shall receive prior notice of, and shall have the right to
attend, all such meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be delivered to Landlord. One such
meeting each month shall include the review of Contractor's current request for
payment.
4.3    Notice of Completion; Copy of "As Built" Plans. Within ten (10) days
after completion of construction of the New Tenant Improvements for any
particular Full TI Floor or Remaining Floor, Landlord shall cause a Notice of
Completion to be recorded in the office of the Recorder of the County of Los
Angeles in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and shall furnish a copy thereof to Tenant
upon such recordation. If Tenant fails to do so, Landlord may execute and file
the same on behalf of Tenant as Tenant's agent for such purpose, at Tenant's
sole cost and expense. At the conclusion of construction of the New Tenant
Improvements for each particular Full TI Floor or Remaining Floor: (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings for such particular Full TI Floor or Remaining Floor as to the
mechanical drawing portion thereof, and to provide field-grade mark-ups of the
remaining portion of such Approved Working Drawings, in all cases only as
necessary to reflect all changes made to such Approved Working Drawings during
the course of construction, (B) to deliver to Landlord two (2) sets of sepias of
such as-built drawings, together with any Permits or similar documents issued by
governmental agencies in connection with the construction of such New Tenant
Improvements, within ninety (90) days following issuance of a certificate of
occupancy for such particular Full TI Floor or Remaining Floor, and (C) to
deliver to Landlord a computer disk containing such Approved Working Drawings in
AutoCAD format; and (ii) Tenant shall deliver to Landlord a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems for each such particular Full TI Floor or
Remaining Floor in Tenant's possession or control. The failure of Tenant to do
any of the foregoing shall not constitute a default under the Lease or be reason
for Landlord to withhold or delay the disbursement of the Tenant Improvement
Allowance, but Landlord may institute legal proceedings for specific performance
with respect thereto.

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-17-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




4.4    Coordination with Landlord Work. Notwithstanding anything to the contrary
contained in this Tenant Work Letter, Landlord and Tenant shall each use
commercially reasonable efforts during Tenant's construction of such New Tenant
Improvements and Landlord's construction of Landlord's Code Compliance Work, if
any, for such particular Full TI Floor or Remaining Floor to minimize
unreasonable interference by such party's work with the other party's work under
this Tenant Work Letter.
SECTION 5
MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Jeff Orsborn as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
5.2    Landlord's Representative. Landlord has designated Joe Tupy as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of Landlord as required in this Tenant Work
Letter.
5.3    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the particular item and the approval thereof
shall be repeated until such item is approved by Landlord.
5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if (i) a default beyond the expiration of all
applicable notice and cure periods as described in Section 19.1 of this Lease,
or (ii) a breach of this Tenant Work Letter, which breach has not been cured
within five (5) business days of reasonably detailed written notice to Tenant,
has occurred at any time on or before the substantial completion of the New
Tenant Improvements for any particular Full TI Floor or Remaining Floor, then
(A) in addition to all other rights and remedies granted to Landlord pursuant to
this Lease, Landlord shall have the right to withhold payment of all or any
portion of the Tenant Improvement Allowance and/or Landlord may cause Contractor
to cease the construction for such Full TI Floor or Remaining Floor (in which
case, Tenant shall be responsible for any delay in the substantial completion of
the New Tenant Improvements for such particular Full TI Floor or Remaining Floor
caused by such work stoppage and such delay shall not have any effect upon
Tenant's rental abatement periods described in Section 2.3 of this Tenant Work
Letter), and (B) all other obligations of Landlord under the terms of this
Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of this Lease (in which case, Tenant shall be responsible
for any delay in the substantial completion of the New Tenant Improvements
caused by such inaction by Landlord and such delay shall not have any effect
upon Tenant's rental abatement periods described in Section 2.3 of this Tenant
Work Letter).

804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-18-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




5.5    Miscellaneous Charges. Throughout the course of construction of New
Tenant Improvements for any Returned Floor until the CD Date for such Returned
Floor, Tenant and its contractors shall receive free use of HVAC and electricity
on such Returned Floor during Business Hours, and free water usage for such
Returned Floor at all times and free use of the freight elevator (excluding
after-hours use of the freight elevator). Neither the Contractor nor any of
Tenant's Agents shall be permitted to park on-site at any time; however, subject
to scheduling approved or designated by Landlord, the Contractor and Tenant's
Agents shall have access to the Building's loading dock during the construction
of the applicable New Tenant Improvements for loading and unloading of tools,
personnel and materials.



804296.08/LA
H4321-047/10-7/08/nng/law
EXHIBIT B
-19-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




SCHEDULE 1
DEPICTION OF DEMOLITION AND REMOVAL AREAS
[kbsriiq32014ex101sched1pic1.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 1
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




SCHEDULE 2
CONSTRUCTION DRAWINGS
FORMAT AND SPECIFICATIONS
FINAL SPACE PLAN REQUIREMENTS
1.
Final Space Plan. The Final Space Plan shall include floor plans (not less than
1/8" scale) indicating:

1.1
Quantity, location and type of all partitions.

1.2
Quantity, location and type of all doors.

1.3
Quantity, location and type of glass partitions and windows.

1.4
Size and location of telephone equipment room.

1.5
Critical dimensions necessary for construction.

1.6
Quantity and location of all electrical items (i.e., a reflected ceiling plan
and power plan) including outlets, switches, telephone outlets, separate circuit
or isolated ground outlets, floor corings and lighting, etc.

1.7
Quantity, location and type of equipment that will require special electrical
requirements.

1.8
Quantity and location, including weight per square foot and description, of any
exceptionally heavy equipment or filing system exceeding 50 pounds per square
foot liveload.

1.9
Requirements of special air conditioning or ventilation.

1.10
Type of floor coverings.

1.11
Quantity, location and type of wall coverings.

1.12
Quantity, location and type of plumbing.

1.13
Quantity, location and type of appliances and kitchen equipment

1.14
Quantity, location and type of millwork.

1.15
Location and size of any floor openings required.


804296.08/LA
H4321-047/10-708/nng/law
SCHEDULE 2
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




FINAL WORKING DRAWINGS REQUIREMENTS
2.    Architectural Floor Plans. The Architectural floor plans shall include
floor plans (not less than 1/8" scale) indicating:
2.1
Room numbers and room descriptions.

2.2
Keyed partition types with complete dimensioned location (notations indicating
that partition locations must be determined at the time of construction are not
acceptable).

2.3
Keyed door types and hardware sets sufficient to determine all of the required
details of construction and all hardware components.

2.4
Keyed architectural sections, elevations, and details of construction for such
items as millwork, control joints, hanging rods, shelving, soffits, and special
gyp board assemblies, etc.

2.5
All required materials, finishes, and assembly support relationships.

2.6
All required dimensional information. Please note that the excessive use of
field verified dimensions will extend the construction period of custom New
Tenant Improvements which is a schedule extension attributable to Tenant's
custom requirements.

2.7
All detailed items should be coordinated and cross referenced with the plan
drawings, especially such items as rough blocking and attachment locations.
Cross references requiring the Architect's presence at the jobsite are
unacceptable to Landlord.

2.8
Location of soffits and special ceiling construction should be dotted to show
relationships to plan elements.

3.    Electrical Location Floor Plan. The Electrical location floor plan shall
include floor plans (not less than 1/8" scale) indicating:
3.1
Room numbers and room descriptions.

3.2
Location of all telephone, data, and electrical outlets. The location of these
items should be dimensioned only if final placement is critical. Unless
specifically noted, the final placement of these items will be approximately to
scale and to the nearest stud location. Dimension all floor mounted telephone
and electrical outlets.

4.    Architectural Reflected Ceiling Plan. The architectural reflected ceiling
plan (not less than 1/8" scale) indicating:
4. 1
Room numbers and room descriptions.


804296.08/LA
H4321-047/10-708/nng/law
SCHEDULE 2
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




4.2
Location of all fixed ceiling elements such as fluorescent lighting fixtures,
Tenant's custom lighting fixtures, exit signs, emergency lighting fixtures,
emergency communication speakers, Tenant's sound and paging speakers, special
integrated ceiling assemblies or details, etc.

4.3
Complete indication of the tile grid pattern in order to precisely locate all of
the ceiling elements. Dimensions should be indicated only where the relationship
to the tile grid pattern is not maintained or is ambiguous.

4.4
Indicate any special assemblies which either contact the ceiling or come within
1'6" of the ceiling such as full-height millwork assemblies, file or library
shelving, etc.

4.5
Indicate all drywall ceilings, lightcoves, drapery pockets, soffits, etc" and
keyed to details of work.

4.6
Indicate all doors and door swings.

4.7
Indicate all ceiling heights that are not standard (8'9").

5.    The Finish Plan. The Final Plan (not less than 1/8" scale) indicating:
5.1
Room numbers and room descriptions.

5.2
Wall finish plan indicating location, color and type of wall covering and paint.

5.3
Floor finish plan indicating location and color of carpeting, vinyl flooring and
any special flooring materials.

6.    Millwork Details.
6.1
The architect shall prepare drawings in sufficient detail for construction or
fabrication of all millwork components.

6.2
If required by Landlord, a separate 1/8" = 1'0" plan showing location of
millwork shall be prepared.

7.    Custom Detail Sheets. The Architect shall prepare drawings in sufficient
detail for construction or fabrication of any non-standard or custom treatments
for leasehold improvements.
8.    Furniture Plan. The furniture plan (not less than 1/8" scale) indicating:
8.1
Room numbers and room descriptions.

8.2
All furniture and equipment (including seating arrangements thereof).

8.3
Equipment with special electrical and environmental characteristics, labeled and
cross-referenced to the equipment schedule on the electrical engineered
drawings.


804296.08/LA
H4321-047/10-708/nng/law
SCHEDULE 2
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




8.4
Any areas with special environmental or structural design considerations (shown
as a means of highlighting these requirements).

9.    Tenant Engineered Drawings.
9.1
The Architect will be responsible for providing structural, mechanical, and
electrical input for special conditions. Particular reference to be made to the
voltage and amperage requirements lor special outlets. In addition, dedicated
circuits must be clearly identified and heat load of office equipment (including
copiers), must also be identified.

9.2
The Architect will be responsible to submit mylar reproducibles (including
electronic copies) of each of the following drawings to Landlord:

9.2.1
Electrical Power plan locating all telephone, data and electrical outlets. The
location of these items should be dimensioned only if placement is critical;
however, all floor mounted telephone and electrical outlets must be dimensional.
Submit one mylar reproducible for electrical circuiting.

9.2.2
Reflected ceiling plan. Layout of the building ceiling grid and location of all
light fixtures and light fixtures. Submit two mylar reproducibles for electrical
circuiting and HVAC layout.

9.2.3
Plumbing plan. A copy of the floor plan indicating all locations of all items
requiring water or waste. Submit one mylar reproducible (including an electronic
copy) for plumbing layout.

9.2.4
Structural loading plan. For tenant spaces with concentrated loads, a plan
indicating location, type weight and other information required by the
structural engineer will be submitted for review. This information will be
required for file rooms, libraries, or other heavy equipment or loading
conditions. 80,12%,08/






804296.08/LA
H4321-047/10-708/nng/law
SCHEDULE 2
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




SCHEDULE 3
20th FLOOR ASBESTOS ABATEMENT SPECIFICATIONS
Attached

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------














SPECIFICATIONS
for
ASBESTOS ABATEMENT
UNION BANK PLAZA
445 SOUTH FIGUEROA STREET
20TH FLOOR
LOS ANGELES, CALIFORNIA 90071
October 1, 2008
Prepared for:
Hines
445 South Figueroa Street, 37th floor
Los Angeles, California
Designed by:
CLARK SElF CLARK, INC.
8875 Research Drive
Irvine, California 92618



804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




ASBESTOS-RELATED DEMOLITION WORK
[kbsriiq32014ex101sched3pic1.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------






[kbsriiq32014ex101sched3pic2.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic3.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-5-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic4.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-6-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic5.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-7-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic6.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-8-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic7.jpg]



804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-9-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic8.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-10-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic9.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-11-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic10.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-12-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic11.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-13-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic12.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-14-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic13.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-15-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic14.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-16-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic15.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-17-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic16.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-18-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic17.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-19-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic18.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-20-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101sched3pic19.jpg]



804296.08/LA
H4321-047/10-7-08/nng/law
SCHEDULE 3
-21-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT C
UNION BANK PLAZA
DEPICTION OF 20TH FLOOR SPACE
[kbsriiq32014ex101excpic1.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT C
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT D
UNION BANK PLAZA
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building. Landlord's consent,
when required under these Rules and Regulations, shall not be unreasonably
withheld. Under no circumstances shall Landlord modify, change or supplement
these Rules and Regulations in a manner which will unreasonably interfere with
or restrict Tenant's conduct of its normal business operations from its Premises
for the Permitted Use or to restrict any activity that Tenant has been
conducting in compliance with the Existing Leases within any part of its
Premises prior to April 2, 2008. Any capitalized terms used herein and not
otherwise defined herein shall have the meaning as set forth in the Lease.
1.    Except with respect to Secured Areas, Tenant shall not alter any lock or
install any new or additional locks or bolts on any doors or windows of the
Premises without obtaining Landlord's prior written consent. Tenant shall bear
the cost of any lock changes or repairs required by Tenant. Two keys will be
furnished by Landlord for the Premises, and any additional keys required by
Tenant must be obtained from Landlord at the actual cost incurred by Landlord
for such additional keys.
2.    All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed or unless monitored by a receptionist.
3     Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for the Comparable
Buildings as long as Tenant and its employees have 24/7 access to its Premises
(subject to card key entrance and other security restrictions reasonably
employed by Landlord). Tenant, its employees and agents must be sure that the
doors to the Premises are securely closed and locked when leaving the Premises
if it is after Business Hours. Tenant's employees, agents or any other persons
entering or leaving the Building at any time when it is so locked, or any time
after Business Hours for the Building, may be required to sign the Building
register when so doing. Access to the Building or Real Property may be refused
unless the person seeking access has proper identification or has a previously
arranged pass for access to the Building. Landlord and its agents shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Building or Real Property of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building or Real Property during the continuance of same
by any means it deems appropriate for the safety and protection of life and
property.
4.    Landlord shall have the right to prescribe the weight, size and position
of all safes and other heavy property brought into the Building to the extent
necessary to avoid a Design Problem. Safes and other heavy objects shall, if
considered necessary by Landlord to the extent

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT D
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




necessary to avoid a Design Problem, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property in any ease.
5.    No bulk furniture, freight, packages, supplies, equipment or merchandise
will he brought into or removed from the Building or carried up or down in the
elevators, except upon prior notice to Landlord, and in such manner, in such
specific elevator, and between such hours as shall be reasonably designated by
Landlord. Tenant shall provide Landlord with reasonable prior notice of the need
to utilize an elevator for any such purpose, so as to provide Landlord with a
reasonable period to schedule such use and to install such padding or take such
other actions or prescribe such procedures as are appropriate to protect against
damage to the elevators or other parts of the Building. Except in extraordinary
circumstances, in no event shall Tenant's use of the elevators for any such
purpose be permitted during the hours of 7:00 a.m. - 9:00 a.m., 11 :30 a.m. -
1:30 p.m. and 4:30 p.m. - 6:30 p.m.
6.    Landlord shall have the right to control and operate the public portions
of the Building and Real Properly, the public facilities, the HVAC, and any
other facilities furnished for the common use of tenants, in such manner as is
customary for the Comparable Buildings.
7.    The requirements of Tenant will be attended to only upon application at
the property management office of the Building or at such other on-site location
at the Building reasonably designated by Landlord. Employees of Landlord shall
not perform any work or do anything outside their regular duties unless under
special instructions from Landlord.
8.    Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate with Landlord or Landlord's agents to prevent same.
9.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein.
10.    Tenant shall not overload any floor of the Premises.
11.    Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines of any description other
than fractional horsepower office machines shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.
12.    Except as expressly permitted in Section 29.36 of the Lease, Tenant shall
not otherwise use or keep in or on the Premises, the Building or Real Property,
any kerosene, gasoline or other inflammable or combustible fluid or material
except normal quantities of such materials incidental to the normal and
customary operation of general business offices.
13.    Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord or that utilized by Tenant and heretofor
approved by Landlord as of the date of this Lease, without the prior written
consent of Landlord.

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT D
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




14.    Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, the Building or the Real
Property except normal quantities of such materials incidental to the normal and
customary operation of general business offices, or permit or allow the Premises
to be occupied or used in a manner unreasonably offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors, or
vibrations, or unreasonably interfere in any way with other tenants or those
having business therein.
15.    Tenant shall not bring into or keep within the Real Property, the
Building or the Premises any animals (except seeing-eye dogs accompanied by
their masters), birds, fish, bicycles or other vehicles.
16.    No cooking shall be done or permitted by Tenant on or in the Premises,
nor shall the Premises be used for the storage of merchandise, or for lodging.
Notwithstanding the foregoing, Underwriters' (or any such replacement standard
then in effect) laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are reasonably objectionable to Landlord and other tenants.
17.    Landlord reserves the right to exclude or expel from the Building any
person who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
18.    Tenant and the Tenant Parties shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.
19.    Tenant agrees to cooperate reasonably with Landlord to ensure the most
effective operation of the Building's HVAC system, and shall refrain from
attempting to adjust any controls.
20.    Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the
Comparable Buildings without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.
21.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or any
governmental agency.
22.    Tenant shall assume any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed, when the Premises are not
occupied.
23.    Landlord may waive anyone or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall (a) treat Tenant

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT D
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




in a discriminatory manner, (b) be construed as a waiver of such Rules and
Regulations in favor of any other tenant or tenants, nor (c) prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Building.
24.    No awnings or other projections shall be attached to the outside walls of
the Building without the prior written consent of Landlord. Except for Building
standard window coverings, no curtains, blinds, shades or screens, which may be
visible from the exterior of the Premises, shall be attached to or hung in, or
used in connection with, any window or door of the Premises without the prior
written consent of Landlord. All electrical ceiling fixtures hung in offices or
spaces along the perimeter of the Building must be fluorescent and/or of a
quality, type, design and bulb color approved by Landlord.
25.    The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, except through use of
Building standard window coverings.
26.    The washing and/or detailing of automobiles by Tenant or any of the
Tenant Parties shall not be allowed on the Real Property.
27.    Food vendors shall be allowed in the Building to bring food prepared
off-site to employees and guests of Tenant (but only via the Building's freight
elevator to the extent such food is being delivered on a cart or other
apparatus). Under no circumstance shall the food vendors display their products
in a public or common area including corridors and elevator lobbies.
28.    Tenant shall comply with requests by Landlord concerning the informing of
its employees of items of importance to Landlord.
29.    Tenant shall comply with any non-smoking ordinance adopted by the City of
Los Angeles or any other applicable governmental authority.
30.    Upon reasonable notification to Tenant, Landlord reserves the right at
any time to reasonably change or rescind anyone or more of these Rules and
Regulations, or to make such other and further reasonable Rules and Regulations
as in Landlord's judgment may from time to time be reasonably necessary for the
management, safety, care and cleanliness of the Premises, the Building and/or
the Real Property, and for the preservation of good order therein, as well as
for the convenience of other occupants and tenants therein; provided, however,
that no such change, rescission, addition or amendment shall prevent Tenant's
use of the Premises for the Permitted Use in accordance with Section 5.1 of the
Lease. Landlord shall not be responsible to Tenant or to any other person for
the nonobservance of the Rules and Regulations by another tenant or other
person. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them.
To the extent these Rules and Regulations are inconsistent with, or contrary to,
the express provisions of the Lease, the Lease shall control.



804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT D
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT E
UNION BANK PLAZA
JANITORIAL SPECIFICATIONS
Except as indicated below, the following Building standard janitorial and
cleaning services shall be done by Landlord after the normal business hours on
Mondays through Fridays, and at such other times as may be mutually agreed upon.
A.
OFFICE AREAS

1.
Empty and clean all waste receptacles and remove waster paper and rubbish from
the demised premises nightly.

2.
Vacuum all rugs and carpeted areas in the lobbies, corridors and shared office
areas nightly. Vacuum carpeted areas of individual offices as needed.

3.
hand dust or wipe clean with damp or treated cloth office furniture, file
cabinets, window sills and other horizontal surfaces lower than six (6) feet as
needed, but not less often than weekly.

Note: Janitorial personnel do not dust computers, keyboards, copier machines,
other office equipment, personal items, fragile items, areas containing personal
or fragile items, paperwork on desks, or portions of desks or other furniture
that contain paperwork.
4.
Hand dust or wipe clean with damp or treated cloth high moldings, high shelving,
picture frames, tall office furniture, and other horizontal surfaces higher than
six (6) feet as needed, but not less often than monthly.

5.
Damp wipe all counter tops in kitchens or file rooms nightly.

6.
Dust and remove finger marks and smudges from doors, door frames, glass, and
light switch plates nightly.

7.
Sweep all private stairways nightly; vacuum nightly if carpeted.

8.
Damp mop spillage in non-carpeted office and public areas as necessary.

9.
Dust and spot clean all tile floors nightly. Damp mop clean all tile floors as
needed.

10.
Tile floors in office areas will be buffed monthly with old wax removed and new
wax applied as necessary.

11.
Spot clean carpets as needed. Spot cleaning of carpets to be provided at no
additional charge. Carpet shampooing above the level of spot cleaning will be
performed at Tenant's request and billed to Tenant pursuant to the terms of the
Lease.


804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT E
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




12.
Damp dust ceiling ventilating diffusers, wall grills, registers and other
ventilating louvers as needed, no less than annually.

13.
Dust the exterior surfaces of lighting fixtures as needed, no less than
annually.

B.
COMMON WASHROOMS

1.
Mop, rinse and dry floors using soap and water nightly.

2.
Scrub floors as necessary.

3.
Clean all mirrors, bright work and enameled surfaces nightly.

4.
Wash and disinfect all basins, urinals and bowls nightly using non-abrasive
germicidal cleaners to remove stains.

5.
Wash both sides of all toilet seats with soap and water nightly.

6.
Was urinal partitions, spot clean individual stall partitions, and spot clean
tile walls nightly.

7.
Clean outside surface of all dispensers and receptacles nightly.

8.
Refill toilet tissue, paper towel, soap, and sanitary napkin dispensers nightly.

9.
Clean flush valves, piping and other metal work nightly.

10.
Wash all tiled walls as needed.

11.
Clean ventilating grills and floor drain drills quarterly and clean light
fixtures annually.

12.
Empty all trash bins after the lunch hour and then at night.

NOTE: It is the intention to keep the washrooms cleaned and not to use a
disinfectant or air freshener to kill odor.
C.
COMMON AREA FLOORING

1.
Hard surface floors including stone, vinyl or composition to be swept nightly.

2.
Tile floors in common areas will be buffed as needed to maintain clean
appearance with old wax removed and new wax applied as necessary.

3.
Common area carpeted areas and rugs to be vacuumed and spot cleaned nightly.

D.
GLASS

1.
Clean glass at main entrance doors and adjacent glass panels nightly.

2.
Spot clean partition glass, glass doors and lobby glass as needed.


804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT E
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




E.
DAY SERVOCE-WASHROOMS

1.
At least once, but not more than twice per day, check and supply as needed
toilet tissue, paper towel and hand soap in men's restroom.

2.
At least once, but no more than twice per day, check and supply as needed toilet
tissue, paper towel, sanitary napkin and hand soap in women's restroom.

3.
Supply toilet tissue, soap and towels in men's' and ladies' washrooms and
sanitary napkin in ladies' washrooms.

F.
GENERAL

1.
Maintain Building lobby, corridors, elevators, escalators, plaza and other
public areas in a clean condition.

2.
Clean on an as-needed basis emergency stairwells, freight elevator, loading dock
and other service type areas.

3.
Provide frequent surveillance during Business Hours of all public areas to
maintain a clean condition.

G.
SPECIAL

1.
It is understood that no services provided for in this Exhibit shall be provided
on Saturdays, Sundays or Building Holidays, unless specifically stated above.

2.
Dust ceiling surfaces, other than acoustical ceiling material, once each year.

3.
Clean all building standard lenses once each year.

4.
On a quarterly basis, dust in place all pictures, frames, charts, graphs, and
other wall hangings not reached in nightly cleaning.

5.
On a quarterly basis, dust all vertical surfaces and walls, doors, door bucks,
partitions and other surfaces not reached in nightly cleaning.

6.
Dust all books in place quarterly.

7.
Dust all Venetian blinds quarterly.

8.
Dust exterior of lighting fixtures, air diffusers, return grilles and louvers
quarterly.

9.
Dust exterior of lighting fixtures, air diffusers, return grilles and louvers
quarterly.




804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT E
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT F
UNION BANK PLAZA
HVAC SPECIFICATIONS
Landlord shall provide the following HVAC service to the Premises:
(a)    Subject to all governmental rules, regulations and guidelines applicable
thereto, Landlord shall use commercially reasonable efforts to provide HVAC when
necessary during Business Hours (as defined in Section 6.1.1 of the Lease) to
meet the following temperature specifications under normal business and
operating conditions:
(1)    Maintain average indoor dry bulb temperatures of not less than 70 degrees
Fahrenheit and not more than 75 degrees Fahrenheit during the heating cycle
whenever the outdoor dry bulb temperature, during Business Hours, is lower than
65 degrees Fahrenheit but not lower than 40 degrees Fahrenheit.
(2)    Maintain average indoor conditions not higher than 75 to 78 degrees
Fahrenheit dry bulb during the cooling cycle whenever the outdoor temperature
during Business Hours is not higher than 95 to 100 degrees Fahrenheit dry bulb.
(b)    Should Tenant require HVAC service on days or during hours other than
Business Hours, Landlord shall, to the extent such service may be available
without overloading the Building facilities, furnish such additional HVAC
service in the manner and subject to the notice provisions set forth in Section
6.2 of the Lease), and Tenant shall pay Landlord for such HVAC service in
accordance with Section 6.2 of the Lease.



804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT F
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT G
UNION BANK PLAZA
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Office/Retail Lease (the "Lease")
made and entered into as of __________, 20___ and between HINES VAF UB PLAZA,
L.P., a Delaware limited partnership, as Landlord, and the undersigned as
Tenant, for Premises located at 445 South Figueroa Street, Los Angeles,
California 90071 certifies as follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.    The Lease, currently undersigned has occupies the commenced occupancy of
the Premises described in the Premises, and the Lease Term commenced on
_______________________________________________.
3.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
4.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor any license or concession agreements with respect thereto except as
follows:
_____________________________________________________________________________.
5.    Tenant shall not modify (except to document the exercise by Landlord or
Tenant of a right or obligation under the Lease) the documents contained in
Exhibit A or prepay any amounts owing under the Lease to Landlord in excess of
thirty (30) days without the prior written consent of Landlord's mortgagee.
6.    Base Rent became payable ________________________________________.
7.    The Lease Term expires on __________________________________________.
8.    To the best of Tenant's knowledge, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder.
9.    No rental has been paid in advance and no security has been deposited with
Landlord except as provided in the Lease and in Section 11 below.
10.    To the best of Tenant's knowledge, as of the date hereof, there are no
existing offsets that the undersigned has, which preclude enforcement of the
Lease by Landlord.

80429.08/LA
H4321-047/10-7-08/NNG/LAW
EXHIBIT G
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




11.    All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through _________________. The current monthly installment of Base Rent is
$____________.
12.    The undersigned acknowledges that this Estoppel Certificate may be
delivered to Landlord's prospective mortgagee, or a prospective purchaser, and
acknowledges that it recognizes that if same is done, said mortgagee,
prospective mortgagee, or prospective purchaser will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises are a part, and in accepting an assignment of the Lease as
collateral security, and that receipt by it of this Estoppel Certificate is a
condition of making of the loan or acquisition of such property.
13.    If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each-person signing on behalf of Tenant is
authorized to do so.
Executed at ________________on the ___ day of _______________, 20__.
"Tenant":
_____________________________________________,
a ____________________________________________
By:    __________________________________________
Its:_______________________________________
By:    __________________________________________
Its:_______________________________________







80429.08/LA
H4321-047/10-7-08/NNG/LAW
EXHIBIT G
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT H
UNION BANK PLAZA
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT ("Agreement") is
entered into as of October 8, 2008 (the "Effective Date") by and between THE
ROYAL BANK OF SCOTLAND PLC (together with its successors and assigns,
"Mortgagee"), and UNION BANK OF CALIFORNIA, N.A., a national association
(hereinafter, collectively "Tenant"), with reference to the following facts:
A.     Hines VAF VB Plaza, L.P., a Delaware limited partnership, whose address
is 445 South Figueroa Street, Suite 2320 Los Angeles, California 90071 (the
"Landlord") owns fee simple title or a leasehold interest in the real property
described in Exhibit "A" attached hereto (the "Property").
B.     Greenwich Capital Financial Products, Inc. ("GCFP") has made a loan to
Landlord (the "Loan").
C.     To secure the Loan, Landlord has encumbered the Property by entering into
a deed of trust in favor of GCFP (as amended, increased, renewed, extended,
spread, consolidated, severed, restated, or otherwise changed from time to time,
"Original Mortgage"), which deed of trust was previously recorded in the
Recorder of Deeds' Office in and for the County of Los Angeles, State of
California.
D.     On or about May 30, 2008, GCFP assigned all of its interest in and to the
Loan to Mortgagee.
E.     The Original Mortgage was assigned to Mortgagee pursuant to an assignment
of deed of trust, which assignment of deed of trust (together with the Original
Mortgage, the "Mortgage") was previously recorded in the Recorder of Deeds'
Office in and for the County of Los Angeles, State of California.
F.     Pursuant to the Lease dated as of October 8, 2008 (the "Lease"), Landlord
demised to Tenant a portion of the Property consisting of the following (the
"Leased Premises"): 317,509 rentable square feet located in the building located
on the Property.
G.     Tenant and Mortgagee desire to agree upon the relative priorities of
their interests in the Property and their rights and obligations if certain
events occur.
NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




1.     Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
a.    Foreclosure Event. A "Foreclosure Event" means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which a Mortgagee becomes owner
of the Property; or (iii) delivery by Landlord to Mortgagee (or its designee or
nominee) of a deed or other conveyance of Landlord's interest in the Property in
lieu of any of the foregoing.
b.    Former Landlord. A "Former Landlord" means Landlord and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.
c.    Offset Right. An "Offset Right" means any right or alleged right of Tenant
to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant's payment of Rent or performance of Tenant's other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord's breach or default under the Lease.
d.    Rent. The "Rent" means any fixed rent, base rent or additional rent under
the Lease.
e.    Successor Landlord. A "Successor Landlord" means any party that becomes
owner of the property as the result of a Foreclosure Event.
f.    Superior Offset Rights. "Superior Offset Rights" means, individually and
collectively, Tenant's offset rights in accordance with the terms and conditions
of (i) Section 2.5 of the Tenant Work Letter, and (ii) Section 7.2 of the Lease.
g.    Termination Right. A "Termination Right" means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord's breach or
default under the Lease.
h.    Other Capitalized Terms. If any capitalized term is used in this Agreement
and no separate definition is contained in this Agreement, then such term shall
have the same respective definition as set forth in the Lease.
2.    Subordination. Subject to the terms and conditions of this Agreement, the
Lease, as the same may hereafter be modified, amended or extended, shall be, and
shall at all times remain, subject and subordinate to the terms conditions and
provisions of the Mortgage, the lien imposed by the Mortgage, and all advances
made under the Mortgage. Notwithstanding the foregoing, Mortgagee may elect, in
its sole and absolute discretion, to subordinate the lien of the Mortgage to the
Lease.

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




3.    Non-disturbance, Recognition and Attornment.
a.    No Exercise of Mortgage Remedies Against Tenant. So long as the Tenant is
not in default under this Agreement or under the Lease beyond any applicable
grace or cure periods (an "Event of Default"), Mortgagee (i) shall not terminate
or disturb Tenant's possession of the Leased Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement and (ii) shall not
name or join Tenant as a defendant in any exercise of Mortgagee's rights and
remedies arising upon a default under the Mortgage unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Landlord or prosecuting such rights and remedies. In the latter case, Mortgagee
may join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease or otherwise adversely affect Tenant's rights under the
Lease or this Agreement in such action.
b.    Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant's direct landlord
under the Lease as affected by this Agreement; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms (except as provided in this Agreement), between Successor Landlord and
Tenant. Tenant hereby acknowledges notice that pursuant to the Mortgage and
assignment of rents, leases and profits, Landlord has granted to the Mortgagee
an absolute, present assignment of the Lease and Rents which provides that
Tenant continue making payments of Rents and other amounts owed by Tenant under
the Lease to the Landlord and to recognize the rights of Landlord under the
Lease until notified otherwise in writing by the Mortgagee. After receipt of
such notice from Mortgagee, the Tenant shall thereafter make all such payments
directly to the Mortgagee or as the Mortgagee may otherwise direct, without any
further inquiry on the part of the Tenant. Landlord consents to the foregoing
and waives any right, claim or demand which Landlord may have against Tenant by
reason of such payments to Mortgagee or as Mortgagee directs.
c.    Further Documentation. The provisions of this Article 3 shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 3 in writing upon request by either of them within
ten (10) days of such request.
4.    Protection of Successor Landlord. Notwithstanding anything to the contrary
in the Lease or the Mortgage, Successor Landlord shall not be liable for or
bound by any of the following matters:
a.    Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment. The foregoing shall not limit (i) Tenant's right to exercise against
Successor Landlord any Offset Right otherwise available to Tenant because of
events occurring after the date of attornment, (ii) Tenant's right to exercise
against Successor Landlord any Offset Right resulting from events occurring
prior to and continuing on and after the date of attornment, provided however
Tenant may only use its Offset Rights against prior Landlord, and not Successor
Landlord, with respect to rent attributable to the period of time

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




prior to the date of attornment, (iii) Successor Landlord's obligation to
correct any conditions that existed as of the date of attornment and violate
Successor Landlord's obligations as Landlord under the Lease, or (iv) Tenant's
right to exercise against Landlord or Successor Landlord its Superior Offset
Rights, provided that in each case, the amount of such Superior Offset Right has
been finally determined either in a court of competent jurisdiction or in
arbitration in accordance with the terms of the Lease and shall in no event
exceed the monthly Base Rent amount. For the purposes of this Agreement,
references to arbitration and courts shall include judicial reference and in
particular shall include any Dispute Resolution pursuant to the Referee Laws
under Section 29.31 of the Lease, references to "finally determined" shall mean
only the initial judgment or award and Tenant may offset without waiting for the
appeal process to be concluded, and reference to monthly Base Rent shall not
preclude Tenant from offsetting each month against Base Rent until it has
recovered the full amount of the judgment or award.
b.    Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment.
c.    Payment; Security Deposit; Work. Any obligation: (i) to pay Tenant any
sums) that any Former Landlord owed to Tenant unless such sums, if any, shall
have been actually delivered to Mortgagee by way of an assumption of escrow
accounts or otherwise; (ii) with respect to any security deposited with Former
Landlord, unless such security was actually delivered to Mortgagee but the
parties agree that presently the Lease does not require a security deposit;
(iii) to commence or complete any initial construction of improvements in the
Leased Premises or any expansion or rehabilitation of existing improvements
thereon, provided, however, Tenant may complete the work that was the obligation
of Landlord under the Tenant Work Letter, the cost of which as finally
determined either in a court of competent jurisdiction or in arbitration in
accordance with the terms of the Lease, may be offset against Base Rent; (iv) to
reconstruct or repair improvements following a fire, casualty or condemnation,
provided, however, Tenant may complete the work that was the obligation of
Landlord under Article 11 of the Lease, the cost of which, as finally determined
either in a court of competent jurisdiction or in arbitration in accordance with
the terms of the Lease, may be offset against Base Rent; or (v) arising from
representations and warranties related to Former Landlord.
d.    Modification. Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of the terms of the Lease, made without Mortgagee's written
consent unless such amendment is required by the Lease to document the exercise
of rights under the Lease.
e.    Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless (i) effected unilaterally by Tenant pursuant to the express terms
of the Lease or applicable laws or (ii) pursuant to Landlord's exercise of a
recapture right under Section 14.3 of the Lease provided that Mortgagee has
consented in writing to Landlord's exercise of such right to the extent
Mortgagee has such consent right under the Mortgage or any of the other loan
documents executed in connection therewith.

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




5.    Exculpation o(Successor Landlord. Notwithstanding anything to the contrary
in this Agreement or the Lease, Successor Landlord's obligations and liability
under the Lease shall never extend beyond Successor Landlord's (or its
successors' or assigns') interest, if any, in the Property from time to time,
including insurance and condemnation proceeds, security deposits, escrows,
Successor Landlord's interest in the Lease, and the proceeds from any sale,
lease or other disposition of the Property (or any portion thereof) by Successor
Landlord (collectively, the "Successor Landlord's Interest"). Tenant shall look
exclusively to Successor Landlord's Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord's Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.
6.    Mortgagee's Right to Cure. Notwithstanding anything to the contrary in the
Lease or this Agreement, before exercising any Offset Right, Superior Offset
Right or Termination Right (collectively, "Permanent Rights"):
a.    Notice to Mortgagee. Tenant shall provide Mortgagee with notice of the
breach or default by Landlord giving rise to same (the "Default Notice") and,
thereafter, the opportunity to cure such breach or default as provided for
below.
b.    Mortgagee's Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing. In addition, as
to any breach or default by Landlord the cure of which requires possession and
control of the Property, provided that Mortgagee undertakes by written notice to
Tenant to exercise reasonable efforts to cure or cause to be cured by a receiver
such breach or default within the period permitted by this paragraph,
Mortgagee's cure period (but not with respect to the Offset Rights or Superior
Offset Rights) shall continue for such additional time as Mortgagee may
reasonably require to either: (i) obtain possession and control of the Property
with due diligence and thereafter cure the breach or default with reasonable
diligence and continuity; or(ii) obtain the appointment of a receiver and give
such receiver a reasonable period of time in which to cure the default.
Notwithstanding anything to the contrary herein contained, Mortgagee's election
not to cure a breach or default by Landlord shall not in and of itself prevent
Tenant from exercising its Permanent Rights.
7.    Miscellaneous.
a.    Notices. Any notice or request given or demand made under this Agreement
by one party to the other shall be in writing, and may be given or be served by
hand delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by telefax transmission, with the original machines
generated transmit confirmation report as evidence of transmission. Notice
deposited

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-5-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




in the mail in the manner hereinabove described shall be effective from and
after the expiration of three (3) days after it is so deposited; however,
delivery by overnight courier service shall be deemed effective on the next
succeeding business day after it is so deposited and notice by personal service
or telefax transmission shall be deemed effective when delivered to its
addressee or within two (2) hours after its transmission unless given after 3:00
p.m. on a business day, in which case it shall be deemed effective at 9:00 a.m.
on the next business day. For purposes of notice, the addresses and telefax
number of the parties shall, until changed as herein provided, be as follows:
i.
If to the Mortgagee, at:

The Royal Bank of Scotland p1c
c/o Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attn: Commercial Mortgage Loan Department
Telecopy No.: (203) 618-2052
ii.
If to the Tenant, at:

Property Management Department
Union Bank of California, N.A.
445 South Figueroa Street
Los Angeles, California 90071
With a copy to:
Cushman & Wakefield, Inc.
601 South Figueroa Street
Los Angeles, California 90017
Attention: Mr. Robert A. Ortiz
and
Union Bank of California, N.A.
Office of the General Counsel
400 California Street
San Francisco, California 94104
and
DLA Piper LLP (US)
550 South Hope Street, Suite 2300
Los Angeles, California 90071
Attention: Michael Meyer, Esq.
b.    Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-6-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




Mortgagee assigns the Mortgage, then upon delivery to Tenant of written notice
thereof accompanied by the assignee's written assumption of all obligations
under this Agreement, all liability of the assignor shall terminate.
c.    Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.
d.    Interaction with Lease and with Mortgage. If this Agreement conflicts with
the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance With, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
non-disturbance agreements by the holder of, the Mortgage.
e.    Mortgagee's Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease. If an attornment occurs pursuant to Section 3b of this Agreement,
then all rights and obligations of Mortgagee under this Agreement shall
terminate, without thereby affecting in any way the rights and obligations of
Successor Landlord provided for in this Agreement, provided that it is expressly
understood that the Successor Landlord shall remain obligated for the Superior
Offset Rights.
f.    Interpretation, Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State of California, including such State's principles of
conflict of laws.
g.    Amendments. This Agreement may be amended, discharged or terminated, or
any of its provisions waived, only by a written instrument executed by the party
to be charged.
h.    Due Authorization. Tenant, Landlord and Mortgagee each represent to each
other that each has full authority to enter into this Agreement, which has been
duly authorized by all necessary actions.
i.    Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the Mortgagee and Tenant have caused this Agreement to be
executed as of the date first above written.
TENANT:
UNION BANK OF CALIFORNIA, N.A.,
a national association



804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-7-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------






By:    
Name: Craig Poletti
Title: Vice President

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-8-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




TENANT'S ACKNOWLEDGMENT




State of California                )
County of ___________________________ )




On 20_, before me, ___________________________________________,
___________________________________________(insert name and title of the
officer)
personally appeared, _________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the forgoing paragraph is true and correct.


WITNESS my hand and official seal.






Signature __________________________________________________(Seal)

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-9-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




MORTGAGEE:


THE ROYAL BANK OF SCOTLAND PLC


By:    Greenwich Capital Markets, Inc., its agent


By:    _________________________________
Name:    ___________________________
Title:    ___________________________

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-10-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




MORTGAGEE'S ACKNOWLEDGMENT




State of _______________            )
County of ___________________________ )




On 20_, before me, ___________________________________________,
___________________________________________(insert name and title of the
officer)
personally appeared, _________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of ___________
that the forgoing paragraph is true and correct.


WITNESS my hand and official seal.






Signature __________________________________________________(Seal)



804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-11-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




LANDLORD'S CONSENT


Landlord consents and agrees to the foregoing Agreement which was entered into
at Landlord's request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord's obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a non-disturbance agreement with Tenant.
Landlord is not a party to the above Agreement.


LANDLORD:


HINES VAF UB PLAZA, L.P.,
a Delaware limited partnership
By:
Hines VAF UB Plaza GP LLC,

its general partner
By:
Hines VAF UB Plaza Mezz, L.P.,

its sole member
By:
Hines VAF UB Plaza GP2 LLC,

its general partner
By:
Hines U.S. Office Value Added Fund, L.P.,

its sole member
By:
Hines U.S. Office Value Added Fund, LLC,

its general partner
By:
Hines Interests Limited Partnership,

its managing member
By:
Hines Holdings, Inc.

its general partner
By:
_________________________

Name:
Colin P. Shepherd

Title:
Senior Vice President







Dated: _____________________



804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-12-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




LANDLORD'S ACKNOWLEDGMENT




State of California )
County of )




On _______________, before me, ________________________________________,
(insert name and title of the officer)
personally appeared, _________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the forgoing paragraph is true and correct.


WITNESS my hand and official seal.






Signature __________________________________         (Seal)



804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-13-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




LIST OF EXHIBITS


If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.


Exhibit "A" - Legal Description of the Land





804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT H
-14-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT "A"
PROPERTY DESCRIPTION
PARCEL 1:
LOT 1 OF TRACT 28794, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 738 PAGES 82 AND 83 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT FROM SAID LOT 1, THAT PORTION SHOWN ON SAID MAP AND DESIGNATED "FUTURE
STREET".
ALSO EXCEPT ALL OIL, GAS AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO
EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENING OF ANY WELL HOLE,
SHAFT OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED ON AUGUST
8, 1959 AS INSTRUMENT NO. 2893, IN BOOK M335 PAGE 106, OFFICIAL RECORDS, AND
SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF
THE SURFACE THEREOF AS RESERVED IN THE FOLLOWING DEEDS:
DECEMBER 10, 1962 IN BOOK D1849 PAGE 352, OFFICIAL RECORDS AS TO A PORTION
APRIL 20, 1962 IN BOOK D1587 PAGE 576, OFFICIAL RECORDS AS TO A PORTION APRIL20,
1962 IN BOOK D1587 PAGE 578, OFFICIAL RECORDS AS TO A PORTION JUNE 15, 1962 IN
BOOK D1650 PAGE 756, OFFICIAL RECORDS AS TO A PORTION MARCH 1, 1962 IN BOOK
D1528 PAGE 313, OFFICIAL RECORDS AS TO A PORTION MAY 25, 1962 IN BOOK D1627 PAGE
55, OFFICIAL RECORDS AS TO A PORTION NOVEMBER 10, 1961 IN BOOK D1416 PAGE 668,
OFFICIAL RECORDS AS TO A PORTION
DECEMBER 4, 1961 IN BOOK D1438 PAGE 542, OFFICIAL RECORDS AS TO A PORTION
SAID LAND IS SHOWN ON A RECORD OF SURVEY RECORDED AUGUST 13, 2001 IN BOOK 177
PAGE 2 OF RECORD OF SURVEYS, IN THE OFFICIAL RECORDS OF SAID COUNTY.
PARCEL 2:
AN EASEMENT FOR INGRESS AND EGRESS OVER THOSE PORTIONS OF LOT 1 OF TRACT 28794,
IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 738 PAGES 82 AND 83 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER SAID COUNTY, DESIGNATED ON THE MAP OF SAID TRACT AS "FUTURE STREET".

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT "A"
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




PARCEL 3: (LEASEHOLD INTEREST IN GARAGE PARCEL 2)
THAT PORTION OF LOT 1 OF SAID TRACT 21464, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 795 PAGES 78 AND
79 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, INCLUDED WITHIN
PARCEL BH-3-B, BH-2-B, BH+B, BH-GR, BH-GR-I, BH-2-L, BH-2L(R) AND BH-3-L, AS
SHOWN ON THE PLAT ATTACHED AND MADE A PART OF THE AMENDED AND RESTATED
DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A PARTNERSHIP, DATED
JULY 10, 1972 AND RECORDED JULY 12, 1972 AS INSTRUMENT NO. 668 IN BOOK D5528
PAGE 518, OFFICIAL RECORDS, TOGETHER WITH THOSE CERTAIN FIXTURES APPURTENANT TO
PARCELS BH-3-B, BH-2-B, BH-I-B, BH-GR, BH-GR-l, BH-2-L(R) AND BH-3-L, AND OWNED
BY VESTEE PURSUANT TO THE SAID AMENDED AND RESTATED DECLARATION ABOVE MENTIONED.
PARCEL 4: (EASEMENTS IN FAVOR OF PARCEL 3)
EASEMENTS IN FAVOR OF GARAGE PARCEL 2 AS SET FORTH IN AN INSTRUMENT ENTITLED
"AMENDED AND RESTATED DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS,
CONDITIONS, AND RESTRICTIONS", EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A
PARTNERSHIP, COMPOSED OF BOISE CASCADE HOME & LAND CORPORATION, KENFIELD E.
KENNEDY, HOWARD L. MATLOW, EDWARD RICE AND CONRAD BUILDING SYSTEMS, INC. DATED
JULY 10, 1972, RECORDED JULY 12, 1972 AS INSTRUMENT NO. 668, IN BOOK D-5528 PAGE
518, OFFICIAL RECORDS.
EXCEPT FROM PARCEL3 ABOVE, ALL OIL, GAS AND MINERAL SUBSTANCES, TOGETHER WITH
THE RIGHT TO EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE OPENING OF ANY
WELL, HOLE, SHAFT OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL
NOT BE LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED IN
BOOK M335 PAGE 106, OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OF
PORTION OF SAID PROJECT AREA, WITHIN FIVE HUNDRED (500) FEET OF THE SURFACE
THEREOF, AS SAID OIL, GAS AND MINERAL SUBSTANCES ARE RESERVED IN VARIOUS DEEDS
OF RECORD.



804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT "A"
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT I
UNION BANK PLAZA
ELEVATOR UPGRADE WORK
PLANS AND SPECIFICATIONS
[kbsriiq32014ex101exipic1.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic2.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic3.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic4.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic5.jpg]



804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-5-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic6.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-6-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic7.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-7-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic8.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-8-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic9.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-9-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic10.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-10-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic11.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-11-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic12.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-12-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic13.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-13-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic14.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-14-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic15.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-15-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic16.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-16-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic17.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-17-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic18.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-18-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic19.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-19-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic20.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-20-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic21.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-21-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic22.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-22-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------






[kbsriiq32014ex101exipic23.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-23-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exipic24.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT I
-24-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT J
UNION BANK PLAZA
EXTERIOR BUILDING PAINT
COLOR SCHEMES





804296.08/la
H4321-047/10-7/08/nng/law
EXHIBIT J
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exjpic1.jpg]



--------------------------------------------------------------------------------




[kbsriiq32014ex101exjpic2.jpg]



--------------------------------------------------------------------------------




[kbsriiq32014ex101exjpic3.jpg]



--------------------------------------------------------------------------------




EXHIBIT K
UNION BANK PLAZA
LOCATION OF TENANT'S EXECUTIVE AND NON-EXECUTIVE RESERVED
PARKING
[kbsriiq32014ex101exkpic1.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT K
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exkpic2.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT K
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT L
UNION BANK PLAZA
VISUAL EXAMPLE OF NORTHERN VIEW
[kbsriiq32014ex101exlpic1.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT L
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT M
UNION BANK PLAZA
PRE-EXISTING EXEMPT SIGNATURE RIGHTS

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-1-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exmpic1.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-2-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exmpic2.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-3-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exmpic3.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-4-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exmpic4.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-5-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exmpic5.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-6-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exmpic6.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-7-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




[kbsriiq32014ex101exmpic7.jpg]

804296.08/LA
H4321-047/10-7-08/nng/law
EXHIBIT M
-8-
UNION BANK PLAZA
[Union Bank Lease]

--------------------------------------------------------------------------------




EXHIBIT N
UNION BANK PLAZA
LOCATION OF SECURITY SCANNERS AND LOBBY ATM SPACE
[kbsriiq32014ex101exnpic1.jpg]

804296.08/LA
H4321-047/10-8-08/nng/erc
EXHIBIT N
-1-
UNION BANK PLAZA
[Union Bank Lease]